UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: September 30, 2015 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Common Stocks (58.4%) 1 Basic Materials (1.4%) ^ Dow Chemical Co. EI du Pont de Nemours & Co. LyondellBasell Industries NV Class A Praxair Inc. Ecolab Inc. Air Products & Chemicals Inc. PPG Industries Inc. Sigma-Aldrich Corp. International Paper Co. Nucor Corp. Alcoa Inc. CF Industries Holdings Inc. Mosaic Co. Freeport-McMoRan Inc. Eastman Chemical Co. Celanese Corp. Class A International Flavors & Fragrances Inc. Newmont Mining Corp. Ashland Inc. * WR Grace & Co. Airgas Inc. RPM International Inc. Cytec Industries Inc. Avery Dennison Corp. Albemarle Corp. Reliance Steel & Aluminum Co. Steel Dynamics Inc. FMC Corp. NewMarket Corp. Compass Minerals International Inc. * Axalta Coating Systems Ltd. Royal Gold Inc. Sensient Technologies Corp. PolyOne Corp. CONSOL Energy Inc. Commercial Metals Co. Domtar Corp. Huntsman Corp. Balchem Corp. Westlake Chemical Corp. Carpenter Technology Corp. Cabot Corp. * Chemtura Corp. Kaiser Aluminum Corp. * Platform Specialty Products Corp. Allegheny Technologies Inc. * Stillwater Mining Co. HB Fuller Co. Minerals Technologies Inc. Worthington Industries Inc. KapStone Paper and Packaging Corp. Innospec Inc. ^ Olin Corp. Quaker Chemical Corp. Chemours Co. A Schulman Inc. * Cambrex Corp. OM Group Inc. Globe Specialty Metals Inc. Innophos Holdings Inc. Calgon Carbon Corp. Neenah Paper Inc. Hecla Mining Co. * Clearwater Paper Corp. Aceto Corp. US Silica Holdings Inc. Stepan Co. * Ferro Corp. SunCoke Energy Inc. PH Glatfelter Co. * Resolute Forest Products Inc. * Kraton Performance Polymers Inc. Haynes International Inc. * AK Steel Holding Corp. Koppers Holdings Inc. Deltic Timber Corp. * Coeur Mining Inc. Chase Corp. * Univar Inc. * Intrepid Potash Inc. * Westmoreland Coal Co. * OMNOVA Solutions Inc. United States Steel Corp. ^ Peabody Energy Corp. * LSB Industries Inc. * Real Industry Inc. Gold Resource Corp. * Cloud Peak Energy Inc. Hawkins Inc. * Veritiv Corp. ^,* Uranium Energy Corp. Axiall Corp. Wausau Paper Corp. * Horsehead Holding Corp. Olympic Steel Inc. Tredegar Corp. * Universal Stainless & Alloy Products Inc. American Vanguard Corp. * Northern Technologies International Corp. * Handy & Harman Ltd. Ampco-Pittsburgh Corp. * Senomyx Inc. * Fairmount Santrol Holdings Inc. FutureFuel Corp. 96 Synalloy Corp. 87 KMG Chemicals Inc. 67 Rentech Inc. 67 Kronos Worldwide Inc. 63 * NL Industries Inc. 54 ^ Cliffs Natural Resources Inc. 53 United-Guardian Inc. 43 * Codexis Inc. 30 Tronox Ltd. Class A 28 * General Moly Inc. 24 * Centrus Energy Corp. Class A 23 ^,* Paramount Gold Nevada Corp. 14 * Solitario Exploration & Royalty Corp. 11 * Noranda Aluminum Holding Corp. 8 * Comstock Mining Inc. 6 * Uranium Resources Inc. 6 Consumer Goods (6.0%) Procter & Gamble Co. Coca-Cola Co. PepsiCo Inc. Philip Morris International Inc. Altria Group Inc. NIKE Inc. Class B Mondelez International Inc. Class A Colgate-Palmolive Co. Ford Motor Co. Kraft Heinz Co. Monsanto Co. General Motors Co. Kimberly-Clark Corp. Reynolds American Inc. General Mills Inc. Johnson Controls Inc. Archer-Daniels-Midland Co. ^,* Tesla Motors Inc. VF Corp. Delphi Automotive plc * Monster Beverage Corp. Constellation Brands Inc. Class A * Electronic Arts Inc. Estee Lauder Cos. Inc. Class A * Under Armour Inc. Class A ConAgra Foods Inc. Kellogg Co. Activision Blizzard Inc. Dr Pepper Snapple Group Inc. Clorox Co. Stanley Black & Decker Inc. Mead Johnson Nutrition Co. Tyson Foods Inc. Class A JM Smucker Co. Hershey Co. Molson Coors Brewing Co. Class B Harley-Davidson Inc. Genuine Parts Co. Whirlpool Corp. Hanesbrands Inc. * Mohawk Industries Inc. Church & Dwight Co. Inc. DR Horton Inc. Newell Rubbermaid Inc. Brown-Forman Corp. Class B Coca-Cola Enterprises Inc. Bunge Ltd. BorgWarner Inc. * Jarden Corp. Campbell Soup Co. McCormick & Co. Inc. PVH Corp. Snap-on Inc. Lennar Corp. Class A Lear Corp. Hormel Foods Corp. Coach Inc. Goodyear Tire & Rubber Co. Hasbro Inc. * LKQ Corp. Polaris Industries Inc. * Michael Kors Holdings Ltd. Ralph Lauren Corp. Class A Mattel Inc. Harman International Industries Inc. * WhiteWave Foods Co. Class A Leucadia National Corp. PulteGroup Inc. * NVR Inc. Ingredion Inc. * Middleby Corp. * WABCO Holdings Inc. Leggett & Platt Inc. * Edgewell Personal Care Co. Keurig Green Mountain Inc. * Toll Brothers Inc. * Skechers U.S.A. Inc. Class A * Hain Celestial Group Inc. * lululemon athletica Inc. Pinnacle Foods Inc. Carter's Inc. * Visteon Corp. Brunswick Corp. Flowers Foods Inc. * Tempur Sealy International Inc. Gentex Corp. * Post Holdings Inc. ^,* Herbalife Ltd. * TreeHouse Foods Inc. Thor Industries Inc. Pool Corp. * Helen of Troy Ltd. * Vista Outdoor Inc. Scotts Miracle-Gro Co. Class A * Tenneco Inc. Dana Holding Corp. * Fossil Group Inc. * Kate Spade & Co. Energizer Holdings Inc. Vector Group Ltd. Nu Skin Enterprises Inc. Class A Spectrum Brands Holdings Inc. * G-III Apparel Group Ltd. B&G Foods Inc. * Take-Two Interactive Software Inc. ^,* GoPro Inc. Class A Cooper Tire & Rubber Co. Wolverine World Wide Inc. Tupperware Brands Corp. * Steven Madden Ltd. Snyder's-Lance Inc. Lancaster Colony Corp. * Deckers Outdoor Corp. Coty Inc. Class A * Boston Beer Co. Inc. Class A * Darling Ingredients Inc. HNI Corp. * TRI Pointe Group Inc. J&J Snack Foods Corp. Columbia Sportswear Co. Ryland Group Inc. Herman Miller Inc. * Zynga Inc. Class A * Gentherm Inc. Fresh Del Monte Produce Inc. Cal-Maine Foods Inc. ^,* Fitbit Inc. * Dorman Products Inc. La-Z-Boy Inc. Steelcase Inc. Class A WD-40 Co. Dean Foods Co. * Meritage Homes Corp. KB Home ^ Sanderson Farms Inc. * Standard Pacific Corp. Oxford Industries Inc. * American Axle & Manufacturing Holdings Inc. Interface Inc. Class A * Tumi Holdings Inc. MDC Holdings Inc. Knoll Inc. ^ Pilgrim's Pride Corp. Universal Corp. Andersons Inc. * Select Comfort Corp. Remy International Inc. * Seaboard Corp. Schweitzer-Mauduit International Inc. * Crocs Inc. Drew Industries Inc. Nutrisystem Inc. * USANA Health Sciences Inc. * TiVo Inc. * Central Garden & Pet Co. Class A Briggs & Stratton Corp. * Iconix Brand Group Inc. Ethan Allen Interiors Inc. Libbey Inc. 15,729 513 Winnebago Industries Inc. 26,569 509 * iRobot Corp. 17,280 504 ^,* Wayfair Inc. 13,916 488 Phibro Animal Health Corp. Class A 15,403 487 Standard Motor Products Inc. 13,847 483 * Universal Electronics Inc. 10,955 460 * Unifi Inc. 15,391 459 Coca-Cola Bottling Co. Consolidated 2,339 452 Movado Group Inc. 17,479 451 * Cooper-Standard Holding Inc. 7,558 438 Tootsie Roll Industries Inc. 13,549 424 Callaway Golf Co. 49,970 417 * LGI Homes Inc. 15,044 409 * Diamond Foods Inc. 13,162 406 * ACCO Brands Corp. 56,963 403 Inter Parfums Inc. 16,144 401 * Blue Buffalo Pet Products Inc. 21,584 387 * Cavco Industries Inc. 5,396 367 * M/I Homes Inc. 15,193 358 Calavo Growers Inc. 8,012 358 * Vera Bradley Inc. 27,600 348 Culp Inc. 10,839 348 Kimball International Inc. Class B 35,921 340 * Revlon Inc. Class A 11,180 329 Orchids Paper Products Co. 12,453 325 * Taylor Morrison Home Corp. Class A 17,400 325 * Boulder Brands Inc. 37,697 309 * Sequential Brands Group Inc. 21,189 307 * Perry Ellis International Inc. 13,920 306 * DTS Inc. 11,395 304 * Medifast Inc. 11,307 304 * National Beverage Corp. 9,474 291 John B Sanfilippo & Son Inc. 5,657 290 * Glu Mobile Inc. 65,501 286 * Nutraceutical International Corp. 11,999 283 * Motorcar Parts of America Inc. 8,769 275 * Lakeland Industries Inc. 19,600 272 * Tower International Inc. 11,407 271 * WCI Communities Inc. 11,471 260 * Central Garden & Pet Co. 15,938 247 * Beazer Homes USA Inc. 18,315 244 MGP Ingredients Inc. 14,780 237 Bassett Furniture Industries Inc. 8,483 236 * RealD Inc. 23,425 225 National Presto Industries Inc. 2,562 216 Titan International Inc. 32,248 213 Superior Industries International Inc. 11,347 212 * Eastman Kodak Co. 13,500 211 * Nautilus Inc. 13,942 209 Arctic Cat Inc. 9,186 204 * Stoneridge Inc. 16,264 201 * William Lyon Homes Class A 9,742 201 * Omega Protein Corp. 11,680 198 Weyco Group Inc. 7,270 197 Strattec Security Corp. 2,925 184 * Blount International Inc. 31,829 177 Flexsteel Industries Inc. 5,296 165 * ZAGG Inc. 23,585 160 Hooker Furniture Corp. 6,619 156 * Alliance One International Inc. 7,305 149 Alico Inc. 3,661 149 * Federal-Mogul Holdings Corp. 21,259 145 Johnson Outdoors Inc. Class A 6,125 129 A-Mark Precious Metals Inc. 10,615 123 * Farmer Bros Co. 4,375 119 * Lifevantage Corp. 141,310 116 * Modine Manufacturing Co. 14,529 114 * New Home Co. Inc. 7,785 101 * Jamba Inc. 7,035 100 * Century Communities Inc. 4,912 97 * Malibu Boats Inc. Class A 6,763 95 ^,* Elizabeth Arden Inc. 7,751 91 * Inventure Foods Inc. 10,030 89 * Lifeway Foods Inc. 8,078 85 * JAKKS Pacific Inc. 9,900 84 Lifetime Brands Inc. 6,025 84 Oil-Dri Corp. of America 3,637 83 * Shiloh Industries Inc. 10,144 82 Nature's Sunshine Products Inc. 6,088 73 Rocky Brands Inc. 4,880 69 * Charles & Colvard Ltd. 52,713 68 Escalade Inc. 4,289 68 * Cherokee Inc. 4,265 66 Limoneira Co. 3,951 66 * Dixie Group Inc. 7,526 63 ^,* Clean Diesel Technologies Inc. 41,054 63 LS Starrett Co. Class A 4,950 60 * Fox Factory Holding Corp. 3,400 57 * Black Diamond Inc. 8,914 56 Metaldyne Performance Group Inc. 2,600 55 Marine Products Corp. 7,638 53 * Skullcandy Inc. 9,100 50 Acme United Corp. 2,950 50 * Seneca Foods Corp. Class A 1,893 50 * P&F Industries Inc. Class A 4,580 44 * Hovnanian Enterprises Inc. Class A 23,109 41 * Quantum Fuel Systems Technologies Worldwide Inc. 28,106 31 * Female Health Co. 17,555 28 Golden Enterprises Inc. 6,718 27 ^,* Nova Lifestyle Inc. 11,924 27 Superior Uniform Group Inc. 1,500 27 * Craft Brew Alliance Inc. 2,154 17 * Lipocine Inc. 1,400 17 Emerson Radio Corp. 12,062 15 * Natural Alternatives International Inc. 2,300 14 Griffin Industrial Realty Inc. 562 14 ^,* American Apparel Inc. 105,885 12 * Fuel Systems Solutions Inc. 1,842 9 * Amplify Snack Brands Inc. 810 9 * LeapFrog Enterprises Inc. 10,655 8 * Willamette Valley Vineyards Inc. 902 6 * MCBC Holdings Inc. 434 6 * Crystal Rock Holdings Inc. 1,860 1 * Stanley Furniture Co. Inc. 364 1 Consumer Services (8.2%) * Amazon.com Inc. 266,132 136,230 Walt Disney Co. 1,080,339 110,411 Home Depot Inc. 930,838 107,503 Comcast Corp. Class A 1,569,440 89,270 CVS Health Corp. 801,154 77,295 Wal-Mart Stores Inc. 1,038,565 67,341 McDonald's Corp. 683,057 67,302 Starbucks Corp. 1,008,388 57,317 Walgreens Boots Alliance Inc. 616,720 51,249 Lowe's Cos. Inc. 673,605 46,425 Costco Wholesale Corp. 311,914 45,093 * Priceline Group Inc. 36,213 44,790 Time Warner Inc. 554,023 38,089 Time Warner Cable Inc. 200,912 36,038 Target Corp. 454,248 35,731 Twenty-First Century Fox Inc. Class A 1,212,044 32,701 TJX Cos. Inc. 456,065 32,572 McKesson Corp. 165,046 30,538 * Netflix Inc. 285,111 29,441 Delta Air Lines Inc. 564,941 25,349 Yum! Brands Inc. 306,973 24,543 Kroger Co. 654,100 23,593 * eBay Inc. 764,726 18,690 Southwest Airlines Co. 483,312 18,385 American Airlines Group Inc. 462,757 17,969 Cardinal Health Inc. 231,328 17,771 * O'Reilly Automotive Inc. 65,943 16,486 L Brands Inc. 179,542 16,182 * Chipotle Mexican Grill Inc. Class A 21,923 15,790 * AutoZone Inc. 21,810 15,787 Sysco Corp. 398,488 15,529 * United Continental Holdings Inc. 277,212 14,706 Dollar General Corp. 200,702 14,539 Carnival Corp. 292,149 14,520 Ross Stores Inc. 289,870 14,050 AmerisourceBergen Corp. Class A 147,455 14,007 Macy's Inc. 241,099 12,373 CBS Corp. Class B 302,678 12,077 Omnicom Group Inc. 168,095 11,077 Royal Caribbean Cruises Ltd. 123,166 10,973 Viacom Inc. Class B 254,008 10,960 Las Vegas Sands Corp. 283,545 10,766 Comcast Corp. Special Class A 185,765 10,633 * Nielsen Holdings plc 236,794 10,530 * Dollar Tree Inc. 156,466 10,430 Advance Auto Parts Inc. 51,245 9,712 ^,* Charter Communications Inc. Class A 53,570 9,420 Hilton Worldwide Holdings Inc. 378,484 8,682 Marriott International Inc. Class A 125,626 8,568 * DISH Network Corp. Class A 146,605 8,553 * CarMax Inc. 143,940 8,539 Expedia Inc. 68,744 8,090 * Liberty Interactive Corp. QVC Group Class A 305,214 8,006 Tractor Supply Co. 93,878 7,916 Starwood Hotels & Resorts Worldwide Inc. 117,617 7,819 Best Buy Co. Inc. 210,438 7,811 Whole Foods Market Inc. 244,466 7,737 Signet Jewelers Ltd. 56,622 7,708 Alaska Air Group Inc. 90,030 7,153 Nordstrom Inc. 98,255 7,046 Foot Locker Inc. 96,294 6,930 ^ H&R Block Inc. 191,339 6,926 * Ulta Salon Cosmetics & Fragrance Inc. 42,026 6,865 * Bed Bath & Beyond Inc. 113,100 6,449 Kohl's Corp. 136,717 6,331 * Norwegian Cruise Line Holdings Ltd. 105,916 6,069 Tiffany & Co. 77,436 5,980 * MGM Resorts International 323,908 5,976 Wyndham Worldwide Corp. 82,524 5,933 Darden Restaurants Inc. 83,722 5,738 * Sirius XM Holdings Inc. 1,509,677 5,646 * JetBlue Airways Corp. 216,369 5,576 Interpublic Group of Cos. Inc. 284,018 5,433 * IHS Inc. Class A 45,034 5,224 Staples Inc. 440,476 5,167 * Hertz Global Holdings Inc. 300,382 5,025 * TripAdvisor Inc. 76,652 4,831 Cablevision Systems Corp. Class A 147,777 4,798 News Corp. Class A 369,750 4,666 * Discovery Communications Inc. 190,234 4,621 Aramark 155,373 4,605 * Liberty Media Corp. 132,560 4,568 Gap Inc. 159,105 4,535 FactSet Research Systems Inc. 28,068 4,486 Williams-Sonoma Inc. 56,921 4,346 * Rite Aid Corp. 709,150 4,305 Domino's Pizza Inc. 38,354 4,139 Service Corp. International 132,483 3,590 TEGNA Inc. 155,986 3,493 KAR Auction Services Inc. 97,839 3,473 * Panera Bread Co. Class A 17,545 3,393 * Avis Budget Group Inc. 76,572 3,345 Dunkin' Brands Group Inc. 67,791 3,322 Dick's Sporting Goods Inc. 64,652 3,207 * AutoNation Inc. 54,936 3,196 * Pandora Media Inc. 146,475 3,126 * Madison Square Garden Co. Class A 42,961 3,099 * AMC Networks Inc. Class A 42,050 3,077 ^ GameStop Corp. Class A 73,656 3,035 Wynn Resorts Ltd. 57,046 3,030 Vail Resorts Inc. 28,084 2,940 * VCA Inc. 53,978 2,842 Casey's General Stores Inc. 26,784 2,757 * Discovery Communications Inc. Class A 103,116 2,684 Six Flags Entertainment Corp. 58,270 2,668 * Spirit Airlines Inc. 56,388 2,667 Dun & Bradstreet Corp. 24,949 2,620 * Copart Inc. 78,855 2,594 * Sally Beauty Holdings Inc. 109,061 2,590 * Burlington Stores Inc. 50,534 2,579 Scripps Networks Interactive Inc. Class A 52,031 2,559 Sabre Corp. 93,910 2,552 * Buffalo Wild Wings Inc. 13,178 2,549 * ServiceMaster Global Holdings Inc. 74,181 2,489 ^ Cracker Barrel Old Country Store Inc. 16,560 2,439 ^ Lions Gate Entertainment Corp. 66,023 2,430 * Office Depot Inc. 377,345 2,423 GNC Holdings Inc. Class A 59,594 2,409 Cinemark Holdings Inc. 72,227 2,347 * Live Nation Entertainment Inc. 97,162 2,336 * Restoration Hardware Holdings Inc. 24,800 2,314 * Liberty Media Corp. Class A 64,716 2,312 * Starz 60,641 2,264 Brinker International Inc. 42,030 2,214 Allegiant Travel Co. Class A 9,548 2,065 * Bright Horizons Family Solutions Inc. 31,797 2,043 Rollins Inc. 74,388 1,999 Jack in the Box Inc. 25,920 1,997 * Urban Outfitters Inc. 67,397 1,980 American Eagle Outfitters Inc. 121,014 1,891 * United Natural Foods Inc. 37,923 1,840 Graham Holdings Co. Class B 3,186 1,838 * JC Penney Co. Inc. 196,708 1,827 Texas Roadhouse Inc. Class A 48,963 1,821 ^,* SolarCity Corp. 42,162 1,801 AMERCO 4,560 1,794 Big Lots Inc. 37,282 1,787 * Sprouts Farmers Market Inc. 84,410 1,781 John Wiley & Sons Inc. Class A 33,985 1,700 Lithia Motors Inc. Class A 15,709 1,698 CST Brands Inc. 50,452 1,698 * Houghton Mifflin Harcourt Co. 83,354 1,693 Cheesecake Factory Inc. 30,636 1,653 * Cabela's Inc. 36,075 1,645 * Murphy USA Inc. 29,811 1,638 Aaron's Inc. 45,192 1,632 * Ascena Retail Group Inc. 114,614 1,594 Tribune Media Co. Class A 44,458 1,583 * HomeAway Inc. 59,284 1,573 Monro Muffler Brake Inc. 22,902 1,547 Dillard's Inc. Class A 17,675 1,545 Chico's FAS Inc. 97,894 1,540 Chemed Corp. 11,328 1,512 Bloomin' Brands Inc. 81,194 1,476 Wendy's Co. 169,776 1,469 * SUPERVALU Inc. 198,367 1,424 Men's Wearhouse Inc. 33,306 1,416 Papa John's International Inc. 20,676 1,416 DSW Inc. Class A 55,596 1,407 * Asbury Automotive Group Inc. 17,089 1,387 Sotheby's 43,128 1,379 * Cable One Inc. 3,266 1,370 Penske Automotive Group Inc. 28,141 1,363 Sinclair Broadcast Group Inc. Class A 53,230 1,348 * Hyatt Hotels Corp. Class A 28,603 1,347 * Pinnacle Entertainment Inc. 39,802 1,347 Time Inc. 68,152 1,298 HSN Inc. 21,856 1,251 Group 1 Automotive Inc. 14,623 1,245 * Grand Canyon Education Inc. 32,704 1,242 Morningstar Inc. 15,441 1,239 Churchill Downs Inc. 9,156 1,225 * Five Below Inc. 35,867 1,204 Matthews International Corp. Class A 23,779 1,164 Abercrombie & Fitch Co. 54,622 1,157 * Michaels Cos. Inc. 50,097 1,157 Choice Hotels International Inc. 24,020 1,145 Hillenbrand Inc. 43,590 1,134 Gannett Co. Inc. 76,543 1,127 * Groupon Inc. Class A 341,894 1,115 Dolby Laboratories Inc. Class A 34,125 1,112 Meredith Corp. 26,024 1,108 * comScore Inc. 23,978 1,107 PriceSmart Inc. 14,074 1,089 New York Times Co. Class A 91,094 1,076 * GrubHub Inc. 43,456 1,058 DineEquity Inc. 11,524 1,056 Extended Stay America Inc. 62,766 1,053 * Beacon Roofing Supply Inc. 31,872 1,036 Marriott Vacations Worldwide Corp. 15,044 1,025 * Popeyes Louisiana Kitchen Inc. 17,987 1,014 Guess? Inc. 46,930 1,002 * La Quinta Holdings Inc. 63,419 1,001 DeVry Education Group Inc. 36,447 992 Regal Entertainment Group Class A 53,004 991 * Hawaiian Holdings Inc. 39,298 970 Nexstar Broadcasting Group Inc. Class A 20,476 970 * Acxiom Corp. 48,693 962 * WebMD Health Corp. 23,902 952 * Penn National Gaming Inc. 56,493 948 SeaWorld Entertainment Inc. 53,000 944 * Boyd Gaming Corp. 56,217 916 * Media General Inc. 64,660 905 * Yelp Inc. Class A 40,800 884 * Genesco Inc. 15,399 879 * DreamWorks Animation SKG Inc. Class A 49,685 867 Core-Mark Holding Co. Inc. 13,212 865 * Shutterfly Inc. 23,878 854 Sonic Corp. 36,826 845 Scholastic Corp. 21,366 832 Children's Place Inc. 14,430 832 Buckle Inc. 22,209 821 Rent-A-Center Inc. 33,816 820 SkyWest Inc. 48,366 807 * Fresh Market Inc. 35,434 800 * Express Inc. 43,700 781 SpartanNash Co. 30,091 778 * Dave & Buster's Entertainment Inc. 20,300 768 Caleres Inc. 24,445 746 * Fiesta Restaurant Group Inc. 16,411 745 ClubCorp Holdings Inc. 34,456 739 Finish Line Inc. Class A 37,093 716 Bob Evans Farms Inc. 16,473 714 * Stamps.com Inc. 9,326 690 * Hibbett Sports Inc. 19,289 675 Cato Corp. Class A 19,785 673 EW Scripps Co. Class A 37,239 658 National CineMedia Inc. 48,573 652 * Steiner Leisure Ltd. 10,184 643 * zulily Inc. Class A 36,811 641 * Denny's Corp. 57,980 640 Ingles Markets Inc. Class A 13,209 632 * Virgin America Inc. 18,200 623 * Red Robin Gourmet Burgers Inc. 8,221 623 * Constant Contact Inc. 25,028 607 * BJ's Restaurants Inc. 14,075 606 * Vitamin Shoppe Inc. 18,521 605 * Diamond Resorts International Inc. 25,225 590 * Bankrate Inc. 56,518 585 AMC Entertainment Holdings Inc. 22,877 576 ^,* Zoe's Kitchen Inc. 14,569 575 * Apollo Education Group Inc. 51,584 571 * Diplomat Pharmacy Inc. 19,644 564 * Krispy Kreme Doughnuts Inc. 38,230 559 Sonic Automotive Inc. Class A 27,233 556 International Speedway Corp. Class A 17,499 555 * Rush Enterprises Inc. Class A 22,674 549 * Gray Television Inc. 42,779 546 Interval Leisure Group Inc. 27,598 507 * Conn's Inc. 20,994 505 New Media Investment Group Inc. 31,832 492 MDC Partners Inc. Class A 26,696 492 ^,* Sears Holdings Corp. 21,675 490 * Mattress Firm Holding Corp. 11,658 487 * Belmond Ltd. Class A 47,755 483 ^,* Coupons.com Inc. 52,200 470 * Regis Corp. 33,533 439 * Lands' End Inc. 15,258 412 * FTD Cos. Inc. 13,416 400 * Ruby Tuesday Inc. 62,948 391 Capella Education Co. 7,860 389 * Pep Boys-Manny Moe & Jack 31,098 379 Fred's Inc. Class A 31,791 377 * Global Eagle Entertainment Inc. 32,463 373 ^,* Scientific Games Corp. Class A 35,364 370 Pier 1 Imports Inc. 52,371 361 * Blue Nile Inc. 10,736 360 ^,* Shake Shack Inc. Class A 7,540 357 PetMed Express Inc. 22,001 354 World Wrestling Entertainment Inc. Class A 20,153 341 Weis Markets Inc. 8,026 335 ^,* Clean Energy Fuels Corp. 74,054 333 Barnes & Noble Inc. 27,347 331 * Chegg Inc. 45,886 331 * American Public Education Inc. 13,660 320 * Providence Service Corp. 7,254 316 * Carmike Cinemas Inc. 15,527 312 * Natural Grocers by Vitamin Cottage Inc. 13,500 306 Marcus Corp. 15,559 301 * XO Group Inc. 20,857 295 ^,* Caesars Entertainment Corp. 48,700 287 Carriage Services Inc. Class A 13,202 285 * Del Frisco's Restaurant Group Inc. 19,976 277 Ruth's Hospitality Group Inc. 17,050 277 * Entercom Communications Corp. Class A 27,038 275 * Francesca's Holdings Corp. 22,300 273 * TechTarget Inc. 31,042 264 Stage Stores Inc. 26,792 264 * Isle of Capri Casinos Inc. 15,073 263 * Smart & Final Stores Inc. 16,426 258 * Strayer Education Inc. 4,690 258 * Carrols Restaurant Group Inc. 21,476 256 Shoe Carnival Inc. 10,511 250 Haverty Furniture Cos. Inc. 10,595 249 * Biglari Holdings Inc. 680 249 * Party City Holdco Inc. 15,498 248 Entravision Communications Corp. Class A 37,271 248 Kirkland's Inc. 11,486 247 ^,* Etsy Inc. 17,845 244 * Liquidity Services Inc. 32,900 243 * Career Education Corp. 63,788 240 * Zumiez Inc. 15,329 240 * Everyday Health Inc. 24,895 228 * Chefs' Warehouse Inc. 15,709 222 * Barnes & Noble Education Inc. 17,283 220 * RetailMeNot Inc. 26,500 218 * SP Plus Corp. 9,382 217 * 1-800-Flowers.com Inc. Class A 23,555 214 * Eldorado Resorts Inc. 23,752 214 Citi Trends Inc. 9,013 211 * Rubicon Project Inc. 14,500 211 * Daily Journal Corp. 1,128 210 * TrueCar Inc. 39,700 207 Stein Mart Inc. 21,111 204 * West Marine Inc. 23,189 204 * America's Car-Mart Inc. 6,119 202 * Clear Channel Outdoor Holdings Inc. Class A 28,026 200 * MarineMax Inc. 13,861 196 * Sizmek Inc. 32,321 194 ^,* ITT Educational Services Inc. 55,200 189 * Overstock.com Inc. 10,886 187 * K12 Inc. 14,900 185 * Ascent Capital Group Inc. Class A 6,741 185 * Chuy's Holdings Inc. 6,400 182 * Avid Technology Inc. 21,165 168 * Destination XL Group Inc. 27,724 161 * Townsquare Media Inc. Class A 16,400 160 * Full House Resorts Inc. 102,862 150 Saga Communications Inc. Class A 4,416 148 Big 5 Sporting Goods Corp. 14,278 148 * Reading International Inc. Class A 11,662 148 Speedway Motorsports Inc. 8,106 146 * Demand Media Inc. 35,012 146 * TubeMogul Inc. 13,800 145 * Tile Shop Holdings Inc. 12,100 145 Harte-Hanks Inc. 39,068 138 * Sportsman's Warehouse Holdings Inc. 11,000 136 * Bravo Brio Restaurant Group Inc. 12,003 135 * Titan Machinery Inc. 11,700 134 * Habit Restaurants Inc. Class A 6,200 133 Natural Health Trends Corp. 4,000 131 * Caesars Acquisition Co. Class A 17,483 124 * Angie's List Inc. 24,490 123 Collectors Universe Inc. 7,501 113 * Autobytel Inc. 6,554 110 ^ Bon-Ton Stores Inc. 34,844 109 * Noodles & Co. Class A 7,600 108 * Monarch Casino & Resort Inc. 5,883 106 * Boot Barn Holdings Inc. 5,450 100 * Kona Grill Inc. 6,103 96 Destination Maternity Corp. 10,343 95 ^,* Viggle Inc. 114,422 94 * Roundy's Inc. 39,600 92 * Build-A-Bear Workshop Inc. 4,746 90 * PCM Inc. 9,786 88 * Morgans Hotel Group Co. 26,551 88 * Intrawest Resorts Holdings Inc. 9,915 86 * CafePress Inc. 19,289 83 Village Super Market Inc. Class A 3,510 83 * Envivio Inc. 19,988 82 Journal Media Group Inc. 10,840 81 * Sears Hometown and Outlet Stores Inc. 10,000 80 CSS Industries Inc. 3,040 80 * Lumber Liquidators Holdings Inc. 5,680 75 * Papa Murphy's Holdings Inc. 5,000 73 * McClatchy Co. Class A 73,824 72 ^,* Fairway Group Holdings Corp. 68,000 71 * Planet Fitness Inc. Class A 3,975 68 ^,* Remark Media Inc. 14,727 65 * Martha Stewart Living Omnimedia Inc. Class A 10,300 61 * Radio One Inc. 28,683 61 * Famous Dave's of America Inc. 4,588 59 * EVINE Live Inc. 22,594 59 * Cumulus Media Inc. Class A 82,340 58 Winmark Corp. 563 58 * Lee Enterprises Inc. 27,359 57 * Empire Resorts Inc. 13,479 57 * Potbelly Corp. 4,850 53 * Luby's Inc. 10,342 51 * Emmis Communications Corp. Class A 39,190 49 * Century Casinos Inc. 7,747 48 * Red Lion Hotels Corp. 5,286 45 * Rave Restaurant Group Inc. 5,000 43 * Container Store Group Inc. 3,000 42 * Tuesday Morning Corp. 7,121 39 * Golden Entertainment Inc. 4,142 38 Ark Restaurants Corp. 1,599 37 CBS Corp. Class A 800 36 Liberator Medical Holdings Inc. 13,600 32 * Republic Airways Holdings Inc. 5,228 30 Marchex Inc. Class B 7,400 30 * Profire Energy Inc. 30,140 29 * Care.com Inc. 5,120 26 * Ambassadors Group Inc. 9,134 25 A H Belo Corp. Class A 5,038 25 Town Sports International Holdings Inc. 9,179 24 * Insignia Systems Inc. 9,200 23 * Tilly's Inc. Class A 2,905 21 TheStreet Inc. 12,030 20 * Digital Turbine Inc. 10,800 20 ^,* SFX Entertainment Inc. 37,946 19 Beasley Broadcast Group Inc. Class A 4,400 18 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Books-A-Million Inc. 5,596 18 * Spark Networks Inc. 5,500 16 * RCI Hospitality Holdings Inc. 1,511 16 * Gaiam Inc. Class A 2,251 14 * Cambium Learning Group Inc. 2,620 13 Liberty Tax Inc. 530 12 * Bojangles' Inc. 645 11 * Wingstop Inc. 434 10 * Net Element Inc. 64,244 10 * hhgregg Inc. 1,914 9 * Fogo De Chao Inc. 537 8 * Gaming Partners International Corp. 800 8 Nathan's Famous Inc. 200 8 * New York & Co. Inc. 2,966 7 * Ollie's Bargain Outlet Holdings Inc. 436 7 * Trans World Entertainment Corp. 1,828 7 * Speed Commerce Inc. 33,647 7 ^,* LiveDeal Inc. 3,600 6 * Dover Downs Gaming & Entertainment Inc. 3,233 3 * Perfumania Holdings Inc. 467 2 * Cubist Pharmaceuticals, Inc. CVR 14,500 2 * SPAR Group Inc. 1,100 2 * Cosi Inc. 1,592 2 * Dex Media Inc. 10,069 1 * Bridgepoint Education Inc. 171 1 * Premier Exhibitions Inc. 154 — * RealNetworks Inc. 1 — Financials (11.4%) Wells Fargo & Co. 3,323,310 170,652 JPMorgan Chase & Co. 2,668,417 162,693 * Berkshire Hathaway Inc. Class B 1,216,695 158,657 Bank of America Corp. 7,223,136 112,536 Citigroup Inc. 1,975,258 97,993 Visa Inc. Class A 1,388,172 96,700 MasterCard Inc. Class A 720,419 64,924 American International Group Inc. 904,039 51,368 Goldman Sachs Group Inc. 288,813 50,184 US Bancorp 1,202,327 49,307 American Express Co. 610,233 45,237 Simon Property Group Inc. 218,687 40,177 Morgan Stanley 1,089,211 34,310 PNC Financial Services Group Inc. 383,900 34,244 MetLife Inc. 650,470 30,670 Bank of New York Mellon Corp. 720,009 28,188 Capital One Financial Corp. 383,626 27,821 American Tower Corporation 292,765 25,757 Prudential Financial Inc. 325,957 24,841 Charles Schwab Corp. 835,941 23,874 ACE Ltd. 218,752 22,619 BlackRock Inc. 75,774 22,541 Travelers Cos. Inc. 221,710 22,067 Public Storage 103,908 21,990 CME Group Inc. 229,353 21,270 BB&T Corp. 572,958 20,397 Chubb Corp. 160,959 19,742 Equity Residential 256,757 19,288 Marsh & McLennan Cos. Inc. 369,004 19,269 Intercontinental Exchange Inc. 78,999 18,564 State Street Corp. 275,138 18,492 Crown Castle International Corp. 230,734 18,198 Welltower Inc. 255,335 17,291 Aon plc 193,727 17,166 McGraw Hill Financial Inc. 197,521 17,086 Allstate Corp. 287,086 16,720 Aflac Inc. 283,302 16,468 AvalonBay Communities Inc. 92,501 16,171 Discover Financial Services 304,320 15,822 * Berkshire Hathaway Inc. Class A 78 15,229 Ameriprise Financial Inc. 127,564 13,921 Ventas Inc. 243,086 13,627 Hartford Financial Services Group Inc. 293,502 13,437 Prologis Inc. 342,300 13,315 Boston Properties Inc. 110,608 13,096 SunTrust Banks Inc. 328,506 12,562 HCP Inc. 333,859 12,436 T. Rowe Price Group Inc. 170,294 11,835 Progressive Corp. 383,490 11,750 Moody's Corp. 118,245 11,612 Fifth Third Bancorp 608,028 11,498 Equinix Inc. 40,461 11,062 Vornado Realty Trust 120,024 10,853 Northern Trust Corp. 152,634 10,404 Franklin Resources Inc. 279,119 10,400 M&T Bank Corp. 84,792 10,340 Essex Property Trust Inc. 44,920 10,036 General Growth Properties Inc. 381,470 9,907 Invesco Ltd. 312,234 9,751 Weyerhaeuser Co. 355,013 9,706 Principal Financial Group Inc. 202,696 9,596 Regions Financial Corp. 1,010,908 9,108 SL Green Realty Corp. 80,593 8,717 Macerich Co. 109,046 8,377 Lincoln National Corp. 175,453 8,327 Equifax Inc. 83,867 8,150 Host Hotels & Resorts Inc. 515,450 8,149 Loews Corp. 221,683 8,012 Realty Income Corp. 168,371 7,979 XL Group plc Class A 210,751 7,654 * Markel Corp. 9,131 7,322 Kimco Realty Corp. 298,755 7,299 Citizens Financial Group Inc. 276,254 6,591 Western Union Co. 355,110 6,520 Federal Realty Investment Trust 47,345 6,460 * Affiliated Managers Group Inc. 37,696 6,446 FNF Group 181,310 6,431 Huntington Bancshares Inc. 603,194 6,394 * Ally Financial Inc. 310,889 6,336 KeyCorp 479,630 6,240 * CBRE Group Inc. Class A 194,756 6,232 Extra Space Storage Inc. 80,040 6,176 UDR Inc. 178,249 6,146 First Republic Bank 97,812 6,140 Digital Realty Trust Inc. 93,672 6,119 Voya Financial Inc. 157,468 6,105 * Arch Capital Group Ltd. 81,717 6,004 Cincinnati Financial Corp. 107,524 5,785 Unum Group 171,480 5,501 New York Community Bancorp Inc. 303,697 5,485 * E*TRADE Financial Corp. 205,000 5,398 TD Ameritrade Holding Corp. 168,198 5,355 CIT Group Inc. 130,946 5,242 Annaly Capital Management Inc. 519,567 5,128 HCC Insurance Holdings Inc. 65,934 5,108 Comerica Inc. 122,428 5,032 SEI Investments Co. 102,794 4,958 * Alleghany Corp. 10,451 4,892 Nasdaq Inc. 90,522 4,828 Plum Creek Timber Co. Inc. 121,713 4,809 Arthur J Gallagher & Co. 115,436 4,765 Duke Realty Corp. 246,696 4,700 DDR Corp. 305,148 4,693 Torchmark Corp. 82,566 4,657 MSCI Inc. Class A 77,048 4,581 Willis Group Holdings plc 110,941 4,545 * Signature Bank 33,017 4,542 Omega Healthcare Investors Inc. 128,110 4,503 Jones Lang LaSalle Inc. 31,013 4,459 Camden Property Trust 59,913 4,428 Raymond James Financial Inc. 89,034 4,419 Mid-America Apartment Communities Inc. 52,036 4,260 CBOE Holdings Inc. 63,057 4,230 VEREIT Inc. 546,435 4,218 Alexandria Real Estate Equities Inc. 49,772 4,214 Reinsurance Group of America Inc. Class A 46,375 4,201 Starwood Property Trust Inc. 201,917 4,143 PartnerRe Ltd. 29,725 4,128 * SVB Financial Group 35,409 4,091 Zions Bancorporation 147,972 4,075 Regency Centers Corp. 65,126 4,048 Everest Re Group Ltd. 23,078 4,000 Apartment Investment & Management Co. 107,767 3,990 Iron Mountain Inc. 127,401 3,952 WP Carey Inc. 68,354 3,952 Kilroy Realty Corp. 60,585 3,948 Lazard Ltd. Class A 89,250 3,865 East West Bancorp Inc. 99,050 3,806 * Realogy Holdings Corp. 100,891 3,797 * Liberty Ventures Class A 92,929 3,750 American Capital Agency Corp. 200,512 3,750 Assurant Inc. 46,712 3,691 Spirit Realty Capital Inc. 403,359 3,687 NorthStar Realty Finance Corp. 296,843 3,666 Axis Capital Holdings Ltd. 66,268 3,560 WR Berkley Corp. 64,360 3,499 Two Harbors Investment Corp. 396,417 3,496 Liberty Property Trust 107,481 3,387 RenaissanceRe Holdings Ltd. 31,671 3,367 National Retail Properties Inc. 92,526 3,356 People's United Financial Inc. 213,160 3,353 Hudson City Bancorp Inc. 327,962 3,335 StanCorp Financial Group Inc. 29,188 3,333 American Financial Group Inc. 48,345 3,331 Legg Mason Inc. 78,871 3,282 * Forest City Enterprises Inc. Class A 161,860 3,258 Equity LifeStyle Properties Inc. 55,302 3,239 Senior Housing Properties Trust 196,501 3,183 Brixmor Property Group Inc. 131,927 3,098 Navient Corp. 267,921 3,011 Lamar Advertising Co. Class A 57,240 2,987 Home Properties Inc. 39,842 2,978 CubeSmart 108,915 2,964 BioMed Realty Trust Inc. 147,988 2,957 First Niagara Financial Group Inc. 286,301 2,923 American Campus Communities Inc. 80,219 2,907 City National Corp. 32,514 2,863 Chimera Investment Corp. 213,755 2,858 Taubman Centers Inc. 41,319 2,854 PacWest Bancorp 66,534 2,848 * Liberty Broadband Corp. 55,022 2,815 Investors Bancorp Inc. 227,893 2,812 First American Financial Corp. 70,783 2,766 Douglas Emmett Inc. 95,861 2,753 Hospitality Properties Trust 105,325 2,694 * Synchrony Financial 85,967 2,691 CNO Financial Group Inc. 141,632 2,664 * Howard Hughes Corp. 23,215 2,664 MarketAxess Holdings Inc. 28,281 2,627 Assured Guaranty Ltd. 104,470 2,612 Eaton Vance Corp. 77,610 2,594 Synovus Financial Corp. 87,179 2,581 Commerce Bancshares Inc. 56,427 2,571 Weingarten Realty Investors 77,128 2,554 Old Republic International Corp. 161,547 2,527 Highwoods Properties Inc. 65,122 2,523 Validus Holdings Ltd. 55,290 2,492 Umpqua Holdings Corp. 152,607 2,488 Cullen/Frost Bankers Inc. 39,103 2,486 * Strategic Hotels & Resorts Inc. 180,012 2,482 Endurance Specialty Holdings Ltd. 40,561 2,475 BankUnited Inc. 68,092 2,434 * Equity Commonwealth 89,209 2,430 Brandywine Realty Trust 197,042 2,428 Brown & Brown Inc. 77,960 2,414 Paramount Group Inc. 143,505 2,411 Allied World Assurance Co. Holdings AG 62,447 2,384 Corrections Corp. of America 80,526 2,379 Hanover Insurance Group Inc. 30,467 2,367 Popular Inc. 78,100 2,361 Bank of the Ozarks Inc. 53,814 2,355 White Mountains Insurance Group Ltd. 3,145 2,350 MFA Financial Inc. 342,303 2,331 American Homes 4 Rent Class A 144,960 2,331 Sovran Self Storage Inc. 24,716 2,331 RLJ Lodging Trust 91,471 2,311 Retail Properties of America Inc. 163,086 2,298 First Horizon National Corp. 160,620 2,278 LaSalle Hotel Properties 79,473 2,256 Prosperity Bancshares Inc. 45,742 2,246 LPL Financial Holdings Inc. 56,170 2,234 Webster Financial Corp. 62,470 2,226 Post Properties Inc. 37,672 2,196 Tanger Factory Outlet Centers Inc. 66,088 2,179 * MGIC Investment Corp. 235,223 2,178 * SLM Corp. 294,221 2,177 CBL & Associates Properties Inc. 158,044 2,173 New Residential Investment Corp. 165,499 2,168 Sun Communities Inc. 31,617 2,142 Columbia Property Trust Inc. 92,288 2,141 Healthcare Trust of America Inc. Class A 86,252 2,114 Piedmont Office Realty Trust Inc. Class A 117,805 2,108 Radian Group Inc. 131,626 2,094 Hatteras Financial Corp. 137,700 2,086 DCT Industrial Trust Inc. 60,885 2,049 EPR Properties 39,399 2,032 FirstMerit Corp. 114,037 2,015 Aspen Insurance Holdings Ltd. 42,598 1,980 ^,* Zillow Group Inc. 73,090 1,973 PrivateBancorp Inc. 51,467 1,973 Outfront Media Inc. 94,700 1,970 WP GLIMCHER Inc. 167,862 1,957 * Western Alliance Bancorp 63,323 1,945 Rayonier Inc. 87,311 1,927 Bank of Hawaii Corp. 30,201 1,917 Waddell & Reed Financial Inc. Class A 55,029 1,913 Sunstone Hotel Investors Inc. 143,725 1,901 Gaming and Leisure Properties Inc. 63,737 1,893 Care Capital Properties Inc. 57,371 1,889 Associated Banc-Corp 104,932 1,886 Federated Investors Inc. Class B 65,161 1,883 ProAssurance Corp. 38,232 1,876 * Stifel Financial Corp. 44,335 1,867 NorthStar Asset Management Group Inc. 127,684 1,834 AmTrust Financial Services Inc. 28,979 1,825 Blackstone Mortgage Trust Inc. Class A 66,300 1,819 * PRA Group Inc. 33,740 1,786 Medical Properties Trust Inc. 160,687 1,777 Hudson Pacific Properties Inc. 61,648 1,775 Home BancShares Inc. 43,376 1,757 Pebblebrook Hotel Trust 49,538 1,756 Wintrust Financial Corp. 32,779 1,751 Invesco Mortgage Capital Inc. 142,290 1,742 Healthcare Realty Trust Inc. 69,329 1,723 * Springleaf Holdings Inc. Class A 38,979 1,704 Symetra Financial Corp. 53,396 1,689 RLI Corp. 31,324 1,677 * Texas Capital Bancshares Inc. 31,638 1,658 Corporate Office Properties Trust 78,006 1,640 United Bankshares Inc. 43,168 1,640 MB Financial Inc. 49,357 1,611 Primerica Inc. 35,649 1,607 First Industrial Realty Trust Inc. 76,519 1,603 TCF Financial Corp. 105,067 1,593 * Blackhawk Network Holdings Inc. 37,562 1,592 Valley National Bancorp 160,326 1,578 Cathay General Bancorp 52,506 1,573 DiamondRock Hospitality Co. 142,110 1,570 FNB Corp. 120,630 1,562 Colony Capital Inc. Class A 79,184 1,549 IBERIABANK Corp. 26,529 1,544 Interactive Brokers Group Inc. 38,472 1,519 Fulton Financial Corp. 124,807 1,510 Washington Federal Inc. 66,135 1,505 Ryman Hospitality Properties Inc. 30,341 1,494 Urban Edge Properties 68,662 1,482 * Santander Consumer USA Holdings Inc. 72,576 1,482 Hancock Holding Co. 54,608 1,477 Janus Capital Group Inc. 108,248 1,472 GEO Group Inc. 49,416 1,470 Mack-Cali Realty Corp. 77,682 1,467 UMB Financial Corp. 28,508 1,449 Acadia Realty Trust 47,577 1,431 BancorpSouth Inc. 60,179 1,430 Columbia Banking System Inc. 45,475 1,419 Kennedy-Wilson Holdings Inc. 64,007 1,419 CyrusOne Inc. 43,442 1,419 Communications Sales & Leasing Inc. 78,354 1,403 Cousins Properties Inc. 151,071 1,393 Kite Realty Group Trust 57,929 1,379 * Genworth Financial Inc. Class A 293,415 1,356 First Financial Bankshares Inc. 42,238 1,342 Erie Indemnity Co. Class A 16,093 1,335 * LendingClub Corp. 100,787 1,333 EverBank Financial Corp. 68,927 1,330 Glacier Bancorp Inc. 49,659 1,311 PS Business Parks Inc. 16,491 1,309 Pinnacle Financial Partners Inc. 26,153 1,292 * Eagle Bancorp Inc. 28,385 1,292 Xenia Hotels & Resorts Inc. 73,813 1,289 South State Corp. 16,696 1,283 National Health Investors Inc. 22,252 1,279 Empire State Realty Trust Inc. 73,398 1,250 ^,* Zillow Group Inc. Class A 43,437 1,248 American Equity Investment Life Holding Co. 53,316 1,243 WisdomTree Investments Inc. 76,083 1,227 Sterling Bancorp 82,215 1,223 Equity One Inc. 49,663 1,209 CYS Investments Inc. 165,387 1,201 CVB Financial Corp. 71,593 1,196 Apple Hospitality REIT Inc. 64,270 1,194 Capstead Mortgage Corp. 119,864 1,185 Argo Group International Holdings Ltd. 20,864 1,181 Washington REIT 47,303 1,179 TFS Financial Corp. 68,052 1,174 DuPont Fabros Technology Inc. 45,348 1,174 EastGroup Properties Inc. 21,413 1,160 Redwood Trust Inc. 82,438 1,141 Lexington Realty Trust 140,031 1,134 National Penn Bancshares Inc. 96,527 1,134 Trustmark Corp. 48,901 1,133 Old National Bancorp 80,928 1,127 QTS Realty Trust Inc. Class A 25,764 1,126 * Credit Acceptance Corp. 5,716 1,125 First Citizens BancShares Inc. Class A 4,967 1,123 Selective Insurance Group Inc. 35,966 1,117 * Hilltop Holdings Inc. 56,027 1,110 New York REIT Inc. 109,164 1,098 Alexander & Baldwin Inc. 31,926 1,096 Evercore Partners Inc. Class A 21,671 1,089 * HRG Group Inc. 92,383 1,084 Community Bank System Inc. 29,068 1,080 Chesapeake Lodging Trust 41,433 1,080 International Bancshares Corp. 43,038 1,077 Astoria Financial Corp. 66,561 1,072 Chambers Street Properties 165,058 1,071 Select Income REIT 56,306 1,070 Financial Engines Inc. 36,089 1,064 American Capital Mortgage Investment Corp. 72,000 1,061 Kemper Corp. 29,803 1,054 Sabra Health Care REIT Inc. 45,466 1,054 Renasant Corp. 32,017 1,052 BOK Financial Corp. 16,240 1,051 * Liberty TripAdvisor Holdings Inc. Class A 47,262 1,048 ^,* St. Joe Co. 54,700 1,046 Retail Opportunity Investments Corp. 63,043 1,043 Education Realty Trust Inc. 31,645 1,043 Mercury General Corp. 20,623 1,042 Capitol Federal Financial Inc. 84,270 1,021 CoreSite Realty Corp. 19,797 1,018 American Assets Trust Inc. 24,875 1,016 LTC Properties Inc. 23,567 1,006 Starwood Waypoint Residential Trust 42,073 1,003 Horace Mann Educators Corp. 29,770 989 * BofI Holding Inc. 7,656 986 * iStar Inc. 77,617 976 First Midwest Bancorp Inc. 55,342 971 Government Properties Income Trust 59,812 957 NBT Bancorp Inc. 35,422 954 LegacyTexas Financial Group Inc. 31,265 953 PennyMac Mortgage Investment Trust 61,550 952 * Liberty Broadband Corp. Class A 18,395 946 * Enstar Group Ltd. 6,203 930 * Essent Group Ltd. 37,100 922 BBCN Bancorp Inc. 61,185 919 Artisan Partners Asset Management Inc. Class A 25,861 911 First Financial Bancorp 47,516 907 Pennsylvania REIT 45,628 905 STAG Industrial Inc. 48,829 889 WesBanco Inc. 27,572 867 Chemical Financial Corp. 26,752 865 Parkway Properties Inc. 55,111 858 Independent Bank Corp. 18,541 855 * MBIA Inc. 140,511 854 Monogram Residential Trust Inc. 91,342 850 BGC Partners Inc. Class A 103,398 850 Westamerica Bancorporation 19,112 849 Northwest Bancshares Inc. 63,035 819 Talmer Bancorp Inc. Class A 48,801 813 * FNFV Group 67,731 794 Provident Financial Services Inc. 40,366 787 Potlatch Corp. 27,310 786 S&T Bancorp Inc. 23,800 776 Simmons First National Corp. Class A 15,997 767 Boston Private Financial Holdings Inc. 64,733 757 Stewart Information Services Corp. 18,408 753 HFF Inc. Class A 22,257 751 FelCor Lodging Trust Inc. 104,179 737 * Navigators Group Inc. 9,426 735 ARMOUR Residential REIT Inc. 36,417 730 Summit Hotel Properties Inc. 62,382 728 * First Cash Financial Services Inc. 17,973 720 Union Bankshares Corp. 29,955 719 Great Western Bancorp Inc. 28,251 717 Hersha Hospitality Trust Class A 31,582 716 * Capital Bank Financial Corp. 23,336 705 * Beneficial Bancorp Inc. 53,118 704 Towne Bank 37,267 703 First Commonwealth Financial Corp. 76,608 696 AMERISAFE Inc. 13,891 691 Infinity Property & Casualty Corp. 8,531 687 United Community Banks Inc. 33,317 681 Park National Corp. 7,528 679 * KCG Holdings Inc. Class A 61,829 678 First Merchants Corp. 25,813 677 Gramercy Property Trust Inc. 32,297 671 Physicians Realty Trust 44,352 669 Virtus Investment Partners Inc. 6,659 669 Ameris Bancorp 23,224 668 Ramco-Gershenson Properties Trust 44,301 665 * Piper Jaffray Cos. 18,382 665 Altisource Residential Corp. 47,194 657 New Senior Investment Group Inc. 61,626 645 Wilshire Bancorp Inc. 60,716 638 National Bank Holdings Corp. Class A 30,875 634 Maiden Holdings Ltd. 44,637 620 * FCB Financial Holdings Inc. Class A 18,803 613 InfraREIT Inc. 25,604 606 CenterState Banks Inc. 41,016 603 * Encore Capital Group Inc. 16,077 595 ServisFirst Bancshares Inc. 14,100 586 United Fire Group Inc. 16,523 579 Cardinal Financial Corp. 24,705 568 Ashford Hospitality Trust Inc. 92,755 566 Nelnet Inc. Class A 16,320 565 City Holding Co. 11,453 565 State Bank Financial Corp. 27,249 564 Hanmi Financial Corp. 22,358 563 Southside Bancshares Inc. 20,404 562 * Customers Bancorp Inc. 21,681 557 STORE Capital Corp. 26,949 557 * Seritage Growth Properties Class A 14,817 552 FBL Financial Group Inc. Class A 8,929 549 Franklin Street Properties Corp. 51,051 549 * HealthEquity Inc. 18,543 548 ^,* Walter Investment Management Corp. 33,209 540 New York Mortgage Trust Inc. 97,618 536 Lakeland Financial Corp. 11,837 534 Flushing Financial Corp. 26,419 529 Yadkin Financial Corp. 24,344 523 Cash America International Inc. 18,647 522 National General Holdings Corp. 26,700 515 * Greenlight Capital Re Ltd. Class A 23,027 513 Banner Corp. 10,694 511 Universal Insurance Holdings Inc. 17,161 507 Chatham Lodging Trust 23,585 507 Apollo Commercial Real Estate Finance Inc. 32,201 506 Employers Holdings Inc. 22,686 506 ^ Western Asset Mortgage Capital Corp. 39,819 502 Universal Health Realty Income Trust 10,657 500 Oritani Financial Corp. 31,918 499 Saul Centers Inc. 9,308 482 Alexander's Inc. 1,287 481 * Xoom Corp. 19,300 480 Inland Real Estate Corp. 58,947 477 Investors Real Estate Trust 60,842 471 Terreno Realty Corp. 23,798 467 * First NBC Bank Holding Co. 13,225 463 CoBiz Financial Inc. 35,515 462 * LendingTree Inc. 4,965 462 NRG Yield Inc. 39,564 459 TriCo Bancshares 18,448 453 National Western Life Insurance Co. Class A 2,004 446 TrustCo Bank Corp. NY 75,516 441 * Green Dot Corp. Class A 24,970 439 Banc of California Inc. 35,799 439 * Flagstar Bancorp Inc. 21,322 438 Metro Bancorp Inc. 14,860 437 AG Mortgage Investment Trust Inc. 28,685 437 * Black Knight Financial Services Inc. Class A 13,324 434 OFG Bancorp 49,284 430 * Marcus & Millichap Inc. 9,350 430 Apollo Residential Mortgage Inc. 33,924 429 Fidelity Southern Corp. 20,119 425 Brookline Bancorp Inc. 41,790 424 Greenhill & Co. Inc. 14,870 423 Cohen & Steers Inc. 15,278 419 Hannon Armstrong Sustainable Infrastructure Capital Inc. 23,758 409 Enterprise Financial Services Corp. 16,118 406 WSFS Financial Corp. 13,914 401 Independent Bank Group Inc. 10,427 401 American Residential Properties Inc. 23,141 400 United Financial Bancorp Inc. 30,405 397 Campus Crest Communities Inc. 74,200 395 * Pacific Premier Bancorp Inc. 19,424 395 Blue Hills Bancorp Inc. 28,400 393 Lakeland Bancorp Inc. 35,332 393 Winthrop Realty Trust 27,169 390 * NMI Holdings Inc. Class A 51,199 389 Dynex Capital Inc. 59,217 388 * Ambac Financial Group Inc. 26,700 386 * Walker & Dunlop Inc. 14,791 386 Rouse Properties Inc. 24,666 384 Ares Commercial Real Estate Corp. 32,000 384 Dime Community Bancshares Inc. 22,555 381 First Bancorp 22,321 379 Independent Bank Corp. 25,654 379 Financial Institutions Inc. 15,207 377 Berkshire Hills Bancorp Inc. 13,521 372 Meridian Bancorp Inc. 27,170 371 Resource Capital Corp. 33,223 371 Rexford Industrial Realty Inc. 26,881 371 Community Trust Bancorp Inc. 10,390 369 Safety Insurance Group Inc. 6,722 364 NRG Yield Inc. Class A 32,564 363 Agree Realty Corp. 12,065 360 Suffolk Bancorp 13,005 355 * Square 1 Financial Inc. Class A 13,647 350 Investment Technology Group Inc. 26,214 350 Northfield Bancorp Inc. 22,877 348 1st Source Corp. 11,266 347 * TriState Capital Holdings Inc. 27,757 346 Arlington Asset Investment Corp. Class A 24,436 343 BNC Bancorp 15,214 338 * First BanCorp 94,771 337 First Community Bancshares Inc. 18,746 336 Monmouth Real Estate Investment Corp. 34,116 333 Sandy Spring Bancorp Inc. 12,580 329 Pacific Continental Corp. 24,512 326 ^ United Development Funding IV 18,535 326 * Forestar Group Inc. 24,792 326 Southwest Bancorp Inc. 19,829 325 Opus Bank 8,500 325 Getty Realty Corp. 20,563 325 German American Bancorp Inc. 11,078 324 Ladder Capital Corp. 22,162 317 RAIT Financial Trust 63,972 317 Preferred Bank 9,976 315 Federated National Holding Co. 13,100 315 RE/MAX Holdings Inc. 8,721 314 Kearny Financial Corp. 27,324 313 * Bancorp Inc. 40,939 312 Cedar Realty Trust Inc. 50,229 312 MainSource Financial Group Inc. 15,307 312 ^ Orchid Island Capital Inc. 33,400 309 BancFirst Corp. 4,860 307 First Potomac Realty Trust 27,756 305 ConnectOne Bancorp Inc. 15,716 303 Univest Corp. of Pennsylvania 15,499 298 First Financial Corp. 9,206 298 Virtu Financial Inc. Class A 12,872 295 Heritage Oaks Bancorp 37,058 295 Central Pacific Financial Corp. 13,900 292 Charter Financial Corp. 22,978 291 One Liberty Properties Inc. 13,598 290 Park Sterling Corp. 42,577 290 CareTrust REIT Inc. 25,230 286 * Global Indemnity plc 10,932 286 First Internet Bancorp 8,835 282 Home Bancorp Inc. 10,833 280 Heartland Financial USA Inc. 7,654 278 * Safeguard Scientifics Inc. 17,815 277 Tompkins Financial Corp. 5,187 277 Consolidated-Tomoka Land Co. 5,500 274 Bryn Mawr Bank Corp. 8,806 274 * Old Second Bancorp Inc. 43,600 272 Westwood Holdings Group Inc. 4,973 270 OneBeacon Insurance Group Ltd. Class A 19,239 270 Sierra Bancorp 16,507 263 * Cascade Bancorp 48,588 263 * Atlas Financial Holdings Inc. 14,200 263 Silver Bay Realty Trust Corp. 16,392 262 SI Financial Group Inc. 21,946 261 Washington Trust Bancorp Inc. 6,773 260 * Southern First Bancshares Inc. 12,700 260 GAIN Capital Holdings Inc. 34,755 253 Anworth Mortgage Asset Corp. 50,800 251 Ashford Hospitality Prime Inc. 17,761 249 * First Security Group Inc. 99,942 249 Capital City Bank Group Inc. 16,649 248 Stock Yards Bancorp Inc. 6,823 248 Heritage Commerce Corp. 21,758 247 * Seacoast Banking Corp. of Florida 16,785 246 Urstadt Biddle Properties Inc. Class A 13,096 245 * Altisource Portfolio Solutions SA 10,289 245 Republic Bancorp Inc. Class A 9,937 244 * Hallmark Financial Services Inc. 21,230 244 * Farmers Capital Bank Corp. 9,708 241 ^,* Citizens Inc. Class A 31,923 237 Citizens & Northern Corp. 12,016 235 First Interstate BancSystem Inc. Class A 8,325 232 Bank Mutual Corp. 30,162 232 Macatawa Bank Corp. 44,642 231 * Ezcorp Inc. Class A 37,438 231 Diamond Hill Investment Group Inc. 1,234 230 United Community Financial Corp. 45,906 230 * Sun Bancorp Inc. 11,720 225 Ames National Corp. 9,754 224 * Naugatuck Valley Financial Corp. 20,461 222 Great Southern Bancorp Inc. 5,104 221 * NewStar Financial Inc. 26,910 221 Heritage Financial Corp. 11,575 218 * Ladenburg Thalmann Financial Services Inc. 102,733 217 * Republic First Bancorp Inc. 58,159 216 * Cowen Group Inc. Class A 46,762 213 Peoples Bancorp Inc. 10,181 212 ZAIS Financial Corp. 15,700 210 * Hampton Roads Bankshares Inc. 108,262 206 FBR & Co. 10,067 206 Westfield Financial Inc. 26,868 206 Guaranty Bancorp 12,389 204 * CommunityOne Bancorp 18,671 203 Marlin Business Services Corp. 13,089 201 NexPoint Residential Trust Inc. 15,066 201 * Heritage Insurance Holdings Inc. 10,145 200 * INTL. FCStone Inc. 8,101 200 Moelis & Co. Class A 7,531 198 GAMCO Investors Inc. 3,601 198 National Bankshares Inc. 6,344 197 BankFinancial Corp. 15,767 196 * First Bank 31,058 194 * eHealth Inc. 15,100 193 Premier Financial Bancorp Inc. 13,561 193 * PICO Holdings Inc. 19,380 188 Resource America Inc. Class A 27,589 183 First Financial Northwest Inc. 15,135 183 * Tejon Ranch Co. 8,322 182 Armada Hoffler Properties Inc. 18,554 181 Independence Realty Trust Inc. 25,027 180 HCI Group Inc. 4,600 178 Mercantile Bank Corp. 8,524 177 Owens Realty Mortgage Inc. 12,718 175 * First Busey Corp. 8,766 174 Arrow Financial Corp. 6,518 174 CatchMark Timber Trust Inc. Class A 16,745 172 West Bancorporation Inc. 9,152 172 Blue Capital Reinsurance Holdings Ltd. 9,734 168 Arbor Realty Trust Inc. 26,233 167 * HomeStreet Inc. 7,171 166 Gladstone Commercial Corp. 11,598 164 QCR Holdings Inc. 7,447 163 * Del Taco Restaurants Inc. 11,600 162 * On Deck Capital Inc. 16,073 159 Tier REIT Inc. 10,709 158 State National Cos. Inc. 16,800 157 CNB Financial Corp. 8,629 157 Camden National Corp. 3,845 155 Enterprise Bancorp Inc. 7,286 153 Merchants Bancshares Inc. 5,163 152 * World Acceptance Corp. 5,630 151 Peapack Gladstone Financial Corp. 7,136 151 ESSA Bancorp Inc. 11,543 151 Fidelity & Guaranty Life 6,100 150 Independence Holding Co. 11,385 148 State Auto Financial Corp. 6,441 147 California First National Bancorp 10,984 147 NewBridge Bancorp 17,065 146 Sotherly Hotels Inc. 21,370 145 Preferred Apartment Communities Inc. Class A 13,165 143 Waterstone Financial Inc. 10,594 143 First Bancorp Inc. 7,436 142 EMC Insurance Group Inc. 5,982 139 * Atlantic Coast Financial Corp. 24,886 138 Peoples Financial Services Corp. 3,941 138 Bluerock Residential Growth REIT Inc. Class A 11,410 137 First Defiance Financial Corp. 3,612 132 * Ocwen Financial Corp. 19,408 130 Tiptree Financial Inc. Class A 20,164 129 Pzena Investment Management Inc. Class A 14,284 127 Northrim BanCorp Inc. 4,388 127 Territorial Bancorp Inc. 4,784 125 Access National Corp. 5,974 122 James River Group Holdings Ltd. 4,500 121 * Prism Technologies Group Inc. 43,196 121 Civista Bancshares Inc. 11,800 121 Calamos Asset Management Inc. Class A 12,700 120 Whitestone REIT 10,400 120 OceanFirst Financial Corp. 6,912 119 Pulaski Financial Corp. 8,623 117 * J Alexander's Holdings Inc. 11,698 117 * Phoenix Cos. Inc. 3,502 116 Parke Bancorp Inc. 9,235 115 * American River Bankshares 11,752 113 Horizon Bancorp 4,760 113 * Emergent Capital Inc. 20,730 113 CorEnergy Infrastructure Trust Inc. 25,029 111 * Coastway Bancorp Inc. 10,010 111 Oppenheimer Holdings Inc. Class A 5,519 110 First of Long Island Corp. 4,067 110 UMH Properties Inc. 11,700 109 Baylake Corp. 7,520 106 Provident Financial Holdings Inc. 6,338 106 First Bancshares Inc. 6,000 105 * BSB Bancorp Inc. 4,902 104 * HomeTrust Bancshares Inc. 5,580 104 Hennessy Advisors Inc. 4,200 100 United Insurance Holdings Corp. 7,628 100 Cherry Hill Mortgage Investment Corp. 6,580 100 Reis Inc. 4,375 99 Chemung Financial Corp. 3,453 98 * Southcoast Financial Corp. 7,367 98 Penns Woods Bancorp Inc. 2,387 98 * Westbury Bancorp Inc. 5,422 97 Global Net Lease Inc. 10,338 95 Fox Chase Bancorp Inc. 5,447 95 Old Line Bancshares Inc. 5,764 94 Cape Bancorp Inc. 7,322 91 * PennyMac Financial Services Inc. Class A 5,650 90 Donegal Group Inc. Class A 6,422 90 Summit State Bank 6,666 87 Monarch Financial Holdings Inc. 7,045 87 Century Bancorp Inc. Class A 2,107 86 AmeriServ Financial Inc. 25,974 84 National Interstate Corp. 3,053 81 JAVELIN Mortgage Investment Corp. 13,500 81 Silvercrest Asset Management Group Inc. Class A 7,359 80 CIFC Corp. 11,048 79 Ameriana Bancorp 3,378 78 Clifton Bancorp Inc. 5,502 76 * Enova International Inc. 7,435 76 American National Bankshares Inc. 3,239 76 First Connecticut Bancorp Inc. 4,669 75 * RMG Networks Holding Corp. 89,200 75 Bridge Bancorp Inc. 2,802 75 * CU Bancorp 3,306 74 * Consumer Portfolio Services Inc. 14,900 74 Easterly Government Properties Inc. 4,543 72 * ASB Bancorp Inc. 2,902 72 MutualFirst Financial Inc. 2,926 69 * HMN Financial Inc. 5,890 69 * First Marblehead Corp. 19,724 68 Bank of Marin Bancorp 1,395 67 Baldwin & Lyons Inc. 2,995 65 Atlantic American Corp. 15,700 63 * Anchor BanCorp Wisconsin Inc. 1,482 63 Meta Financial Group Inc. 1,476 62 Kansas City Life Insurance Co. 1,298 61 * Polonia Bancorp Inc. 4,500 60 Newcastle Investment Corp. 13,426 59 Investors Title Co. 812 59 C&F Financial Corp. 1,595 58 United Bancshares Inc. 3,700 58 Five Oaks Investment Corp. 8,913 56 * Franklin Financial Network Inc. 2,502 56 * FRP Holdings Inc. 1,824 55 * Impac Mortgage Holdings Inc. 3,300 54 United Bancorp Inc. 5,633 52 First Savings Financial Group Inc. 1,513 52 Northeast Community Bancorp Inc. 6,742 51 HopFed Bancorp Inc. 4,115 49 * First United Corp. 5,917 49 * Performant Financial Corp. 19,911 48 Bar Harbor Bankshares 1,497 48 * Furiex Pharmaceuticals Inc. CVR 4,885 48 2 Federal Agricultural Mortgage Corp. 1,811 47 Community West Bancshares 6,600 46 Hingham Institution for Savings 378 44 * Ashford Inc. 669 42 * AV Homes Inc. 3,128 42 Wheeler REIT Inc. 21,117 40 * JG Wentworth Co. Class A 8,050 40 MidSouth Bancorp Inc. 3,241 38 IF Bancorp Inc. 2,200 38 Northeast Bancorp 3,351 36 Cheviot Financial Corp. 2,571 36 Ellington Residential Mortgage REIT 2,900 35 Stonegate Bank 1,017 32 2 Federal Agricultural Mortgage Corp. Class A 1,200 32 * Asta Funding Inc. 3,563 30 First Capital Bancorp Inc. 6,000 29 * First Acceptance Corp. 10,492 28 Alliance Bancorp Inc. of Pennsylvania 1,100 26 National Storage Affiliates Trust 1,700 23 Salisbury Bancorp Inc. 798 23 Eastern Virginia Bankshares Inc. 3,288 22 River Valley Bancorp 980 22 United Community Bancorp 1,400 21 MidWestOne Financial Group Inc. 642 19 ^,* RCS Capital Corp. Class A 22,652 18 * Hemisphere Media Group Inc. Class A 1,300 18 Gladstone Land Corp. 1,800 17 Middleburg Financial Corp. 873 15 Great Ajax Corp. 1,239 15 FXCM Inc. Class A 15,399 13 Jernigan Capital Inc. 760 13 * Transcontinental Realty Investors Inc. 1,046 13 * 1347 Property Insurance Holdings Inc. 1,800 13 * Royal Bancshares of Pennsylvania Inc. 6,217 13 HMG/Courtland Properties Inc. 999 12 Athens Bancshares Corp. 400 11 * Citizens First Corp. 700 9 * Malvern Bancorp Inc. 500 8 * Maui Land & Pineapple Co. Inc. 1,499 8 Madison County Financial Inc. 368 8 * Carolina Bank Holdings Inc. 500 7 US Global Investors Inc. Class A 3,469 6 Investar Holding Corp. 300 5 * Cordia Bancorp Inc. 1,200 4 WVS Financial Corp. 400 4 * Hamilton Bancorp Inc. 300 4 * Atlanticus Holdings Corp. 758 3 * Third Point Reinsurance Ltd. 183 2 Home Federal Bancorp Inc. 55 1 * Ambit Biosciences Corp. CVR Rights 1,900 1 Health Care (8.0%) Johnson & Johnson 1,956,032 182,596 Pfizer Inc. 4,373,663 137,377 Gilead Sciences Inc. 1,049,015 103,003 Merck & Co. Inc. 1,990,277 98,300 UnitedHealth Group Inc. 675,705 78,389 * Allergan plc 279,740 76,036 Amgen Inc. 539,239 74,588 Bristol-Myers Squibb Co. 1,187,705 70,312 Medtronic plc 987,608 66,110 AbbVie Inc. 1,150,890 62,620 * Celgene Corp. 561,860 60,776 Eli Lilly & Co. 710,833 59,490 * Biogen Inc. 168,469 49,161 Abbott Laboratories 1,066,636 42,900 * Express Scripts Holding Co. 499,943 40,475 Thermo Fisher Scientific Inc. 292,372 35,751 Aetna Inc. 246,890 27,012 * Alexion Pharmaceuticals Inc. 168,106 26,290 Anthem Inc. 187,179 26,205 * Regeneron Pharmaceuticals Inc. 54,023 25,128 Cigna Corp. 183,925 24,834 Stryker Corp. 215,075 20,239 Becton Dickinson and Co. 147,027 19,505 Humana Inc. 105,073 18,808 * Vertex Pharmaceuticals Inc. 179,618 18,705 * HCA Holdings Inc. 236,272 18,278 * Illumina Inc. 102,744 18,064 * Boston Scientific Corp. 982,373 16,121 Perrigo Co. plc 96,591 15,191 Zoetis Inc. 321,360 13,234 Baxter International Inc. 391,351 12,856 * Incyte Corp. 116,331 12,835 St. Jude Medical Inc. 195,790 12,352 * Intuitive Surgical Inc. 26,491 12,175 Baxalta Inc. 384,551 12,117 * BioMarin Pharmaceutical Inc. 114,503 12,059 * Mylan NV 286,341 11,528 Zimmer Biomet Holdings Inc. 119,103 11,187 * Edwards Lifesciences Corp. 75,107 10,678 * Endo International plc 142,885 9,899 CR Bard Inc. 52,159 9,718 * DaVita HealthCare Partners Inc. 118,308 8,557 Universal Health Services Inc. Class B 63,189 7,887 * Henry Schein Inc. 57,660 7,653 * Laboratory Corp. of America Holdings 69,093 7,495 * Hologic Inc. 178,442 6,982 * Waters Corp. 54,712 6,467 * Alkermes plc 108,403 6,360 Quest Diagnostics Inc. 99,853 6,138 ResMed Inc. 105,129 5,357 * Jazz Pharmaceuticals plc 39,964 5,308 * Mallinckrodt plc 81,162 5,189 * Varian Medical Systems Inc. 68,821 5,078 * MEDNAX Inc. 65,684 5,044 Cooper Cos. Inc. 33,334 4,962 DENTSPLY International Inc. 96,116 4,861 * IDEXX Laboratories Inc. 64,578 4,795 * Medivation Inc. 111,638 4,745 * DexCom Inc. 54,819 4,707 * Envision Healthcare Holdings Inc. 127,604 4,695 * Sirona Dental Systems Inc. 44,771 4,179 * Centene Corp. 73,794 4,002 * United Therapeutics Corp. 30,361 3,985 * Quintiles Transnational Holdings Inc. 54,766 3,810 * Alnylam Pharmaceuticals Inc. 46,538 3,740 Teleflex Inc. 28,727 3,568 * Community Health Systems Inc. 82,114 3,512 * Isis Pharmaceuticals Inc. 82,489 3,334 * Anacor Pharmaceuticals Inc. 27,384 3,223 * Health Net Inc. 50,554 3,044 STERIS Corp. 45,637 2,965 * Brookdale Senior Living Inc. 128,249 2,945 * Alere Inc. 59,834 2,881 * Seattle Genetics Inc. 72,377 2,791 * Tenet Healthcare Corp. 75,457 2,786 West Pharmaceutical Services Inc. 50,931 2,756 * Team Health Holdings Inc. 49,878 2,695 * Align Technology Inc. 47,215 2,680 * Acadia Healthcare Co. Inc. 39,700 2,631 * WellCare Health Plans Inc. 30,371 2,617 Patterson Cos. Inc. 60,369 2,611 * Amsurg Corp. 33,295 2,587 * Neurocrine Biosciences Inc. 64,862 2,581 * Thoratec Corp. 40,673 2,573 * ABIOMED Inc. 26,041 2,416 Bio-Techne Corp. 25,620 2,369 * PAREXEL International Corp. 38,146 2,362 HealthSouth Corp. 60,198 2,310 * Cepheid 49,703 2,247 * LifePoint Health Inc. 30,534 2,165 * Ultragenyx Pharmaceutical Inc. 21,701 2,090 * Charles River Laboratories International Inc. 32,553 2,068 Hill-Rom Holdings Inc. 39,281 2,042 * Molina Healthcare Inc. 28,656 1,973 * Clovis Oncology Inc. 20,937 1,925 * Dyax Corp. 100,813 1,925 * Bio-Rad Laboratories Inc. Class A 14,147 1,900 * Bluebird Bio Inc. 22,174 1,897 * OPKO Health Inc. 224,681 1,890 * Myriad Genetics Inc. 50,182 1,881 * Medicines Co. 49,067 1,863 * ACADIA Pharmaceuticals Inc. 55,278 1,828 * Intercept Pharmaceuticals Inc. 10,957 1,817 * NuVasive Inc. 37,176 1,793 * Horizon Pharma plc 90,365 1,791 * Impax Laboratories Inc. 47,614 1,676 * Prestige Brands Holdings Inc. 36,279 1,638 Healthcare Services Group Inc. 47,125 1,588 * Catalent Inc. 64,462 1,566 * Akorn Inc. 54,927 1,566 * Puma Biotechnology Inc. 19,343 1,458 Cantel Medical Corp. 25,505 1,446 * Masimo Corp. 37,233 1,436 * Radius Health Inc. 20,133 1,395 Owens & Minor Inc. 43,665 1,395 * Integra LifeSciences Holdings Corp. 23,062 1,373 * Agios Pharmaceuticals Inc. 19,346 1,366 * Portola Pharmaceuticals Inc. Class A 30,800 1,313 ^,* Kite Pharma Inc. 23,292 1,297 * KYTHERA Biopharmaceuticals Inc. 16,651 1,248 * Bruker Corp. 75,790 1,245 * Novavax Inc. 175,422 1,240 * Exact Sciences Corp. 66,529 1,197 * Chimerix Inc. 31,222 1,193 * Ligand Pharmaceuticals Inc. 13,630 1,167 * Haemonetics Corp. 35,802 1,157 * Nektar Therapeutics 103,903 1,139 * ICU Medical Inc. 10,206 1,118 * Intrexon Corp. 34,985 1,113 * Neogen Corp. 24,282 1,092 * Amicus Therapeutics Inc. 77,869 1,089 * Magellan Health Inc. 18,946 1,050 * Insulet Corp. 39,591 1,026 * Halozyme Therapeutics Inc. 76,318 1,025 * Cyberonics Inc. 16,647 1,012 ^,* Exelixis Inc. 178,780 1,003 * Pacira Pharmaceuticals Inc. 24,190 994 * Globus Medical Inc. 47,139 974 * IPC Healthcare Inc. 12,290 955 CONMED Corp. 19,509 931 * AMAG Pharmaceuticals Inc. 23,389 929 ^,* Juno Therapeutics Inc. 22,724 925 * Halyard Health Inc. 32,363 920 * Acorda Therapeutics Inc. 34,391 912 * Ironwood Pharmaceuticals Inc. Class A 86,916 906 Kindred Healthcare Inc. 57,167 900 * TESARO Inc. 22,298 894 * Natus Medical Inc. 22,431 885 * ZS Pharma Inc. 12,945 850 * Depomed Inc. 45,061 849 * Sarepta Therapeutics Inc. 25,129 807 * Insmed Inc. 43,429 806 * Lannett Co. Inc. 19,022 790 * Air Methods Corp. 23,135 789 Analogic Corp. 9,555 784 ^,* ZIOPHARM Oncology Inc. 85,934 774 Ensign Group Inc. 18,020 768 * Dynavax Technologies Corp. 31,077 763 * Momenta Pharmaceuticals Inc. 46,298 760 * ARIAD Pharmaceuticals Inc. 129,856 758 * INC Research Holdings Inc. Class A 18,700 748 * Cempra Inc. 26,804 746 * Celldex Therapeutics Inc. 70,147 739 Abaxis Inc. 16,612 731 * Omnicell Inc. 23,211 722 * Merit Medical Systems Inc. 29,628 708 * Wright Medical Group Inc. 33,552 705 * Inogen Inc. 14,309 695 * MiMedx Group Inc. 71,711 692 * FibroGen Inc. 31,302 686 * Adeptus Health Inc. Class A 8,440 682 * Repligen Corp. 24,266 676 * BioCryst Pharmaceuticals Inc. 59,223 675 * Insys Therapeutics Inc. 23,352 665 Select Medical Holdings Corp. 61,555 664 * Amedisys Inc. 17,343 659 * Zeltiq Aesthetics Inc. 20,538 658 * VWR Corp. 25,339 651 * Merrimack Pharmaceuticals Inc. 76,489 651 PDL BioPharma Inc. 129,106 649 Meridian Bioscience Inc. 36,545 625 * Endologix Inc. 50,416 618 * Ophthotech Corp. 15,152 614 * ImmunoGen Inc. 63,154 606 * PharMerica Corp. 21,176 603 ^,* MannKind Corp. 187,718 603 * LDR Holding Corp. 17,384 600 * Alder Biopharmaceuticals Inc. 18,062 592 * Eagle Pharmaceuticals Inc. 7,970 590 * Orthofix International NV 17,270 583 * NewLink Genetics Corp. 16,004 574 * TherapeuticsMD Inc. 97,857 573 * Tornier NV 28,093 573 * NxStage Medical Inc. 35,878 566 * Surgical Care Affiliates Inc. 17,278 565 * PRA Health Sciences Inc. 14,490 563 * Emergent BioSolutions Inc. 19,260 549 * HeartWare International Inc. 10,236 535 * Sage Therapeutics Inc. 12,238 518 * Array BioPharma Inc. 111,760 510 * Heron Therapeutics Inc. 20,300 495 * PTC Therapeutics Inc. 18,333 489 * Nevro Corp. 10,545 489 ^ Theravance Inc. 66,626 478 * Sucampo Pharmaceuticals Inc. Class A 23,507 467 * Achillion Pharmaceuticals Inc. 67,103 464 * Anika Therapeutics Inc. 14,241 453 * Revance Therapeutics Inc. 15,225 453 * Supernus Pharmaceuticals Inc. 32,138 451 * Zafgen Inc. 13,927 445 US Physical Therapy Inc. 9,706 436 * Cynosure Inc. Class A 14,058 422 Invacare Corp. 29,000 420 * Capital Senior Living Corp. 20,780 417 * Relypsa Inc. 22,500 416 * Intersect ENT Inc. 17,577 411 * Luminex Corp. 24,212 409 * Lexicon Pharmaceuticals Inc. 38,014 408 * Vanda Pharmaceuticals Inc. 35,307 398 * Quidel Corp. 20,812 393 * Geron Corp. 140,600 388 * Amphastar Pharmaceuticals Inc. 33,036 386 * Hanger Inc. 28,166 384 * Mirati Therapeutics Inc. 11,000 379 * Spark Therapeutics Inc. 9,059 378 ^,* Omeros Corp. 34,470 378 * AngioDynamics Inc. 28,580 377 * Progenics Pharmaceuticals Inc. 65,800 376 * Spectranetics Corp. 31,726 374 * Aerie Pharmaceuticals Inc. 20,988 372 * Affymetrix Inc. 43,580 372 * Arena Pharmaceuticals Inc. 193,019 369 * Retrophin Inc. 17,842 361 * Synergy Pharmaceuticals Inc. 67,898 360 * LHC Group Inc. 8,033 360 ^,* IGI Laboratories Inc. 54,800 358 * Acceleron Pharma Inc. 14,370 358 * Atara Biotherapeutics Inc. 11,365 357 * Genomic Health Inc. 16,575 351 Atrion Corp. 934 350 * Synergetics USA Inc. 53,243 350 * MacroGenics Inc. 16,237 348 * HealthStream Inc. 15,923 347 * Spectrum Pharmaceuticals Inc. 57,174 342 * Raptor Pharmaceutical Corp. 55,423 335 * Sagent Pharmaceuticals Inc. 21,855 335 * Theravance Biopharma Inc. 30,321 333 * CorVel Corp. 10,154 328 * SciClone Pharmaceuticals Inc. 46,679 324 * Universal American Corp. 47,228 323 * ANI Pharmaceuticals Inc. 8,169 323 * K2M Group Holdings Inc. 17,275 321 National HealthCare Corp. 5,271 321 * Aegerion Pharmaceuticals Inc. 23,504 320 * Zogenix Inc. 23,615 319 * Osiris Therapeutics Inc. 17,249 319 * Infinity Pharmaceuticals Inc. 37,700 319 * Sangamo BioSciences Inc. 56,245 317 ^,* Rockwell Medical Inc. 40,599 313 * OraSure Technologies Inc. 70,179 312 * Corcept Therapeutics Inc. 82,598 311 * Cerus Corp. 68,320 310 * AtriCure Inc. 14,067 308 * La Jolla Pharmaceutical Co. 10,926 304 * BioDelivery Sciences International Inc. 53,300 296 * Albany Molecular Research Inc. 16,457 287 * Inovio Pharmaceuticals Inc. 49,399 286 CryoLife Inc. 29,266 285 ^,* Idera Pharmaceuticals Inc. 84,400 283 * Vascular Solutions Inc. 8,650 280 * Durect Corp. 142,232 277 * Collegium Pharmaceutical Inc. 12,540 277 * Cardiovascular Systems Inc. 17,433 276 * TG Therapeutics Inc. 27,012 272 * Aratana Therapeutics Inc. 31,800 269 * HMS Holdings Corp. 30,471 267 ^,* Arrowhead Research Corp. 45,544 262 * Rigel Pharmaceuticals Inc. 103,061 255 * Accuray Inc. 50,696 253 * Esperion Therapeutics Inc. 10,600 250 * Agenus Inc. 54,100 249 ^,* Accelerate Diagnostics Inc. 15,320 248 * Coherus Biosciences Inc. 12,335 247 ^,* Keryx Biopharmaceuticals Inc. 69,117 243 * Endocyte Inc. 52,835 242 * Ocular Therapeutix Inc. 16,720 235 ^,* Galena Biopharma Inc. 147,900 234 * Aimmune Therapeutics Inc. 9,120 231 * Flexion Therapeutics Inc. 15,105 224 * Civitas Solutions Inc. 9,564 219 ^,* VIVUS Inc. 133,633 219 * Concert Pharmaceuticals Inc. 11,550 217 * Five Prime Therapeutics Inc. 14,000 215 * XenoPort Inc. 61,931 215 ^,* ConforMIS Inc. 11,712 212 * ArQule Inc. 113,004 211 * Vermillion Inc. 103,067 208 * POZEN Inc. 35,678 208 * Epizyme Inc. 16,126 207 * BioTelemetry Inc. 16,900 207 * OncoMed Pharmaceuticals Inc. 12,252 203 * Foundation Medicine Inc. 10,862 200 * Pacific Biosciences of California Inc. 53,898 197 * Xencor Inc. 16,102 197 * Oncothyreon Inc. 71,680 196 * Triple-S Management Corp. Class B 10,944 195 * AcelRx Pharmaceuticals Inc. 62,922 192 ^,* IsoRay Inc. 136,900 192 * CTI BioPharma Corp. 130,632 191 * Healthways Inc. 16,729 186 * Advaxis Inc. 18,105 185 ^,* Fortress Biotech Inc. 70,300 183 * Exactech Inc. 10,475 183 * Seres Therapeutics Inc. 6,130 182 * RTI Surgical Inc. 31,405 178 * Pernix Therapeutics Holdings Inc. 56,276 178 * Regulus Therapeutics Inc. 27,019 177 * Northwest Biotherapeutics Inc. 27,506 172 * RadNet Inc. 30,936 172 ^,* Organovo Holdings Inc. 63,912 171 * Anthera Pharmaceuticals Inc. 27,836 170 * Ignyta Inc. 19,184 168 * Lion Biotechnologies Inc. 29,150 168 * Harvard Bioscience Inc. 44,129 167 * BioSpecifics Technologies Corp. 3,792 165 * STAAR Surgical Co. 21,070 163 ^,* Sequenom Inc. 92,513 162 * Trevena Inc. 15,300 158 * GenMark Diagnostics Inc. 19,800 156 ^,* Tenax Therapeutics Inc. 51,000 155 * Threshold Pharmaceuticals Inc. 37,375 152 * PharmAthene Inc. 113,000 150 * Otonomy Inc. 8,329 148 * Synthetic Biologics Inc. 64,604 147 * SurModics Inc. 6,580 144 * NeoGenomics Inc. 24,938 143 ^,* Peregrine Pharmaceuticals Inc. 136,113 139 * Sorrento Therapeutics Inc. 16,200 136 * AVEO Pharmaceuticals Inc. 112,100 136 * Almost Family Inc. 3,364 135 * Cara Therapeutics Inc. 9,400 134 * Catalyst Pharmaceuticals Inc. 44,127 132 * Natera Inc. 12,200 132 * Dermira Inc. 5,554 130 * Heska Corp. 4,200 128 * Paratek Pharmaceuticals Inc. 6,718 128 * CytRx Corp. 53,516 127 * Bovie Medical Corp. 63,973 127 * InVivo Therapeutics Holdings Corp. 14,655 126 * Chiasma Inc. 6,085 121 * Sientra Inc. 11,400 116 ^,* Neuralstem Inc. 94,820 116 * Inotek Pharmaceuticals Corp. 12,000 113 * Enanta Pharmaceuticals Inc. 3,084 111 * Curis Inc. 55,000 111 * Immunomedics Inc. 63,470 109 * BioTime Inc. 35,579 107 * Bio-Path Holdings Inc. 92,672 106 * Enzo Biochem Inc. 33,179 105 * Pfenex Inc. 6,888 103 * Assembly Biosciences Inc. 10,700 102 * Trovagene Inc. 17,591 100 * Leap Wireless International Inc CVR 39,632 100 * Bellicum Pharmaceuticals Inc. 6,705 97 * NanoString Technologies Inc. 6,079 97 * Addus HomeCare Corp. 3,120 97 * SeaSpine Holdings Corp. 5,954 96 * Abeona Therapeutics Inc. 22,600 92 * Pain Therapeutics Inc. 48,044 88 * Ardelyx Inc. 4,779 83 * pSivida Corp. 22,454 82 * Cytokinetics Inc. 12,200 82 * Provectus Biopharmaceuticals Inc. Class A 137,900 79 * Navidea Biopharmaceuticals Inc. 34,502 79 ^,* iBio Inc. 113,000 77 * Versartis Inc. 6,633 76 * Medgenics Inc. 9,225 72 Psychemedics Corp. 6,875 69 * Tobira Therapeutics Inc. 6,869 66 Daxor Corp. 7,259 63 ^,* Unilife Corp. 63,954 63 * Immune Design Corp. 5,100 62 * Blueprint Medicines Corp. 2,793 60 * OXiGENE Inc. 61,300 57 * Adamas Pharmaceuticals Inc. 3,245 54 * Cumberland Pharmaceuticals Inc. 9,063 52 * Mast Therapeutics Inc. 88,377 51 * Antares Pharma Inc. 29,900 51 * XBiotech Inc. 3,399 51 * Wright Medical Group Inc. CVR Exp. 12/31/2049 11,147 50 * Tandem Diabetes Care Inc. 5,683 50 * Repros Therapeutics Inc. 6,681 50 * Cesca Therapeutics Inc. 92,705 49 * AAC Holdings Inc. 2,200 49 ^,* CytoSorbents Corp. 7,600 48 * Vitae Pharmaceuticals Inc. 4,300 47 * Derma Sciences Inc. 10,020 47 ^,* Rexahn Pharmaceuticals Inc. 90,651 47 * BioScrip Inc. 24,640 46 * Asterias Biotherapeutics Inc. 11,351 44 * Tetraphase Pharmaceuticals Inc. 5,700 43 * Apricus Biosciences Inc. 27,117 40 * Vical Inc. 85,595 39 * Synta Pharmaceuticals Corp. 21,275 37 * Verastem Inc. 20,629 37 * ERBA Diagnostics Inc. 18,367 36 * Alphatec Holdings Inc. 108,638 36 * Catalyst Biosciences Inc. 7,299 34 Utah Medical Products Inc. 630 34 * Genocea Biosciences Inc. 4,800 33 * Biolase Inc. 34,760 31 * NanoViricides Inc. 25,438 30 * Alimera Sciences Inc. 13,630 30 * Five Star Quality Care Inc. 9,634 30 * OncoGenex Pharmaceuticals Inc. 13,220 29 * Athersys Inc. 26,580 29 * OvaScience Inc. 3,400 29 Digirad Corp. 7,706 29 * Orexigen Therapeutics Inc. 13,437 28 * Tonix Pharmaceuticals Holding Corp. 5,300 28 * Nobilis Health Corp. 5,295 28 * PhotoMedex Inc. 52,800 27 * Avinger Inc. 1,835 27 * Sunesis Pharmaceuticals Inc. 33,100 27 * EnteroMedics Inc. 95,818 25 * Symmetry Surgical Inc. 2,776 25 * StemCells Inc. 58,474 25 * Entellus Medical Inc. 1,296 23 * Hansen Medical Inc. 6,010 23 * ChemoCentryx Inc. 3,701 22 * Cutera Inc. 1,663 22 Birner Dental Management Services Inc. 1,699 22 * vTv Therapeutics Inc. Class A 3,224 21 * Alliance HealthCare Services Inc. 1,935 19 * Ampio Pharmaceuticals Inc. 6,400 18 * Glaukos Corp. 760 18 * Hemispherx Biopharma Inc. 99,201 17 * Cidara Therapeutics Inc. 1,325 17 * InfuSystems Holdings Inc. 5,850 16 * Catabasis Pharmaceuticals Inc. 1,900 15 * T2 Biosystems Inc. 1,700 15 * aTyr Pharma Inc. 1,411 14 * REGENXBIO Inc. 651 14 * Calithera Biosciences Inc. 2,496 14 * Carbylan Therapeutics Inc. 3,771 13 * Flex Pharma Inc. 1,080 13 * Achaogen Inc. 2,200 13 * CorMedix Inc. 6,214 12 * Caladrius Biosciences Inc. 8,272 12 * Genesis Healthcare Inc. 1,829 11 * Nivalis Therapeutics Inc. 864 11 * Stemline Therapeutics Inc. 1,200 11 * Teladoc Inc. 430 10 * Neothetics Inc. 1,080 9 * Cyclacel Pharmaceuticals Inc. 14,981 8 * Cardica Inc. 23,874 7 * Neos Therapeutics Inc. 324 7 * Penumbra Inc. 160 6 * Presbia plc 1,100 6 * EndoChoice Holdings Inc. 525 6 * Bioanalytical Systems Inc. 3,300 6 * ImmunoCellular Therapeutics Ltd. 13,500 6 * Omthera Pharmaceuticals Inc. CVR 9,400 6 * Egalet Corp. 400 5 * Invitae Corp. 713 5 * HTG Molecular Diagnostics Inc. 550 4 * Discovery Laboratories Inc. 13,681 4 * NuPathe Inc. CVR 6,287 4 * Veracyte Inc. 803 4 * Cogentix Medical Inc. 1,762 2 * Ocata Therapeutics Inc. 439 2 * Harvard Apparatus Regenerative Technology Inc. 1,991 2 * Acura Pharmaceuticals Inc. 565 1 * NovaBay Pharmaceuticals Inc. 2,175 1 * ContraVir Pharmaceuticals Inc. 152 — Industrials (7.2%) General Electric Co. 7,149,306 180,305 3M Co. 454,203 64,392 Boeing Co. 458,159 59,996 Union Pacific Corp. 624,163 55,182 United Technologies Corp. 602,754 53,639 Honeywell International Inc. 531,172 50,297 United Parcel Service Inc. Class B 493,993 48,752 Accenture plc Class A 443,857 43,613 Lockheed Martin Corp. 188,677 39,115 Danaher Corp. 410,963 35,018 Caterpillar Inc. 441,294 28,843 FedEx Corp. 187,759 27,034 General Dynamics Corp. 194,030 26,766 Automatic Data Processing Inc. 332,264 26,701 * PayPal Holdings Inc. 822,226 25,522 Raytheon Co. 214,352 23,420 Northrop Grumman Corp. 133,240 22,111 Precision Castparts Corp. 92,860 21,331 Emerson Electric Co. 476,827 21,061 CSX Corp. 699,607 18,819 Illinois Tool Works Inc. 221,394 18,223 TE Connectivity Ltd. 289,634 17,346 Eaton Corp. plc 332,799 17,073 Deere & Co. 230,418 17,051 Norfolk Southern Corp. 212,250 16,216 Waste Management Inc. 314,773 15,679 * LinkedIn Corp. Class A 80,602 15,325 Cummins Inc. 132,026 14,335 * Fiserv Inc. 162,896 14,108 Fidelity National Information Services Inc. 197,139 13,224 PACCAR Inc. 251,153 13,103 Sherwin-Williams Co. 55,848 12,442 Roper Technologies Inc. 71,036 11,131 Amphenol Corp. Class A 212,578 10,833 Paychex Inc. 224,698 10,702 * Alliance Data Systems Corp. 41,308 10,698 Tyco International plc 289,381 9,683 Ingersoll-Rand plc 189,252 9,608 WestRock Co. 184,065 9,468 Rockwell Automation Inc. 92,549 9,391 Parker-Hannifin Corp. 95,878 9,329 WW Grainger Inc. 41,395 8,900 AMETEK Inc. 166,100 8,690 Vulcan Materials Co. 94,061 8,390 Agilent Technologies Inc. 244,111 8,380 * Stericycle Inc. 58,643 8,170 * Verisk Analytics Inc. Class A 109,625 8,102 Xerox Corp. 788,508 7,672 * FleetCor Technologies Inc. 55,508 7,639 * TransDigm Group Inc. 35,921 7,630 Rockwell Collins Inc. 91,011 7,448 Martin Marietta Materials Inc. 45,886 6,972 Republic Services Inc. Class A 169,091 6,967 Sealed Air Corp. 148,367 6,955 Kansas City Southern 76,024 6,909 CH Robinson Worldwide Inc. 100,340 6,801 Fastenal Co. 181,868 6,658 Expeditors International of Washington Inc. 140,812 6,625 Textron Inc. 171,797 6,466 Dover Corp. 110,478 6,317 Pentair plc 123,698 6,314 Masco Corp. 239,674 6,035 Towers Watson & Co. Class A 51,091 5,997 Ball Corp. 94,850 5,900 Wabtec Corp. 63,171 5,562 * Mettler-Toledo International Inc. 19,237 5,478 L-3 Communications Holdings Inc. 51,139 5,345 Global Payments Inc. 45,806 5,255 Acuity Brands Inc. 29,886 5,247 Fortune Brands Home & Security Inc. 109,625 5,204 Total System Services Inc. 114,117 5,184 * Sensata Technologies Holding NV 116,875 5,182 Cintas Corp. 59,294 5,084 * Spirit AeroSystems Holdings Inc. Class A 97,653 4,721 JB Hunt Transport Services Inc. 64,231 4,586 Broadridge Financial Solutions Inc. 82,599 4,572 Robert Half International Inc. 88,359 4,520 * Vantiv Inc. Class A 100,598 4,519 ManpowerGroup Inc. 53,985 4,421 * Crown Holdings Inc. 96,035 4,394 Fluor Corp. 100,813 4,269 Packaging Corp. of America 69,922 4,207 Waste Connections Inc. 85,360 4,147 Xylem Inc. 124,844 4,101 * United Rentals Inc. 68,290 4,101 * Flextronics International Ltd. 387,937 4,089 Avnet Inc. 93,591 3,994 Allegion plc 69,058 3,982 Jack Henry & Associates Inc. 56,477 3,931 * HD Supply Holdings Inc. 137,300 3,930 Carlisle Cos. Inc. 44,801 3,915 Macquarie Infrastructure Corp. 52,150 3,894 IDEX Corp. 53,802 3,836 Flowserve Corp. 92,478 3,805 * Arrow Electronics Inc. 67,413 3,727 ADT Corp. 123,197 3,684 * CoStar Group Inc. 21,211 3,671 Valspar Corp. 50,403 3,623 Huntington Ingalls Industries Inc. 33,571 3,597 * Keysight Technologies Inc. 116,255 3,585 PerkinElmer Inc. 77,958 3,583 * Quanta Services Inc. 143,395 3,472 AO Smith Corp. 52,457 3,420 Lennox International Inc. 29,684 3,364 Owens Corning 77,509 3,248 * Jacobs Engineering Group Inc. 86,582 3,241 B/E Aerospace Inc. 73,114 3,210 Hexcel Corp. 66,678 2,991 AptarGroup Inc. 45,342 2,991 Allison Transmission Holdings Inc. 111,826 2,985 Hubbell Inc. Class B 34,919 2,966 Orbital ATK Inc. 41,088 2,953 * Trimble Navigation Ltd. 178,673 2,934 Graphic Packaging Holding Co. 227,424 2,909 * Genpact Ltd. 122,463 2,891 * AECOM 104,928 2,887 * Zebra Technologies Corp. 35,689 2,732 Ryder System Inc. 36,666 2,715 FLIR Systems Inc. 96,922 2,713 Graco Inc. 40,419 2,709 Jabil Circuit Inc. 120,883 2,704 MAXIMUS Inc. 45,342 2,701 * Old Dominion Freight Line Inc. 44,264 2,700 ^ Chicago Bridge & Iron Co. NV 67,308 2,669 Bemis Co. Inc. 67,380 2,666 Donaldson Co. Inc. 94,481 2,653 * Owens-Illinois Inc. 127,558 2,643 Sonoco Products Co. 69,832 2,635 * Euronet Worldwide Inc. 35,509 2,631 * Berry Plastics Group Inc. 85,579 2,573 * Kirby Corp. 41,510 2,572 Toro Co. 36,400 2,568 Nordson Corp. 39,270 2,472 Lincoln Electric Holdings Inc. 47,124 2,471 Trinity Industries Inc. 108,913 2,469 AGCO Corp. 52,093 2,429 Eagle Materials Inc. 35,215 2,409 MDU Resources Group Inc. 134,789 2,318 * CoreLogic Inc. 62,136 2,313 * WEX Inc. 26,593 2,309 Air Lease Corp. Class A 73,037 2,258 National Instruments Corp. 79,744 2,216 * Genesee & Wyoming Inc. Class A 36,755 2,171 Watsco Inc. 17,733 2,101 RR Donnelley & Sons Co. 143,868 2,095 FEI Co. 28,626 2,091 ITT Corp. 61,607 2,060 MSC Industrial Direct Co. Inc. Class A 33,331 2,034 * Teledyne Technologies Inc. 21,887 1,976 Oshkosh Corp. 54,121 1,966 Cognex Corp. 56,974 1,958 BWX Technologies Inc. 74,124 1,954 Landstar System Inc. 30,643 1,945 Deluxe Corp. 34,454 1,920 Con-way Inc. 40,025 1,899 Booz Allen Hamilton Holding Corp. Class A 70,988 1,861 Curtiss-Wright Corp. 29,561 1,845 EMCOR Group Inc. 41,220 1,824 * IPG Photonics Corp. 23,700 1,800 * Colfax Corp. 59,597 1,783 World Fuel Services Corp. 49,655 1,778 HEICO Corp. Class A 38,797 1,762 Regal Beloit Corp. 31,019 1,751 KBR Inc. 99,833 1,663 CLARCOR Inc. 34,630 1,651 Woodward Inc. 40,482 1,648 EnerSys 30,695 1,645 * USG Corp. 60,631 1,614 CEB Inc. 23,167 1,583 Silgan Holdings Inc. 29,527 1,537 Heartland Payment Systems Inc. 24,158 1,522 * Clean Harbors Inc. 34,384 1,512 Crane Co. 32,013 1,492 Timken Co. 53,674 1,476 Terex Corp. 80,314 1,441 * Generac Holdings Inc. 47,746 1,437 Triumph Group Inc. 34,070 1,434 Littelfuse Inc. 15,706 1,432 Korn/Ferry International 42,992 1,422 * WESCO International Inc. 30,520 1,418 Convergys Corp. 61,336 1,417 * Louisiana-Pacific Corp. 98,431 1,402 * Esterline Technologies Corp. 19,494 1,401 Valmont Industries Inc. 14,573 1,383 Belden Inc. 29,454 1,375 Covanta Holding Corp. 78,404 1,368 Kennametal Inc. 54,697 1,361 Manitowoc Co. Inc. 90,452 1,357 GATX Corp. 30,546 1,349 * Advisory Board Co. 29,292 1,334 ^,* XPO Logistics Inc. 55,878 1,332 ^,* Ambarella Inc. 22,867 1,321 * Moog Inc. Class A 24,238 1,311 * KLX Inc. 36,557 1,307 * Cimpress NV 17,107 1,302 * Armstrong World Industries Inc. 26,811 1,280 Barnes Group Inc. 34,335 1,238 * Sanmina Corp. 56,876 1,215 * Masonite International Corp. 19,892 1,205 * FTI Consulting Inc. 28,883 1,199 * On Assignment Inc. 32,316 1,192 * Imperva Inc. 18,032 1,181 * Greatbatch Inc. 20,856 1,177 Mueller Industries Inc. 39,584 1,171 Matson Inc. 30,157 1,161 UniFirst Corp. 10,678 1,141 * Anixter International Inc. 19,598 1,132 ABM Industries Inc. 40,043 1,094 ^,* NeuStar Inc. Class A 40,159 1,093 Tetra Tech Inc. 44,889 1,091 * Proto Labs Inc. 16,100 1,079 * WageWorks Inc. 23,800 1,073 * AMN Healthcare Services Inc. 35,706 1,072 Simpson Manufacturing Co. Inc. 31,993 1,071 Brink's Co. 39,282 1,061 * Knowles Corp. 57,082 1,052 G&K Services Inc. Class A 15,463 1,030 * Huron Consulting Group Inc. 16,371 1,024 * TASER International Inc. 45,565 1,004 Knight Transportation Inc. 41,167 988 * Universal Display Corp. 28,899 980 Mobile Mini Inc. 31,740 977 Aircastle Ltd. 47,276 974 * Cardtronics Inc. 29,387 961 * Rexnord Corp. 56,590 961 MSA Safety Inc. 23,976 958 * DigitalGlobe Inc. 50,357 958 Heartland Express Inc. 47,963 956 Applied Industrial Technologies Inc. 24,978 953 * OSI Systems Inc. 12,359 951 Essendant Inc. 29,249 949 Watts Water Technologies Inc. Class A 17,869 944 Apogee Enterprises Inc. 20,876 932 * SPX FLOW Inc. 26,738 921 Sturm Ruger & Co. Inc. 15,487 909 * Swift Transportation Co. 60,138 903 * RBC Bearings Inc. 15,095 902 Forward Air Corp. 21,446 890 * Headwaters Inc. 47,158 887 * Coherent Inc. 16,135 883 Vishay Intertechnology Inc. 90,938 881 * Plexus Corp. 22,723 877 Mueller Water Products Inc. Class A 112,758 864 * Hub Group Inc. Class A 23,173 844 Comfort Systems USA Inc. 30,768 839 Granite Construction Inc. 27,688 822 Outerwall Inc. 14,354 817 * TopBuild Corp. 26,319 815 AZZ Inc. 16,492 803 EVERTEC Inc. 42,740 772 * Benchmark Electronics Inc. 35,435 771 Advanced Drainage Systems Inc. 26,301 761 * MasTec Inc. 47,883 758 Actuant Corp. Class A 40,767 750 Methode Electronics Inc. 22,836 728 Werner Enterprises Inc. 28,843 724 Franklin Electric Co. Inc. 26,429 720 Universal Forest Products Inc. 12,347 712 Brady Corp. Class A 35,869 705 * Sykes Enterprises Inc. 27,649 705 Insperity Inc. 16,004 703 Otter Tail Corp. 26,827 699 * American Woodmark Corp. 10,724 696 * ExlService Holdings Inc. 18,836 696 Tennant Co. 12,372 695 Greif Inc. Class A 21,632 690 Exponent Inc. 15,273 681 Standex International Corp. 8,993 678 Cubic Corp. 16,040 673 * Atlas Air Worldwide Holdings Inc. 19,462 673 * Trex Co. Inc. 20,068 669 * ExamWorks Group Inc. 22,791 666 * Continental Building Products Inc. 32,244 662 * II-VI Inc. 40,912 658 Multi-Color Corp. 8,475 648 * TrueBlue Inc. 28,829 648 * Rogers Corp. 12,000 638 * Boise Cascade Co. 25,237 636 * Meritor Inc. 59,788 636 * LifeLock Inc. 72,414 634 * Aerojet Rocketdyne Holdings Inc. 39,023 631 * Smith & Wesson Holding Corp. 37,397 631 * TriNet Group Inc. 37,499 630 John Bean Technologies Corp. 16,323 624 * Itron Inc. 19,379 618 ESCO Technologies Inc. 17,180 617 Griffon Corp. 38,954 614 AAON Inc. 31,521 611 * Babcock & Wilcox Enterprises Inc. 35,912 603 Greenbrier Cos. Inc. 18,681 600 Raven Industries Inc. 35,235 597 * Wabash National Corp. 56,274 596 * Veeco Instruments Inc. 28,910 593 Materion Corp. 19,737 593 Federal Signal Corp. 41,647 571 Kaman Corp. 15,791 566 Primoris Services Corp. 31,454 563 * PHH Corp. 39,399 556 * Monster Worldwide Inc. 85,423 548 US Ecology Inc. 12,545 548 EnPro Industries Inc. 13,922 545 MTS Systems Corp. 8,988 540 * Aegion Corp. Class A 32,397 534 Kforce Inc. 20,244 532 * Tutor Perini Corp. 32,211 530 * Builders FirstSource Inc. 40,184 510 Badger Meter Inc. 8,607 500 Encore Wire Corp. 15,150 495 Lindsay Corp. 7,147 484 Harsco Corp. 53,415 484 * Saia Inc. 15,607 483 * Navigant Consulting Inc. 30,277 482 Resources Connection Inc. 31,933 481 * MYR Group Inc. 18,366 481 Joy Global Inc. 31,865 476 * Rofin-Sinar Technologies Inc. 18,325 475 * Wesco Aircraft Holdings Inc. 38,593 471 CTS Corp. 25,355 469 * Navistar International Corp. 36,844 469 Ennis Inc. 26,678 463 Altra Industrial Motion Corp. 19,888 460 * Patrick Industries Inc. 11,627 459 * TriMas Corp. 27,962 457 Albany International Corp. 15,959 457 * Summit Materials Inc. Class A 24,088 452 AAR Corp. 23,594 448 AVX Corp. 34,043 446 * Astronics Corp. 10,986 444 * TransUnion 17,629 443 ArcBest Corp. 16,782 432 McGrath RentCorp 16,187 432 * M/A-COM Technology Solutions Holdings Inc. 14,801 429 General Cable Corp. 35,941 428 Quanex Building Products Corp. 23,333 424 TeleTech Holdings Inc. 15,473 415 Barrett Business Services Inc. 9,574 411 CIRCOR International Inc. 9,989 401 Argan Inc. 11,479 398 * Inovalon Holdings Inc. Class A 19,088 398 Kadant Inc. 9,937 388 Viad Corp. 13,356 387 * PGT Inc. 31,304 384 Quad/Graphics Inc. 31,733 384 * Lydall Inc. 13,206 376 Schnitzer Steel Industries Inc. 26,800 363 * FARO Technologies Inc. 10,277 360 Astec Industries Inc. 10,710 359 Landauer Inc. 9,599 355 * DHI Group Inc. 48,222 353 H&E Equipment Services Inc. 21,004 351 * RPX Corp. 25,431 349 * ICF International Inc. 11,385 346 * Nortek Inc. 5,446 345 * Team Inc. 10,652 342 * Paylocity Holding Corp. 11,347 340 * Installed Building Products Inc. 13,459 340 ^,* Rentrak Corp. 6,203 335 Sun Hydraulics Corp. 12,172 334 * CBIZ Inc. 33,685 331 * TTM Technologies Inc. 52,952 330 * Thermon Group Holdings Inc. 15,720 323 SPX Corp. 26,738 319 Gorman-Rupp Co. 13,137 315 Columbus McKinnon Corp. 16,443 299 ManTech International Corp. Class A 11,600 298 * Air Transport Services Group Inc. 34,858 298 Alamo Group Inc. 6,371 298 * Cross Country Healthcare Inc. 21,647 295 * Great Lakes Dredge & Dock Corp. 57,694 291 * ARC Document Solutions Inc. 48,472 288 Park-Ohio Holdings Corp. 9,929 287 * Engility Holdings Inc. 10,820 279 Celadon Group Inc. 17,274 277 * Roadrunner Transportation Systems Inc. 14,952 275 * Fabrinet 14,801 271 Hyster-Yale Materials Handling Inc. 4,652 269 Cass Information Systems Inc. 5,399 265 * Furmanite Corp. 43,495 264 * Echo Global Logistics Inc. 13,455 264 Myers Industries Inc. 19,177 257 * GP Strategies Corp. 11,233 256 Marten Transport Ltd. 15,709 254 * Everi Holdings Inc. 48,264 248 Kelly Services Inc. Class A 17,456 247 NN Inc. 13,232 245 ^,* MicroVision Inc. 76,700 245 * Gibraltar Industries Inc. 13,317 244 * Newport Corp. 17,500 241 * US Concrete Inc. 4,900 234 * Landec Corp. 19,722 230 * NCI Building Systems Inc. 20,628 218 * YRC Worldwide Inc. 16,368 217 American Science & Engineering Inc. 5,972 212 Checkpoint Systems Inc. 29,143 211 American Railcar Industries Inc. 5,836 211 * Lionbridge Technologies Inc. 42,174 208 Insteel Industries Inc. 12,734 205 * Layne Christensen Co. 30,508 198 * Kimball Electronics Inc. 16,140 193 Daktronics Inc. 21,381 185 * Era Group Inc. 12,077 181 VSE Corp. 4,496 180 * Energy Focus Inc. 15,200 180 * Stock Building Supply Holdings Inc. 10,190 179 * Aerovironment Inc. 8,950 179 ^,* Image Sensing Systems Inc. 48,663 179 Heidrick & Struggles International Inc. 8,960 174 * PowerSecure International Inc. 15,022 173 Park Electrochemical Corp. 9,837 173 * Perma-Fix Environmental Services 42,266 172 Douglas Dynamics Inc. 8,604 171 * Maxwell Technologies Inc. 31,497 171 Graham Corp. 9,637 170 Allied Motion Technologies Inc. 9,545 170 * Vicor Corp. 16,344 167 Miller Industries Inc. 8,444 165 Mesa Laboratories Inc. 1,476 164 TAL International Group Inc. 11,644 159 ^ Eagle Bulk Shipping Inc. 26,631 158 * UFP Technologies Inc. 6,907 158 Electro Rent Corp. 14,869 154 NACCO Industries Inc. Class A 3,223 153 Powell Industries Inc. 4,976 150 * PAM Transportation Services Inc. 4,524 150 * Yodlee Inc. 9,241 149 * InnerWorkings Inc. 23,576 147 * Covenant Transportation Group Inc. Class A 8,013 144 * USA Truck Inc. 8,261 142 * Casella Waste Systems Inc. Class A 24,516 142 * GSI Group Inc. 11,103 141 TimkenSteel Corp. 13,836 140 * Ducommun Inc. 6,959 140 Black Box Corp. 9,400 139 * Bazaarvoice Inc. 30,457 137 Omega Flex Inc. 4,103 137 * Ameresco Inc. Class A 23,222 137 Bel Fuse Inc. Class B 6,954 135 * CAI International Inc. 13,158 133 * Vertex Energy Inc. 60,960 130 * Xerium Technologies Inc. 10,010 130 United States Lime & Minerals Inc. 2,799 128 * Ply Gem Holdings Inc. 10,864 127 * AEP Industries Inc. 2,200 126 Acacia Research Corp. 13,873 126 * Mistras Group Inc. 9,486 122 * Transcat Inc. 12,510 122 Global Brass & Copper Holdings Inc. 5,900 121 * Milacron Holdings Corp. 6,852 120 * ServiceSource International Inc. 28,100 112 * Willis Lease Finance Corp. 6,897 112 NVE Corp. 2,268 110 FreightCar America Inc. 6,296 108 * Cenveo Inc. 57,102 107 * Evolent Health Inc. Class A 6,670 106 * CRA International Inc. 4,914 106 * SL Industries Inc. 3,000 102 CECO Environmental Corp. 12,444 102 * Planet Payment Inc. 35,142 99 * Horizon Global Corp. 11,184 99 * Orion Marine Group Inc. 15,711 94 * Lawson Products Inc. 4,228 92 * EnerNOC Inc. 11,538 91 * Hill International Inc. 27,630 91 * Breeze-Eastern Corp. 6,398 89 CDI Corp. 10,080 86 * Kemet Corp. 46,800 86 * Research Frontiers Inc. 16,958 86 LSI Industries Inc. 10,179 86 * Vishay Precision Group Inc. 7,362 85 * TRC Cos. Inc. 7,085 84 Ecology and Environment Inc. 6,994 82 * Kratos Defense & Security Solutions Inc. 18,934 80 * Onvia Inc. 18,400 76 Spartan Motors Inc. 18,288 76 * Willdan Group Inc. 7,200 73 * Capstone Turbine Corp. 207,916 71 Universal Truckload Services Inc. 4,425 69 * Rand Logistics Inc. 31,669 68 * DXP Enterprises Inc. 2,471 67 ^,* AM Castle & Co. 29,679 66 * Multi-Fineline Electronix Inc. 3,788 63 * Key Technology Inc. 5,155 62 * Sterling Construction Co. Inc. 15,000 62 Supreme Industries Inc. Class A 7,400 62 * Energy Recovery Inc. 28,699 61 Hurco Cos. Inc. 2,292 60 Crawford & Co. Class B 10,423 58 * LMI Aerospace Inc. 5,487 56 * Northwest Pipe Co. 4,297 56 * BlueLinx Holdings Inc. 79,277 55 * Sparton Corp. 2,504 54 * Franklin Covey Co. 3,286 53 * Heritage-Crystal Clean Inc. 4,692 48 * Integrated Electrical Services Inc. 6,083 47 ^,* LightPath Technologies Inc. Class A 30,559 45 * American Superconductor Corp. 10,419 45 Electro Scientific Industries Inc. 9,583 44 * Vicon Industries Inc. 27,903 43 * Hudson Global Inc. 16,731 42 * Intevac Inc. 8,995 41 * Press Ganey Holdings Inc. 1,374 41 National Research Corp. Class A 3,281 39 * Air T Inc. 2,182 39 * CUI Global Inc. 7,433 38 * General Finance Corp. 9,883 37 Twin Disc Inc. 2,898 36 Chicago Rivet & Machine Co. 1,400 35 * Asure Software Inc. 6,100 35 * Ultralife Corp. 5,625 33 * PRGX Global Inc. 8,704 33 * Fuel Tech Inc. 16,944 32 * Aspen Aerogels Inc. 4,300 32 Information Services Group Inc. 8,116 32 International Shipholding Corp. 7,861 30 ^,* ExOne Co. 4,186 28 ^,* Revolution Lighting Technologies Inc. 29,463 28 * Rubicon Technology Inc. 25,320 26 ModusLink Global Solutions Inc. 8,813 25 Lincoln Educational Services Corp. 48,280 25 * Frequency Electronics Inc. 2,277 24 * Orion Energy Systems Inc. 13,048 23 * Continental Materials Corp. 1,577 23 * Sharps Compliance Corp. 2,564 22 * Accuride Corp. 7,300 20 * Broadwind Energy Inc. 9,748 20 Houston Wire & Cable Co. 2,866 18 * AMREP Corp. 3,574 18 * CPI Aerostructures Inc. 1,800 16 * Echelon Corp. 25,619 15 * Patriot Transportation Holding Inc. 608 15 * Erickson Inc. 4,439 14 National Research Corp. Class B 413 14 * Napco Security Technologies Inc. 2,048 12 * Ballantyne Strong Inc. 2,500 12 * American DG Energy Inc. 32,428 12 * UQM Technologies Inc. 18,381 12 * IEC Electronics Corp. 2,900 11 * Spherix Inc. 32,732 11 Universal Technical Institute Inc. 3,100 11 Hardinge Inc. 1,155 11 * MINDBODY Inc. Class A 656 10 * Arotech Corp. 7,280 10 Crawford & Co. Class A 1,640 9 * StarTek Inc. 2,642 9 * Wireless Telecom Group Inc. 5,909 9 Richardson Electronics Ltd. 1,409 8 * Document Security Systems Inc. 42,989 7 * PFSweb Inc. 500 7 * API Technologies Corp. 2,700 6 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 53,188 6 * eMagin Corp. 2,056 5 * CyberOptics Corp. 593 4 Eastern Co. 156 3 SIFCO Industries Inc. 200 2 * Mattersight Corp. 191 1 * ClearSign Combustion Corp. 100 1 * Iteris Inc. 200 — * Nuverra Environmental Solutions Inc. 73 — Global Power Equipment Group Inc. 1 — Oil & Gas (3.7%) Exxon Mobil Corp. 2,899,774 215,598 Chevron Corp. 1,282,050 101,128 Schlumberger Ltd. 911,417 62,860 ConocoPhillips 804,374 38,578 Occidental Petroleum Corp. 536,204 35,470 Kinder Morgan Inc. 1,199,382 33,199 Phillips 66 397,648 30,555 EOG Resources Inc. 412,718 30,046 Anadarko Petroleum Corp. 385,828 23,300 Valero Energy Corp. 362,669 21,796 Halliburton Co. 614,446 21,721 Marathon Petroleum Corp. 393,306 18,222 Williams Cos. Inc. 484,642 17,859 Baker Hughes Inc. 333,742 17,368 Spectra Energy Corp. 562,406 14,774 Pioneer Natural Resources Co. 105,113 12,786 Apache Corp. 300,294 11,760 National Oilwell Varco Inc. 269,417 10,144 Hess Corp. 198,535 9,939 * Concho Resources Inc. 91,458 8,990 Noble Energy Inc. 294,610 8,891 Tesoro Corp. 90,855 8,835 * Cameron International Corp. 135,481 8,308 * Cheniere Energy Inc. 165,638 8,000 Cimarex Energy Co. 74,326 7,617 EQT Corp. 117,042 7,581 Cabot Oil & Gas Corp. 324,638 7,097 Devon Energy Corp. 178,113 6,606 HollyFrontier Corp. 133,380 6,514 Marathon Oil Corp. 403,635 6,216 * FMC Technologies Inc. 170,336 5,280 Columbia Pipeline Group Inc. 247,503 4,527 * Newfield Exploration Co. 129,005 4,244 Helmerich & Payne Inc. 87,666 4,143 * Southwestern Energy Co. 316,322 4,014 OGE Energy Corp. 137,464 3,761 ^ Chesapeake Energy Corp. 482,638 3,538 * Diamondback Energy Inc. 51,863 3,350 Energen Corp. 64,481 3,215 Core Laboratories NV 31,108 3,105 * Weatherford International plc 364,149 3,088 Range Resources Corp. 90,680 2,913 Oceaneering International Inc. 72,928 2,865 Nabors Industries Ltd. 287,715 2,719 Western Refining Inc. 57,872 2,553 * Gulfport Energy Corp. 85,284 2,531 Transocean Ltd. 185,900 2,402 Noble Corp. plc 219,807 2,398 * First Solar Inc. 54,796 2,343 Targa Resources Corp. 45,456 2,342 * Continental Resources Inc. 79,682 2,308 QEP Resources Inc. 161,367 2,022 * Cobalt International Energy Inc. 267,422 1,893 * Whiting Petroleum Corp. 117,189 1,789 PBF Energy Inc. Class A 62,800 1,773 Superior Energy Services Inc. 135,581 1,712 Patterson-UTI Energy Inc. 130,000 1,708 SM Energy Co. 52,483 1,682 Rowan Cos. plc Class A 103,851 1,677 * PDC Energy Inc. 31,295 1,659 SemGroup Corp. Class A 37,228 1,610 * Dril-Quip Inc. 26,836 1,562 * WPX Energy Inc. 229,166 1,517 ^,* Antero Resources Corp. 66,026 1,397 Ensco plc Class A 97,079 1,367 * Carrizo Oil & Gas Inc. 42,103 1,286 * Memorial Resource Development Corp. 71,581 1,258 Murphy Oil Corp. 50,817 1,230 * Matador Resources Co. 57,524 1,193 * Oil States International Inc. 43,992 1,150 Delek US Holdings Inc. 41,119 1,139 Atwood Oceanics Inc. 74,371 1,101 * Oasis Petroleum Inc. 126,865 1,101 * NOW Inc. 71,904 1,064 * Rice Energy Inc. 60,758 982 Exterran Holdings Inc. 54,270 977 Diamond Offshore Drilling Inc. 55,207 955 * RSP Permian Inc. 46,881 949 * Parsley Energy Inc. Class A 62,827 947 * Laredo Petroleum Inc. 98,728 931 * McDermott International Inc. 188,949 812 * Flotek Industries Inc. 47,950 801 * MRC Global Inc. 71,617 799 * SunPower Corp. Class A 39,739 796 California Resources Corp. 302,181 786 * Synergy Resources Corp. 78,095 765 * SEACOR Holdings Inc. 12,708 760 Bristow Group Inc. 27,271 713 CVR Energy Inc. 16,529 679 Pattern Energy Group Inc. Class A 32,230 615 Green Plains Inc. 29,291 570 Alon USA Energy Inc. 30,037 543 * Callon Petroleum Co. 67,149 490 * Helix Energy Solutions Group Inc. 102,125 489 * Chart Industries Inc. 24,820 477 * Stone Energy Corp. 95,158 472 * TETRA Technologies Inc. 74,554 441 RPC Inc. 44,829 397 * Hornbeck Offshore Services Inc. 28,935 392 * REX American Resources Corp. 7,480 379 * Matrix Service Co. 16,360 368 * EP Energy Corp. Class A 71,100 366 ^,* Sanchez Energy Corp. 59,100 363 * Bonanza Creek Energy Inc. 80,000 326 * Bill Barrett Corp. 98,319 324 * Clayton Williams Energy Inc. 8,311 323 ^ CARBO Ceramics Inc. 16,811 319 Panhandle Oil and Gas Inc. Class A 19,486 315 * Newpark Resources Inc. 60,292 309 * Renewable Energy Group Inc. 37,100 307 * Northern Oil and Gas Inc. 67,526 298 * C&J Energy Services Ltd. 72,700 256 ^,* Solazyme Inc. 91,640 238 * Pacific Ethanol Inc. 36,189 235 Evolution Petroleum Corp. 42,128 234 * Trecora Resources 18,615 231 ^,* Ultra Petroleum Corp. 35,217 225 * Parker Drilling Co. 84,588 222 * Par Petroleum Corp. 10,400 217 ^,* Plug Power Inc. 116,636 213 * Geospace Technologies Corp. 15,368 212 ^,* Halcon Resources Corp. 396,316 210 * VAALCO Energy Inc. 109,885 187 ^,* FuelCell Energy Inc. 245,725 181 * Abraxas Petroleum Corp. 139,090 178 * PetroQuest Energy Inc. 144,563 169 * Natural Gas Services Group Inc. 8,711 168 ^,* Amyris Inc. 79,183 159 * PHI Inc. 8,164 154 ^,* Basic Energy Services Inc. 45,400 150 * Jones Energy Inc. Class A 29,931 143 * Green Brick Partners Inc. 12,800 139 * Ring Energy Inc. 13,915 137 * Eclipse Resources Corp. 69,231 135 * Gastar Exploration Inc. 116,680 134 ^ Comstock Resources Inc. 68,887 132 Denbury Resources Inc. 52,553 128 * Harvest Natural Resources Inc. 86,200 120 Tesco Corp. 16,637 119 Gulf Island Fabrication Inc. 9,619 101 ^ Energy XXI Ltd. 94,525 99 * Warren Resources Inc. 197,409 97 * Resolute Energy Corp. 212,978 83 * Contango Oil & Gas Co. 9,313 71 * FX Energy Inc. 68,880 65 Adams Resources & Energy Inc. 1,582 65 * US Energy Corp. Wyoming 122,302 65 ^,* Emerald Oil Inc. 29,965 55 * Independence Contract Drilling Inc. 10,300 51 * Willbros Group Inc. 39,094 49 ^,* Rex Energy Corp. 23,100 48 * Unit Corp. 4,229 48 * Pioneer Energy Services Corp. 22,291 47 ^,* Goodrich Petroleum Corp. 73,330 43 * Isramco Inc. 412 41 ^,* Swift Energy Co. 82,600 31 * Forbes Energy Services Ltd. 44,500 24 * Civeo Corp. 15,048 22 * Blue Earth Inc. 31,800 22 * Magnum Hunter Resources Corp. 61,865 21 Dawson Geophysical Co. 5,102 19 Paragon Offshore plc 68,699 17 * Yuma Energy Inc. 31,822 15 * ZaZa Energy Corp. 44,207 15 * Approach Resources Inc. 6,065 11 * PrimeEnergy Corp. 141 10 * Mitcham Industries Inc. 2,689 10 * EXCO Resources Inc. 13,520 10 * 8Point3 Energy Partners LP 653 7 ^,* Ascent Solar Technologies Inc. 29,645 6 * Midstates Petroleum Co. Inc. 8 — Gulfmark Offshore Inc. 1 — * Gerber Scientific Inc. CVR 16,800 — * Triangle Petroleum Corp. 1 — * Key Energy Services Inc. 1 — Technology (9.4%) Apple Inc. 4,040,119 445,625 Microsoft Corp. 5,140,780 227,531 * Facebook Inc. Class A 1,524,744 137,075 * Google Inc. Class A 205,878 131,426 * Google Inc. Class C 207,844 126,456 Intel Corp. 3,383,331 101,974 Cisco Systems Inc. 3,643,590 95,644 International Business Machines Corp. 629,910 91,318 Oracle Corp. 2,324,792 83,972 QUALCOMM Inc. 1,167,433 62,726 Texas Instruments Inc. 767,091 37,986 EMC Corp. 1,458,169 35,229 * salesforce.com inc 446,908 31,029 Hewlett-Packard Co. 1,201,478 30,770 * Adobe Systems Inc. 337,887 27,781 * Cognizant Technology Solutions Corp. Class A 431,790 27,034 Avago Technologies Ltd. Class A 185,771 23,223 Broadcom Corp. Class A 391,567 20,138 * Yahoo! Inc. 600,171 17,351 Intuit Inc. 186,672 16,567 Corning Inc. 916,790 15,695 * Cerner Corp. 227,800 13,659 Western Digital Corp. 166,976 13,265 Analog Devices Inc. 227,855 12,853 Applied Materials Inc. 857,430 12,596 Skyworks Solutions Inc. 139,446 11,743 * Micron Technology Inc. 746,542 11,183 * Twitter Inc. 402,662 10,848 Seagate Technology plc 236,934 10,615 Altera Corp. 211,880 10,611 Symantec Corp. 479,408 9,334 NVIDIA Corp. 371,477 9,157 * Palo Alto Networks Inc. 53,141 9,140 * Red Hat Inc. 126,106 9,065 Motorola Solutions Inc. 131,731 9,008 SanDisk Corp. 155,212 8,433 * Akamai Technologies Inc. 120,828 8,344 Xilinx Inc. 188,259 7,982 * Citrix Systems Inc. 112,734 7,810 NetApp Inc. 259,265 7,674 Lam Research Corp. 115,954 7,575 Linear Technology Corp. 184,411 7,441 * ServiceNow Inc. 103,294 7,174 * Autodesk Inc. 161,304 7,120 Maxim Integrated Products Inc. 200,418 6,694 Juniper Networks Inc. 258,410 6,644 Microchip Technology Inc. 150,888 6,502 Harris Corp. 85,215 6,233 Computer Sciences Corp. 97,541 5,987 * ANSYS Inc. 65,705 5,791 CA Inc. 212,132 5,791 * F5 Networks Inc. 49,618 5,746 KLA-Tencor Corp. 114,676 5,734 CDK Global Inc. 118,221 5,649 * Workday Inc. Class A 74,392 5,123 * Gartner Inc. 59,032 4,955 * Synopsys Inc. 106,686 4,927 * VeriSign Inc. 68,241 4,815 * Qorvo Inc. 106,129 4,781 * Splunk Inc. 82,729 4,579 * VMware Inc. Class A 56,303 4,436 * Fortinet Inc. 103,501 4,397 * Cadence Design Systems Inc. 201,519 4,167 SS&C Technologies Holdings Inc. 58,228 4,078 * Tyler Technologies Inc. 26,392 3,941 CDW Corp. 93,610 3,825 IAC/InterActiveCorp 54,608 3,564 * athenahealth Inc. 26,661 3,555 * Ultimate Software Group Inc. 18,710 3,349 * Manhattan Associates Inc. 50,780 3,164 Brocade Communications Systems Inc. 291,819 3,029 * NCR Corp. 131,319 2,988 * IMS Health Holdings Inc. 101,877 2,965 * Freescale Semiconductor Ltd. 78,552 2,873 Garmin Ltd. 79,367 2,848 * Nuance Communications Inc. 173,733 2,844 * Teradata Corp. 98,134 2,842 * FireEye Inc. 88,420 2,814 * ON Semiconductor Corp. 295,545 2,778 * Tableau Software Inc. Class A 34,331 2,739 Marvell Technology Group Ltd. 301,624 2,730 Ingram Micro Inc. 97,541 2,657 Teradyne Inc. 147,488 2,656 * Guidewire Software Inc. 48,607 2,556 * CommScope Holding Co. Inc. 84,883 2,549 * PTC Inc. 79,485 2,523 * Dealertrack Technologies Inc. 39,615 2,502 Solera Holdings Inc. 46,329 2,502 DST Systems Inc. 22,788 2,396 * ARRIS Group Inc. 90,772 2,357 * Qlik Technologies Inc. 62,883 2,292 * NetScout Systems Inc. 64,680 2,288 j2 Global Inc. 31,692 2,245 * Cavium Inc. 36,494 2,240 Pitney Bowes Inc. 112,362 2,230 * Aspen Technology Inc. 58,769 2,228 Atmel Corp. 274,615 2,216 * Microsemi Corp. 65,540 2,151 * EPAM Systems Inc. 28,700 2,139 Leidos Holdings Inc. 51,229 2,116 * Rackspace Hosting Inc. 85,600 2,113 * VeriFone Systems Inc. 76,177 2,112 * Synaptics Inc. 25,482 2,101 * Integrated Device Technology Inc. 102,115 2,073 * NetSuite Inc. 24,127 2,024 Cypress Semiconductor Corp. 237,012 2,019 Mentor Graphics Corp. 80,357 1,979 * Cree Inc. 79,857 1,935 * ViaSat Inc. 29,720 1,911 * Verint Systems Inc. 42,299 1,825 Blackbaud Inc. 32,430 1,820 Fair Isaac Corp. 21,495 1,816 * SolarWinds Inc. 44,741 1,756 * Tech Data Corp. 25,522 1,748 * Infinera Corp. 89,339 1,747 SYNNEX Corp. 20,528 1,746 * Ciena Corp. 83,154 1,723 * ACI Worldwide Inc. 80,539 1,701 * Dycom Industries Inc. 22,880 1,656 Lexmark International Inc. Class A 56,034 1,624 * Proofpoint Inc. 25,790 1,556 * Allscripts Healthcare Solutions Inc. 124,613 1,545 * Medidata Solutions Inc. 36,222 1,525 * Arista Networks Inc. 23,894 1,462 * Ellie Mae Inc. 21,100 1,405 * Cirrus Logic Inc. 43,994 1,386 * EchoStar Corp. Class A 30,897 1,330 * SunEdison Inc. 185,029 1,329 * MicroStrategy Inc. Class A 6,717 1,320 * Entegris Inc. 97,283 1,283 InterDigital Inc. 25,128 1,271 Plantronics Inc. 24,872 1,265 Monolithic Power Systems Inc. 24,653 1,262 * CACI International Inc. Class A 16,829 1,245 MKS Instruments Inc. 37,077 1,243 * Demandware Inc. 23,763 1,228 * Cornerstone OnDemand Inc. 36,565 1,207 * LogMeIn Inc. 17,197 1,172 * OmniVision Technologies Inc. 43,784 1,150 * Fleetmatics Group plc 23,100 1,134 * Fairchild Semiconductor International Inc. Class A 80,664 1,133 Tessera Technologies Inc. 34,703 1,125 * Silicon Laboratories Inc. 26,704 1,109 Science Applications International Corp. 27,143 1,091 * Premier Inc. Class A 30,924 1,063 * Veeva Systems Inc. Class A 44,886 1,051 ^,* 3D Systems Corp. 89,593 1,035 Intersil Corp. Class A 87,931 1,029 * Super Micro Computer Inc. 36,953 1,007 * Syntel Inc. 21,664 982 * Polycom Inc. 92,948 974 * Virtusa Corp. 18,720 961 * Rambus Inc. 81,001 956 Diebold Inc. 31,856 948 * SPS Commerce Inc. 13,577 922 * Nimble Storage Inc. 38,002 917 * CommVault Systems Inc. 26,946 915 Cogent Communications Holdings Inc. 33,423 908 * Progress Software Corp. 34,625 894 * Paycom Software Inc. 24,485 879 * Viavi Solutions Inc. 161,371 867 * Web.com Group Inc. 40,627 856 * Synchronoss Technologies Inc. 26,087 856 * Zendesk Inc. 43,315 854 * Advanced Energy Industries Inc. 31,369 825 * Intra-Cellular Therapies Inc. Class A 20,072 804 * Finisar Corp. 72,200 804 * PMC-Sierra Inc. 117,152 793 Power Integrations Inc. 18,625 785 * Insight Enterprises Inc. 30,101 778 CSG Systems International Inc. 24,756 762 ^ Ubiquiti Networks Inc. 22,454 761 * MedAssets Inc. 37,703 756 * Cvent Inc. 22,302 751 ^,* Advanced Micro Devices Inc. 431,982 743 * NETGEAR Inc. 25,214 736 Pegasystems Inc. 29,872 735 * Bottomline Technologies de Inc. 29,271 732 * Ruckus Wireless Inc. 61,195 727 * Electronics For Imaging Inc. 16,706 723 * Envestnet Inc. 24,118 723 Inteliquent Inc. 31,544 704 * QLogic Corp. 68,357 701 * BroadSoft Inc. 23,345 699 * RealPage Inc. 41,727 694 * Semtech Corp. 45,518 687 * HubSpot Inc. 14,563 675 Monotype Imaging Holdings Inc. 30,818 672 NIC Inc. 37,227 659 * Callidus Software Inc. 38,670 657 * Rovi Corp. 61,266 643 West Corp. 28,638 642 * Infoblox Inc. 39,915 638 * Gogo Inc. 41,420 633 ADTRAN Inc. 42,633 622 * ScanSource Inc. 17,438 618 * Kulicke & Soffa Industries Inc. 66,773 613 * RingCentral Inc. Class A 33,564 609 Integrated Silicon Solution Inc. 27,910 600 Ebix Inc. 23,640 590 * Marketo Inc. 20,724 589 * Dot Hill Systems Corp. 58,395 568 * Ixia 39,012 565 * 2U Inc. 15,684 563 * Cabot Microelectronics Corp. 14,507 562 * Lumentum Holdings Inc. 32,274 547 * Endurance International Group Holdings Inc. 39,364 526 * Photronics Inc. 57,874 524 * Blucora Inc. 37,796 520 * Cray Inc. 25,637 508 * InvenSense Inc. 53,898 501 * Mercury Systems Inc. 31,201 496 * Premiere Global Services Inc. 35,697 490 * Diodes Inc. 22,810 487 Pericom Semiconductor Corp. 25,941 473 * Merge Healthcare Inc. 66,509 472 * ePlus Inc. 5,920 468 * Qualys Inc. 16,028 456 Quality Systems Inc. 35,600 444 * Inphi Corp. 18,128 436 Computer Programs & Systems Inc. 10,207 430 ^,* VASCO Data Security International Inc. 25,043 427 * LivePerson Inc. 53,556 405 * Intralinks Holdings Inc. 48,764 404 * GoDaddy Inc. Class A 15,991 403 * Amkor Technology Inc. 87,498 393 * MaxLinear Inc. 30,869 384 * Gigamon Inc. 18,400 368 * Xcerra Corp. 57,913 364 Brooks Automation Inc. 30,206 354 * CalAmp Corp. 21,488 346 * Unisys Corp. 29,000 345 * Axcelis Technologies Inc. 128,388 343 * Silver Spring Networks Inc. 26,300 339 * PROS Holdings Inc. 15,264 338 * Perficient Inc. 21,666 334 * Loral Space & Communications Inc. 6,899 325 * Internap Corp. 52,918 324 Epiq Systems Inc. 24,184 312 * Textura Corp. 12,043 311 * Lattice Semiconductor Corp. 79,827 307 * Actua Corp. 25,930 305 Forrester Research Inc. 9,617 302 * Interactive Intelligence Group Inc. 10,002 297 * Q2 Holdings Inc. 11,694 289 * Applied Micro Circuits Corp. 53,359 283 * Barracuda Networks Inc. 18,100 282 PC Connection Inc. 13,591 282 * Box Inc. 22,140 279 * New Relic Inc. 7,303 278 * Oclaro Inc. 120,968 278 * Ciber Inc. 86,492 275 Cohu Inc. 27,773 274 Alliance Fiber Optic Products Inc. 15,900 272 * DSP Group Inc. 29,016 264 Hackett Group Inc. 18,781 258 Comtech Telecommunications Corp. 12,330 254 IXYS Corp. 22,464 251 * PDF Solutions Inc. 24,976 250 * Hortonworks Inc. 11,050 242 * Benefitfocus Inc. 7,655 239 * RigNet Inc. 9,251 236 * CEVA Inc. 12,676 235 * Extreme Networks Inc. 68,974 232 * Ultratech Inc. 14,396 231 * Harmonic Inc. 38,600 224 QAD Inc. Class A 8,720 223 * Zix Corp. 51,791 218 * SunEdison Semiconductor Ltd. 20,144 212 * MeetMe Inc. 133,088 210 * FalconStor Software Inc. 103,055 205 * Kopin Corp. 61,776 194 * Boingo Wireless Inc. 23,230 192 * Immersion Corp. 16,249 182 * Nanometrics Inc. 14,833 180 * Xura Inc. 8,000 179 * Rocket Fuel Inc. 37,800 177 * VOXX International Corp. Class A 22,982 171 * GigOptix Inc. 96,200 168 * Sigma Designs Inc. 24,051 166 * ShoreTel Inc. 21,884 163 * Exar Corp. 27,035 161 * NetSol Technologies Inc. 31,500 159 American Software Inc. Class A 16,647 157 * Carbonite Inc. 13,955 155 * ChannelAdvisor Corp. 15,532 154 * NeoPhotonics Corp. 22,596 154 * Pendrell Corp. 210,379 151 * Vectrus Inc. 6,838 151 * GSI Technology Inc. 36,975 150 * Tremor Video Inc. 80,644 150 * Westell Technologies Inc. Class A 130,618 149 * Intermolecular Inc. 78,300 148 * FormFactor Inc. 21,706 147 * Mattson Technology Inc. 62,863 146 * A10 Networks Inc. 24,213 145 * Limelight Networks Inc. 75,000 143 * Rudolph Technologies Inc. 11,500 143 * Aviat Networks Inc. 136,400 142 * SciQuest Inc. 14,167 142 * Digi International Inc. 11,876 140 Preformed Line Products Co. 3,527 131 * Quantum Corp. 187,500 131 * Agilysys Inc. 11,474 128 * Five9 Inc. 34,058 126 * Imation Corp. 58,530 125 * KEYW Holding Corp. 19,548 120 * Digimarc Corp. 3,914 120 * MoSys Inc. 80,210 120 * Sonus Networks Inc. 20,190 116 ^,* Neonode Inc. 47,000 115 * Cascade Microtech Inc. 7,491 106 * TransEnterix Inc. 46,000 104 ^,* Park City Group Inc. 9,825 104 * Ultra Clean Holdings Inc. 17,696 102 * Rapid7 Inc. 4,430 101 * Icad Inc. 29,548 100 Concurrent Computer Corp. 20,811 98 * Alpha & Omega Semiconductor Ltd. 12,523 98 * Tangoe Inc. 13,200 95 * ADDvantage Technologies Group Inc. 41,902 94 * KVH Industries Inc. 9,261 93 * inTEST Corp. 21,900 92 * Systemax Inc. 11,829 89 * Applied Optoelectronics Inc. 4,700 88 * Covisint Corp. 40,926 88 * VirnetX Holding Corp. 24,600 88 * Exa Corp. 8,351 86 * EMCORE Corp. 12,381 84 * Clearfield Inc. 6,205 83 * Hutchinson Technology Inc. 49,700 80 * Model N Inc. 7,905 79 * Pixelworks Inc. 21,074 76 * Calix Inc. 9,705 76 * Amtech Systems Inc. 17,417 75 * PAR Technology Corp. 13,813 73 * Seachange International Inc. 11,140 70 * Varonis Systems Inc. 4,150 65 * Edgewater Technology Inc. 8,642 63 * Guidance Software Inc. 10,347 62 * iPass Inc. 64,042 62 * CVD Equipment Corp. 5,349 59 PC-Tel Inc. 9,837 59 * QuickLogic Corp. 36,909 59 Computer Task Group Inc. 9,180 57 * Brightcove Inc. 11,261 55 * TeleCommunication Systems Inc. Class A 15,900 55 * Selectica Inc. 12,492 49 * Qumu Corp. 12,491 49 * Mitek Systems Inc. 14,800 47 GlobalSCAPE Inc. 14,200 47 NCI Inc. Class A 3,378 45 * Jive Software Inc. 9,500 44 * Support.com Inc. 39,324 44 Evolving Systems Inc. 7,297 44 * Datalink Corp. 6,748 40 * Imprivata Inc. 2,067 37 * Numerex Corp. Class A 4,145 36 * Novatel Wireless Inc. 15,960 35 * LRAD Corp. 21,083 35 Astro-Med Inc. 2,500 35 * eGain Corp. 8,680 35 * Vocera Communications Inc. 2,910 33 * Cinedigm Corp. Class A 56,581 32 * Smith Micro Software Inc. 36,146 31 * BroadVision Inc. 4,952 29 * Innodata Inc. 11,524 27 * Alarm.com Holdings Inc. 2,150 25 TESSCO Technologies Inc. 1,100 23 * Unwired Planet Inc. 29,306 21 * Radisys Corp. 7,200 19 * BSQUARE Corp. 2,900 19 * Aerohive Networks Inc. 2,782 17 * ANADIGICS Inc. 68,376 15 QAD Inc. Class B 677 15 Optical Cable Corp. 4,200 15 * Netlist Inc. 33,001 14 * Vringo Inc. 24,700 14 * Appfolio Inc. 760 13 * Marin Software Inc. 4,036 13 * Telenav Inc. 1,445 11 Simulations Plus Inc. 800 8 * Zhone Technologies Inc. 2,987 4 * Aware Inc. 422 1 * United Online Inc. 100 1 * Identiv Inc. 194 1 Telecommunications (1.3%) AT&T Inc. 4,342,363 141,474 Verizon Communications Inc. 2,878,367 125,238 CenturyLink Inc. 386,004 9,696 * SBA Communications Corp. Class A 89,053 9,327 * Level 3 Communications Inc. 196,421 8,582 * T-Mobile US Inc. 204,052 8,123 Frontier Communications Corp. 576,472 2,738 * Sprint Corp. 645,387 2,478 Telephone & Data Systems Inc. 62,654 1,564 * Zayo Group Holdings Inc. 39,560 1,003 * Vonage Holdings Corp. 161,377 949 Consolidated Communications Holdings Inc. 41,388 798 Shenandoah Telecommunications Co. 16,591 710 Atlantic Tele-Network Inc. 9,577 708 * 8x8 Inc. 78,372 648 * Cincinnati Bell Inc. 187,867 586 ^,* Straight Path Communications Inc. Class B 12,778 516 EarthLink Holdings Corp. 65,500 510 * Iridium Communications Inc. 77,568 477 * General Communication Inc. Class A 26,128 451 * inContact Inc. 58,774 441 * United States Cellular Corp. 12,423 440 ^,* Globalstar Inc. 235,399 370 ^ Windstream Holdings Inc. 58,028 356 * GTT Communications Inc. 13,591 316 * Pacific DataVision Inc. 9,091 272 * Intelsat SA 39,190 252 Spok Holdings Inc. 14,382 237 * Alaska Communications Systems Group Inc. 105,805 232 * ORBCOMM Inc. 28,091 157 IDT Corp. Class B 10,156 145 Lumos Networks Corp. 11,015 134 * Hawaiian Telcom Holdco Inc. 5,805 121 * FairPoint Communications Inc. 7,600 117 * NTELOS Holdings Corp. 6,200 56 * Elephant Talk Communications Corp. 22,241 9 * NII Holdings Inc. 850 6 * HC2 Holdings Inc. 500 4 Utilities (1.8%) Duke Energy Corp. 515,724 37,101 NextEra Energy Inc. 315,430 30,770 Dominion Resources Inc. 420,768 29,614 Southern Co. 643,442 28,762 American Electric Power Co. Inc. 369,293 20,998 PG&E Corp. 342,094 18,062 Exelon Corp. 595,631 17,690 PPL Corp. 514,098 16,909 Sempra Energy 162,054 15,674 Public Service Enterprise Group Inc. 352,032 14,842 Edison International 229,541 14,477 Consolidated Edison Inc. 215,290 14,392 Xcel Energy Inc. 374,072 13,246 WEC Energy Group Inc. 217,181 11,341 Eversource Energy 218,367 11,054 DTE Energy Co. 132,303 10,633 Entergy Corp. 144,114 9,382 FirstEnergy Corp. 252,776 7,914 CMS Energy Corp. 211,479 7,469 American Water Works Co. Inc. 123,927 6,826 CenterPoint Energy Inc. 314,463 5,673 ONEOK Inc. 166,271 5,354 AGL Resources Inc. 82,777 5,053 SCANA Corp. 88,519 4,980 Pinnacle West Capital Corp. 76,246 4,890 Ameren Corp. 113,285 4,788 Alliant Energy Corp. 77,743 4,547 TECO Energy Inc. 162,322 4,263 Pepco Holdings Inc. 174,467 4,226 * Calpine Corp. 287,645 4,200 AES Corp. 426,425 4,175 UGI Corp. 118,743 4,135 NiSource Inc. 218,803 4,059 Atmos Energy Corp. 69,691 4,055 NRG Energy Inc. 260,501 3,868 ITC Holdings Corp. 109,633 3,655 Westar Energy Inc. Class A 91,298 3,509 Aqua America Inc. 122,180 3,234 Great Plains Energy Inc. 116,852 3,157 National Fuel Gas Co. 55,212 2,759 Vectren Corp. 63,126 2,652 Cleco Corp. 47,353 2,521 Questar Corp. 120,799 2,345 IDACORP Inc. 34,707 2,246 Piedmont Natural Gas Co. Inc. 54,320 2,177 Hawaiian Electric Industries Inc. 73,885 2,120 Portland General Electric Co. 54,063 1,999 UIL Holdings Corp. 39,578 1,990 WGL Holdings Inc. 34,371 1,982 Southwest Gas Corp. 32,321 1,885 ALLETE Inc. 37,111 1,874 * Dynegy Inc. 89,941 1,859 New Jersey Resources Corp. 59,118 1,775 NorthWestern Corp. 32,530 1,751 ONE Gas Inc. 36,482 1,654 Laclede Group Inc. 28,546 1,557 PNM Resources Inc. 55,210 1,549 Avista Corp. 41,111 1,367 Black Hills Corp. 31,146 1,288 El Paso Electric Co. 32,736 1,205 South Jersey Industries Inc. 46,894 1,184 American States Water Co. 25,918 1,073 MGE Energy Inc. 22,043 908 Northwest Natural Gas Co. 18,407 844 Empire District Electric Co. 37,339 823 Ormat Technologies Inc. 21,247 723 TerraForm Power Inc. Class A 47,965 682 * Talen Energy Corp. 66,694 674 California Water Service Group 26,632 589 Unitil Corp. 13,914 513 Chesapeake Utilities Corp. 8,151 433 SJW Corp. 10,483 322 * Vivint Solar Inc. 25,967 272 Middlesex Water Co. 10,426 248 Connecticut Water Service Inc. 6,614 241 Atlantic Power Corp. 127,320 237 Artesian Resources Corp. Class A 9,115 220 York Water Co. 8,846 186 * Sunrun Inc. 13,900 144 Delta Natural Gas Co. Inc. 6,804 139 * Pure Cycle Corp. 19,761 98 * Cadiz Inc. 11,960 87 * US Geothermal Inc. 86,878 54 Genie Energy Ltd. Class B 1,277 10 Total Common Stocks (Cost $8,083,836) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (26.1%) U.S. Government Securities (16.2%) United States Treasury Note/Bond 0.375% 10/31/16 20,059 20,056 United States Treasury Note/Bond 1.000% 10/31/16 13,486 13,570 United States Treasury Note/Bond 0.625% 11/15/16 38,200 38,289 United States Treasury Note/Bond 4.625% 11/15/16 425 445 United States Treasury Note/Bond 0.875% 11/30/16 26,407 26,543 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,542 United States Treasury Note/Bond 0.625% 12/15/16 48,225 48,331 United States Treasury Note/Bond 0.625% 12/31/16 2,726 2,732 United States Treasury Note/Bond 0.875% 12/31/16 15,865 15,944 United States Treasury Note/Bond 0.750% 1/15/17 22,815 22,901 United States Treasury Note/Bond 0.500% 1/31/17 20,000 20,009 United States Treasury Note/Bond 0.875% 1/31/17 17,450 17,540 United States Treasury Note/Bond 3.125% 1/31/17 15,311 15,849 United States Treasury Note/Bond 0.625% 2/15/17 45,254 45,339 United States Treasury Note/Bond 4.625% 2/15/17 200 211 United States Treasury Note/Bond 0.500% 2/28/17 13,751 13,753 United States Treasury Note/Bond 0.875% 2/28/17 9,474 9,524 United States Treasury Note/Bond 3.000% 2/28/17 4,934 5,108 United States Treasury Note/Bond 0.750% 3/15/17 6,030 6,052 United States Treasury Note/Bond 0.500% 3/31/17 4,643 4,643 United States Treasury Note/Bond 1.000% 3/31/17 18,845 18,981 United States Treasury Note/Bond 3.250% 3/31/17 21,100 21,960 United States Treasury Note/Bond 0.875% 4/15/17 33,025 33,195 United States Treasury Note/Bond 0.500% 4/30/17 20,503 20,487 United States Treasury Note/Bond 0.875% 4/30/17 74,125 74,508 United States Treasury Note/Bond 3.125% 4/30/17 20,537 21,375 United States Treasury Note/Bond 0.875% 5/15/17 23,160 23,280 United States Treasury Note/Bond 4.500% 5/15/17 23,200 24,675 United States Treasury Note/Bond 8.750% 5/15/17 6,470 7,324 United States Treasury Note/Bond 0.625% 5/31/17 31,720 31,745 United States Treasury Note/Bond 2.750% 5/31/17 4,531 4,694 United States Treasury Note/Bond 0.875% 6/15/17 40,750 40,954 United States Treasury Note/Bond 0.625% 6/30/17 4,316 4,319 United States Treasury Note/Bond 0.750% 6/30/17 28,635 28,715 United States Treasury Note/Bond 2.500% 6/30/17 26,650 27,533 United States Treasury Note/Bond 0.875% 7/15/17 31,934 32,084 United States Treasury Note/Bond 0.500% 7/31/17 11,103 11,082 United States Treasury Note/Bond 0.625% 7/31/17 11,773 11,779 United States Treasury Note/Bond 2.375% 7/31/17 48,626 50,199 United States Treasury Note/Bond 0.875% 8/15/17 31,150 31,296 United States Treasury Note/Bond 4.750% 8/15/17 15,950 17,171 United States Treasury Note/Bond 0.625% 8/31/17 4,741 4,741 United States Treasury Note/Bond 1.875% 8/31/17 15,025 15,377 United States Treasury Note/Bond 1.000% 9/15/17 16,355 16,473 United States Treasury Note/Bond 0.625% 9/30/17 46,889 46,874 United States Treasury Note/Bond 1.875% 9/30/17 22,600 23,144 United States Treasury Note/Bond 0.875% 10/15/17 51,150 51,366 United States Treasury Note/Bond 0.750% 10/31/17 2,300 2,304 United States Treasury Note/Bond 1.875% 10/31/17 3,120 3,197 United States Treasury Note/Bond 0.875% 11/15/17 26,721 26,821 United States Treasury Note/Bond 4.250% 11/15/17 13,020 13,988 United States Treasury Note/Bond 0.625% 11/30/17 4,050 4,042 United States Treasury Note/Bond 1.000% 12/15/17 4,327 4,355 United States Treasury Note/Bond 0.750% 12/31/17 1,143 1,144 United States Treasury Note/Bond 0.875% 1/15/18 30,501 30,587 United States Treasury Note/Bond 0.875% 1/31/18 2,465 2,472 United States Treasury Note/Bond 2.625% 1/31/18 11,880 12,391 United States Treasury Note/Bond 1.000% 2/15/18 18,000 18,098 United States Treasury Note/Bond 3.500% 2/15/18 31,600 33,629 United States Treasury Note/Bond 2.750% 2/28/18 5,000 5,235 United States Treasury Note/Bond 1.000% 3/15/18 13,443 13,514 United States Treasury Note/Bond 2.875% 3/31/18 6,159 6,476 United States Treasury Note/Bond 0.750% 4/15/18 10,524 10,509 United States Treasury Note/Bond 0.625% 4/30/18 3,175 3,159 United States Treasury Note/Bond 2.625% 4/30/18 16,300 17,044 United States Treasury Note/Bond 9.125% 5/15/18 3,675 4,471 United States Treasury Note/Bond 1.000% 5/31/18 27,262 27,369 United States Treasury Note/Bond 2.375% 5/31/18 1,600 1,665 United States Treasury Note/Bond 1.125% 6/15/18 2,003 2,017 United States Treasury Note/Bond 1.375% 6/30/18 10,285 10,426 United States Treasury Note/Bond 2.375% 6/30/18 15,705 16,345 United States Treasury Note/Bond 0.875% 7/15/18 14,505 14,507 United States Treasury Note/Bond 1.375% 7/31/18 251 254 United States Treasury Note/Bond 2.250% 7/31/18 6,701 6,956 United States Treasury Note/Bond 1.000% 8/15/18 7,525 7,546 United States Treasury Note/Bond 1.500% 8/31/18 9,425 9,586 United States Treasury Note/Bond 1.000% 9/15/18 19,465 19,514 United States Treasury Note/Bond 1.375% 9/30/18 35,100 35,561 United States Treasury Note/Bond 1.250% 10/31/18 12,100 12,204 United States Treasury Note/Bond 1.750% 10/31/18 42,230 43,253 United States Treasury Note/Bond 3.750% 11/15/18 805 874 United States Treasury Note/Bond 1.250% 11/30/18 26,250 26,463 United States Treasury Note/Bond 1.375% 11/30/18 12,488 12,642 United States Treasury Note/Bond 1.375% 12/31/18 11,375 11,505 United States Treasury Note/Bond 1.500% 12/31/18 11,125 11,299 United States Treasury Note/Bond 1.250% 1/31/19 27,475 27,660 United States Treasury Note/Bond 1.500% 1/31/19 18,425 18,707 United States Treasury Note/Bond 2.750% 2/15/19 11,620 12,270 United States Treasury Note/Bond 8.875% 2/15/19 1,850 2,334 United States Treasury Note/Bond 1.375% 2/28/19 12,450 12,578 United States Treasury Note/Bond 1.500% 2/28/19 36,590 37,128 United States Treasury Note/Bond 1.500% 3/31/19 10,175 10,321 United States Treasury Note/Bond 1.625% 3/31/19 7,755 7,899 United States Treasury Note/Bond 1.250% 4/30/19 297 299 United States Treasury Note/Bond 1.625% 4/30/19 46,004 46,845 United States Treasury Note/Bond 3.125% 5/15/19 19,835 21,242 United States Treasury Note/Bond 1.125% 5/31/19 5,525 5,527 United States Treasury Note/Bond 1.500% 5/31/19 30,746 31,159 United States Treasury Note/Bond 1.000% 6/30/19 1,502 1,495 United States Treasury Note/Bond 1.625% 6/30/19 27,337 27,824 United States Treasury Note/Bond 0.875% 7/31/19 32,592 32,235 United States Treasury Note/Bond 1.625% 7/31/19 27,861 28,340 United States Treasury Note/Bond 3.625% 8/15/19 18,900 20,645 United States Treasury Note/Bond 8.125% 8/15/19 5,535 6,998 United States Treasury Note/Bond 1.000% 8/31/19 9,175 9,112 United States Treasury Note/Bond 1.625% 8/31/19 14,006 14,247 United States Treasury Note/Bond 1.750% 9/30/19 24,155 24,668 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,806 United States Treasury Note/Bond 1.500% 10/31/19 55,715 56,342 United States Treasury Note/Bond 3.375% 11/15/19 20,180 21,917 United States Treasury Note/Bond 1.000% 11/30/19 6,025 5,966 United States Treasury Note/Bond 1.500% 11/30/19 35,106 35,484 United States Treasury Note/Bond 1.125% 12/31/19 1,075 1,069 United States Treasury Note/Bond 1.625% 12/31/19 41,033 41,661 United States Treasury Note/Bond 1.250% 1/31/20 757 756 United States Treasury Note/Bond 1.375% 1/31/20 2,700 2,711 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,087 United States Treasury Note/Bond 8.500% 2/15/20 3,269 4,275 United States Treasury Note/Bond 1.250% 2/29/20 7,040 7,027 United States Treasury Note/Bond 1.375% 2/29/20 18,318 18,404 United States Treasury Note/Bond 1.125% 3/31/20 11,000 10,914 United States Treasury Note/Bond 1.375% 3/31/20 19,773 19,838 United States Treasury Note/Bond 1.125% 4/30/20 10,800 10,707 United States Treasury Note/Bond 1.375% 4/30/20 25,267 25,338 United States Treasury Note/Bond 3.500% 5/15/20 3,560 3,903 United States Treasury Note/Bond 1.375% 5/31/20 18,815 18,856 United States Treasury Note/Bond 1.500% 5/31/20 32,693 32,984 United States Treasury Note/Bond 1.625% 6/30/20 29,060 29,432 United States Treasury Note/Bond 1.875% 6/30/20 23,525 24,084 United States Treasury Note/Bond 1.625% 7/31/20 1,115 1,129 United States Treasury Note/Bond 2.000% 7/31/20 6,268 6,454 United States Treasury Note/Bond 2.625% 8/15/20 15,775 16,697 United States Treasury Note/Bond 1.375% 8/31/20 9,177 9,188 United States Treasury Note/Bond 1.375% 9/30/20 28,300 28,305 United States Treasury Note/Bond 1.750% 10/31/20 50,336 51,130 United States Treasury Note/Bond 2.625% 11/15/20 54,233 57,351 United States Treasury Note/Bond 2.000% 11/30/20 22,950 23,574 United States Treasury Note/Bond 2.375% 12/31/20 11,442 11,964 United States Treasury Note/Bond 2.125% 1/31/21 10,996 11,350 United States Treasury Note/Bond 3.625% 2/15/21 358 397 United States Treasury Note/Bond 7.875% 2/15/21 400 532 United States Treasury Note/Bond 2.000% 2/28/21 18,600 19,071 United States Treasury Note/Bond 2.250% 3/31/21 4,000 4,153 United States Treasury Note/Bond 2.250% 4/30/21 7,075 7,345 United States Treasury Note/Bond 3.125% 5/15/21 29,512 32,007 United States Treasury Note/Bond 2.000% 5/31/21 30,378 31,109 United States Treasury Note/Bond 2.125% 6/30/21 45,700 47,085 United States Treasury Note/Bond 2.250% 7/31/21 19,600 20,332 United States Treasury Note/Bond 2.125% 8/15/21 19,115 19,679 United States Treasury Note/Bond 2.000% 8/31/21 14,450 14,775 United States Treasury Note/Bond 2.125% 9/30/21 17,325 17,831 United States Treasury Note/Bond 2.000% 10/31/21 19,935 20,355 United States Treasury Note/Bond 2.000% 11/15/21 60,250 61,512 United States Treasury Note/Bond 8.000% 11/15/21 10,770 14,785 United States Treasury Note/Bond 1.875% 11/30/21 28,467 28,841 United States Treasury Note/Bond 2.125% 12/31/21 22,700 23,317 United States Treasury Note/Bond 1.500% 1/31/22 17,975 17,781 United States Treasury Note/Bond 2.000% 2/15/22 8,520 8,694 United States Treasury Note/Bond 1.750% 2/28/22 24,544 24,636 United States Treasury Note/Bond 1.750% 3/31/22 17,879 17,929 United States Treasury Note/Bond 1.750% 4/30/22 10,100 10,124 United States Treasury Note/Bond 1.750% 5/15/22 5,400 5,410 United States Treasury Note/Bond 1.875% 5/31/22 20,750 20,951 United States Treasury Note/Bond 2.125% 6/30/22 19,560 20,073 United States Treasury Note/Bond 2.000% 7/31/22 13,095 13,324 United States Treasury Note/Bond 1.625% 8/15/22 40,000 39,675 United States Treasury Note/Bond 1.875% 8/31/22 1,190 1,200 United States Treasury Note/Bond 1.625% 11/15/22 17,550 17,383 United States Treasury Note/Bond 2.000% 2/15/23 16,335 16,555 United States Treasury Note/Bond 7.125% 2/15/23 1,100 1,510 United States Treasury Note/Bond 1.750% 5/15/23 43,043 42,687 United States Treasury Note/Bond 2.500% 8/15/23 34,410 35,980 United States Treasury Note/Bond 6.250% 8/15/23 16,980 22,467 United States Treasury Note/Bond 2.750% 11/15/23 20,256 21,569 United States Treasury Note/Bond 2.750% 2/15/24 21,674 23,042 United States Treasury Note/Bond 2.500% 5/15/24 66,454 69,247 United States Treasury Note/Bond 2.375% 8/15/24 33,710 34,732 United States Treasury Note/Bond 2.250% 11/15/24 19,546 19,919 United States Treasury Note/Bond 7.500% 11/15/24 675 988 United States Treasury Note/Bond 2.000% 2/15/25 12,998 12,951 United States Treasury Note/Bond 2.125% 5/15/25 53,761 54,114 United States Treasury Note/Bond 2.000% 8/15/25 36,444 36,267 United States Treasury Note/Bond 6.875% 8/15/25 1,163 1,671 United States Treasury Note/Bond 6.000% 2/15/26 2,345 3,206 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,498 United States Treasury Note/Bond 6.500% 11/15/26 5,910 8,478 United States Treasury Note/Bond 6.125% 11/15/27 3,275 4,650 United States Treasury Note/Bond 5.500% 8/15/28 10,445 14,244 United States Treasury Note/Bond 5.250% 11/15/28 9,875 13,222 United States Treasury Note/Bond 5.250% 2/15/29 11,313 15,193 United States Treasury Note/Bond 6.125% 8/15/29 2,420 3,522 United States Treasury Note/Bond 6.250% 5/15/30 11,070 16,453 United States Treasury Note/Bond 5.375% 2/15/31 6,200 8,606 United States Treasury Note/Bond 4.500% 2/15/36 15,500 20,324 United States Treasury Note/Bond 4.750% 2/15/37 4,400 5,969 United States Treasury Note/Bond 5.000% 5/15/37 3,403 4,773 United States Treasury Note/Bond 4.375% 2/15/38 9,742 12,532 United States Treasury Note/Bond 4.500% 5/15/38 8,000 10,470 United States Treasury Note/Bond 3.500% 2/15/39 9,301 10,497 United States Treasury Note/Bond 4.250% 5/15/39 8,883 11,201 United States Treasury Note/Bond 4.500% 8/15/39 7,684 10,031 United States Treasury Note/Bond 4.375% 11/15/39 17,036 21,870 United States Treasury Note/Bond 4.625% 2/15/40 13,510 17,964 United States Treasury Note/Bond 4.375% 5/15/40 2,950 3,788 United States Treasury Note/Bond 3.875% 8/15/40 685 816 United States Treasury Note/Bond 4.250% 11/15/40 8,140 10,269 United States Treasury Note/Bond 4.750% 2/15/41 19,838 26,918 United States Treasury Note/Bond 3.125% 11/15/41 12,525 13,216 United States Treasury Note/Bond 3.125% 2/15/42 8,523 8,976 United States Treasury Note/Bond 3.000% 5/15/42 4,425 4,541 United States Treasury Note/Bond 2.750% 8/15/42 23,725 23,154 United States Treasury Note/Bond 2.750% 11/15/42 73,183 71,308 United States Treasury Note/Bond 3.125% 2/15/43 442 463 United States Treasury Note/Bond 2.875% 5/15/43 25,010 24,944 United States Treasury Note/Bond 3.625% 8/15/43 36,486 42,022 United States Treasury Note/Bond 3.750% 11/15/43 23,554 27,746 United States Treasury Note/Bond 3.625% 2/15/44 29,063 33,445 United States Treasury Note/Bond 3.375% 5/15/44 9,816 10,779 United States Treasury Note/Bond 3.125% 8/15/44 7,751 8,117 United States Treasury Note/Bond 3.000% 11/15/44 16,469 16,829 United States Treasury Note/Bond 2.500% 2/15/45 33,593 30,953 United States Treasury Note/Bond 3.000% 5/15/45 23,726 24,297 United States Treasury Note/Bond 2.875% 8/15/45 23,840 23,844 Agency Bonds and Notes (1.2%) 3 AID-Israel 5.500% 12/4/23 375 463 3 AID-Israel 5.500% 4/26/24 1,400 1,732 3 AID-Jordan 1.945% 6/23/19 600 610 3 AID-Jordan 2.503% 10/30/20 750 777 3 AID-Jordan 2.578% 6/30/22 320 329 3 AID-Tunisia 2.452% 7/24/21 250 257 3 AID-Ukraine 1.844% 5/16/19 350 357 3 AID-Ukraine 1.847% 5/29/20 700 707 2 Federal Farm Credit Banks 4.875% 1/17/17 850 898 2 Federal Farm Credit Banks 1.125% 9/22/17 500 504 2 Federal Farm Credit Banks 1.000% 9/25/17 425 428 2 Federal Farm Credit Banks 1.125% 12/18/17 500 504 2 Federal Farm Credit Banks 1.110% 2/20/18 425 428 2 Federal Farm Credit Banks 1.100% 6/1/18 400 402 2 Federal Farm Credit Banks 5.150% 11/15/19 3,000 3,459 2 Federal Farm Credit Banks 3.500% 12/20/23 500 543 2 Federal Home Loan Banks 5.125% 10/19/16 2,825 2,963 2 Federal Home Loan Banks 0.625% 11/23/16 1,800 1,803 2 Federal Home Loan Banks 4.750% 12/16/16 4,170 4,384 2 Federal Home Loan Banks 0.625% 12/28/16 1,200 1,202 2 Federal Home Loan Banks 0.875% 3/10/17 275 276 2 Federal Home Loan Banks 4.875% 5/17/17 900 962 2 Federal Home Loan Banks 0.875% 5/24/17 4,000 4,017 2 Federal Home Loan Banks 0.625% 5/30/17 6,000 6,000 2 Federal Home Loan Banks 1.000% 6/21/17 2,500 2,517 2 Federal Home Loan Banks 0.860% 8/1/17 1,000 1,004 2 Federal Home Loan Banks 0.750% 8/28/17 2,500 2,504 2 Federal Home Loan Banks 4.875% 9/8/17 405 437 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,559 2 Federal Home Loan Banks 1.375% 3/9/18 2,200 2,228 2 Federal Home Loan Banks 1.125% 4/25/18 2,000 2,013 2 Federal Home Loan Banks 2.750% 6/8/18 1,625 1,703 2 Federal Home Loan Banks 5.375% 8/15/18 225 253 2 Federal Home Loan Banks 1.875% 3/13/20 500 511 2 Federal Home Loan Banks 4.125% 3/13/20 2,075 2,318 2 Federal Home Loan Banks 3.375% 6/12/20 1,825 1,985 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,182 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 1,936 2 Federal Home Loan Banks 2.125% 3/10/23 4,300 4,280 2 Federal Home Loan Banks 2.875% 6/14/24 2,000 2,069 2 Federal Home Loan Banks 5.375% 8/15/24 815 1,004 2 Federal Home Loan Banks 5.500% 7/15/36 2,775 3,676 4 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 10,000 10,045 4 Federal Home Loan Mortgage Corp. 0.500% 1/27/17 5,000 4,998 4 Federal Home Loan Mortgage Corp. 0.875% 2/22/17 6,000 6,027 4 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,600 2,616 4 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 6,500 6,568 4 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 2,874 2,893 4 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 6,000 6,014 4 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 6,664 6,709 4 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,417 4 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 8,200 8,249 4 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,056 4 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,800 1,798 4 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 2,000 2,002 4 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 3,005 4 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,625 1,768 4 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,957 4 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,700 1,700 4 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,975 10,953 4 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,900 1,899 4 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,883 4 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 270 392 4 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,941 4,163 4 Federal National Mortgage Assn. 1.375% 11/15/16 11,955 12,079 4 Federal National Mortgage Assn. 1.250% 1/30/17 2,725 2,751 4 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,095 4 Federal National Mortgage Assn. 0.750% 4/20/17 4,175 4,187 4 Federal National Mortgage Assn. 1.125% 4/27/17 10,600 10,690 4 Federal National Mortgage Assn. 0.875% 8/28/17 2,550 2,560 4 Federal National Mortgage Assn. 1.000% 9/27/17 1,000 1,006 4 Federal National Mortgage Assn. 0.875% 10/26/17 16,150 16,201 4 Federal National Mortgage Assn. 0.875% 12/20/17 3,000 3,006 4 Federal National Mortgage Assn. 0.875% 2/8/18 6,000 6,009 4 Federal National Mortgage Assn. 0.875% 5/21/18 1,490 1,489 4 Federal National Mortgage Assn. 1.125% 7/20/18 3,000 3,017 4 Federal National Mortgage Assn. 1.875% 9/18/18 12,300 12,623 4 Federal National Mortgage Assn. 1.125% 10/19/18 3,000 3,011 4 Federal National Mortgage Assn. 1.625% 11/27/18 4,370 4,449 4 Federal National Mortgage Assn. 1.875% 2/19/19 4,000 4,099 4 Federal National Mortgage Assn. 1.750% 6/20/19 4,000 4,078 4 Federal National Mortgage Assn. 1.750% 9/12/19 7,000 7,125 4 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 1,032 4 Federal National Mortgage Assn. 1.750% 11/26/19 1,800 1,831 4 Federal National Mortgage Assn. 1.625% 1/21/20 2,000 2,022 4 Federal National Mortgage Assn. 1.500% 6/22/20 4,000 4,009 4 Federal National Mortgage Assn. 2.625% 9/6/24 2,000 2,047 4 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 2,111 4 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 3,074 4 Federal National Mortgage Assn. 6.625% 11/15/30 6,320 9,123 4 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,724 4 Financing Corp. 9.800% 4/6/18 500 608 4 Financing Corp. 9.650% 11/2/18 475 595 Private Export Funding Corp. 1.375% 2/15/17 175 176 Private Export Funding Corp. 2.250% 12/15/17 200 205 Private Export Funding Corp. 1.875% 7/15/18 300 305 Private Export Funding Corp. 4.375% 3/15/19 350 385 Private Export Funding Corp. 1.450% 8/15/19 350 349 Private Export Funding Corp. 2.250% 3/15/20 650 662 Private Export Funding Corp. 2.300% 9/15/20 175 179 Private Export Funding Corp. 4.300% 12/15/21 175 196 Private Export Funding Corp. 2.800% 5/15/22 200 206 Private Export Funding Corp. 2.050% 11/15/22 4,175 4,087 Private Export Funding Corp. 3.550% 1/15/24 725 782 Private Export Funding Corp. 2.450% 7/15/24 525 518 Private Export Funding Corp. 3.250% 6/15/25 175 181 2 Tennessee Valley Authority 4.500% 4/1/18 655 712 2 Tennessee Valley Authority 1.750% 10/15/18 600 612 2 Tennessee Valley Authority 3.875% 2/15/21 905 1,007 2 Tennessee Valley Authority 1.875% 8/15/22 425 421 2 Tennessee Valley Authority 2.875% 9/15/24 954 976 2 Tennessee Valley Authority 6.750% 11/1/25 3,520 4,725 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 2,908 2 Tennessee Valley Authority 4.650% 6/15/35 500 575 2 Tennessee Valley Authority 5.880% 4/1/36 285 377 2 Tennessee Valley Authority 5.500% 6/15/38 225 290 2 Tennessee Valley Authority 5.250% 9/15/39 425 531 2 Tennessee Valley Authority 3.500% 12/15/42 950 909 2 Tennessee Valley Authority 5.375% 4/1/56 580 730 2 Tennessee Valley Authority 4.625% 9/15/60 519 574 2 Tennessee Valley Authority 4.250% 9/15/65 700 705 Conventional Mortgage-Backed Securities (8.5%) Fannie Mae Pool 2.000% 10/1/28 3,433 3,418 Fannie Mae Pool 2.500% 3/1/27–1/1/43 61,727 62,961 Fannie Mae Pool 3.000% 1/1/26–10/1/45 162,920 167,419 Fannie Mae Pool 3.500% 9/1/25–10/1/45 220,299 230,911 Fannie Mae Pool 4.000% 7/1/18–10/1/45 165,539 177,115 Fannie Mae Pool 4.500% 3/1/18–10/1/45 97,365 105,650 Fannie Mae Pool 5.000% 3/1/17–10/1/45 54,826 60,345 Fannie Mae Pool 5.500% 11/1/16–4/1/40 46,341 51,829 Fannie Mae Pool 6.000% 4/1/16–5/1/41 30,562 34,593 Fannie Mae Pool 6.500% 4/1/16–10/1/39 10,348 11,945 Fannie Mae Pool 7.000% 8/1/16–11/1/37 3,603 4,189 Fannie Mae Pool 7.500% 11/1/22–12/1/32 287 328 Fannie Mae Pool 8.000% 12/1/22–10/1/30 62 68 Fannie Mae Pool 8.500% 11/1/18–7/1/30 46 52 Fannie Mae Pool 9.000% 7/1/22–8/1/26 22 23 Fannie Mae Pool 9.500% 5/1/16–2/1/25 2 2 Freddie Mac Gold Pool 2.000% 8/1/28–1/1/29 2,867 2,856 Freddie Mac Gold Pool 2.500% 10/1/27–2/1/43 44,202 45,085 Freddie Mac Gold Pool 3.000% 10/1/26–10/1/45 113,394 116,226 Freddie Mac Gold Pool 3.500% 9/1/25–10/1/45 135,660 141,801 Freddie Mac Gold Pool 4.000% 7/1/18–10/1/45 98,924 105,491 Freddie Mac Gold Pool 4.500% 1/1/18–10/1/45 59,236 64,022 Freddie Mac Gold Pool 5.000% 4/1/17–10/1/45 34,132 37,351 Freddie Mac Gold Pool 5.500% 5/1/17–6/1/41 26,966 30,012 Freddie Mac Gold Pool 6.000% 1/1/17–5/1/40 15,559 17,587 Freddie Mac Gold Pool 6.500% 8/1/16–3/1/39 4,089 4,709 Freddie Mac Gold Pool 7.000% 2/1/16–12/1/38 1,163 1,343 Freddie Mac Gold Pool 7.500% 1/1/23–1/1/32 173 205 Freddie Mac Gold Pool 8.000% 1/1/16–10/1/31 228 257 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 20 21 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 15 15 Freddie Mac Gold Pool 10.000% 4/1/20–4/1/25 1 1 5 Ginnie Mae I Pool 3.000% 1/15/26–5/15/45 16,628 17,042 Ginnie Mae I Pool 3.500% 11/15/25–10/1/45 20,099 21,102 Ginnie Mae I Pool 4.000% 10/15/24–10/1/45 27,024 28,860 Ginnie Mae I Pool 4.500% 8/15/18–10/1/45 32,800 35,776 5 Ginnie Mae I Pool 5.000% 1/15/18–4/15/41 19,546 21,594 5 Ginnie Mae I Pool 5.500% 6/15/18–6/15/41 9,964 11,222 5 Ginnie Mae I Pool 6.000% 5/15/17–12/15/40 6,091 6,846 5 Ginnie Mae I Pool 6.500% 11/15/23–8/15/39 1,904 2,139 5 Ginnie Mae I Pool 7.000% 1/15/23–8/15/32 833 950 5 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 236 269 5 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 169 186 5 Ginnie Mae I Pool 8.500% 8/15/22–6/15/30 22 23 5 Ginnie Mae I Pool 9.000% 11/15/19–2/15/30 27 28 5 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 2 2 5 Ginnie Mae I Pool 10.000% 3/15/19 1 1 5 Ginnie Mae II Pool 2.500% 2/20/28–6/20/28 2,164 2,228 Ginnie Mae II Pool 3.000% 2/20/27–10/1/45 97,218 99,691 Ginnie Mae II Pool 3.500% 9/20/25–10/1/45 170,802 179,268 Ginnie Mae II Pool 4.000% 9/20/25–10/1/45 101,622 108,666 Ginnie Mae II Pool 4.500% 11/20/35–10/1/45 65,114 70,234 5 Ginnie Mae II Pool 5.000% 3/20/18–7/20/44 33,046 36,309 5 Ginnie Mae II Pool 5.500% 12/20/33–9/20/41 9,895 11,024 5 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 4,465 5,039 5 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 1,398 1,600 5 Ginnie Mae II Pool 7.000% 4/20/38–8/20/38 241 279 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae Pool 1.466% 4/1/37 63 65 Fannie Mae Pool 1.962% 9/1/37 178 191 Fannie Mae Pool 2.082% 12/1/41 316 326 Fannie Mae Pool 2.106% 11/1/36 289 307 Fannie Mae Pool 2.115% 3/1/43 741 756 Fannie Mae Pool 2.181% 12/1/33 48 51 Fannie Mae Pool 2.185% 6/1/42 1,499 1,571 Fannie Mae Pool 2.196% 6/1/43 631 648 Fannie Mae Pool 2.217% 10/1/39–9/1/42 521 545 Fannie Mae Pool 2.230% 2/1/36 106 108 Fannie Mae Pool 2.235% 10/1/42 374 385 Fannie Mae Pool 2.265% 9/1/34–7/1/43 884 898 Fannie Mae Pool 2.279% 8/1/37 143 151 Fannie Mae Pool 2.305% 11/1/39 52 53 Fannie Mae Pool 2.348% 8/1/35 179 191 Fannie Mae Pool 2.365% 1/1/37–5/1/40 292 312 Fannie Mae Pool 2.394% 7/1/42 626 646 Fannie Mae Pool 2.399% 1/1/40 184 189 Fannie Mae Pool 2.404% 5/1/42 991 1,035 Fannie Mae Pool 2.415% 6/1/36 5 5 Fannie Mae Pool 2.428% 11/1/39 66 68 Fannie Mae Pool 2.431% 5/1/43 1,439 1,472 Fannie Mae Pool 2.435% 11/1/33 66 71 Fannie Mae Pool 2.438% 1/1/35 227 244 Fannie Mae Pool 2.445% 7/1/39 23 24 Fannie Mae Pool 2.448% 10/1/42 664 684 Fannie Mae Pool 2.450% 7/1/37 30 31 Fannie Mae Pool 2.462% 9/1/43 104 107 Fannie Mae Pool 2.468% 8/1/40 119 124 Fannie Mae Pool 2.486% 7/1/42 249 265 Fannie Mae Pool 2.490% 12/1/40 291 309 Fannie Mae Pool 2.495% 11/1/34 108 113 Fannie Mae Pool 2.522% 5/1/40 46 49 Fannie Mae Pool 2.533% 5/1/42 177 184 Fannie Mae Pool 2.540% 10/1/40 173 184 Fannie Mae Pool 2.550% 9/1/40 86 90 Fannie Mae Pool 2.599% 12/1/41 299 316 Fannie Mae Pool 2.626% 11/1/41 286 302 Fannie Mae Pool 2.697% 1/1/42 274 288 Fannie Mae Pool 2.731% 12/1/43 1,179 1,220 Fannie Mae Pool 2.748% 3/1/41 232 248 Fannie Mae Pool 2.751% 3/1/42 673 706 Fannie Mae Pool 2.788% 1/1/42 466 488 Fannie Mae Pool 2.806% 11/1/41 282 303 Fannie Mae Pool 2.905% 12/1/40 126 133 Fannie Mae Pool 2.928% 3/1/42 411 430 Fannie Mae Pool 2.967% 9/1/43 797 837 Fannie Mae Pool 3.036% 3/1/41 274 289 Fannie Mae Pool 3.055% 2/1/41 212 223 Fannie Mae Pool 3.068% 2/1/42 287 300 Fannie Mae Pool 3.079% 2/1/41 91 92 Fannie Mae Pool 3.090% 2/1/42 1,260 1,345 Fannie Mae Pool 3.141% 2/1/41 98 103 Fannie Mae Pool 3.211% 10/1/40 117 123 Fannie Mae Pool 3.233% 12/1/40 96 102 Fannie Mae Pool 3.236% 12/1/40 106 112 Fannie Mae Pool 3.241% 5/1/41 221 234 Fannie Mae Pool 3.306% 7/1/36 47 47 Fannie Mae Pool 3.321% 11/1/40 100 105 Fannie Mae Pool 3.348% 8/1/42 434 449 Fannie Mae Pool 3.547% 7/1/41 463 492 Fannie Mae Pool 3.580% 8/1/39 68 73 Fannie Mae Pool 3.594% 6/1/41 74 80 Fannie Mae Pool 3.612% 4/1/41 221 234 Fannie Mae Pool 3.730% 6/1/41 314 335 Fannie Mae Pool 3.824% 9/1/40 263 279 Fannie Mae Pool 4.244% 12/1/39 167 171 Fannie Mae Pool 4.380% 8/1/39 245 254 Fannie Mae Pool 4.899% 3/1/38 48 50 Fannie Mae Pool 5.126% 11/1/39 97 102 Fannie Mae Pool 5.508% 4/1/37 141 149 Fannie Mae Pool 5.753% 12/1/37 172 185 Fannie Mae Pool 6.077% 10/1/37 152 156 Freddie Mac Non Gold Pool 1.485% 10/1/37 5 5 Freddie Mac Non Gold Pool 2.055% 1/1/37 163 172 Freddie Mac Non Gold Pool 2.125% 1/1/38 38 39 Freddie Mac Non Gold Pool 2.175% 10/1/37 55 59 Freddie Mac Non Gold Pool 2.225% 7/1/35 114 120 Freddie Mac Non Gold Pool 2.236% 12/1/36 60 63 Freddie Mac Non Gold Pool 2.250% 1/1/35 18 19 Freddie Mac Non Gold Pool 2.264% 3/1/37 22 23 Freddie Mac Non Gold Pool 2.269% 12/1/34 71 74 Freddie Mac Non Gold Pool 2.276% 2/1/37 39 40 Freddie Mac Non Gold Pool 2.329% 5/1/42 102 105 Freddie Mac Non Gold Pool 2.344% 12/1/35 95 100 Freddie Mac Non Gold Pool 2.357% 12/1/36 60 63 Freddie Mac Non Gold Pool 2.375% 5/1/38 12 12 Freddie Mac Non Gold Pool 2.378% 11/1/34 78 82 Freddie Mac Non Gold Pool 2.500% 5/1/36 62 65 Freddie Mac Non Gold Pool 2.505% 5/1/40 45 49 Freddie Mac Non Gold Pool 2.574% 5/1/40 43 45 Freddie Mac Non Gold Pool 2.582% 11/1/43 677 699 Freddie Mac Non Gold Pool 2.589% 2/1/42 179 187 Freddie Mac Non Gold Pool 2.622% 12/1/40 96 100 Freddie Mac Non Gold Pool 2.630% 6/1/40 86 88 Freddie Mac Non Gold Pool 2.631% 6/1/40 54 58 Freddie Mac Non Gold Pool 2.658% 11/1/40 70 73 Freddie Mac Non Gold Pool 2.735% 10/1/36 68 73 Freddie Mac Non Gold Pool 2.744% 12/1/40 289 299 Freddie Mac Non Gold Pool 2.755% 2/1/42 310 325 Freddie Mac Non Gold Pool 2.784% 1/1/41 191 200 Freddie Mac Non Gold Pool 2.837% 2/1/41 217 231 Freddie Mac Non Gold Pool 2.917% 12/1/41 366 385 Freddie Mac Non Gold Pool 2.931% 2/1/41 69 73 Freddie Mac Non Gold Pool 3.082% 6/1/41 114 122 Freddie Mac Non Gold Pool 3.115% 1/1/41 67 71 Freddie Mac Non Gold Pool 3.133% 11/1/40 135 139 Freddie Mac Non Gold Pool 3.191% 3/1/41 73 78 Freddie Mac Non Gold Pool 3.433% 3/1/42 423 448 Freddie Mac Non Gold Pool 3.577% 6/1/40 124 131 Freddie Mac Non Gold Pool 3.670% 9/1/40 368 391 Freddie Mac Non Gold Pool 5.230% 3/1/38 135 144 Freddie Mac Non Gold Pool 5.501% 2/1/36 64 66 Freddie Mac Non Gold Pool 5.784% 9/1/37 286 297 Freddie Mac Non Gold Pool 5.824% 5/1/37 276 286 Ginnie Mae II Pool 1.625% 10/20/39 36 37 Ginnie Mae II Pool 1.750% 4/20/41 84 87 5 Ginnie Mae II Pool 2.000% 12/20/39–6/20/43 2,079 2,153 Ginnie Mae II Pool 2.250% 5/20/41 93 98 5 Ginnie Mae II Pool 2.500% 11/20/40–1/20/42 2,811 2,883 5 Ginnie Mae II Pool 3.000% 10/20/38–11/20/41 1,669 1,741 5 Ginnie Mae II Pool 3.500% 1/20/41–12/20/43 2,163 2,275 5 Ginnie Mae II Pool 4.000% 4/20/41–10/20/41 763 799 Ginnie Mae II Pool 5.000% 7/20/38 11 11 Total U.S. Government and Agency Obligations (Cost $6,440,657) Asset-Backed/Commercial Mortgage-Backed Securities (1.3%) 5 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 180 189 5 Ally Auto Receivables Trust 2012-5 0.850% 1/16/18 365 365 5 Ally Auto Receivables Trust 2013-2 0.790% 1/15/18 106 106 5 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 100 100 5 Ally Auto Receivables Trust 2014-1 0.970% 10/15/18 300 300 5 Ally Auto Receivables Trust 2014-1 1.530% 4/15/19 150 151 5 Ally Auto Receivables Trust 2014-3 1.280% 6/17/19 350 352 5 Ally Auto Receivables Trust 2014-3 1.720% 3/16/20 150 152 5 Ally Auto Receivables Trust 2014-SN1 0.750% 2/21/17 275 275 5 Ally Auto Receivables Trust 2014-SN1 0.950% 6/20/18 175 175 5 Ally Auto Receivables Trust 2014-SN2 1.030% 9/20/17 300 300 5 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 200 200 5 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 125 126 5 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 125 126 5 Ally Auto Receivables Trust 2015-2 1.490% 11/15/19 325 326 5 Ally Auto Receivables Trust 2015-2 1.840% 6/15/20 175 176 5 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 425 426 5 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 550 552 5 American Express Credit Account Secured Note Trust 2014-3 1.490% 4/15/20 625 630 5 American Express Credit Account Secured Note Trust 2014-4 1.430% 6/15/20 325 327 5 AmeriCredit Automobile Receivables Trust 2013-1 0.610% 10/10/17 14 14 5 AmeriCredit Automobile Receivables Trust 2013-2 0.650% 12/8/17 23 23 5 AmeriCredit Automobile Receivables Trust 2013-3 0.920% 4/9/18 105 105 5 AmeriCredit Automobile Receivables Trust 2013-4 0.960% 4/9/18 48 48 5 AmeriCredit Automobile Receivables Trust 2014-1 0.900% 2/8/19 75 75 5 AmeriCredit Automobile Receivables Trust 2014-1 1.680% 7/8/19 50 50 5 AmeriCredit Automobile Receivables Trust 2014-2 0.940% 2/8/19 150 150 5 AmeriCredit Automobile Receivables Trust 2014-3 1.150% 6/10/19 225 225 5 AmeriCredit Automobile Receivables Trust 2015-2 1.270% 1/8/20 275 275 5 Banc of America Commercial Mortgage Trust 2005-6 5.315% 9/10/47 260 261 5 Banc of America Commercial Mortgage Trust 2005-6 5.315% 9/10/47 245 244 5 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 134 134 5 Banc of America Commercial Mortgage Trust 2006-2 5.983% 5/10/45 160 161 5 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 1,531 1,558 5 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 895 912 5 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 200 207 5 Banc of America Commercial Mortgage Trust 2008-1 6.424% 2/10/51 1,111 1,196 5 Banc of America Commercial Mortgage Trust 2015-UBS7 3.429% 9/15/48 175 182 5 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 300 315 Bank of Nova Scotia 2.125% 9/11/19 900 914 Bank of Nova Scotia 1.850% 4/14/20 1,800 1,798 5 Barclays Dryrock Issuance Trust 2015-2 1.560% 3/15/21 300 302 5 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10 5.405% 12/11/40 395 396 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11 5.603% 3/11/39 346 349 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 160 165 5 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP24 5.568% 10/12/41 425 441 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.843% 6/11/40 83 83 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.895% 6/11/40 535 566 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 1,062 1,118 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.915% 6/11/50 735 788 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 1,050 1,113 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 309 323 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 335 354 5 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,945 2,071 5 BMW Vehicle Owner Trust 2014-A 0.970% 11/26/18 375 375 5 BMW Vehicle Owner Trust 2014-A 1.500% 2/25/21 250 253 5 BMW Vehicle Owner Trust 2015-1 1.240% 12/20/17 400 401 5 Capital Auto Receivables Asset Trust 2013-1 0.790% 6/20/17 80 80 5 Capital Auto Receivables Asset Trust 2013-3 1.040% 11/21/16 5 5 5 Capital Auto Receivables Asset Trust 2013-3 1.310% 12/20/17 228 228 5 Capital Auto Receivables Asset Trust 2013-3 1.680% 4/20/18 135 136 5 Capital Auto Receivables Asset Trust 2013-4 1.090% 3/20/18 450 451 5 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 300 302 5 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 300 302 5 Capital Auto Receivables Asset Trust 2014-1 1.320% 6/20/18 495 497 5 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 125 126 5 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 95 96 5 Capital Auto Receivables Asset Trust 2014-2 0.910% 4/20/17 200 200 5 Capital Auto Receivables Asset Trust 2014-2 1.260% 5/21/18 100 100 5 Capital Auto Receivables Asset Trust 2014-2 1.620% 10/22/18 75 75 5 Capital Auto Receivables Asset Trust 2014-3 1.480% 11/20/18 150 150 5 Capital Auto Receivables Asset Trust 2014-3 1.830% 4/22/19 100 101 5 Capital Auto Receivables Asset Trust 2015-1 1.610% 6/20/19 800 805 5 Capital Auto Receivables Asset Trust 2015-1 1.860% 10/21/19 150 151 5 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 425 428 5 Capital Auto Receivables Asset Trust 2015-3 1.720% 1/22/19 350 351 5 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 350 352 5 Capital Auto Receivables Asset Trust 2015-3 1.970% 1/21/20 225 227 5 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 225 227 5 Capital One Multi-asset Execution Trust 2006- A3 5.050% 12/17/18 3,500 3,555 5 Capital One Multi-asset Execution Trust 2007- A7 5.750% 7/15/20 550 599 5 Capital One Multi-Asset Execution Trust 2014- A2 1.260% 1/15/20 150 151 5 Capital One Multi-Asset Execution Trust 2014- A5 1.480% 7/15/20 525 529 5 Capital One Multi-Asset Execution Trust 2015- A2 2.080% 3/15/23 825 837 5 Capital One Multi-asset Execution Trust 2015- A5 1.600% 5/17/21 400 403 5 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 145 145 5 CarMax Auto Owner Trust 2013-2 0.640% 1/16/18 131 131 5 Carmax Auto Owner Trust 2013-2 0.840% 11/15/18 97 97 5 Carmax Auto Owner Trust 2013-3 0.970% 4/16/18 193 193 5 Carmax Auto Owner Trust 2013-3 1.490% 1/15/19 140 141 5 Carmax Auto Owner Trust 2013-4 0.800% 7/16/18 106 107 5 Carmax Auto Owner Trust 2013-4 1.280% 5/15/19 50 50 5 Carmax Auto Owner Trust 2014-1 0.790% 10/15/18 180 180 5 Carmax Auto Owner Trust 2014-1 1.320% 7/15/19 120 120 5 Carmax Auto Owner Trust 2014-2 0.980% 1/15/19 225 225 5 Carmax Auto Owner Trust 2014-2 1.610% 10/15/19 125 126 5 Carmax Auto Owner Trust 2014-3 1.160% 6/17/19 250 250 5 Carmax Auto Owner Trust 2014-3 1.730% 2/18/20 125 126 5 Carmax Auto Owner Trust 2014-4 1.250% 11/15/19 450 451 5 Carmax Auto Owner Trust 2015-2 1.370% 3/16/20 250 251 5 Carmax Auto Owner Trust 2015-2 1.800% 3/15/21 100 101 5 Carmax Auto Owner Trust 2015-3 1.630% 5/15/20 400 403 5 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 100 101 5 CD 2006-CD3 Mortgage Trust 5.617% 10/15/48 1,311 1,337 5 CD 2006-CD3 Mortgage Trust 5.648% 10/15/48 425 439 5 CD 2007-CD4 Commercial Mortgage Trust 5.322% 12/11/49 2,440 2,524 5 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 1,348 1,438 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 78 81 5 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 81 90 5 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 800 843 5 Chase Issuance Trust 2012-A4 1.580% 8/16/21 600 600 5 Chase Issuance Trust 2012-A7 2.160% 9/16/24 1,314 1,308 5 Chase Issuance Trust 2013-A1 1.300% 2/18/20 1,050 1,054 5 Chase Issuance Trust 2013-A8 1.010% 10/15/18 775 774 5 Chase Issuance Trust 2014-A1 1.150% 1/15/19 2,450 2,454 5 Chase Issuance Trust 2014-A2 2.770% 3/15/23 900 938 5 Chase Issuance Trust 2014-A6 1.260% 7/15/19 1,075 1,080 5 Chase Issuance Trust 2014-A7 1.380% 11/15/19 800 805 5 Chase Issuance Trust 2015-A2 1.590% 2/18/20 1,830 1,849 5 Chase Issuance Trust 2015-A4 1.840% 4/15/22 600 603 5 Chase Issuance Trust 2015-A5 1.360% 4/15/20 1,225 1,230 5 Citibank Credit Card Issuance Trust 2005-A9 5.100% 11/20/17 803 808 5 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 599 5 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 1,048 1,149 5 Citibank Credit Card Issuance Trust 2013-A10 0.730% 2/7/18 350 350 5 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 2,350 2,464 5 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 875 879 5 Citibank Credit Card Issuance Trust 2014-A5 2.680% 6/7/23 750 776 5 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 2,100 2,143 5 Citibank Credit Card Issuance Trust 2014-A8 1.730% 4/9/20 1,250 1,266 5 Citigroup Commercial Mortgage Trust 2006- C5 5.431% 10/15/49 599 617 5 Citigroup Commercial Mortgage Trust 2006- C5 5.462% 10/15/49 230 238 5 Citigroup Commercial Mortgage Trust 2007- C6 5.899% 12/10/49 1,141 1,202 5 Citigroup Commercial Mortgage Trust 2008- C7 6.349% 12/10/49 1,226 1,306 5 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 600 618 5 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 102 5 Citigroup Commercial Mortgage Trust 2013- GC11 3.422% 4/10/46 100 102 5 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 225 234 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 225 249 5 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 350 389 5 Citigroup Commercial Mortgage Trust 2013- GC17 3.675% 11/10/46 75 81 5 Citigroup Commercial Mortgage Trust 2013- GC17 4.131% 11/10/46 275 299 5 Citigroup Commercial Mortgage Trust 2013- GC17 4.544% 11/10/46 100 111 5 Citigroup Commercial Mortgage Trust 2013- GC17 5.095% 11/10/46 100 111 5 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 129 133 5 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 75 79 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 125 135 5 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 125 136 5 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 200 213 5 Citigroup Commercial Mortgage Trust 2014- GC21 4.328% 5/10/47 150 157 5 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 300 314 5 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 650 679 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 800 799 5 Citigroup Commercial Mortgage Trust 2015- GC27 3.571% 2/10/48 325 330 5 Citigroup Commercial Mortgage Trust 2015- GC29 2.674% 4/10/48 150 154 5 Citigroup Commercial Mortgage Trust 2015- GC29 3.192% 4/10/48 650 653 5 Citigroup Commercial Mortgage Trust 2015- GC29 3.758% 4/10/48 318 315 5 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 350 368 5 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 425 438 5 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 1,154 1,206 5 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.959% 5/15/46 867 917 5 COMM 15-CR22 Mortgage Trust 2.856% 3/10/48 200 206 5 COMM 15-CR22 Mortgage Trust 3.309% 3/10/48 575 585 5 COMM 15-CR22 Mortgage Trust 3.603% 3/10/48 200 203 5 COMM 15-CR23 Mortgage Trust 3.257% 5/10/48 250 261 5 COMM 15-CR23 Mortgage Trust 3.497% 5/10/48 375 386 5 COMM 15-CR23 Mortgage Trust 3.801% 5/10/48 175 180 5 COMM 2007-C9 Mortgage Trust 5.989% 12/10/49 1,002 1,063 5 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 149 5 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 189 201 5,8 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 227 235 5 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 356 5 COMM 2013-CCRE11 Mortgage Trust 3.047% 10/10/46 200 209 5 COMM 2013-CCRE11 Mortgage Trust 3.660% 10/10/46 200 214 5 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 260 282 5 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 330 362 5 COMM 2013-CCRE11 Mortgage Trust 4.715% 10/10/46 200 222 5 COMM 2013-CCRE12 Mortgage Trust 1.295% 10/10/46 55 55 5 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 125 129 5 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 125 133 5 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 175 186 5 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 125 136 5 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 75 81 5 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 50 55 5 COMM 2013-CCRE13 Mortgage Trust 1.259% 11/10/18 50 51 5 COMM 2013-CCRE13 Mortgage Trust 3.039% 12/10/18 75 78 5 COMM 2013-CCRE13 Mortgage Trust 3.706% 10/10/23 50 53 5 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 450 494 5 COMM 2013-CCRE13 Mortgage Trust 4.449% 12/10/23 150 164 5 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 187 5 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 150 155 5 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 223 235 5 COMM 2013-CCRE9 Mortgage Trust 4.376% 7/10/45 365 402 5 COMM 2013-CCRE9 Mortgage Trust 4.210% 8/10/46 160 176 5 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 230 238 5 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 230 253 5 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 282 5 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 158 5 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 350 363 5 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 275 302 5 COMM 2014-CCRE14 Mortgage Trust 4.526% 2/10/47 325 356 5 COMM 2014-CCRE14 Mortgage Trust 4.755% 2/10/47 175 191 5 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 327 339 5 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 113 120 5 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 209 226 5 COMM 2014-CCRE15 Mortgage Trust 4.868% 2/10/47 105 116 5 COMM 2014-CCRE19 Mortgage Trust 3.796% 8/10/47 650 688 5 COMM 2014-CCRE19 Mortgage Trust 4.080% 8/10/47 150 158 5 COMM 2014-CCRE21 Mortgage Trust 3.095% 12/10/47 320 333 5 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 625 644 5 COMM 2014-CR17 Mortgage Trust 3.012% 5/10/47 225 233 5 COMM 2014-CR17 Mortgage Trust 3.598% 5/10/47 100 106 5 COMM 2014-CR17 Mortgage Trust 3.977% 5/10/47 175 188 5 COMM 2014-CR17 Mortgage Trust 4.377% 5/10/47 100 106 5 COMM 2014-CR18 Mortgage Trust 3.452% 7/15/47 175 185 5 COMM 2014-CR18 Mortgage Trust 3.828% 7/15/47 125 132 5 COMM 2014-CR18 Mortgage Trust 4.103% 7/15/47 150 159 5 COMM 2014-LC15 Mortgage Trust 2.840% 4/10/47 125 129 5 COMM 2014-LC15 Mortgage Trust 4.006% 4/10/47 325 349 5 COMM 2014-LC17 Mortgage Trust 3.164% 10/10/47 425 446 5 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 175 186 5 COMM 2014-LC19 Mortgage Trust 3.040% 2/10/48 75 77 5 COMM 2014-LC19 Mortgage Trust 3.183% 2/10/48 425 429 5 COMM 2014-LC19 Mortgage Trust 3.527% 2/10/48 200 204 5 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 90 93 5 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 78 82 5 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 202 216 5 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 57 60 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 36 39 5 COMM 2014-UBS3 Mortgage Trust 2.844% 6/10/47 125 129 5 COMM 2014-UBS3 Mortgage Trust 3.819% 6/10/47 350 371 5 COMM 2014-UBS4 Mortgage Trust 3.694% 8/10/47 225 237 5 COMM 2014-UBS4 Mortgage Trust 3.968% 8/10/47 167 173 5 COMM 2014-UBS5 Mortgage Trust 3.838% 9/10/47 500 529 5 COMM 2014-UBS6 Mortgage Trust 2.935% 12/10/47 425 441 5 COMM 2014-UBS6 Mortgage Trust 3.387% 12/10/47 425 442 5 COMM 2014-UBS6 Mortgage Trust 3.644% 12/10/47 800 834 5 COMM 2014-UBS6 Mortgage Trust 4.048% 12/10/47 225 235 5 COMM 2015-CR25 Mortgage Trust 3.759% 8/10/48 425 445 5 COMM 2015-CR26 Mortgage Trust 3.788% 10/10/48 850 876 5 Commercial Mortgage Trust 2005-GG5 5.277% 4/10/37 100 100 5 Commercial Mortgage Trust 2006-GG7 6.014% 7/10/38 265 267 5 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.609% 2/15/39 413 412 5 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.998% 6/15/38 1,306 1,323 5 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 175 180 5 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 446 458 5 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 555 574 5 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.889% 6/15/39 444 463 5 CSAIL Commercial Mortgage Trust 2015-C1 3.505% 4/15/50 400 412 5 CSAIL Commercial Mortgage Trust 2015-C1 3.791% 4/15/50 200 208 5 CSAIL Commercial Mortgage Trust 2015-C1 4.044% 4/15/50 175 183 5 CSAIL Commercial Mortgage Trust 2015-C2 1.454% 6/15/57 329 329 5 CSAIL Commercial Mortgage Trust 2015-C2 3.504% 6/15/57 550 566 5 CSAIL Commercial Mortgage Trust 2015-C2 3.849% 6/15/57 225 231 5 CSAIL Commercial Mortgage Trust 2015-C3 3.448% 8/15/48 327 341 5 CSAIL Commercial Mortgage Trust 2015-C3 3.718% 8/15/48 425 445 5 CSAIL Commercial Mortgage Trust 2015-C3 4.258% 8/15/48 200 204 5 CSFB Commercial Mortgage Trust 2005-C6 5.230% 12/15/40 160 160 5 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 935 5 Discover Card Execution Note Trust 2014-A3 1.220% 10/15/19 1,350 1,355 5 Discover Card Execution Note Trust 2014-A5 1.390% 4/15/20 1,175 1,181 5 Discover Card Execution Note Trust 2015-A2 1.900% 10/17/22 500 503 5 Discover Card Execution Note Trust 2015-A3 1.450% 3/15/21 825 825 4,5 Fannie Mae-Aces 2010-M1 4.450% 9/25/19 164 180 4,5 Fannie Mae-Aces 2011-M2 3.764% 4/25/21 600 652 4,5 Fannie Mae-Aces 2012-M9 1.553% 4/25/22 114 114 4,5 Fannie Mae-Aces 2013-M12 2.465% 3/25/23 1,160 1,180 4,5 Fannie Mae-Aces 2013-M14 2.585% 4/25/23 1,222 1,235 4,5 Fannie Mae-Aces 2013-M14 3.329% 10/25/23 1,275 1,368 4,5 Fannie Mae-Aces 2013-M4 2.608% 3/25/22 75 77 4,5 Fannie Mae-Aces 2013-M7 2.280% 12/27/22 450 453 4,5 Fannie Mae-Aces 2014-M1 2.323% 11/25/18 1,721 1,765 4,5 Fannie Mae-Aces 2014-M1 3.432% 7/25/23 1,675 1,777 4,5 Fannie Mae-Aces 2014-M10 2.171% 9/25/19 825 840 4,5 Fannie Mae-Aces 2014-M12 2.614% 10/25/21 1,250 1,290 4,5 Fannie Mae-Aces 2014-M13 1.637% 11/25/17 179 180 4,5 Fannie Mae-Aces 2014-M13 2.566% 8/25/24 171 176 4,5 Fannie Mae-Aces 2014-M13 3.021% 8/25/24 475 496 4,5 Fannie Mae-Aces 2014-M15 2.509% 7/25/22 500 513 4,5 Fannie Mae-Aces 2014-M2 1.916% 6/25/21 459 465 4,5 Fannie Mae-Aces 2014-M2 3.513% 12/25/23 1,266 1,375 4,5 Fannie Mae-Aces 2014-M3 2.613% 1/25/24 484 503 4,5 Fannie Mae-Aces 2014-M3 3.501% 1/25/24 600 651 4,5 Fannie Mae-Aces 2014-M4 3.346% 3/25/24 625 668 4,5 Fannie Mae-Aces 2014-M6 2.679% 5/25/21 1,175 1,213 4,5 Fannie Mae-Aces 2014-M7 3.356% 6/25/24 1,287 1,376 4,5 Fannie Mae-Aces 2014-M8 2.346% 6/25/24 207 212 4,5 Fannie Mae-Aces 2014-M8 3.056% 6/25/24 650 683 4,5 Fannie Mae-Aces 2014-M9 1.462% 4/25/17 1,025 1,030 4,5 Fannie Mae-Aces 2014-M9 3.103% 7/25/24 775 812 4,5 Fannie Mae-Aces 2015-M1 1.626% 2/25/18 325 328 4,5 Fannie Mae-Aces 2015-M1 2.532% 9/25/24 1,075 1,088 4,5 Fannie Mae-Aces 2015-M10 3.092% 4/25/27 350 365 4,5 Fannie Mae-Aces 2015-M12 2.792% 5/25/25 850 855 4,5 Fannie Mae-Aces 2015-M2 2.620% 12/25/24 780 798 4,5 Fannie Mae-Aces 2015-M3 2.723% 10/25/24 400 410 4,5 Fannie Mae-Aces 2015-M7 1.550% 4/25/18 225 226 4,5 Fannie Mae-Aces 2015-M7 2.590% 12/25/24 750 759 4,5 Fannie Mae-Aces 2015-M8 2.344% 1/25/25 418 426 4,5 Fannie Mae-Aces 2015-M8 2.900% 1/25/25 425 441 4,5 FHLMC Multifamily Structured Pass Through Certificates K005 3.484% 4/25/19 855 883 4,5 FHLMC Multifamily Structured Pass Through Certificates K006 3.398% 7/25/19 618 642 4,5 FHLMC Multifamily Structured Pass Through Certificates K007 3.342% 12/25/19 456 471 4,5 FHLMC Multifamily Structured Pass Through Certificates K009 2.757% 5/25/20 782 804 4,5 FHLMC Multifamily Structured Pass Through Certificates K010 2.412% 8/25/18 250 257 4,5 FHLMC Multifamily Structured Pass Through Certificates K010 3.320% 7/25/20 804 836 4,5 FHLMC Multifamily Structured Pass Through Certificates K011 4.084% 11/25/20 975 1,063 4,5 FHLMC Multifamily Structured Pass Through Certificates K014 3.871% 4/25/21 524 574 4,5 FHLMC Multifamily Structured Pass Through Certificates K017 2.873% 12/25/21 1,450 1,526 4,5 FHLMC Multifamily Structured Pass Through Certificates K019 2.272% 3/25/22 585 592 4,5 FHLMC Multifamily Structured Pass Through Certificates K020 2.373% 5/25/22 1,450 1,475 4,5 FHLMC Multifamily Structured Pass Through Certificates K021 2.396% 6/25/22 915 926 4,5 FHLMC Multifamily Structured Pass Through Certificates K021 3.490% 1/25/24 50 54 4,5 FHLMC Multifamily Structured Pass Through Certificates K022 2.355% 7/25/22 75 76 4,5 FHLMC Multifamily Structured Pass Through Certificates K026 2.510% 11/25/22 1,275 1,296 4,5 FHLMC Multifamily Structured Pass Through Certificates K027 2.637% 1/25/23 1,275 1,308 4,5 FHLMC Multifamily Structured Pass Through Certificates K028 3.111% 2/25/23 1,875 1,985 4,5 FHLMC Multifamily Structured Pass Through Certificates K029 3.320% 2/25/23 1,250 1,340 4,5 FHLMC Multifamily Structured Pass Through Certificates K030 2.779% 9/25/22 1,120 1,169 4,5 FHLMC Multifamily Structured Pass Through Certificates K030 3.250% 4/25/23 1,250 1,327 4,5 FHLMC Multifamily Structured Pass Through Certificates K031 3.300% 4/25/23 1,260 1,345 4,5 FHLMC Multifamily Structured Pass Through Certificates K032 3.016% 2/25/23 1,153 1,219 4,5 FHLMC Multifamily Structured Pass Through Certificates K032 3.310% 5/25/23 1,260 1,344 4,5 FHLMC Multifamily Structured Pass Through Certificates K033 2.871% 2/25/23 1,178 1,239 4,5 FHLMC Multifamily Structured Pass Through Certificates K033 3.060% 7/25/23 1,325 1,392 4,5 FHLMC Multifamily Structured Pass Through Certificates K034 3.531% 7/25/23 1,208 1,309 4,5 FHLMC Multifamily Structured Pass Through Certificates K035 3.458% 8/25/23 1,400 1,505 4,5 FHLMC Multifamily Structured Pass Through Certificates K036 3.527% 10/25/23 1,375 1,489 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 2.604% 10/25/23 397 415 4,5 FHLMC Multifamily Structured Pass Through Certificates K038 3.389% 3/25/24 1,475 1,584 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 2.683% 12/25/23 283 296 4,5 FHLMC Multifamily Structured Pass Through Certificates K039 3.303% 7/25/24 850 905 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 2.768% 4/25/24 389 408 4,5 FHLMC Multifamily Structured Pass Through Certificates K040 3.241% 9/25/24 1,025 1,085 4,5 FHLMC Multifamily Structured Pass Through Certificates K041 3.171% 10/25/24 1,000 1,040 4,5 FHLMC Multifamily Structured Pass Through Certificates K042 2.267% 6/25/24 196 201 4,5 FHLMC Multifamily Structured Pass Through Certificates K042 2.670% 12/25/24 700 702 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 2.532% 10/25/23 197 204 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 2.493% 11/25/24 421 435 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 3.062% 12/25/24 600 626 4,5 FHLMC Multifamily Structured Pass Through Certificates K043 3.023% 1/25/25 675 702 4,5 FHLMC Multifamily Structured Pass Through Certificates K046 3.205% 3/25/25 650 686 4,5 FHLMC Multifamily Structured Pass Through Certificates K047 2.827% 12/25/24 224 234 4,5 FHLMC Multifamily Structured Pass Through Certificates K047 3.329% 5/25/25 525 553 4,5 FHLMC Multifamily Structured Pass Through Certificates K048 3.284% 6/25/25 825 863 4,5 FHLMC Multifamily Structured Pass Through Certificates K503 1.384% 1/25/19 585 589 4,5 FHLMC Multifamily Structured Pass Through Certificates K503 2.456% 8/25/19 1,250 1,294 4,5 FHLMC Multifamily Structured Pass Through Certificates K702 3.154% 2/25/18 1,790 1,861 4,5 FHLMC Multifamily Structured Pass Through Certificates K706 2.323% 10/25/18 375 385 4,5 FHLMC Multifamily Structured Pass Through Certificates K707 2.220% 12/25/18 575 589 4,5 FHLMC Multifamily Structured Pass Through Certificates K708 1.670% 10/25/18 112 113 4,5 FHLMC Multifamily Structured Pass Through Certificates K710 1.883% 5/25/19 100 102 4,5 FHLMC Multifamily Structured Pass Through Certificates K711 1.321% 12/25/18 869 874 4,5 FHLMC Multifamily Structured Pass Through Certificates K711 1.730% 7/25/19 1,675 1,689 4,5 FHLMC Multifamily Structured Pass Through Certificates K713 2.313% 3/25/20 2,000 2,056 4,5 FHLMC Multifamily Structured Pass Through Certificates K714 3.034% 10/25/20 1,450 1,533 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 2.413% 1/25/21 276 285 4,5 FHLMC Multifamily Structured Pass Through Certificates K716 3.130% 6/25/21 1,050 1,112 4,5 FHLMC Multifamily Structured Pass Through Certificates K717 2.991% 9/25/21 800 855 4,5 FHLMC Multifamily Structured Pass Through Certificates K718 2.375% 9/25/21 839 866 4,5 FHLMC Multifamily Structured Pass Through Certificates K718 2.791% 1/25/22 800 841 4,5 FHLMC Multifamily Structures Pass Through Certificates K715 2.856% 1/25/21 475 499 5 Fifth Third Auto 2014-1 0.680% 4/16/18 234 234 5 Fifth Third Auto 2014-1 1.140% 10/15/20 175 175 5 Fifth Third Auto 2014-2 0.890% 11/15/18 175 175 5 Fifth Third Auto 2014-2 1.380% 12/15/20 100 100 5 Ford Credit Auto Lease Trust 2014-A 0.680% 4/15/17 175 175 5 Ford Credit Auto Lease Trust 2014-A 0.900% 6/15/17 75 75 5 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 125 125 5 Ford Credit Auto Lease Trust 2014-B 0.890% 9/15/17 225 225 5 Ford Credit Auto Lease Trust 2015-A 1.130% 6/15/18 325 326 5 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 75 75 5 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 147 147 5 Ford Credit Auto Owner Trust 2013-A 0.550% 7/15/17 71 71 5 Ford Credit Auto Owner Trust 2013-B 0.570% 10/15/17 120 120 5 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 170 170 5 Ford Credit Auto Owner Trust 2013-C 0.820% 12/15/17 126 126 5 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 83 83 5 Ford Credit Auto Owner Trust 2013-D 0.670% 4/15/18 367 367 5 Ford Credit Auto Owner Trust 2013-D 1.110% 2/15/19 100 100 5 Ford Credit Auto Owner Trust 2014-A 0.790% 5/15/18 435 435 5 Ford Credit Auto Owner Trust 2014-A 1.290% 4/15/19 100 100 5 Ford Credit Auto Owner Trust 2014-B 0.900% 10/15/18 375 376 5 Ford Credit Auto Owner Trust 2014-B 1.420% 8/15/19 75 75 5 Ford Credit Auto Owner Trust 2015-A 1.280% 9/15/19 200 201 5 Ford Credit Auto Owner Trust 2015-A 1.640% 6/15/20 50 50 5 Ford Credit Auto Owner Trust 2015-B 1.160% 11/15/19 275 275 5 Ford Credit Auto Owner Trust 2015-B 1.580% 8/15/20 100 101 5 Ford Credit Auto Owner Trust 2015-C 1.410% 2/15/20 200 201 5 Ford Credit Auto Owner Trust 2015-C 1.740% 2/15/21 100 101 5 Ford Credit Floorplan Master Owner Trust A Series 2013-5 1.500% 9/15/18 350 352 5 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.200% 2/15/19 450 451 5 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 850 853 5 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 410 5 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.464% 3/10/44 622 626 5 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.464% 3/10/44 325 326 5 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 850 881 5 GM Financial Leasing Trust 2015-2 1.680% 12/20/18 400 403 5 GM Financial Leasing Trust 2015-2 1.850% 7/22/19 200 202 5 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 843 843 5 GS Mortgage Securities Trust 2006-GG6 5.622% 4/10/38 250 252 5 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 155 5 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 750 793 5 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 462 5 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 327 5 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 246 249 5 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 92 93 5 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 275 281 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 118 121 5 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 191 199 5 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 135 144 5 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 675 741 5 GS Mortgage Securities Trust 2013-GCJ16 3.033% 11/10/46 210 218 5 GS Mortgage Securities Trust 2013-GCJ16 3.813% 11/10/46 100 107 5 GS Mortgage Securities Trust 2013-GCJ16 4.271% 11/10/46 125 137 5 GS Mortgage Securities Trust 2014-GC18 1.298% 1/10/47 376 377 5 GS Mortgage Securities Trust 2014-GC18 4.074% 1/10/47 825 890 5 GS Mortgage Securities Trust 2014-GC18 4.383% 1/10/47 275 299 5 GS Mortgage Securities Trust 2014-GC18 3.467% 6/10/47 175 184 5 GS Mortgage Securities Trust 2014-GC18 3.862% 6/10/47 150 160 5 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 475 508 5 GS Mortgage Securities Trust 2014-GC24 4.640% 9/10/47 125 132 5 GS Mortgage Securities Trust 2014-GC26 2.902% 11/10/47 125 129 5 GS Mortgage Securities Trust 2014-GC26 3.365% 11/10/47 250 261 5 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 800 836 5 GS Mortgage Securities Trust 2014-GC26 3.964% 11/10/47 125 131 5 GS Mortgage Securities Trust 2014-GC26 4.215% 11/10/47 125 129 5 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 500 510 5 GS Mortgage Securities Trust 2015-GC30 2.726% 5/10/50 300 310 5 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 450 460 5 GS Mortgage Securities Trust 2015-GC32 3.513% 7/10/48 425 447 5 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 175 184 5 Honda Auto Receivables 2012-4 Owner Trust 0.660% 12/18/18 325 325 5 Honda Auto Receivables 2013-1 Owner Trust 0.480% 11/21/16 61 61 5 Honda Auto Receivables 2013-1 Owner Trust 0.620% 3/21/19 287 287 5 Honda Auto Receivables 2013-2 Owner Trust 0.530% 2/16/17 42 42 5 Honda Auto Receivables 2013-2 Owner Trust 0.660% 6/17/19 111 111 5 Honda Auto Receivables 2013-4 Owner Trust 0.690% 9/18/17 115 115 5 Honda Auto Receivables 2013-4 Owner Trust 1.040% 2/18/20 150 150 5 Honda Auto Receivables 2014-1 Owner Trust 0.670% 11/21/17 270 270 5 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 135 135 5 Honda Auto Receivables 2014-2 Owner Trust 0.770% 3/19/18 200 200 5 Honda Auto Receivables 2014-2 Owner Trust 1.180% 5/18/20 100 100 5 Honda Auto Receivables 2014-3 Owner Trust 0.880% 6/15/18 375 375 5 Honda Auto Receivables 2014-3 Owner Trust 1.310% 10/15/20 225 226 5 Honda Auto Receivables 2015-1 Owner Trust 1.050% 10/15/18 350 350 5 Honda Auto Receivables 2015-1 Owner Trust 1.320% 11/16/20 250 251 5 Honda Auto Receivables 2015-2 Owner Trust 1.040% 2/21/19 300 300 5 Honda Auto Receivables 2015-2 Owner Trust 1.470% 8/23/21 175 176 5 Honda Auto Receivables 2015-3 Owner Trust 1.270% 4/18/19 325 326 5 Honda Auto Receivables 2015-3 Owner Trust 1.560% 10/18/21 100 101 5 Huntington Auto Trust 2015-1 1.240% 9/16/19 425 426 5 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 200 200 5 Hyundai Auto Receivables Trust 2013-A 0.560% 7/17/17 41 41 5 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 308 308 5 Hyundai Auto Receivables Trust 2013-B 0.710% 9/15/17 140 140 5 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 175 175 5 Hyundai Auto Receivables Trust 2013-C 1.010% 2/15/18 569 570 5 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 320 322 5 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 201 201 5 Hyundai Auto Receivables Trust 2014-B 0.900% 12/17/18 350 350 5 Hyundai Auto Receivables Trust 2014-B 1.460% 11/15/19 90 91 5 Hyundai Auto Receivables Trust 2015-A 1.370% 7/15/20 125 125 5 Hyundai Auto Receivables Trust 2015-C 1.460% 2/18/20 150 151 5 Hyundai Auto Receivables Trust 2015-C 1.780% 11/15/21 100 101 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.588% 8/12/37 40 40 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC13 5.468% 1/12/43 125 125 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.450% 12/15/44 173 173 5 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.529% 12/15/44 70 70 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC14 5.667% 12/12/44 150 151 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593% 5/12/45 569 588 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.100% 4/15/45 1,257 1,271 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.100% 4/15/45 180 185 5 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 225 231 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18 5.440% 6/12/47 827 855 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 1,359 1,441 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 6.082% 2/12/51 295 317 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.961% 6/15/49 575 594 5 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,675 1,758 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 583 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,762 5 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 457 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.142% 12/15/47 146 150 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 111 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 150 159 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 200 215 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 300 328 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 150 164 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 5.111% 12/15/46 150 165 5 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 173 176 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872% 7/15/47 175 181 5 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 3.805% 7/15/47 75 80 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 122 129 5 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.161% 7/15/45 81 86 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 240 256 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 790 861 5 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 220 239 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 1.233% 11/15/45 105 106 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 680 704 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 65 69 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 435 474 5 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 275 299 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.003% 1/15/47 250 259 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.705% 1/15/47 188 200 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 625 683 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.458% 1/15/47 125 136 5 JPMBB Commercial Mortgage Securities Trust 2013-C17 5.050% 1/15/47 188 204 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 474 513 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 93 101 5 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.970% 2/15/47 113 123 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.046% 4/15/47 175 182 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.669% 4/15/47 225 237 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.996% 4/15/47 225 242 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.243% 4/15/47 175 187 5 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.110% 9/15/47 175 184 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 109 114 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.775% 8/15/47 100 106 5 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.996% 8/15/47 75 78 5 JPMBB Commercial Mortgage Securities Trust 2014-C22 3.801% 9/15/47 650 686 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 3.934% 9/15/47 319 342 5 JPMBB Commercial Mortgage Securities Trust 2014-C23 4.202% 9/15/47 188 200 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 2.940% 11/15/47 200 208 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.638% 11/15/47 150 157 5 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.914% 11/15/47 300 312 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 3.672% 11/15/47 750 786 5 JPMBB Commercial Mortgage Securities Trust 2014-C25 4.065% 11/15/47 200 212 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.018% 1/15/48 400 417 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 600 620 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.800% 1/15/48 200 205 5 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.951% 1/15/48 200 202 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 2.734% 2/15/48 325 335 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.017% 2/15/48 409 417 5 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 218 220 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 2.773% 10/15/48 400 412 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.227% 10/15/48 500 504 5 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.532% 10/15/48 100 100 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 2.921% 5/15/48 400 415 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.304% 5/15/48 215 223 5 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.611% 5/15/48 350 364 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 425 447 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 425 449 5 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 200 211 5 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.540% 8/15/48 203 213 5 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 218 230 5 LB-UBS Commercial Mortgage Trust 2006-C6 5.372% 9/15/39 962 984 5 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 250 259 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 300 309 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 180 186 5 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 2,077 2,159 5 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 1,144 1,187 5 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 848 915 5 LB-UBS Commercial Mortgage Trust 2008-C1 6.269% 4/15/41 1,132 1,228 5 Mercedes-Benz Auto Lease Trust 2013-B 0.760% 7/15/19 100 100 5 Mercedes-Benz Auto Lease Trust 2014-A 0.900% 12/16/19 300 300 5 Mercedes-Benz Auto Lease Trust 2015-A 1.210% 10/15/20 625 627 5 Mercedes-Benz Auto Receivables Trust 2013- 1 0.780% 8/15/17 41 41 5 Mercedes-Benz Auto Receivables Trust 2013- 1 1.130% 11/15/19 83 83 5 Mercedes-Benz Auto Receivables Trust 2014- 1 0.870% 10/15/18 200 200 5 Mercedes-Benz Auto Receivables Trust 2014- 1 1.310% 11/16/20 75 75 5 Mercedes-Benz Auto Receivables Trust 2015- 1 1.340% 12/16/19 250 251 5 Mercedes-Benz Auto Receivables Trust 2015- 1 1.750% 12/15/21 75 76 5 Merrill Lynch Mortgage Trust 2005-LC1 5.291% 1/12/44 681 680 5 Merrill Lynch Mortgage Trust 2006-C1 5.865% 5/12/39 100 102 5 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 245 251 5 Merrill Lynch Mortgage Trust 2007-C1 6.032% 6/12/50 1,895 1,982 5 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 966 1,025 5 ML-CFC Commercial Mortgage Trust 2006-2 6.062% 6/12/46 676 686 5 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 160 164 5 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 275 286 5 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 1,534 1,586 5 ML-CFC Commercial Mortgage Trust 2007-7 5.810% 6/12/50 513 541 5 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 517 546 5 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 181 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.218% 7/15/46 2,000 2,178 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.362% 8/15/46 240 263 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.562% 8/15/46 120 130 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 320 332 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 445 488 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 2.936% 11/15/46 150 156 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 300 324 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.905% 11/15/46 150 163 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 181 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 36 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 230 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 102 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 150 153 5 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 125 128 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 1.250% 2/15/47 116 115 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 175 181 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 375 396 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 375 405 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.804% 2/15/47 150 161 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 2.849% 6/15/47 75 78 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.477% 6/15/47 75 79 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 325 346 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.486% 6/15/47 125 133 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.194% 10/15/47 400 419 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 100 107 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 4.594% 10/15/47 125 131 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.101% 12/15/47 400 418 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 225 234 5 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 275 285 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 200 205 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 725 733 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.040% 4/15/48 425 434 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 325 330 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.883% 4/15/48 200 201 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 2.982% 7/15/50 225 234 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.398% 7/15/50 150 156 5 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 450 471 5 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 146 146 5 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 8 8 5 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 51 51 5 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 1,807 1,845 5 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 375 386 5 Morgan Stanley Capital I Trust 2006-HQ8 5.587% 3/12/44 454 453 5 Morgan Stanley Capital I Trust 2006-HQ8 5.636% 3/12/44 375 376 5 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 250 256 5 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 225 231 5 Morgan Stanley Capital I Trust 2006-IQ11 5.890% 10/15/42 367 369 5 Morgan Stanley Capital I Trust 2006-IQ11 5.894% 10/15/42 30 30 5 Morgan Stanley Capital I Trust 2006-IQ11 5.894% 10/15/42 200 203 5 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 606 623 5 Morgan Stanley Capital I Trust 2006-IQ12 5.370% 12/15/43 150 156 5 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 550 552 5 Morgan Stanley Capital I Trust 2006-TOP23 6.017% 8/12/41 110 113 5 Morgan Stanley Capital I Trust 2007-IQ14 5.654% 4/15/49 23 23 5 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 1,385 1,441 5 Morgan Stanley Capital I Trust 2007-IQ15 6.114% 6/11/49 867 915 5 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,673 1,772 5 Morgan Stanley Capital I Trust 2007-IQ16 6.277% 12/12/49 225 243 5 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 340 356 5 Morgan Stanley Capital I Trust 2007-TOP27 5.821% 6/11/42 1,184 1,259 5 Morgan Stanley Capital I Trust 2007-TOP27 5.825% 6/11/42 300 318 5 Morgan Stanley Capital I Trust 2008-TOP29 6.461% 1/11/43 564 614 5 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 675 5 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 225 237 5 Nissan Auto Lease Trust 2014-B 1.120% 9/15/17 125 125 5 Nissan Auto Receivables 2012-B Owner Trust 0.660% 12/17/18 295 295 5 Nissan Auto Receivables 2013-A Owner Trust 0.500% 5/15/17 62 62 5 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 675 675 5 Nissan Auto Receivables 2013-B Owner Trust 0.840% 11/15/17 100 100 5 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 120 121 5 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 232 232 5 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 225 226 5 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 175 175 5 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 200 201 5 Nissan Auto Receivables 2014-B Owner Trust 1.110% 5/15/19 200 200 5 Nissan Auto Receivables 2015-B Owner Trust 1.050% 10/15/19 375 375 5 Nissan Auto Receivables 2015-B Owner Trust 1.340% 3/16/20 250 251 5 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 125 127 5 PSE&G Transition Funding LLC Series 2001- 1 6.890% 12/15/17 461 466 5 Royal Bank of Canada 1.200% 9/19/18 850 849 5 Royal Bank of Canada 2.000% 10/1/19 2,000 2,028 Royal Bank of Canada 1.875% 2/5/20 475 475 5 Santander Drive Auto Receivables Trust 2013-3 0.700% 10/16/17 12 12 5 Santander Drive Auto Receivables Trust 2013-4 1.110% 12/15/17 22 22 5 Santander Drive Auto Receivables Trust 2013-4 0.870% 1/16/18 243 243 5 Santander Drive Auto Receivables Trust 2013-4 1.590% 10/15/18 300 301 5 Santander Drive Auto Receivables Trust 2014-2 0.800% 4/16/18 100 100 5 Santander Drive Auto Receivables Trust 2014-3 0.810% 7/16/18 75 75 5 Santander Drive Auto Receivables Trust 2014-4 1.080% 9/17/18 200 200 5 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 250 252 5 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 225 226 5 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.477% 8/15/39 106 107 5 Toyota Auto Receivables 2012-A Owner Trust 0.990% 8/15/17 279 279 5 Toyota Auto Receivables 2013-A Owner Trust 0.550% 1/17/17 21 21 5 Toyota Auto Receivables 2013-A Owner Trust 0.690% 11/15/18 145 145 5 Toyota Auto Receivables 2014-A Owner Trust 0.670% 12/15/17 325 325 5 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 100 100 5 Toyota Auto Receivables 2014-B Owner Trust 0.760% 3/15/18 100 100 5 Toyota Auto Receivables 2014-B Owner Trust 1.310% 9/16/19 100 100 5 Toyota Auto Receivables 2015-B Owner Trust 1.270% 5/15/19 625 627 5 Toyota Auto Receivables 2015-B Owner Trust 1.740% 9/15/20 400 404 5 Toyota Auto Receivables 2015-C Owner Trust 1.340% 6/17/19 400 402 5 Toyota Auto Receivables Owner Trust 2015-C 1.690% 12/15/20 350 353 5 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 298 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 175 180 5 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 75 78 5 USAA Auto Owner Trust 2014-1 0.580% 12/15/17 130 130 5 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 75 75 5 Volkswagen Auto Lease Trust 2014-A 0.800% 4/20/17 120 120 5 Volkswagen Auto Lease Trust 2014-A 0.990% 7/20/18 120 120 5 Volkswagen Auto Loan Enhanced Trust 2012- 1 1.150% 7/20/18 581 581 5 Volkswagen Auto Loan Enhanced Trust 2013- 2 0.700% 4/20/18 129 129 5 Volkswagen Auto Loan Enhanced Trust 2013- 2 1.160% 3/20/20 75 75 5 Volkswagen Auto Loan Enhanced Trust 2014- 1 0.910% 10/22/18 250 250 5 Volkswagen Auto Loan Enhanced Trust 2014- 1 1.450% 9/21/20 225 227 5 Volkswagen Auto Loan Enhanced Trust 2014- 2 0.950% 4/22/19 625 626 5 Volkswagen Auto Loan Enhanced Trust 2014- 2 1.390% 5/20/21 200 201 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.449% 10/15/44 49 49 5 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.520% 12/15/44 50 50 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 6.169% 6/15/45 121 124 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 722 739 5 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.339% 11/15/48 375 388 5 Wachovia Bank Commercial Mortgage Trust Series 2007-C33 6.150% 2/15/51 476 497 5 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 225 229 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 2.819% 8/15/50 125 129 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 100 105 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 300 318 5 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 50 53 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 2.954% 12/15/47 250 260 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.271% 12/15/47 300 308 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 400 409 5 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.808% 12/15/47 200 206 5 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 400 406 5 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 200 201 5 Wells Fargo Commercial Mortgage Trust 2015-C26 3.580% 2/15/48 175 177 5 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 1,025 1,031 5 Wells Fargo Commercial Mortgage Trust 2015-C28 3.540% 5/15/48 625 645 5 Wells Fargo Commercial Mortgage Trust 2015-C28 3.872% 5/15/48 117 121 5 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 425 442 5 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 625 650 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 2.978% 4/15/50 112 114 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.184% 4/15/50 825 828 5 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.719% 4/15/50 200 194 5 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.571% 9/15/58 175 183 5 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 275 290 5 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 225 237 5 Wells Fargo Commercial Mortgage Trust 2015-NSX1 2.632% 5/15/48 175 180 5 Wells Fargo Commercial Mortgage Trust 2015-NSX1 2.934% 5/15/48 125 127 5 Wells Fargo Commercial Mortgage Trust 2015-NSX1 3.148% 5/15/48 175 176 5 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 300 315 5 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 474 5 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 315 5 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 269 5 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 179 5 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 370 5 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 251 256 5 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 109 112 5 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 52 54 5 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 222 225 5 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 44 45 5 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 400 414 5 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 200 206 5 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 160 171 5 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 650 709 5 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 160 174 5 WFRBS Commercial Mortgage Trust 2013- C16 3.223% 9/15/46 290 303 5 WFRBS Commercial Mortgage Trust 2013- C16 3.963% 9/15/46 180 194 5 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 180 200 5 WFRBS Commercial Mortgage Trust 2013- C16 4.668% 9/15/46 290 322 5 WFRBS Commercial Mortgage Trust 2013- C17 2.921% 12/15/46 100 103 5 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 100 106 5 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 100 108 5 WFRBS Commercial Mortgage Trust 2013- C17 4.255% 12/15/46 100 108 5 WFRBS Commercial Mortgage Trust 2013- C17 4.788% 12/15/46 100 108 5 WFRBS Commercial Mortgage Trust 2013- C18 3.027% 12/15/46 100 104 5 WFRBS Commercial Mortgage Trust 2013- C18 3.651% 12/15/46 200 211 5 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 1,436 1,567 5 WFRBS Commercial Mortgage Trust 2013- C18 4.387% 12/15/46 50 55 5 WFRBS Commercial Mortgage Trust 2013- C18 4.826% 12/15/46 75 81 5 WFRBS Commercial Mortgage Trust 2013- UBS1 2.927% 3/15/46 250 259 5 WFRBS Commercial Mortgage Trust 2013- UBS1 3.591% 3/15/46 150 158 5 WFRBS Commercial Mortgage Trust 2013- UBS1 4.079% 3/15/46 175 190 5 WFRBS Commercial Mortgage Trust 2013- UBS1 4.785% 3/15/46 50 54 5 WFRBS Commercial Mortgage Trust 2014- C19 1.233% 3/15/47 56 56 5 WFRBS Commercial Mortgage Trust 2014- C19 3.618% 3/15/47 50 53 5 WFRBS Commercial Mortgage Trust 2014- C19 3.660% 3/15/47 75 79 5 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 175 190 5 WFRBS Commercial Mortgage Trust 2014- C19 4.723% 3/15/47 50 54 5 WFRBS Commercial Mortgage Trust 2014- C20 3.036% 5/15/47 100 104 5 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 100 106 5 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 125 134 5 WFRBS Commercial Mortgage Trust 2014- C20 4.176% 5/15/47 125 134 5 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 425 445 5 WFRBS Commercial Mortgage Trust 2014- C22 3.752% 9/15/57 600 632 5 WFRBS Commercial Mortgage Trust 2014- C22 4.371% 9/15/57 100 104 5 WFRBS Commercial Mortgage Trust 2014- C23 3.636% 10/15/57 249 263 5 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 125 133 5 WFRBS Commercial Mortgage Trust 2014- C23 4.210% 10/15/57 75 80 5 WFRBS Commercial Mortgage Trust 2014- LC14 1.193% 3/15/47 180 180 5 WFRBS Commercial Mortgage Trust 2014- LC14 2.862% 3/15/47 120 124 5 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 300 316 5 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 725 782 5 WFRBS Commercial Mortgage Trust 2014- LC14 4.351% 3/15/47 300 324 5 World Omni Auto Receivables Trust 2012-B 0.810% 1/15/19 200 200 5 World Omni Auto Receivables Trust 2013-B 0.830% 8/15/18 119 119 5 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 75 75 5 World Omni Auto Receivables Trust 2014-A 0.940% 4/15/19 200 200 5 World Omni Auto Receivables Trust 2014-A 1.530% 6/15/20 200 202 5 World Omni Automobile Lease Securitization Trust 2013-A 1.100% 12/15/16 159 159 5 World Omni Automobile Lease Securitization Trust 2014-A 1.160% 9/15/17 200 201 5 World Omni Automobile Lease Securitization Trust 2014-A 1.370% 1/15/20 50 50 5 World Omni Automobile Lease Securitization Trust 2015-A 1.540% 10/15/18 225 226 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $323,837) Corporate Bonds (11.1%) Finance (3.6%) Banking (2.5%) Abbey National Treasury Services plc 1.375% 3/13/17 800 800 Abbey National Treasury Services plc 3.050% 8/23/18 525 542 Abbey National Treasury Services plc 2.350% 9/10/19 675 682 Abbey National Treasury Services plc 2.375% 3/16/20 1,000 1,004 Abbey National Treasury Services plc 4.000% 3/13/24 700 728 American Express Bank FSB 6.000% 9/13/17 225 244 American Express Centurion Bank 5.950% 6/12/17 75 80 American Express Centurion Bank 6.000% 9/13/17 1,750 1,895 American Express Co. 6.150% 8/28/17 535 580 American Express Co. 7.000% 3/19/18 2,200 2,472 American Express Co. 2.650% 12/2/22 2,200 2,147 American Express Co. 3.625% 12/5/24 750 744 American Express Co. 4.050% 12/3/42 121 117 5 American Express Co. 6.800% 9/1/66 450 454 American Express Credit Corp. 2.375% 3/24/17 825 838 American Express Credit Corp. 1.125% 6/5/17 700 697 American Express Credit Corp. 2.125% 7/27/18 550 555 American Express Credit Corp. 2.125% 3/18/19 2,200 2,211 American Express Credit Corp. 2.250% 8/15/19 300 301 American Express Credit Corp. 2.375% 5/26/20 1,400 1,401 American Express Credit Corp. 2.600% 9/14/20 650 653 Associates Corp. of North America 6.950% 11/1/18 1,600 1,823 Australia & New Zealand Banking Group Ltd. 0.900% 2/12/16 475 476 Australia & New Zealand Banking Group Ltd. 1.250% 6/13/17 150 151 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 250 252 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 1,650 1,644 Australia & New Zealand Banking Group Ltd. 2.250% 6/13/19 300 303 Bank of America Corp. 5.625% 10/14/16 1,525 1,593 Bank of America Corp. 1.350% 11/21/16 400 400 Bank of America Corp. 5.420% 3/15/17 775 814 Bank of America Corp. 3.875% 3/22/17 1,750 1,808 Bank of America Corp. 5.700% 5/2/17 715 754 Bank of America Corp. 1.700% 8/25/17 600 601 Bank of America Corp. 6.400% 8/28/17 1,370 1,487 Bank of America Corp. 6.000% 9/1/17 250 269 Bank of America Corp. 5.750% 12/1/17 895 967 Bank of America Corp. 2.000% 1/11/18 2,650 2,665 Bank of America Corp. 6.875% 4/25/18 4,330 4,840 Bank of America Corp. 5.650% 5/1/18 6,450 7,021 Bank of America Corp. 1.750% 6/5/18 1,350 1,345 Bank of America Corp. 2.600% 1/15/19 5,900 5,963 Bank of America Corp. 5.490% 3/15/19 200 219 Bank of America Corp. 2.650% 4/1/19 2,450 2,478 Bank of America Corp. 7.625% 6/1/19 1,124 1,323 Bank of America Corp. 2.250% 4/21/20 1,000 984 Bank of America Corp. 5.625% 7/1/20 1,460 1,645 Bank of America Corp. 5.875% 1/5/21 145 166 Bank of America Corp. 5.000% 5/13/21 1,205 1,325 Bank of America Corp. 5.700% 1/24/22 500 570 Bank of America Corp. 3.300% 1/11/23 2,400 2,382 Bank of America Corp. 4.125% 1/22/24 1,400 1,463 Bank of America Corp. 4.000% 4/1/24 1,750 1,798 Bank of America Corp. 4.200% 8/26/24 2,000 1,989 Bank of America Corp. 4.000% 1/22/25 2,100 2,053 Bank of America Corp. 3.950% 4/21/25 1,500 1,455 Bank of America Corp. 3.875% 8/1/25 1,500 1,521 Bank of America Corp. 4.250% 10/22/26 1,225 1,210 Bank of America Corp. 6.110% 1/29/37 810 929 Bank of America Corp. 7.750% 5/14/38 2,100 2,888 Bank of America Corp. 5.875% 2/7/42 1,150 1,345 Bank of America Corp. 5.000% 1/21/44 2,200 2,296 Bank of America Corp. 4.875% 4/1/44 550 572 Bank of America Corp. 4.750% 4/21/45 350 336 Bank of America NA 1.125% 11/14/16 825 825 Bank of America NA 5.300% 3/15/17 1,675 1,760 Bank of America NA 6.100% 6/15/17 350 374 Bank of America NA 1.650% 3/26/18 2,375 2,374 Bank of America NA 6.000% 10/15/36 350 420 Bank of Montreal 0.800% 11/6/15 425 425 Bank of Montreal 2.500% 1/11/17 1,425 1,451 Bank of Montreal 1.300% 7/14/17 400 401 Bank of Montreal 1.450% 4/9/18 500 497 Bank of Montreal 1.400% 4/10/18 850 844 Bank of Montreal 1.800% 7/31/18 1,000 1,003 Bank of Montreal 2.375% 1/25/19 575 585 Bank of Montreal 2.550% 11/6/22 450 443 Bank of New York Mellon Corp. 2.400% 1/17/17 1,850 1,879 Bank of New York Mellon Corp. 1.969% 6/20/17 200 203 Bank of New York Mellon Corp. 1.300% 1/25/18 1,100 1,097 Bank of New York Mellon Corp. 2.100% 1/15/19 325 328 Bank of New York Mellon Corp. 2.200% 3/4/19 225 227 Bank of New York Mellon Corp. 5.450% 5/15/19 350 389 Bank of New York Mellon Corp. 2.300% 9/11/19 1,900 1,919 Bank of New York Mellon Corp. 4.600% 1/15/20 400 440 Bank of New York Mellon Corp. 2.600% 8/17/20 300 304 Bank of New York Mellon Corp. 3.550% 9/23/21 625 657 Bank of New York Mellon Corp. 3.650% 2/4/24 150 156 Bank of New York Mellon Corp. 3.250% 9/11/24 600 600 Bank of Nova Scotia 1.100% 12/13/16 1,100 1,102 Bank of Nova Scotia 2.550% 1/12/17 875 891 Bank of Nova Scotia 1.250% 4/11/17 300 300 Bank of Nova Scotia 1.300% 7/21/17 425 426 Bank of Nova Scotia 1.375% 12/18/17 275 275 Bank of Nova Scotia 1.450% 4/25/18 1,625 1,616 Bank of Nova Scotia 1.700% 6/11/18 500 499 Bank of Nova Scotia 2.050% 10/30/18 450 454 Bank of Nova Scotia 2.050% 6/5/19 550 553 Bank of Nova Scotia 4.375% 1/13/21 105 115 Bank of Nova Scotia 2.800% 7/21/21 1,475 1,492 Barclays Bank plc 2.500% 2/20/19 1,075 1,093 Barclays Bank plc 6.750% 5/22/19 1,385 1,614 Barclays Bank plc 5.125% 1/8/20 810 905 Barclays Bank plc 5.140% 10/14/20 105 115 Barclays Bank plc 3.750% 5/15/24 1,300 1,319 Barclays plc 2.000% 3/16/18 350 350 Barclays plc 2.750% 11/8/19 475 479 Barclays plc 2.875% 6/8/20 750 752 Barclays plc 3.650% 3/16/25 3,000 2,867 Barclays plc 5.250% 8/17/45 400 405 BB&T Corp. 2.150% 3/22/17 450 456 BB&T Corp. 1.450% 1/12/18 550 548 BB&T Corp. 2.050% 6/19/18 350 353 BB&T Corp. 2.250% 2/1/19 200 202 BB&T Corp. 6.850% 4/30/19 1,250 1,457 BBVA US Senior SAU 4.664% 10/9/15 1,225 1,226 Bear Stearns Cos. LLC 6.400% 10/2/17 1,300 1,417 Bear Stearns Cos. LLC 7.250% 2/1/18 2,085 2,334 BNP Paribas SA 1.250% 12/12/16 1,650 1,650 BNP Paribas SA 2.375% 9/14/17 775 788 BNP Paribas SA 2.700% 8/20/18 150 153 BNP Paribas SA 2.400% 12/12/18 875 886 BNP Paribas SA 2.450% 3/17/19 600 610 BNP Paribas SA 2.375% 5/21/20 1,000 1,004 BNP Paribas SA 5.000% 1/15/21 2,810 3,153 BNP Paribas SA 3.250% 3/3/23 675 681 BNP Paribas SA 4.250% 10/15/24 1,000 999 BPCE SA 1.625% 2/10/17 750 753 BPCE SA 2.500% 12/10/18 650 663 BPCE SA 2.500% 7/15/19 700 710 BPCE SA 2.250% 1/27/20 675 679 BPCE SA 4.000% 4/15/24 1,200 1,247 Branch Banking & Trust Co. 5.625% 9/15/16 350 364 Branch Banking & Trust Co. 1.450% 10/3/16 200 201 Branch Banking & Trust Co. 1.050% 12/1/16 1,475 1,476 Branch Banking & Trust Co. 1.350% 10/1/17 300 300 Branch Banking & Trust Co. 3.625% 9/16/25 1,500 1,496 Branch Banking & Trust Co. 3.800% 10/30/26 1,400 1,413 Capital One Bank USA NA 1.150% 11/21/16 250 249 Capital One Bank USA NA 1.300% 6/5/17 550 546 Capital One Bank USA NA 2.150% 11/21/18 300 300 Capital One Bank USA NA 2.300% 6/5/19 900 893 Capital One Bank USA NA 8.800% 7/15/19 625 756 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,110 Capital One Financial Corp. 6.150% 9/1/16 175 182 Capital One Financial Corp. 5.250% 2/21/17 50 53 Capital One Financial Corp. 6.750% 9/15/17 130 142 Capital One Financial Corp. 2.450% 4/24/19 1,800 1,795 Capital One Financial Corp. 4.750% 7/15/21 280 306 Capital One Financial Corp. 3.500% 6/15/23 82 81 Capital One Financial Corp. 3.750% 4/24/24 1,000 993 Capital One NA 1.500% 9/5/17 300 299 Capital One NA 1.650% 2/5/18 2,000 1,983 Capital One NA 1.500% 3/22/18 600 593 Capital One NA 2.400% 9/5/19 350 347 Capital One NA 2.950% 7/23/21 510 506 5,8 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 2,046 Citigroup Inc. 1.300% 11/15/16 600 600 Citigroup Inc. 4.450% 1/10/17 1,800 1,872 Citigroup Inc. 5.500% 2/15/17 115 121 Citigroup Inc. 1.550% 8/14/17 575 575 Citigroup Inc. 6.125% 11/21/17 3,290 3,585 Citigroup Inc. 1.850% 11/24/17 1,335 1,338 Citigroup Inc. 1.800% 2/5/18 800 799 Citigroup Inc. 1.700% 4/27/18 1,500 1,492 Citigroup Inc. 6.125% 5/15/18 3,526 3,898 Citigroup Inc. 2.150% 7/30/18 1,750 1,756 Citigroup Inc. 2.500% 9/26/18 1,825 1,849 Citigroup Inc. 2.550% 4/8/19 275 278 Citigroup Inc. 8.500% 5/22/19 2,525 3,049 Citigroup Inc. 2.500% 7/29/19 725 730 Citigroup Inc. 2.400% 2/18/20 400 397 Citigroup Inc. 5.375% 8/9/20 1,195 1,334 Citigroup Inc. 4.050% 7/30/22 125 127 Citigroup Inc. 3.500% 5/15/23 475 463 Citigroup Inc. 3.875% 10/25/23 1,000 1,030 Citigroup Inc. 3.750% 6/16/24 725 735 Citigroup Inc. 4.000% 8/5/24 725 717 Citigroup Inc. 3.875% 3/26/25 1,100 1,064 Citigroup Inc. 3.300% 4/27/25 1,000 971 Citigroup Inc. 4.400% 6/10/25 4,800 4,821 Citigroup Inc. 5.500% 9/13/25 1,125 1,233 Citigroup Inc. 4.300% 11/20/26 1,000 993 Citigroup Inc. 6.625% 1/15/28 800 982 Citigroup Inc. 6.000% 10/31/33 425 481 Citigroup Inc. 6.125% 8/25/36 1,149 1,322 Citigroup Inc. 8.125% 7/15/39 1,125 1,619 Citigroup Inc. 5.875% 1/30/42 425 494 Citigroup Inc. 5.300% 5/6/44 725 755 Citigroup Inc. 4.650% 7/30/45 2,000 1,994 Citizens Bank NA 1.600% 12/4/17 325 323 Citizens Bank NA 2.450% 12/4/19 325 324 Comerica Bank 5.200% 8/22/17 300 319 Comerica Bank 4.000% 7/27/25 200 203 Commonwealth Bank of Australia 1.400% 9/8/17 850 854 Commonwealth Bank of Australia 1.900% 9/18/17 250 252 Commonwealth Bank of Australia 1.625% 3/12/18 2,225 2,228 Commonwealth Bank of Australia 2.500% 9/20/18 900 921 Commonwealth Bank of Australia 2.250% 3/13/19 225 227 Commonwealth Bank of Australia 2.300% 9/6/19 500 502 Compass Bank 1.850% 9/29/17 225 225 Compass Bank 6.400% 10/1/17 150 161 Compass Bank 2.750% 9/29/19 225 224 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,175 1,208 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.700% 3/19/18 1,025 1,027 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/19 1,000 1,010 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/20 2,425 2,426 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,560 1,719 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 1,225 1,292 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.950% 11/9/22 1,975 1,978 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.625% 12/1/23 1,675 1,731 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 5/21/25 1,025 1,008 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.375% 8/4/25 250 251 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 151 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.750% 12/1/43 700 766 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 8/4/45 250 254 Credit Suisse 1.375% 5/26/17 3,425 3,418 Credit Suisse 6.000% 2/15/18 975 1,062 Credit Suisse 1.700% 4/27/18 1,300 1,295 Credit Suisse 2.300% 5/28/19 3,450 3,461 Credit Suisse 5.300% 8/13/19 475 528 Credit Suisse 5.400% 1/14/20 200 221 Credit Suisse 3.000% 10/29/21 800 801 Credit Suisse 3.625% 9/9/24 1,825 1,824 8 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 2,000 2,000 8 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 500 490 8 Credit Suisse Group Funding Guernsey Ltd. 4.875% 5/15/45 950 928 Credit Suisse USA Inc. 7.125% 7/15/32 465 603 Deutsche Bank AG 1.400% 2/13/17 200 200 Deutsche Bank AG 1.350% 5/30/17 1,300 1,293 Deutsche Bank AG 6.000% 9/1/17 2,360 2,541 Deutsche Bank AG 1.875% 2/13/18 800 798 Deutsche Bank AG 2.500% 2/13/19 725 729 Deutsche Bank AG 2.950% 8/20/20 400 402 Deutsche Bank AG 3.700% 5/30/24 875 869 Deutsche Bank AG 4.500% 4/1/25 800 777 5 Deutsche Bank AG 4.296% 5/24/28 500 484 Discover Bank 2.000% 2/21/18 1,100 1,093 Discover Bank 2.600% 11/13/18 1,200 1,205 Discover Bank 7.000% 4/15/20 250 290 Discover Bank 3.200% 8/9/21 350 351 Discover Bank 4.250% 3/13/26 1,125 1,140 Discover Financial Services 3.850% 11/21/22 225 223 Discover Financial Services 3.950% 11/6/24 350 345 Discover Financial Services 3.750% 3/4/25 375 363 Fifth Third Bancorp 3.500% 3/15/22 825 839 Fifth Third Bancorp 4.300% 1/16/24 975 1,003 Fifth Third Bancorp 8.250% 3/1/38 710 1,014 Fifth Third Bank 1.150% 11/18/16 250 250 Fifth Third Bank 1.350% 6/1/17 300 300 Fifth Third Bank 2.150% 8/20/18 500 504 Fifth Third Bank 2.375% 4/25/19 600 606 Fifth Third Bank 2.875% 10/1/21 1,435 1,445 First Niagara Financial Group Inc. 6.750% 3/19/20 725 816 FirstMerit Bank NA 4.270% 11/25/26 450 454 FirstMerit Corp. 4.350% 2/4/23 125 129 Goldman Sachs Capital I 6.345% 2/15/34 900 1,035 Goldman Sachs Group Inc. 5.750% 10/1/16 520 544 Goldman Sachs Group Inc. 5.625% 1/15/17 830 871 Goldman Sachs Group Inc. 6.250% 9/1/17 645 700 Goldman Sachs Group Inc. 5.950% 1/18/18 2,285 2,493 Goldman Sachs Group Inc. 2.375% 1/22/18 1,225 1,240 Goldman Sachs Group Inc. 6.150% 4/1/18 100 110 Goldman Sachs Group Inc. 2.900% 7/19/18 3,425 3,506 Goldman Sachs Group Inc. 2.625% 1/31/19 2,475 2,509 Goldman Sachs Group Inc. 7.500% 2/15/19 2,020 2,356 Goldman Sachs Group Inc. 2.550% 10/23/19 5,500 5,532 Goldman Sachs Group Inc. 5.375% 3/15/20 1,310 1,461 Goldman Sachs Group Inc. 2.600% 4/23/20 2,000 2,008 Goldman Sachs Group Inc. 6.000% 6/15/20 2,590 2,974 Goldman Sachs Group Inc. 2.750% 9/15/20 500 501 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,868 Goldman Sachs Group Inc. 5.750% 1/24/22 3,925 4,505 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 1,012 Goldman Sachs Group Inc. 4.000% 3/3/24 1,400 1,442 Goldman Sachs Group Inc. 3.850% 7/8/24 1,325 1,351 Goldman Sachs Group Inc. 3.500% 1/23/25 2,625 2,573 Goldman Sachs Group Inc. 3.750% 5/22/25 600 603 Goldman Sachs Group Inc. 5.950% 1/15/27 1,480 1,674 Goldman Sachs Group Inc. 6.125% 2/15/33 1,320 1,571 Goldman Sachs Group Inc. 6.450% 5/1/36 1,125 1,308 Goldman Sachs Group Inc. 6.750% 10/1/37 2,770 3,301 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,525 Goldman Sachs Group Inc. 4.800% 7/8/44 975 983 Goldman Sachs Group Inc. 5.150% 5/22/45 1,500 1,473 HSBC Bank USA NA 4.875% 8/24/20 950 1,045 HSBC Bank USA NA 5.875% 11/1/34 675 783 HSBC Bank USA NA 5.625% 8/15/35 625 705 HSBC Bank USA NA 7.000% 1/15/39 300 385 HSBC Holdings plc 5.100% 4/5/21 3,560 3,949 HSBC Holdings plc 4.875% 1/14/22 225 247 HSBC Holdings plc 4.000% 3/30/22 700 735 HSBC Holdings plc 4.250% 3/14/24 1,000 996 HSBC Holdings plc 4.250% 8/18/25 750 739 HSBC Holdings plc 7.625% 5/17/32 400 508 HSBC Holdings plc 7.350% 11/27/32 400 506 HSBC Holdings plc 6.500% 5/2/36 1,485 1,747 HSBC Holdings plc 6.500% 9/15/37 2,160 2,524 HSBC Holdings plc 6.800% 6/1/38 550 672 HSBC Holdings plc 6.100% 1/14/42 200 246 HSBC Holdings plc 5.250% 3/14/44 1,000 1,017 HSBC USA Inc. 1.500% 11/13/17 1,425 1,422 HSBC USA Inc. 1.625% 1/16/18 1,925 1,921 HSBC USA Inc. 2.000% 8/7/18 375 375 HSBC USA Inc. 2.625% 9/24/18 850 865 HSBC USA Inc. 2.375% 11/13/19 1,025 1,023 HSBC USA Inc. 2.350% 3/5/20 1,175 1,159 HSBC USA Inc. 2.750% 8/7/20 500 502 HSBC USA Inc. 5.000% 9/27/20 645 711 Huntington Bancshares Inc. 2.600% 8/2/18 175 177 Huntington Bancshares Inc. 7.000% 12/15/20 450 531 Huntington National Bank 1.300% 11/20/16 300 300 Huntington National Bank 1.375% 4/24/17 1,100 1,094 Huntington National Bank 2.000% 6/30/18 250 251 Huntington National Bank 2.400% 4/1/20 250 248 Huntington National Bank 2.875% 8/20/20 800 807 Intesa Sanpaolo SPA 2.375% 1/13/17 1,000 1,004 Intesa Sanpaolo SPA 3.875% 1/16/18 525 540 Intesa Sanpaolo SPA 3.875% 1/15/19 1,600 1,659 Intesa Sanpaolo SPA 5.250% 1/12/24 625 669 JPMorgan Chase & Co. 1.350% 2/15/17 4,332 4,338 JPMorgan Chase & Co. 2.000% 8/15/17 1,550 1,561 JPMorgan Chase & Co. 6.000% 1/15/18 4,240 4,633 JPMorgan Chase & Co. 1.800% 1/25/18 75 75 JPMorgan Chase & Co. 1.700% 3/1/18 1,150 1,147 JPMorgan Chase & Co. 1.625% 5/15/18 1,375 1,367 JPMorgan Chase & Co. 2.350% 1/28/19 1,325 1,335 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,593 JPMorgan Chase & Co. 2.200% 10/22/19 75 75 JPMorgan Chase & Co. 2.250% 1/23/20 2,900 2,873 JPMorgan Chase & Co. 2.750% 6/23/20 1,300 1,308 JPMorgan Chase & Co. 4.400% 7/22/20 905 976 JPMorgan Chase & Co. 4.250% 10/15/20 1,175 1,260 JPMorgan Chase & Co. 4.625% 5/10/21 835 909 JPMorgan Chase & Co. 4.350% 8/15/21 1,005 1,079 JPMorgan Chase & Co. 4.500% 1/24/22 2,675 2,887 JPMorgan Chase & Co. 3.250% 9/23/22 2,425 2,424 JPMorgan Chase & Co. 3.200% 1/25/23 4,625 4,582 JPMorgan Chase & Co. 3.375% 5/1/23 3,325 3,249 JPMorgan Chase & Co. 3.875% 2/1/24 1,575 1,623 JPMorgan Chase & Co. 3.625% 5/13/24 275 278 JPMorgan Chase & Co. 3.875% 9/10/24 2,000 1,972 JPMorgan Chase & Co. 3.125% 1/23/25 1,600 1,545 JPMorgan Chase & Co. 3.900% 7/15/25 1,250 1,273 JPMorgan Chase & Co. 4.125% 12/15/26 1,375 1,369 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,381 JPMorgan Chase & Co. 5.500% 10/15/40 950 1,072 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,088 JPMorgan Chase & Co. 5.400% 1/6/42 1,200 1,344 JPMorgan Chase & Co. 5.625% 8/16/43 900 986 JPMorgan Chase & Co. 4.950% 6/1/45 250 247 JPMorgan Chase Bank NA 6.000% 10/1/17 1,660 1,794 KeyBank NA 1.650% 2/1/18 450 450 KeyBank NA 1.700% 6/1/18 500 499 KeyBank NA 2.500% 12/15/19 300 304 KeyBank NA 2.250% 3/16/20 500 499 KeyBank NA 3.300% 6/1/25 500 494 KeyCorp 2.300% 12/13/18 400 402 KeyCorp 5.100% 3/24/21 1,310 1,449 Lloyds Bank plc 4.200% 3/28/17 400 417 Lloyds Bank plc 1.750% 3/16/18 400 400 Lloyds Bank plc 1.750% 5/14/18 450 450 Lloyds Bank plc 2.300% 11/27/18 800 810 Lloyds Bank plc 2.400% 3/17/20 125 125 Lloyds Bank plc 6.375% 1/21/21 1,875 2,246 Lloyds Bank plc 3.500% 5/14/25 800 794 Lloyds Banking Group plc 4.500% 11/4/24 500 504 Manufacturers & Traders Trust Co. 1.400% 7/25/17 450 449 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 661 Manufacturers & Traders Trust Co. 2.300% 1/30/19 1,550 1,562 Manufacturers & Traders Trust Co. 2.250% 7/25/19 800 803 Manufacturers & Traders Trust Co. 2.100% 2/6/20 475 472 Manufacturers & Traders Trust Co. 2.900% 2/6/25 3,000 2,875 Morgan Stanley 5.750% 10/18/16 425 445 Morgan Stanley 5.450% 1/9/17 1,385 1,454 Morgan Stanley 4.750% 3/22/17 1,120 1,173 Morgan Stanley 5.550% 4/27/17 1,000 1,061 Morgan Stanley 5.950% 12/28/17 1,110 1,209 Morgan Stanley 1.875% 1/5/18 1,100 1,103 Morgan Stanley 6.625% 4/1/18 3,235 3,601 Morgan Stanley 2.125% 4/25/18 2,925 2,940 Morgan Stanley 2.200% 12/7/18 500 505 Morgan Stanley 2.500% 1/24/19 1,675 1,698 Morgan Stanley 7.300% 5/13/19 1,390 1,623 Morgan Stanley 2.375% 7/23/19 2,500 2,500 Morgan Stanley 5.625% 9/23/19 1,715 1,914 Morgan Stanley 5.500% 1/26/20 525 587 Morgan Stanley 2.650% 1/27/20 900 901 Morgan Stanley 2.800% 6/16/20 1,000 1,005 Morgan Stanley 5.500% 7/24/20 650 729 Morgan Stanley 5.750% 1/25/21 1,335 1,518 Morgan Stanley 5.500% 7/28/21 1,575 1,780 Morgan Stanley 4.875% 11/1/22 875 931 Morgan Stanley 3.750% 2/25/23 950 968 Morgan Stanley 4.100% 5/22/23 2,025 2,058 Morgan Stanley 3.875% 4/29/24 1,950 1,993 Morgan Stanley 3.700% 10/23/24 1,625 1,631 Morgan Stanley 4.000% 7/23/25 4,050 4,127 Morgan Stanley 5.000% 11/24/25 1,000 1,060 Morgan Stanley 4.350% 9/8/26 1,375 1,383 Morgan Stanley 3.950% 4/23/27 1,500 1,449 Morgan Stanley 7.250% 4/1/32 705 927 Morgan Stanley 6.375% 7/24/42 1,525 1,885 Morgan Stanley 4.300% 1/27/45 1,500 1,392 MUFG Americas Holdings Corp. 1.625% 2/9/18 850 847 MUFG Americas Holdings Corp. 2.250% 2/10/20 750 747 MUFG Americas Holdings Corp. 3.500% 6/18/22 275 281 MUFG Americas Holdings Corp. 3.000% 2/10/25 350 333 MUFG Union Bank NA 5.950% 5/11/16 450 463 MUFG Union Bank NA 1.500% 9/26/16 275 276 MUFG Union Bank NA 2.125% 6/16/17 125 126 MUFG Union Bank NA 2.625% 9/26/18 1,200 1,221 MUFG Union Bank NA 2.250% 5/6/19 300 301 Murray Street Investment Trust I 4.647% 3/9/17 725 756 National Australia Bank Ltd. 2.750% 3/9/17 425 435 National Australia Bank Ltd. 2.300% 7/25/18 750 762 National Australia Bank Ltd. 3.000% 1/20/23 325 328 National Bank of Canada 1.450% 11/7/17 225 225 National City Corp. 6.875% 5/15/19 310 357 Northern Trust Co. 6.500% 8/15/18 75 85 Northern Trust Corp. 3.450% 11/4/20 300 317 Northern Trust Corp. 2.375% 8/2/22 825 801 Northern Trust Corp. 3.950% 10/30/25 525 548 People's United Bank 4.000% 7/15/24 275 274 People's United Financial Inc. 3.650% 12/6/22 350 349 PNC Bank NA 4.875% 9/21/17 1,250 1,324 PNC Bank NA 1.500% 10/18/17 525 526 PNC Bank NA 6.000% 12/7/17 350 381 PNC Bank NA 1.500% 2/23/18 425 424 PNC Bank NA 1.600% 6/1/18 500 499 PNC Bank NA 2.250% 7/2/19 600 604 PNC Bank NA 2.400% 10/18/19 600 604 PNC Bank NA 2.300% 6/1/20 500 496 PNC Bank NA 2.950% 1/30/23 100 98 PNC Bank NA 3.800% 7/25/23 700 721 PNC Bank NA 3.300% 10/30/24 350 349 PNC Bank NA 2.950% 2/23/25 750 726 PNC Bank NA 3.250% 6/1/25 300 296 PNC Bank NA 4.200% 11/1/25 825 864 PNC Financial Services Group Inc. 1.850% 7/20/18 500 501 PNC Financial Services Group Inc. 2.600% 7/21/20 400 405 PNC Financial Services Group Inc. 2.854% 11/9/22 1,800 1,794 PNC Financial Services Group Inc. 3.900% 4/29/24 1,450 1,467 PNC Funding Corp. 2.700% 9/19/16 105 106 PNC Funding Corp. 6.700% 6/10/19 50 58 PNC Funding Corp. 5.125% 2/8/20 770 863 PNC Funding Corp. 4.375% 8/11/20 800 875 PNC Funding Corp. 3.300% 3/8/22 1,900 1,953 Regions Bank 6.450% 6/26/37 500 604 Regions Financial Corp. 2.000% 5/15/18 1,325 1,324 Royal Bank of Canada 2.875% 4/19/16 125 127 Royal Bank of Canada 1.000% 4/27/17 250 250 Royal Bank of Canada 1.250% 6/16/17 625 626 Royal Bank of Canada 1.400% 10/13/17 1,075 1,074 Royal Bank of Canada 1.500% 1/16/18 1,375 1,374 Royal Bank of Canada 2.200% 7/27/18 2,375 2,412 Royal Bank of Canada 1.800% 7/30/18 1,000 1,005 Royal Bank of Canada 2.200% 9/23/19 1,800 1,831 Royal Bank of Scotland Group plc 1.875% 3/31/17 400 399 Royal Bank of Scotland Group plc 6.400% 10/21/19 1,095 1,230 Royal Bank of Scotland plc 5.625% 8/24/20 695 791 Royal Bank of Scotland plc 6.125% 1/11/21 920 1,073 Santander Bank NA 2.000% 1/12/18 375 374 Santander Holdings USA Inc. 3.450% 8/27/18 625 645 Santander Holdings USA Inc. 2.650% 4/17/20 250 248 Santander Holdings USA Inc. 4.500% 7/17/25 500 503 Societe Generale SA 2.750% 10/12/17 550 562 Societe Generale SA 2.625% 10/1/18 450 459 State Street Corp. 4.956% 3/15/18 1,025 1,089 State Street Corp. 1.350% 5/15/18 150 149 State Street Corp. 4.375% 3/7/21 615 675 State Street Corp. 3.100% 5/15/23 400 393 State Street Corp. 3.700% 11/20/23 851 889 State Street Corp. 3.300% 12/16/24 500 504 State Street Corp. 3.550% 8/18/25 850 865 Sumitomo Mitsui Banking Corp. 1.300% 1/10/17 150 150 Sumitomo Mitsui Banking Corp. 1.350% 7/11/17 500 497 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 750 753 Sumitomo Mitsui Banking Corp. 1.500% 1/18/18 1,075 1,069 Sumitomo Mitsui Banking Corp. 1.950% 7/23/18 3,000 3,018 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 525 531 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 650 648 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 326 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 75 79 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 725 754 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 925 920 SunTrust Bank 7.250% 3/15/18 75 84 SunTrust Bank 2.750% 5/1/23 250 240 SunTrust Banks Inc. 3.500% 1/20/17 380 389 SunTrust Banks Inc. 2.350% 11/1/18 475 479 SunTrust Banks Inc. 2.500% 5/1/19 1,000 1,011 SVB Financial Group 3.500% 1/29/25 225 218 Svenska Handelsbanken AB 2.875% 4/4/17 1,250 1,280 Svenska Handelsbanken AB 1.625% 3/21/18 1,375 1,379 Svenska Handelsbanken AB 2.500% 1/25/19 775 794 Svenska Handelsbanken AB 2.250% 6/17/19 850 862 Synchrony Financial 1.875% 8/15/17 200 200 Synchrony Financial 3.000% 8/15/19 200 202 Synchrony Financial 2.700% 2/3/20 1,050 1,038 Synchrony Financial 3.750% 8/15/21 300 302 Synchrony Financial 4.250% 8/15/24 4,750 4,734 Toronto-Dominion Bank 2.375% 10/19/16 630 640 Toronto-Dominion Bank 1.125% 5/2/17 550 551 Toronto-Dominion Bank 1.625% 3/13/18 3,250 3,262 Toronto-Dominion Bank 1.400% 4/30/18 2,675 2,665 Toronto-Dominion Bank 1.750% 7/23/18 1,550 1,554 Toronto-Dominion Bank 2.125% 7/2/19 500 503 Toronto-Dominion Bank 2.250% 11/5/19 1,350 1,358 UBS AG 1.375% 6/1/17 825 823 UBS AG 7.375% 6/15/17 200 218 UBS AG 1.375% 8/14/17 700 698 UBS AG 5.875% 12/20/17 2,215 2,412 UBS AG 1.800% 3/26/18 2,700 2,699 UBS AG 5.750% 4/25/18 835 915 UBS AG 2.350% 3/26/20 650 649 UBS AG 4.875% 8/4/20 1,025 1,141 US Bancorp 1.650% 5/15/17 325 328 US Bancorp 2.200% 4/25/19 1,100 1,118 US Bancorp 4.125% 5/24/21 915 992 US Bancorp 3.000% 3/15/22 575 588 US Bancorp 2.950% 7/15/22 375 371 US Bancorp 3.600% 9/11/24 150 152 US Bank NA 1.375% 9/11/17 1,250 1,254 US Bank NA 1.350% 1/26/18 900 900 US Bank NA 2.125% 10/28/19 1,000 1,007 US Bank NA 2.800% 1/27/25 1,050 1,023 Wachovia Bank NA 6.000% 11/15/17 250 272 Wachovia Bank NA 5.850% 2/1/37 425 505 Wachovia Corp. 5.750% 6/15/17 300 322 Wachovia Corp. 5.750% 2/1/18 985 1,077 Wachovia Corp. 7.500% 4/15/35 150 200 Wachovia Corp. 5.500% 8/1/35 200 226 Wachovia Corp. 6.550% 10/15/35 100 123 Wells Fargo & Co. 5.125% 9/15/16 740 768 Wells Fargo & Co. 2.625% 12/15/16 575 586 Wells Fargo & Co. 2.100% 5/8/17 425 431 Wells Fargo & Co. 1.150% 6/2/17 450 450 Wells Fargo & Co. 5.625% 12/11/17 2,135 2,318 Wells Fargo & Co. 1.500% 1/16/18 1,725 1,722 Wells Fargo & Co. 2.150% 1/15/19 500 504 Wells Fargo & Co. 2.125% 4/22/19 2,300 2,316 Wells Fargo & Co. 2.600% 7/22/20 500 504 Wells Fargo & Co. 3.000% 1/22/21 2,050 2,108 Wells Fargo & Co. 4.600% 4/1/21 6,310 6,922 Wells Fargo & Co. 3.500% 3/8/22 1,600 1,655 Wells Fargo & Co. 3.450% 2/13/23 1,675 1,668 Wells Fargo & Co. 4.125% 8/15/23 1,550 1,608 Wells Fargo & Co. 3.550% 9/29/25 1,000 997 Wells Fargo & Co. 4.100% 6/3/26 2,875 2,891 Wells Fargo & Co. 4.300% 7/22/27 1,600 1,624 Wells Fargo & Co. 5.375% 11/2/43 1,000 1,093 Wells Fargo & Co. 5.606% 1/15/44 2,000 2,228 Wells Fargo & Co. 4.650% 11/4/44 1,225 1,200 Wells Fargo & Co. 3.900% 5/1/45 3,000 2,744 Wells Fargo Bank NA 5.950% 8/26/36 550 665 Wells Fargo Bank NA 6.600% 1/15/38 605 790 5 Wells Fargo Capital X 5.950% 12/1/86 425 425 Westpac Banking Corp. 1.200% 5/19/17 600 601 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,292 Westpac Banking Corp. 1.500% 12/1/17 725 726 Westpac Banking Corp. 1.600% 1/12/18 1,850 1,858 Westpac Banking Corp. 2.250% 7/30/18 250 254 Westpac Banking Corp. 2.250% 1/17/19 875 885 Westpac Banking Corp. 4.875% 11/19/19 930 1,033 Brokerage (0.1%) Affiliated Managers Group Inc. 4.250% 2/15/24 350 357 Affiliated Managers Group Inc. 3.500% 8/1/25 950 914 Ameriprise Financial Inc. 7.300% 6/28/19 200 237 Ameriprise Financial Inc. 5.300% 3/15/20 125 141 Ameriprise Financial Inc. 4.000% 10/15/23 725 759 Ameriprise Financial Inc. 3.700% 10/15/24 350 359 Apollo Investment Corp. 5.250% 3/3/25 200 200 BGC Partners Inc. 5.375% 12/9/19 175 180 BlackRock Inc. 6.250% 9/15/17 425 466 BlackRock Inc. 5.000% 12/10/19 475 532 BlackRock Inc. 4.250% 5/24/21 475 525 BlackRock Inc. 3.375% 6/1/22 475 491 BlackRock Inc. 3.500% 3/18/24 1,000 1,026 Brookfield Asset Management Inc. 4.000% 1/15/25 550 543 Brookfield Asset Management Inc. 7.375% 3/1/33 150 179 Charles Schwab Corp. 3.225% 9/1/22 1,225 1,256 CME Group Inc. 3.000% 9/15/22 875 880 CME Group Inc. 3.000% 3/15/25 300 295 CME Group Inc. 5.300% 9/15/43 325 367 Eaton Vance Corp. 3.625% 6/15/23 200 204 Franklin Resources Inc. 1.375% 9/15/17 175 176 Franklin Resources Inc. 4.625% 5/20/20 225 250 Franklin Resources Inc. 2.800% 9/15/22 575 566 Franklin Resources Inc. 2.850% 3/30/25 125 120 Intercontinental Exchange Inc. 2.500% 10/15/18 425 433 Intercontinental Exchange Inc. 4.000% 10/15/23 350 363 Invesco Finance plc 3.125% 11/30/22 500 507 Invesco Finance plc 4.000% 1/30/24 650 683 Invesco Finance plc 5.375% 11/30/43 775 869 Janus Capital Group Inc. 4.875% 8/1/25 250 256 Jefferies Group LLC 5.125% 4/13/18 320 336 Jefferies Group LLC 8.500% 7/15/19 455 539 Jefferies Group LLC 6.875% 4/15/21 620 697 Jefferies Group LLC 5.125% 1/20/23 300 301 Jefferies Group LLC 6.250% 1/15/36 320 302 Jefferies Group LLC 6.500% 1/20/43 250 237 Lazard Group LLC 6.850% 6/15/17 61 66 Lazard Group LLC 4.250% 11/14/20 75 79 Lazard Group LLC 3.750% 2/13/25 100 95 Legg Mason Inc. 2.700% 7/15/19 175 176 Legg Mason Inc. 3.950% 7/15/24 150 150 Legg Mason Inc. 5.625% 1/15/44 450 468 Leucadia National Corp. 5.500% 10/18/23 475 478 Leucadia National Corp. 6.625% 10/23/43 125 115 NASDAQ Inc. 5.550% 1/15/20 650 716 Nomura Holdings Inc. 2.750% 3/19/19 625 634 Nomura Holdings Inc. 6.700% 3/4/20 900 1,051 NYSE Euronext 2.000% 10/5/17 200 202 Stifel Financial Corp. 4.250% 7/18/24 200 201 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 114 TD Ameritrade Holding Corp. 2.950% 4/1/22 600 600 TD Ameritrade Holding Corp. 3.625% 4/1/25 450 459 Finance Companies (0.2%) Air Lease Corp. 5.625% 4/1/17 675 705 Air Lease Corp. 2.125% 1/15/18 300 295 Air Lease Corp. 3.375% 1/15/19 425 431 Air Lease Corp. 4.750% 3/1/20 275 294 Air Lease Corp. 3.875% 4/1/21 300 304 Air Lease Corp. 3.750% 2/1/22 1,975 1,972 Air Lease Corp. 4.250% 9/15/24 75 73 Ares Capital Corp. 4.875% 11/30/18 875 908 Ares Capital Corp. 3.875% 1/15/20 1,425 1,468 FS Investment Corp. 4.000% 7/15/19 250 252 FS Investment Corp. 4.750% 5/15/22 150 148 GATX Corp. 3.500% 7/15/16 225 229 GATX Corp. 1.250% 3/4/17 175 174 GATX Corp. 2.375% 7/30/18 150 151 GATX Corp. 2.500% 7/30/19 150 150 GATX Corp. 4.750% 6/15/22 275 292 GATX Corp. 3.250% 3/30/25 375 355 GATX Corp. 5.200% 3/15/44 150 147 GATX Corp. 4.500% 3/30/45 150 133 5 GE Capital Trust I 6.375% 11/15/67 500 536 General Electric Capital Corp. 3.350% 10/17/16 750 771 General Electric Capital Corp. 2.900% 1/9/17 750 768 General Electric Capital Corp. 5.400% 2/15/17 750 794 General Electric Capital Corp. 2.300% 4/27/17 2,385 2,436 General Electric Capital Corp. 1.250% 5/15/17 600 603 General Electric Capital Corp. 5.625% 9/15/17 1,635 1,777 General Electric Capital Corp. 1.625% 4/2/18 900 907 General Electric Capital Corp. 5.625% 5/1/18 2,400 2,653 General Electric Capital Corp. 2.300% 1/14/19 750 763 General Electric Capital Corp. 6.000% 8/7/19 1,250 1,445 General Electric Capital Corp. 2.100% 12/11/19 100 101 General Electric Capital Corp. 5.500% 1/8/20 1,705 1,951 General Electric Capital Corp. 2.200% 1/9/20 1,900 1,921 General Electric Capital Corp. 5.550% 5/4/20 1,675 1,932 General Electric Capital Corp. 4.375% 9/16/20 2,290 2,527 General Electric Capital Corp. 4.625% 1/7/21 1,360 1,524 General Electric Capital Corp. 5.300% 2/11/21 1,794 2,064 General Electric Capital Corp. 4.650% 10/17/21 2,160 2,434 General Electric Capital Corp. 3.150% 9/7/22 1,110 1,146 General Electric Capital Corp. 3.100% 1/9/23 2,237 2,287 General Electric Capital Corp. 3.450% 5/15/24 550 577 General Electric Capital Corp. 6.750% 3/15/32 3,265 4,445 General Electric Capital Corp. 6.150% 8/7/37 1,300 1,680 General Electric Capital Corp. 5.875% 1/14/38 3,360 4,198 General Electric Capital Corp. 6.875% 1/10/39 2,810 3,951 5 General Electric Capital Corp. 6.375% 11/15/67 1,043 1,119 HSBC Finance Corp. 6.676% 1/15/21 2,811 3,282 8 International Lease Finance Corp. 7.125% 9/1/18 775 852 Prospect Capital Corp. 5.000% 7/15/19 175 182 Prospect Capital Corp. 5.875% 3/15/23 150 150 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 110 ACE INA Holdings Inc. 2.600% 11/23/15 290 290 ACE INA Holdings Inc. 5.700% 2/15/17 200 212 ACE INA Holdings Inc. 5.800% 3/15/18 50 55 ACE INA Holdings Inc. 5.900% 6/15/19 340 387 ACE INA Holdings Inc. 2.700% 3/13/23 350 341 ACE INA Holdings Inc. 3.350% 5/15/24 275 275 ACE INA Holdings Inc. 3.150% 3/15/25 700 683 ACE INA Holdings Inc. 4.150% 3/13/43 225 214 AEGON Funding Co. LLC 5.750% 12/15/20 664 756 Aetna Inc. 1.500% 11/15/17 325 325 Aetna Inc. 2.200% 3/15/19 250 250 Aetna Inc. 3.950% 9/1/20 75 80 Aetna Inc. 4.125% 6/1/21 320 341 Aetna Inc. 2.750% 11/15/22 650 627 Aetna Inc. 3.500% 11/15/24 495 493 Aetna Inc. 6.625% 6/15/36 500 617 Aetna Inc. 6.750% 12/15/37 350 435 Aetna Inc. 4.500% 5/15/42 450 439 Aetna Inc. 4.125% 11/15/42 200 186 Aflac Inc. 2.650% 2/15/17 325 332 Aflac Inc. 2.400% 3/16/20 150 151 Aflac Inc. 4.000% 2/15/22 325 346 Aflac Inc. 3.625% 6/15/23 1,000 1,025 Aflac Inc. 3.625% 11/15/24 480 488 Aflac Inc. 3.250% 3/17/25 300 295 Aflac Inc. 6.900% 12/17/39 150 195 Aflac Inc. 6.450% 8/15/40 300 370 Alleghany Corp. 5.625% 9/15/20 100 112 Alleghany Corp. 4.950% 6/27/22 425 460 Alleghany Corp. 4.900% 9/15/44 375 364 Allied World Assurance Co. Ltd. 5.500% 11/15/20 200 222 Allstate Corp. 3.150% 6/15/23 550 554 Allstate Corp. 5.550% 5/9/35 105 123 Allstate Corp. 4.500% 6/15/43 425 431 5 Allstate Corp. 5.750% 8/15/53 250 257 5 Allstate Corp. 6.125% 5/15/67 165 167 5 Allstate Corp. 6.500% 5/15/67 700 782 Alterra Finance LLC 6.250% 9/30/20 95 109 American Financial Group Inc. 9.875% 6/15/19 100 125 American International Group Inc. 5.600% 10/18/16 800 834 American International Group Inc. 5.850% 1/16/18 600 657 American International Group Inc. 2.300% 7/16/19 650 653 American International Group Inc. 3.375% 8/15/20 425 444 American International Group Inc. 6.400% 12/15/20 1,160 1,372 American International Group Inc. 4.875% 6/1/22 1,425 1,575 American International Group Inc. 4.125% 2/15/24 650 684 American International Group Inc. 3.750% 7/10/25 800 815 American International Group Inc. 3.875% 1/15/35 800 741 American International Group Inc. 4.700% 7/10/35 325 333 American International Group Inc. 6.250% 5/1/36 1,525 1,844 American International Group Inc. 4.500% 7/16/44 1,475 1,443 American International Group Inc. 4.800% 7/10/45 450 463 American International Group Inc. 4.375% 1/15/55 525 479 5 American International Group Inc. 8.175% 5/15/68 400 531 5 American International Group Inc. 6.250% 3/15/87 283 308 Anthem Inc. 2.375% 2/15/17 250 253 Anthem Inc. 5.875% 6/15/17 250 268 Anthem Inc. 1.875% 1/15/18 425 425 Anthem Inc. 7.000% 2/15/19 145 166 Anthem Inc. 2.250% 8/15/19 550 547 Anthem Inc. 4.350% 8/15/20 450 484 Anthem Inc. 3.700% 8/15/21 445 459 Anthem Inc. 3.125% 5/15/22 550 542 Anthem Inc. 3.300% 1/15/23 750 739 Anthem Inc. 3.500% 8/15/24 525 519 Anthem Inc. 5.950% 12/15/34 300 328 Anthem Inc. 5.850% 1/15/36 150 163 Anthem Inc. 6.375% 6/15/37 630 753 Anthem Inc. 4.625% 5/15/42 575 569 Anthem Inc. 4.650% 1/15/43 650 637 Anthem Inc. 5.100% 1/15/44 400 418 Anthem Inc. 4.650% 8/15/44 525 509 Anthem Inc. 4.850% 8/15/54 175 171 Aon Corp. 5.000% 9/30/20 990 1,098 Aon Corp. 8.205% 1/1/27 50 65 Aon Corp. 6.250% 9/30/40 150 177 Aon plc 4.000% 11/27/23 350 361 Aon plc 3.500% 6/14/24 425 419 Aon plc 4.450% 5/24/43 125 120 Aon plc 4.600% 6/14/44 625 611 Arch Capital Group Ltd. 7.350% 5/1/34 500 663 Arch Capital Group US Inc. 5.144% 11/1/43 275 283 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 500 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 1,475 1,534 Assurant Inc. 6.750% 2/15/34 550 660 AXA SA 8.600% 12/15/30 830 1,129 Axis Specialty Finance LLC 5.875% 6/1/20 990 1,125 AXIS Specialty Finance plc 2.650% 4/1/19 150 151 AXIS Specialty Finance plc 5.150% 4/1/45 150 153 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 100 101 Berkshire Hathaway Finance Corp. 1.300% 5/15/18 175 175 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 2,480 2,729 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 525 534 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 526 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 306 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 152 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 395 Berkshire Hathaway Finance Corp. 4.300% 5/15/43 275 265 Berkshire Hathaway Inc. 1.900% 1/31/17 725 735 Berkshire Hathaway Inc. 3.000% 2/11/23 375 379 Berkshire Hathaway Inc. 4.500% 2/11/43 925 922 Brown & Brown Inc. 4.200% 9/15/24 1,300 1,311 Chubb Corp. 5.750% 5/15/18 395 438 Chubb Corp. 6.000% 5/11/37 375 461 5 Chubb Corp. 6.375% 3/29/67 1,035 1,023 Cigna Corp. 5.125% 6/15/20 100 111 Cigna Corp. 4.375% 12/15/20 100 107 Cigna Corp. 4.500% 3/15/21 210 226 Cigna Corp. 4.000% 2/15/22 490 508 Cigna Corp. 3.250% 4/15/25 600 579 Cigna Corp. 6.150% 11/15/36 325 370 Cigna Corp. 5.875% 3/15/41 235 273 Cigna Corp. 5.375% 2/15/42 190 207 Cincinnati Financial Corp. 6.125% 11/1/34 325 382 CNA Financial Corp. 7.350% 11/15/19 2,052 2,421 CNA Financial Corp. 5.875% 8/15/20 145 164 CNA Financial Corp. 5.750% 8/15/21 175 200 Coventry Health Care Inc. 5.950% 3/15/17 250 266 Coventry Health Care Inc. 5.450% 6/15/21 390 439 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 181 Everest Reinsurance Holdings Inc. 4.868% 6/1/44 300 291 First American Financial Corp. 4.300% 2/1/23 100 101 First American Financial Corp. 4.600% 11/15/24 350 358 Hartford Financial Services Group Inc. 5.500% 10/15/16 175 183 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 159 Hartford Financial Services Group Inc. 6.300% 3/15/18 1,350 1,493 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 336 Hartford Financial Services Group Inc. 5.125% 4/15/22 100 111 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 29 Hartford Financial Services Group Inc. 6.100% 10/1/41 500 598 Hartford Financial Services Group Inc. 4.300% 4/15/43 500 482 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 255 Humana Inc. 7.200% 6/15/18 50 57 Humana Inc. 2.625% 10/1/19 150 152 Humana Inc. 3.150% 12/1/22 400 396 Humana Inc. 3.850% 10/1/24 450 452 Humana Inc. 8.150% 6/15/38 325 464 Humana Inc. 4.625% 12/1/42 265 255 Humana Inc. 4.950% 10/1/44 400 408 Infinity Property & Casualty Corp. 5.000% 9/19/22 100 105 Kemper Corp. 4.350% 2/15/25 500 504 Lincoln National Corp. 8.750% 7/1/19 325 397 Lincoln National Corp. 6.250% 2/15/20 305 353 Lincoln National Corp. 4.200% 3/15/22 325 341 Lincoln National Corp. 4.000% 9/1/23 225 233 Lincoln National Corp. 3.350% 3/9/25 200 197 Lincoln National Corp. 6.150% 4/7/36 350 410 Lincoln National Corp. 7.000% 6/15/40 340 437 Loews Corp. 2.625% 5/15/23 175 167 Loews Corp. 6.000% 2/1/35 200 232 Loews Corp. 4.125% 5/15/43 475 434 Manulife Financial Corp. 4.900% 9/17/20 475 527 Markel Corp. 7.125% 9/30/19 125 147 Markel Corp. 4.900% 7/1/22 575 628 Markel Corp. 3.625% 3/30/23 175 175 Markel Corp. 5.000% 3/30/43 125 126 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 225 229 Marsh & McLennan Cos. Inc. 2.350% 9/10/19 100 101 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 500 503 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 601 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 350 368 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 350 350 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 900 1,053 MetLife Inc. 1.756% 12/15/17 425 428 MetLife Inc. 1.903% 12/15/17 225 227 MetLife Inc. 6.817% 8/15/18 580 662 MetLife Inc. 7.717% 2/15/19 105 124 MetLife Inc. 4.750% 2/8/21 305 339 MetLife Inc. 3.048% 12/15/22 725 725 MetLife Inc. 4.368% 9/15/23 500 537 MetLife Inc. 3.600% 4/10/24 750 764 MetLife Inc. 3.000% 3/1/25 1,500 1,459 MetLife Inc. 6.375% 6/15/34 505 625 MetLife Inc. 5.700% 6/15/35 675 783 MetLife Inc. 5.875% 2/6/41 440 530 MetLife Inc. 4.125% 8/13/42 475 449 MetLife Inc. 4.875% 11/13/43 600 636 MetLife Inc. 4.721% 12/15/44 1,200 1,247 MetLife Inc. 4.050% 3/1/45 1,000 938 5 MetLife Inc. 6.400% 12/15/66 1,505 1,642 Montpelier Re Holdings Ltd. 4.700% 10/15/22 25 26 Old Republic International Corp. 4.875% 10/1/24 450 470 OneBeacon US Holdings Inc. 4.600% 11/9/22 100 102 PartnerRe Finance B LLC 5.500% 6/1/20 200 222 Primerica Inc. 4.750% 7/15/22 50 54 Principal Financial Group Inc. 8.875% 5/15/19 410 500 Principal Financial Group Inc. 3.125% 5/15/23 200 197 Principal Financial Group Inc. 6.050% 10/15/36 200 232 Principal Financial Group Inc. 4.350% 5/15/43 125 119 5 Principal Financial Group Inc. 4.700% 5/15/55 500 496 ProAssurance Corp. 5.300% 11/15/23 100 108 Progressive Corp. 3.750% 8/23/21 2,445 2,607 Progressive Corp. 6.625% 3/1/29 150 196 Progressive Corp. 3.700% 1/26/45 250 223 5 Progressive Corp. 6.700% 6/15/67 425 430 Protective Life Corp. 7.375% 10/15/19 100 118 Protective Life Corp. 8.450% 10/15/39 175 232 Prudential Financial Inc. 5.500% 3/15/16 50 51 Prudential Financial Inc. 6.000% 12/1/17 675 737 Prudential Financial Inc. 2.300% 8/15/18 825 838 Prudential Financial Inc. 7.375% 6/15/19 455 535 Prudential Financial Inc. 2.350% 8/15/19 225 227 Prudential Financial Inc. 5.375% 6/21/20 430 485 Prudential Financial Inc. 4.500% 11/15/20 75 82 Prudential Financial Inc. 4.500% 11/16/21 275 302 Prudential Financial Inc. 3.500% 5/15/24 450 451 Prudential Financial Inc. 5.750% 7/15/33 320 365 Prudential Financial Inc. 5.400% 6/13/35 295 322 Prudential Financial Inc. 5.900% 3/17/36 775 899 Prudential Financial Inc. 5.700% 12/14/36 505 574 Prudential Financial Inc. 6.625% 12/1/37 500 625 Prudential Financial Inc. 6.625% 6/21/40 250 316 Prudential Financial Inc. 5.625% 5/12/41 105 119 5 Prudential Financial Inc. 5.875% 9/15/42 525 555 5 Prudential Financial Inc. 5.625% 6/15/43 975 1,009 Prudential Financial Inc. 5.100% 8/15/43 225 239 5 Prudential Financial Inc. 5.200% 3/15/44 325 319 Prudential Financial Inc. 4.600% 5/15/44 500 502 5 Prudential Financial Inc. 5.375% 5/15/45 650 648 Reinsurance Group of America Inc. 6.450% 11/15/19 275 314 Reinsurance Group of America Inc. 5.000% 6/1/21 250 275 Reinsurance Group of America Inc. 4.700% 9/15/23 250 269 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 215 Torchmark Corp. 3.800% 9/15/22 200 203 Transatlantic Holdings Inc. 8.000% 11/30/39 625 839 Travelers Cos. Inc. 5.800% 5/15/18 910 1,008 Travelers Cos. Inc. 3.900% 11/1/20 330 357 Travelers Cos. Inc. 6.750% 6/20/36 475 623 Travelers Cos. Inc. 6.250% 6/15/37 145 183 Travelers Cos. Inc. 5.350% 11/1/40 130 150 Travelers Cos. Inc. 4.600% 8/1/43 1,000 1,044 Travelers Cos. Inc. 4.300% 8/25/45 250 250 Trinity Acquisition plc 6.125% 8/15/43 525 580 UnitedHealth Group Inc. 1.875% 11/15/16 225 228 UnitedHealth Group Inc. 6.000% 6/15/17 875 944 UnitedHealth Group Inc. 1.450% 7/17/17 750 753 UnitedHealth Group Inc. 6.000% 2/15/18 1,460 1,609 UnitedHealth Group Inc. 1.900% 7/16/18 1,000 1,011 UnitedHealth Group Inc. 1.625% 3/15/19 325 323 UnitedHealth Group Inc. 2.300% 12/15/19 50 50 UnitedHealth Group Inc. 2.700% 7/15/20 850 868 UnitedHealth Group Inc. 4.700% 2/15/21 165 183 UnitedHealth Group Inc. 3.375% 11/15/21 105 110 UnitedHealth Group Inc. 2.875% 12/15/21 500 508 UnitedHealth Group Inc. 2.875% 3/15/22 525 528 UnitedHealth Group Inc. 3.350% 7/15/22 1,550 1,600 UnitedHealth Group Inc. 2.750% 2/15/23 400 394 UnitedHealth Group Inc. 2.875% 3/15/23 200 199 UnitedHealth Group Inc. 3.750% 7/15/25 1,250 1,293 UnitedHealth Group Inc. 4.625% 7/15/35 300 319 UnitedHealth Group Inc. 6.500% 6/15/37 200 256 UnitedHealth Group Inc. 6.625% 11/15/37 325 418 UnitedHealth Group Inc. 6.875% 2/15/38 1,405 1,877 UnitedHealth Group Inc. 5.950% 2/15/41 240 291 UnitedHealth Group Inc. 4.625% 11/15/41 1,050 1,077 UnitedHealth Group Inc. 4.375% 3/15/42 325 321 UnitedHealth Group Inc. 3.950% 10/15/42 400 379 UnitedHealth Group Inc. 4.250% 3/15/43 75 74 UnitedHealth Group Inc. 4.750% 7/15/45 1,325 1,400 Unum Group 5.625% 9/15/20 50 56 Unum Group 4.000% 3/15/24 200 207 Unum Group 5.750% 8/15/42 200 225 Validus Holdings Ltd. 8.875% 1/26/40 150 193 Voya Financial Inc. 2.900% 2/15/18 675 690 Voya Financial Inc. 5.500% 7/15/22 50 57 Voya Financial Inc. 5.700% 7/15/43 350 401 Willis Group Holdings plc 5.750% 3/15/21 265 297 Willis North America Inc. 6.200% 3/28/17 300 317 WR Berkley Corp. 5.375% 9/15/20 50 56 WR Berkley Corp. 4.625% 3/15/22 225 240 XLIT Ltd. 5.750% 10/1/21 545 624 XLIT Ltd. 6.375% 11/15/24 100 119 XLIT Ltd. 4.450% 3/31/25 200 201 XLIT Ltd. 5.250% 12/15/43 100 106 XLIT Ltd. 5.500% 3/31/45 300 284 Other Finance (0.0%) ORIX Corp. 5.000% 1/12/16 245 247 XTRA Finance Corp. 5.150% 4/1/17 575 608 Real Estate Investment Trusts (0.3%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 250 249 Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 314 Alexandria Real Estate Equities Inc. 3.900% 6/15/23 75 75 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 200 200 American Campus Communities Operating Partnership LP 3.350% 10/1/20 250 253 American Campus Communities Operating Partnership LP 4.125% 7/1/24 250 251 AvalonBay Communities Inc. 2.850% 3/15/23 200 194 AvalonBay Communities Inc. 4.200% 12/15/23 175 184 AvalonBay Communities Inc. 3.500% 11/15/24 250 249 AvalonBay Communities Inc. 3.450% 6/1/25 1,300 1,282 BioMed Realty LP 2.625% 5/1/19 250 241 BioMed Realty LP 4.250% 7/15/22 400 396 Boston Properties LP 3.700% 11/15/18 2,120 2,222 Boston Properties LP 5.625% 11/15/20 325 368 Boston Properties LP 4.125% 5/15/21 190 202 Boston Properties LP 3.850% 2/1/23 950 972 Boston Properties LP 3.125% 9/1/23 1,375 1,334 Brandywine Operating Partnership LP 4.950% 4/15/18 725 767 Brandywine Operating Partnership LP 4.100% 10/1/24 250 245 Brandywine Operating Partnership LP 4.550% 10/1/29 175 172 Brixmor Operating Partnership LP 3.850% 2/1/25 2,725 2,647 Camden Property Trust 4.250% 1/15/24 1,100 1,150 CBL & Associates LP 5.250% 12/1/23 600 624 CBL & Associates LP 4.600% 10/15/24 175 172 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 500 494 Corporate Office Properties LP 3.700% 6/15/21 100 98 Corporate Office Properties LP 3.600% 5/15/23 400 377 CubeSmart LP 4.375% 12/15/23 350 365 DCT Industrial Operating Partnership LP 4.500% 10/15/23 200 206 DDR Corp. 7.875% 9/1/20 500 609 DDR Corp. 3.500% 1/15/21 225 228 DDR Corp. 4.625% 7/15/22 500 524 DDR Corp. 3.375% 5/15/23 400 382 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,294 Digital Realty Trust LP 3.950% 7/1/22 900 905 Digital Realty Trust LP 3.625% 10/1/22 1,580 1,533 Duke Realty LP 5.950% 2/15/17 132 140 Duke Realty LP 3.625% 4/15/23 875 863 EPR Properties 5.750% 8/15/22 75 79 EPR Properties 5.250% 7/15/23 400 410 EPR Properties 4.500% 4/1/25 300 288 Equity CommonWealth 6.650% 1/15/18 1,175 1,266 ERP Operating LP 5.750% 6/15/17 500 535 ERP Operating LP 2.375% 7/1/19 375 378 ERP Operating LP 4.750% 7/15/20 265 291 ERP Operating LP 4.625% 12/15/21 115 125 ERP Operating LP 3.000% 4/15/23 625 616 ERP Operating LP 3.375% 6/1/25 350 345 ERP Operating LP 4.500% 7/1/44 550 554 ERP Operating LP 4.500% 6/1/45 350 352 Essex Portfolio LP 3.375% 1/15/23 1,150 1,146 Essex Portfolio LP 3.250% 5/1/23 50 49 Essex Portfolio LP 3.500% 4/1/25 200 194 Excel Trust LP 4.625% 5/15/24 100 99 Federal Realty Investment Trust 3.000% 8/1/22 175 174 Federal Realty Investment Trust 2.750% 6/1/23 325 314 Federal Realty Investment Trust 4.500% 12/1/44 1,000 995 HCP Inc. 5.625% 5/1/17 25 26 HCP Inc. 2.625% 2/1/20 1,800 1,794 HCP Inc. 5.375% 2/1/21 360 397 HCP Inc. 3.150% 8/1/22 150 145 HCP Inc. 4.200% 3/1/24 200 200 HCP Inc. 3.400% 2/1/25 400 377 HCP Inc. 6.750% 2/1/41 175 216 Health Care REIT Inc. 4.700% 9/15/17 50 53 Health Care REIT Inc. 2.250% 3/15/18 575 578 Health Care REIT Inc. 4.125% 4/1/19 300 317 Health Care REIT Inc. 4.000% 6/1/25 500 499 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 162 Healthcare Realty Trust Inc. 3.750% 4/15/23 100 98 Healthcare Realty Trust Inc. 3.875% 5/1/25 375 364 Healthcare Trust of America Holdings LP 3.375% 7/15/21 175 175 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 98 Highwoods Realty LP 3.200% 6/15/21 500 494 Hospitality Properties Trust 6.700% 1/15/18 1,000 1,081 Hospitality Properties Trust 4.650% 3/15/24 100 100 Hospitality Properties Trust 4.500% 3/15/25 125 123 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,247 Host Hotels & Resorts LP 3.750% 10/15/23 240 236 Host Hotels & Resorts LP 4.000% 6/15/25 175 173 Kilroy Realty LP 4.800% 7/15/18 800 854 Kilroy Realty LP 3.800% 1/15/23 100 99 Kilroy Realty LP 4.375% 10/1/25 100 102 Kimco Realty Corp. 5.700% 5/1/17 375 399 Kimco Realty Corp. 6.875% 10/1/19 50 59 Kimco Realty Corp. 3.200% 5/1/21 500 506 Kimco Realty Corp. 3.125% 6/1/23 550 535 Lexington Realty Trust 4.400% 6/15/24 200 203 Liberty Property LP 3.375% 6/15/23 575 562 Liberty Property LP 4.400% 2/15/24 325 338 Liberty Property LP 3.750% 4/1/25 725 708 Mack-Cali Realty LP 7.750% 8/15/19 750 869 Mack-Cali Realty LP 4.500% 4/18/22 225 225 Mid-America Apartments LP 4.300% 10/15/23 350 359 Mid-America Apartments LP 3.750% 6/15/24 200 196 National Retail Properties Inc. 6.875% 10/15/17 25 27 National Retail Properties Inc. 3.800% 10/15/22 500 508 National Retail Properties Inc. 3.900% 6/15/24 275 276 Omega Healthcare Investors Inc. 6.750% 10/15/22 975 1,008 Omega Healthcare Investors Inc. 4.950% 4/1/24 275 276 Omega Healthcare Investors Inc. 4.500% 1/15/25 175 172 8 Omega Healthcare Investors Inc. 5.250% 1/15/26 250 254 8 Omega Healthcare Investors Inc. 4.500% 4/1/27 1,000 952 Piedmont Operating Partnership LP 3.400% 6/1/23 125 119 Piedmont Operating Partnership LP 4.450% 3/15/24 275 280 Post Apartment Homes LP 3.375% 12/1/22 100 98 ProLogis LP 4.500% 8/15/17 75 79 ProLogis LP 2.750% 2/15/19 875 892 ProLogis LP 6.875% 3/15/20 200 233 Realty Income Corp. 2.000% 1/31/18 575 580 Realty Income Corp. 6.750% 8/15/19 935 1,082 Realty Income Corp. 3.250% 10/15/22 100 98 Regency Centers LP 3.750% 6/15/24 525 525 Retail Opportunity Investments Corp. 5.000% 12/15/23 150 158 Retail Properties of America Inc. 4.000% 3/15/25 425 412 Select Income REIT 2.850% 2/1/18 175 176 Select Income REIT 4.150% 2/1/22 225 222 Select Income REIT 4.500% 2/1/25 250 240 Senior Housing Properties Trust 3.250% 5/1/19 475 480 Senior Housing Properties Trust 4.750% 5/1/24 175 176 Simon Property Group LP 5.250% 12/1/16 335 347 Simon Property Group LP 2.800% 1/30/17 425 433 Simon Property Group LP 2.150% 9/15/17 200 203 Simon Property Group LP 6.125% 5/30/18 450 498 Simon Property Group LP 2.200% 2/1/19 2,700 2,731 Simon Property Group LP 5.650% 2/1/20 1,250 1,418 Simon Property Group LP 4.375% 3/1/21 555 603 Simon Property Group LP 4.125% 12/1/21 525 565 Simon Property Group LP 3.375% 3/15/22 250 257 Simon Property Group LP 2.750% 2/1/23 400 389 Simon Property Group LP 3.750% 2/1/24 500 515 Simon Property Group LP 6.750% 2/1/40 300 394 Simon Property Group LP 4.750% 3/15/42 225 236 Tanger Properties LP 3.875% 12/1/23 125 125 Tanger Properties LP 3.750% 12/1/24 200 199 UDR Inc. 4.250% 6/1/18 400 423 UDR Inc. 3.700% 10/1/20 150 157 UDR Inc. 4.625% 1/10/22 125 134 Ventas Realty LP 3.750% 5/1/24 200 197 Ventas Realty LP 5.700% 9/30/43 450 499 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 325 327 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 575 606 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 25 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 270 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 146 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 490 Vornado Realty LP 2.500% 6/30/19 275 275 8 Washington Prime Group LP 3.850% 4/1/20 200 204 Washington REIT 4.950% 10/1/20 125 135 Washington REIT 3.950% 10/15/22 100 101 Weingarten Realty Investors 3.375% 10/15/22 75 74 Weingarten Realty Investors 3.500% 4/15/23 250 245 Weingarten Realty Investors 4.450% 1/15/24 75 78 Welltower Inc. 4.950% 1/15/21 750 817 Welltower Inc. 5.250% 1/15/22 425 465 Welltower Inc. 3.750% 3/15/23 325 324 Welltower Inc. 4.500% 1/15/24 125 131 Welltower Inc. 6.500% 3/15/41 200 241 Welltower Inc. 5.125% 3/15/43 175 180 WP Carey Inc. 4.600% 4/1/24 300 306 WP Carey Inc. 4.000% 2/1/25 200 193 Industrial (6.7%) Basic Industry (0.5%) Agrium Inc. 6.750% 1/15/19 1,350 1,535 Agrium Inc. 3.150% 10/1/22 2,010 1,969 Agrium Inc. 3.500% 6/1/23 275 271 Agrium Inc. 3.375% 3/15/25 250 236 Agrium Inc. 4.125% 3/15/35 250 221 Agrium Inc. 4.900% 6/1/43 125 123 Agrium Inc. 5.250% 1/15/45 500 518 Air Products & Chemicals Inc. 1.200% 10/15/17 225 224 Air Products & Chemicals Inc. 3.000% 11/3/21 190 195 Air Products & Chemicals Inc. 2.750% 2/3/23 200 197 Air Products & Chemicals Inc. 3.350% 7/31/24 700 707 Airgas Inc. 3.050% 8/1/20 200 204 Airgas Inc. 3.650% 7/15/24 750 750 Albemarle Corp. 3.000% 12/1/19 250 251 Albemarle Corp. 4.500% 12/15/20 50 53 Albemarle Corp. 4.150% 12/1/24 300 302 Albemarle Corp. 5.450% 12/1/44 325 332 Barrick Gold Corp. 6.950% 4/1/19 350 393 Barrick Gold Corp. 3.850% 4/1/22 600 548 Barrick Gold Corp. 4.100% 5/1/23 1,050 938 Barrick Gold Corp. 5.250% 4/1/42 500 396 Barrick North America Finance LLC 6.800% 9/15/18 475 520 Barrick North America Finance LLC 4.400% 5/30/21 915 889 Barrick North America Finance LLC 7.500% 9/15/38 25 25 Barrick North America Finance LLC 5.700% 5/30/41 750 611 Barrick North America Finance LLC 5.750% 5/1/43 500 428 Barrick PD Australia Finance Pty Ltd. 4.950% 1/15/20 600 638 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 100 83 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 450 453 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 1,475 1,479 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 370 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 300 301 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 450 514 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 600 602 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 1,025 1,000 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 775 785 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 1,200 1,097 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 1,500 1,540 Braskem Finance Ltd. 6.450% 2/3/24 200 162 Cabot Corp. 2.550% 1/15/18 550 560 Cabot Corp. 3.700% 7/15/22 50 51 Carpenter Technology Corp. 5.200% 7/15/21 575 606 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 202 CF Industries Inc. 6.875% 5/1/18 1,725 1,919 CF Industries Inc. 7.125% 5/1/20 825 965 CF Industries Inc. 3.450% 6/1/23 575 547 CF Industries Inc. 5.150% 3/15/34 1,000 963 CF Industries Inc. 4.950% 6/1/43 375 347 CF Industries Inc. 5.375% 3/15/44 500 486 Domtar Corp. 6.250% 9/1/42 50 50 Domtar Corp. 6.750% 2/15/44 400 411 Dow Chemical Co. 8.550% 5/15/19 1,810 2,189 Dow Chemical Co. 4.250% 11/15/20 1,630 1,740 Dow Chemical Co. 4.125% 11/15/21 185 193 Dow Chemical Co. 3.000% 11/15/22 700 677 Dow Chemical Co. 3.500% 10/1/24 600 573 Dow Chemical Co. 7.375% 11/1/29 100 128 Dow Chemical Co. 4.250% 10/1/34 350 327 Dow Chemical Co. 9.400% 5/15/39 760 1,119 Dow Chemical Co. 5.250% 11/15/41 375 371 Dow Chemical Co. 4.375% 11/15/42 900 786 Eastman Chemical Co. 2.400% 6/1/17 1,750 1,773 Eastman Chemical Co. 5.500% 11/15/19 1,100 1,236 Eastman Chemical Co. 2.700% 1/15/20 400 399 Eastman Chemical Co. 3.600% 8/15/22 650 653 Eastman Chemical Co. 4.800% 9/1/42 400 389 Eastman Chemical Co. 4.650% 10/15/44 1,000 914 Ecolab Inc. 3.000% 12/8/16 175 178 Ecolab Inc. 1.450% 12/8/17 1,225 1,218 Ecolab Inc. 1.550% 1/12/18 500 498 Ecolab Inc. 2.250% 1/12/20 200 201 Ecolab Inc. 4.350% 12/8/21 50 54 Ecolab Inc. 5.500% 12/8/41 625 708 EI du Pont de Nemours & Co. 5.250% 12/15/16 58 61 EI du Pont de Nemours & Co. 6.000% 7/15/18 700 780 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 329 EI du Pont de Nemours & Co. 3.625% 1/15/21 1,420 1,509 EI du Pont de Nemours & Co. 4.250% 4/1/21 350 385 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 73 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 627 EI du Pont de Nemours & Co. 4.900% 1/15/41 450 481 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 117 Fibria Overseas Finance Ltd. 5.250% 5/12/24 250 248 FMC Corp. 3.950% 2/1/22 150 153 FMC Corp. 4.100% 2/1/24 750 761 Freeport-McMoRan Inc. 2.150% 3/1/17 125 118 Freeport-McMoRan Inc. 2.375% 3/15/18 1,375 1,200 Freeport-McMoRan Inc. 3.100% 3/15/20 1,100 916 Freeport-McMoRan Inc. 3.550% 3/1/22 1,975 1,476 Freeport-McMoRan Inc. 3.875% 3/15/23 1,655 1,229 Freeport-McMoRan Inc. 5.400% 11/14/34 250 170 Freeport-McMoRan Inc. 5.450% 3/15/43 1,220 848 Georgia-Pacific LLC 7.375% 12/1/25 400 512 Georgia-Pacific LLC 8.875% 5/15/31 1,200 1,735 Glencore Canada Corp. 5.500% 6/15/17 250 234 Goldcorp Inc. 2.125% 3/15/18 1,100 1,087 Goldcorp Inc. 3.700% 3/15/23 600 561 Goldcorp Inc. 5.450% 6/9/44 50 46 International Paper Co. 7.500% 8/15/21 910 1,106 International Paper Co. 4.750% 2/15/22 413 445 International Paper Co. 3.650% 6/15/24 400 395 International Paper Co. 3.800% 1/15/26 350 345 International Paper Co. 5.000% 9/15/35 150 149 International Paper Co. 7.300% 11/15/39 805 987 International Paper Co. 6.000% 11/15/41 300 325 International Paper Co. 4.800% 6/15/44 500 461 International Paper Co. 5.150% 5/15/46 825 806 Kinross Gold Corp. 5.950% 3/15/24 700 574 LYB International Finance BV 4.000% 7/15/23 500 502 LYB International Finance BV 5.250% 7/15/43 500 497 LYB International Finance BV 4.875% 3/15/44 400 378 LyondellBasell Industries NV 5.000% 4/15/19 1,700 1,837 LyondellBasell Industries NV 6.000% 11/15/21 475 537 LyondellBasell Industries NV 4.625% 2/26/55 650 549 Meadwestvaco Corp. 8.200% 1/15/30 500 677 Meadwestvaco Corp. 7.950% 2/15/31 300 390 Monsanto Co. 1.150% 6/30/17 1,000 996 Monsanto Co. 2.125% 7/15/19 800 801 Monsanto Co. 2.750% 7/15/21 600 600 Monsanto Co. 2.200% 7/15/22 175 162 Monsanto Co. 3.375% 7/15/24 700 671 Monsanto Co. 2.850% 4/15/25 250 229 Monsanto Co. 4.200% 7/15/34 400 372 Monsanto Co. 5.875% 4/15/38 375 422 Monsanto Co. 3.600% 7/15/42 250 201 Monsanto Co. 4.400% 7/15/44 1,250 1,080 Monsanto Co. 3.950% 4/15/45 1,300 1,058 Monsanto Co. 4.700% 7/15/64 600 524 Mosaic Co. 3.750% 11/15/21 200 207 Mosaic Co. 4.250% 11/15/23 1,800 1,824 Mosaic Co. 5.450% 11/15/33 100 105 Mosaic Co. 4.875% 11/15/41 130 126 Mosaic Co. 5.625% 11/15/43 150 158 Newmont Mining Corp. 5.125% 10/1/19 1,475 1,568 Newmont Mining Corp. 5.875% 4/1/35 325 279 Newmont Mining Corp. 6.250% 10/1/39 500 453 Newmont Mining Corp. 4.875% 3/15/42 950 720 Nucor Corp. 5.750% 12/1/17 385 415 Nucor Corp. 5.850% 6/1/18 875 954 Nucor Corp. 4.125% 9/15/22 200 208 Nucor Corp. 4.000% 8/1/23 325 332 Nucor Corp. 6.400% 12/1/37 325 380 Nucor Corp. 5.200% 8/1/43 400 413 Packaging Corp. of America 3.900% 6/15/22 275 281 Packaging Corp. of America 4.500% 11/1/23 425 446 Packaging Corp. of America 3.650% 9/15/24 500 499 Placer Dome Inc. 6.450% 10/15/35 375 348 Plains Exploration & Production Co. 6.500% 11/15/20 20 18 Plains Exploration & Production Co. 6.750% 2/1/22 593 520 Plains Exploration & Production Co. 6.875% 2/15/23 899 791 Plum Creek Timberlands LP 4.700% 3/15/21 275 297 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 675 696 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,335 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 250 229 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 200 219 PPG Industries Inc. 2.300% 11/15/19 700 707 Praxair Inc. 5.200% 3/15/17 25 26 Praxair Inc. 4.500% 8/15/19 175 191 Praxair Inc. 4.050% 3/15/21 925 1,001 Praxair Inc. 3.000% 9/1/21 325 334 Praxair Inc. 2.450% 2/15/22 850 831 Praxair Inc. 2.650% 2/5/25 500 484 Praxair Inc. 3.550% 11/7/42 300 275 Rayonier Inc. 3.750% 4/1/22 125 124 Reliance Steel & Aluminum Co. 4.500% 4/15/23 225 213 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 362 Rio Tinto Alcan Inc. 5.750% 6/1/35 450 480 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,669 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,325 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 321 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 184 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,022 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 1,500 1,460 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 284 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 548 Rio Tinto Finance USA plc 2.000% 3/22/17 375 377 Rio Tinto Finance USA plc 2.250% 12/14/18 500 498 Rio Tinto Finance USA plc 3.500% 3/22/22 200 199 Rio Tinto Finance USA plc 4.750% 3/22/42 625 584 Rio Tinto Finance USA plc 4.125% 8/21/42 1,100 945 Rock-Tenn Co. 3.500% 3/1/20 1,725 1,783 Rock-Tenn Co. 4.900% 3/1/22 250 271 Rockwood Specialties Group Inc. 4.625% 10/15/20 750 773 Rohm & Haas Co. 7.850% 7/15/29 300 394 RPM International Inc. 6.125% 10/15/19 75 84 RPM International Inc. 3.450% 11/15/22 250 244 Sherwin-Williams Co. 3.450% 8/1/25 900 911 Sherwin-Williams Co. 4.550% 8/1/45 270 280 Sigma-Aldrich Corp. 3.375% 11/1/20 75 78 Southern Copper Corp. 5.375% 4/16/20 200 214 Southern Copper Corp. 3.875% 4/23/25 850 779 Southern Copper Corp. 7.500% 7/27/35 1,625 1,598 Southern Copper Corp. 6.750% 4/16/40 250 224 Southern Copper Corp. 5.875% 4/23/45 1,550 1,259 Syngenta Finance NV 3.125% 3/28/22 250 245 Syngenta Finance NV 4.375% 3/28/42 150 135 Teck Resources Ltd. 3.000% 3/1/19 800 568 Teck Resources Ltd. 4.750% 1/15/22 75 48 Teck Resources Ltd. 3.750% 2/1/23 525 321 Teck Resources Ltd. 6.250% 7/15/41 945 539 Teck Resources Ltd. 5.200% 3/1/42 425 220 Teck Resources Ltd. 5.400% 2/1/43 275 141 The Dow Chemical Company 4.625% 10/1/44 500 454 Vale Canada Ltd. 7.200% 9/15/32 100 86 Vale Overseas Ltd. 6.250% 1/23/17 200 205 Vale Overseas Ltd. 5.625% 9/15/19 1,050 1,066 Vale Overseas Ltd. 4.625% 9/15/20 1,270 1,219 Vale Overseas Ltd. 4.375% 1/11/22 1,545 1,362 Vale Overseas Ltd. 8.250% 1/17/34 375 352 Vale Overseas Ltd. 6.875% 11/21/36 1,285 1,008 Vale Overseas Ltd. 6.875% 11/10/39 860 665 Vale SA 5.625% 9/11/42 1,250 858 Valspar Corp. 7.250% 6/15/19 350 408 Valspar Corp. 4.200% 1/15/22 25 26 Valspar Corp. 3.950% 1/15/26 600 613 Westlake Chemical Corp. 3.600% 7/15/22 50 50 Weyerhaeuser Co. 7.375% 10/1/19 1,075 1,266 Weyerhaeuser Co. 8.500% 1/15/25 150 196 Weyerhaeuser Co. 7.375% 3/15/32 625 786 Weyerhaeuser Co. 6.875% 12/15/33 125 152 Worthington Industries Inc. 4.550% 4/15/26 100 100 Yamana Gold Inc. 4.950% 7/15/24 640 572 Capital Goods (0.5%) 3M Co. 1.375% 8/7/18 325 327 3M Co. 2.000% 8/7/20 325 329 3M Co. 3.000% 8/7/25 350 354 3M Co. 6.375% 2/15/28 350 460 3M Co. 5.700% 3/15/37 105 131 ABB Finance USA Inc. 1.625% 5/8/17 100 100 ABB Finance USA Inc. 2.875% 5/8/22 375 372 ABB Finance USA Inc. 4.375% 5/8/42 150 149 Acuity Brands Lighting Inc. 6.000% 12/15/19 200 221 Boeing Capital Corp. 4.700% 10/27/19 125 139 Boeing Co. 0.950% 5/15/18 1,425 1,410 Boeing Co. 6.000% 3/15/19 1,850 2,102 Boeing Co. 4.875% 2/15/20 525 591 Boeing Co. 6.625% 2/15/38 100 134 Boeing Co. 6.875% 3/15/39 250 348 Boeing Co. 5.875% 2/15/40 295 374 Boeing Co. 3.500% 3/1/45 300 270 Carlisle Cos. Inc. 3.750% 11/15/22 175 176 Caterpillar Financial Services Corp. 1.300% 3/1/18 825 822 Caterpillar Financial Services Corp. 5.450% 4/15/18 875 962 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,441 Caterpillar Financial Services Corp. 2.100% 6/9/19 500 502 Caterpillar Financial Services Corp. 2.250% 12/1/19 300 301 Caterpillar Financial Services Corp. 2.000% 3/5/20 750 745 Caterpillar Financial Services Corp. 2.750% 8/20/21 200 203 Caterpillar Financial Services Corp. 3.300% 6/9/24 730 729 Caterpillar Financial Services Corp. 3.250% 12/1/24 200 198 Caterpillar Inc. 1.500% 6/26/17 450 453 Caterpillar Inc. 3.900% 5/27/21 220 237 Caterpillar Inc. 2.600% 6/26/22 125 123 Caterpillar Inc. 3.400% 5/15/24 750 750 Caterpillar Inc. 6.050% 8/15/36 895 1,071 Caterpillar Inc. 3.803% 8/15/42 1,229 1,127 Caterpillar Inc. 4.300% 5/15/44 1,000 976 Crane Co. 2.750% 12/15/18 550 559 Crane Co. 4.450% 12/15/23 400 418 CRH America Inc. 5.750% 1/15/21 885 1,015 Danaher Corp. 1.650% 9/15/18 600 603 Danaher Corp. 2.400% 9/15/20 600 606 Danaher Corp. 3.900% 6/23/21 750 804 Danaher Corp. 3.350% 9/15/25 500 510 Danaher Corp. 4.375% 9/15/45 1,200 1,240 Deere & Co. 2.600% 6/8/22 700 689 Deere & Co. 5.375% 10/16/29 455 543 Deere & Co. 8.100% 5/15/30 750 1,080 Deere & Co. 7.125% 3/3/31 400 531 Deere & Co. 3.900% 6/9/42 500 475 Dover Corp. 4.300% 3/1/21 145 159 Dover Corp. 6.600% 3/15/38 350 461 Dover Corp. 5.375% 3/1/41 480 546 Eaton Corp. 1.500% 11/2/17 200 200 Eaton Corp. 5.600% 5/15/18 550 601 Eaton Corp. 2.750% 11/2/22 575 559 Eaton Corp. 4.000% 11/2/32 815 784 Eaton Corp. 4.150% 11/2/42 75 70 Embraer Netherlands BV 5.050% 6/15/25 500 458 8 Embraer Overseas Ltd. 5.696% 9/16/23 1,166 1,156 Emerson Electric Co. 5.250% 10/15/18 525 580 Emerson Electric Co. 4.875% 10/15/19 275 307 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 2.625% 12/1/21 450 454 Emerson Electric Co. 2.625% 2/15/23 1,000 984 Emerson Electric Co. 3.150% 6/1/25 450 454 Emerson Electric Co. 6.000% 8/15/32 150 184 Emerson Electric Co. 6.125% 4/15/39 125 157 Emerson Electric Co. 5.250% 11/15/39 135 157 Exelis Inc. 4.250% 10/1/16 225 231 Flowserve Corp. 3.500% 9/15/22 625 619 Flowserve Corp. 4.000% 11/15/23 375 385 Fortune Brands Home & Security Inc. 3.000% 6/15/20 275 278 Fortune Brands Home & Security Inc. 4.000% 6/15/25 250 253 General Dynamics Corp. 1.000% 11/15/17 1,100 1,095 General Dynamics Corp. 3.875% 7/15/21 750 803 General Dynamics Corp. 2.250% 11/15/22 900 863 General Dynamics Corp. 3.600% 11/15/42 125 116 General Electric Co. 5.250% 12/6/17 1,940 2,100 General Electric Co. 2.700% 10/9/22 1,350 1,350 General Electric Co. 3.375% 3/11/24 2,000 2,076 General Electric Co. 4.125% 10/9/42 2,050 2,022 General Electric Co. 4.500% 3/11/44 450 466 Harris Corp. 1.999% 4/27/18 325 324 Harris Corp. 2.700% 4/27/20 250 248 Harris Corp. 3.832% 4/27/25 250 245 Harris Corp. 4.854% 4/27/35 1,250 1,202 Harris Corp. 6.150% 12/15/40 25 27 Harris Corp. 5.054% 4/27/45 325 313 Honeywell International Inc. 5.300% 3/15/17 275 292 Honeywell International Inc. 5.300% 3/1/18 650 712 Honeywell International Inc. 5.000% 2/15/19 105 117 Honeywell International Inc. 4.250% 3/1/21 805 896 Honeywell International Inc. 3.350% 12/1/23 1,325 1,379 Honeywell International Inc. 5.700% 3/15/37 105 128 Honeywell International Inc. 5.375% 3/1/41 1,855 2,223 Illinois Tool Works Inc. 6.250% 4/1/19 450 516 Illinois Tool Works Inc. 3.375% 9/15/21 105 110 Illinois Tool Works Inc. 4.875% 9/15/41 105 115 Illinois Tool Works Inc. 3.900% 9/1/42 1,225 1,180 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 1,550 1,750 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 125 127 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 250 260 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 325 357 Ingersoll-Rand Luxembourg Finance SA 3.550% 11/1/24 100 98 Ingersoll-Rand Luxembourg Finance SA 4.650% 11/1/44 250 237 John Deere Capital Corp. 2.000% 1/13/17 375 380 John Deere Capital Corp. 2.800% 9/18/17 550 567 John Deere Capital Corp. 1.200% 10/10/17 475 475 John Deere Capital Corp. 1.350% 1/16/18 2,000 2,000 John Deere Capital Corp. 1.750% 8/10/18 325 325 John Deere Capital Corp. 5.750% 9/10/18 530 591 John Deere Capital Corp. 2.250% 4/17/19 150 152 John Deere Capital Corp. 1.700% 1/15/20 1,975 1,944 John Deere Capital Corp. 2.050% 3/10/20 750 747 John Deere Capital Corp. 2.450% 9/11/20 275 277 John Deere Capital Corp. 3.900% 7/12/21 125 134 John Deere Capital Corp. 3.150% 10/15/21 105 108 John Deere Capital Corp. 2.750% 3/15/22 75 75 John Deere Capital Corp. 2.800% 1/27/23 1,775 1,755 John Deere Capital Corp. 3.350% 6/12/24 700 708 John Deere Capital Corp. 3.400% 9/11/25 325 328 Joy Global Inc. 6.000% 11/15/16 250 257 Kennametal Inc. 2.650% 11/1/19 200 201 Kennametal Inc. 3.875% 2/15/22 125 128 L-3 Communications Corp. 1.500% 5/28/17 400 397 L-3 Communications Corp. 5.200% 10/15/19 825 882 L-3 Communications Corp. 4.750% 7/15/20 925 968 L-3 Communications Corp. 4.950% 2/15/21 575 611 L-3 Communications Corp. 3.950% 5/28/24 350 335 Leggett & Platt Inc. 3.800% 11/15/24 400 410 Lockheed Martin Corp. 4.250% 11/15/19 2,355 2,572 Lockheed Martin Corp. 3.350% 9/15/21 1,080 1,119 Lockheed Martin Corp. 2.900% 3/1/25 175 170 Lockheed Martin Corp. 3.600% 3/1/35 550 504 Lockheed Martin Corp. 6.150% 9/1/36 2,215 2,677 Lockheed Martin Corp. 5.500% 11/15/39 680 761 Lockheed Martin Corp. 5.720% 6/1/40 316 360 Martin Marietta Materials Inc. 6.600% 4/15/18 400 447 Mohawk Industries Inc. 3.850% 2/1/23 2,750 2,789 Northrop Grumman Corp. 1.750% 6/1/18 575 573 Northrop Grumman Corp. 3.500% 3/15/21 125 130 Northrop Grumman Corp. 3.250% 8/1/23 400 399 Northrop Grumman Corp. 5.050% 11/15/40 475 510 Northrop Grumman Corp. 4.750% 6/1/43 650 670 Owens Corning 6.500% 12/1/16 97 104 Owens Corning 4.200% 12/15/22 150 152 Parker Hannifin Corp. 5.500% 5/15/18 1,725 1,892 Parker Hannifin Corp. 3.500% 9/15/22 75 78 Parker Hannifin Corp. 6.250% 5/15/38 75 96 Pentair Finance SA 1.350% 12/1/15 300 300 Pentair Finance SA 2.650% 12/1/19 500 491 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,643 Precision Castparts Corp. 2.250% 6/15/20 300 303 Precision Castparts Corp. 2.500% 1/15/23 125 121 Precision Castparts Corp. 3.250% 6/15/25 300 300 Precision Castparts Corp. 3.900% 1/15/43 175 163 Precision Castparts Corp. 4.375% 6/15/45 350 350 Raytheon Co. 6.750% 3/15/18 125 141 Raytheon Co. 3.125% 10/15/20 425 445 Raytheon Co. 2.500% 12/15/22 425 418 Raytheon Co. 7.200% 8/15/27 75 102 Raytheon Co. 4.875% 10/15/40 225 248 Raytheon Co. 4.700% 12/15/41 625 671 Republic Services Inc. 3.800% 5/15/18 2,535 2,661 Republic Services Inc. 5.500% 9/15/19 425 478 Republic Services Inc. 5.000% 3/1/20 500 552 Republic Services Inc. 5.250% 11/15/21 50 56 Republic Services Inc. 3.550% 6/1/22 300 308 Republic Services Inc. 3.200% 3/15/25 500 489 Republic Services Inc. 6.200% 3/1/40 975 1,147 Republic Services Inc. 5.700% 5/15/41 500 568 Rockwell Automation Inc. 5.650% 12/1/17 25 27 Rockwell Automation Inc. 6.700% 1/15/28 200 264 Rockwell Automation Inc. 6.250% 12/1/37 325 408 Rockwell Collins Inc. 5.250% 7/15/19 50 56 Rockwell Collins Inc. 3.100% 11/15/21 125 129 Rockwell Collins Inc. 4.800% 12/15/43 235 257 Roper Technologies Inc. 2.050% 10/1/18 1,175 1,171 Roper Technologies Inc. 6.250% 9/1/19 1,575 1,790 Snap-on Inc. 6.125% 9/1/21 200 236 Sonoco Products Co. 4.375% 11/1/21 65 70 Sonoco Products Co. 5.750% 11/1/40 765 857 Stanley Black & Decker Inc. 3.400% 12/1/21 450 469 Stanley Black & Decker Inc. 5.200% 9/1/40 150 165 Textron Inc. 5.600% 12/1/17 125 135 Textron Inc. 7.250% 10/1/19 650 762 Textron Inc. 4.300% 3/1/24 625 643 Tyco International Finance SA/Tyco Fire & Security Finance SCA 7.000% 12/15/19 300 345 United Technologies Corp. 1.800% 6/1/17 620 627 United Technologies Corp. 5.375% 12/15/17 1,575 1,712 United Technologies Corp. 6.125% 2/1/19 2,633 2,986 United Technologies Corp. 4.500% 4/15/20 445 492 United Technologies Corp. 3.100% 6/1/22 1,600 1,623 United Technologies Corp. 6.700% 8/1/28 200 259 United Technologies Corp. 7.500% 9/15/29 100 139 United Technologies Corp. 5.400% 5/1/35 400 452 United Technologies Corp. 6.050% 6/1/36 285 352 United Technologies Corp. 6.125% 7/15/38 1,000 1,235 United Technologies Corp. 5.700% 4/15/40 525 623 United Technologies Corp. 4.500% 6/1/42 2,725 2,781 Valmont Industries Inc. 5.000% 10/1/44 290 255 Valmont Industries Inc. 5.250% 10/1/54 250 219 Waste Management Inc. 6.100% 3/15/18 1,100 1,216 Waste Management Inc. 4.600% 3/1/21 275 302 Waste Management Inc. 3.500% 5/15/24 700 712 Waste Management Inc. 3.125% 3/1/25 250 245 Waste Management Inc. 3.900% 3/1/35 250 236 Waste Management Inc. 4.100% 3/1/45 500 466 WW Grainger Inc. 4.600% 6/15/45 750 790 Communication (1.1%) 21st Century Fox America Inc. 6.900% 3/1/19 1,160 1,334 21st Century Fox America Inc. 5.650% 8/15/20 500 570 21st Century Fox America Inc. 4.500% 2/15/21 435 471 21st Century Fox America Inc. 3.000% 9/15/22 500 492 21st Century Fox America Inc. 4.000% 10/1/23 275 282 21st Century Fox America Inc. 6.550% 3/15/33 892 1,075 21st Century Fox America Inc. 6.200% 12/15/34 975 1,114 21st Century Fox America Inc. 6.400% 12/15/35 1,500 1,742 21st Century Fox America Inc. 8.150% 10/17/36 385 531 21st Century Fox America Inc. 6.150% 3/1/37 345 391 21st Century Fox America Inc. 6.900% 8/15/39 425 521 21st Century Fox America Inc. 6.150% 2/15/41 350 400 21st Century Fox America Inc. 5.400% 10/1/43 1,675 1,776 21st Century Fox America Inc. 4.750% 9/15/44 450 440 America Movil SAB de CV 5.625% 11/15/17 350 378 America Movil SAB de CV 5.000% 10/16/19 850 922 America Movil SAB de CV 5.000% 3/30/20 710 779 America Movil SAB de CV 3.125% 7/16/22 200 195 America Movil SAB de CV 6.375% 3/1/35 200 232 America Movil SAB de CV 6.125% 11/15/37 300 333 America Movil SAB de CV 6.125% 3/30/40 2,710 3,005 America Movil SAB de CV 4.375% 7/16/42 425 382 American Tower Corp. 4.500% 1/15/18 1,400 1,473 American Tower Corp. 2.800% 6/1/20 600 598 American Tower Corp. 5.050% 9/1/20 205 223 American Tower Corp. 5.900% 11/1/21 1,500 1,698 American Tower Corp. 5.000% 2/15/24 1,150 1,207 American Tower Corp. 4.000% 6/1/25 425 415 AT&T Corp. 8.250% 11/15/31 1,001 1,335 AT&T Inc. 2.400% 8/15/16 445 449 AT&T Inc. 1.600% 2/15/17 500 502 AT&T Inc. 1.700% 6/1/17 1,975 1,981 AT&T Inc. 5.500% 2/1/18 2,385 2,585 AT&T Inc. 5.600% 5/15/18 250 274 AT&T Inc. 2.375% 11/27/18 950 961 AT&T Inc. 5.800% 2/15/19 325 362 AT&T Inc. 2.300% 3/11/19 625 627 AT&T Inc. 2.450% 6/30/20 1,950 1,924 AT&T Inc. 4.450% 5/15/21 485 518 AT&T Inc. 3.875% 8/15/21 3,615 3,762 AT&T Inc. 3.000% 2/15/22 600 588 AT&T Inc. 3.000% 6/30/22 2,000 1,955 AT&T Inc. 2.625% 12/1/22 875 832 AT&T Inc. 3.900% 3/11/24 450 458 AT&T Inc. 3.400% 5/15/25 1,250 1,193 AT&T Inc. 6.450% 6/15/34 945 1,077 AT&T Inc. 4.500% 5/15/35 800 730 AT&T Inc. 6.500% 9/1/37 448 508 AT&T Inc. 6.300% 1/15/38 885 968 AT&T Inc. 6.400% 5/15/38 550 630 AT&T Inc. 6.550% 2/15/39 760 860 AT&T Inc. 5.350% 9/1/40 2,555 2,524 AT&T Inc. 5.550% 8/15/41 210 213 AT&T Inc. 4.300% 12/15/42 1,773 1,524 AT&T Inc. 4.800% 6/15/44 2,000 1,848 AT&T Inc. 4.350% 6/15/45 1,306 1,123 AT&T Inc. 4.750% 5/15/46 2,500 2,293 AT&T Mobility LLC 7.125% 12/15/31 400 496 Bellsouth Capital Funding Corp. 7.875% 2/15/30 328 402 BellSouth Corp. 6.875% 10/15/31 231 265 BellSouth Corp. 6.550% 6/15/34 261 287 BellSouth Corp. 6.000% 11/15/34 119 123 BellSouth Telecommunications LLC 6.375% 6/1/28 790 887 British Telecommunications plc 1.250% 2/14/17 150 150 British Telecommunications plc 5.950% 1/15/18 1,440 1,576 British Telecommunications plc 2.350% 2/14/19 200 201 British Telecommunications plc 9.625% 12/15/30 1,700 2,538 CBS Corp. 2.300% 8/15/19 350 348 CBS Corp. 5.750% 4/15/20 360 405 CBS Corp. 4.300% 2/15/21 550 585 CBS Corp. 3.375% 3/1/22 725 720 CBS Corp. 4.000% 1/15/26 500 492 CBS Corp. 7.875% 7/30/30 300 390 CBS Corp. 5.500% 5/15/33 200 197 CBS Corp. 4.850% 7/1/42 225 208 CBS Corp. 4.900% 8/15/44 750 695 CBS Corp. 4.600% 1/15/45 450 397 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 1,000 991 8 CCO Safari II LLC 3.579% 7/23/20 1,950 1,936 8 CCO Safari II LLC 4.464% 7/23/22 750 749 8 CCO Safari II LLC 4.908% 7/23/25 2,950 2,937 8 CCO Safari II LLC 6.384% 10/23/35 1,300 1,314 8 CCO Safari II LLC 6.484% 10/23/45 2,275 2,292 8 CCO Safari II LLC 6.834% 10/23/55 325 324 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,548 Comcast Cable Communications LLC 8.875% 5/1/17 850 951 Comcast Corp. 5.700% 5/15/18 1,475 1,632 Comcast Corp. 5.700% 7/1/19 3,305 3,744 Comcast Corp. 3.125% 7/15/22 100 102 Comcast Corp. 2.850% 1/15/23 900 897 Comcast Corp. 3.600% 3/1/24 225 233 Comcast Corp. 3.375% 8/15/25 1,000 1,008 Comcast Corp. 4.250% 1/15/33 2,450 2,430 Comcast Corp. 7.050% 3/15/33 1,000 1,323 Comcast Corp. 5.650% 6/15/35 1,450 1,660 Comcast Corp. 4.400% 8/15/35 500 507 Comcast Corp. 6.500% 11/15/35 1,075 1,369 Comcast Corp. 6.450% 3/15/37 900 1,140 Comcast Corp. 6.950% 8/15/37 1,220 1,607 Comcast Corp. 6.400% 5/15/38 600 751 Comcast Corp. 4.650% 7/15/42 2,410 2,478 Comcast Corp. 4.500% 1/15/43 225 227 Comcast Corp. 4.600% 8/15/45 1,700 1,737 COX Communications Inc. 5.500% 10/1/15 600 600 Deutsche Telekom International Finance BV 6.750% 8/20/18 325 370 Deutsche Telekom International Finance BV 6.000% 7/8/19 775 881 Deutsche Telekom International Finance BV 8.750% 6/15/30 2,750 3,950 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 1,880 2,108 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 1,150 1,257 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 425 455 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 925 1,009 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.450% 4/1/24 1,075 1,104 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.950% 1/15/25 2,225 2,182 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 275 295 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 1,225 1,342 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 825 775 Discovery Communications LLC 5.050% 6/1/20 1,150 1,252 Discovery Communications LLC 4.375% 6/15/21 205 213 Discovery Communications LLC 3.300% 5/15/22 125 123 Discovery Communications LLC 3.250% 4/1/23 500 474 Discovery Communications LLC 3.450% 3/15/25 1,450 1,341 Discovery Communications LLC 4.950% 5/15/42 225 198 Discovery Communications LLC 4.875% 4/1/43 175 152 Embarq Corp. 7.995% 6/1/36 855 885 Grupo Televisa SAB 6.000% 5/15/18 1,400 1,529 Grupo Televisa SAB 6.625% 3/18/25 450 539 Grupo Televisa SAB 6.625% 1/15/40 500 552 GTE Corp. 6.940% 4/15/28 325 390 Historic TW Inc. 6.625% 5/15/29 200 245 Interpublic Group of Cos. Inc. 3.750% 2/15/23 1,000 984 Interpublic Group of Cos. Inc. 4.200% 4/15/24 825 826 Koninklijke KPN NV 8.375% 10/1/30 600 791 McGraw Hill Financial Inc. 5.900% 11/15/17 150 161 8 McGraw Hill Financial Inc. 2.500% 8/15/18 375 378 8 McGraw Hill Financial Inc. 3.300% 8/14/20 450 458 8 McGraw Hill Financial Inc. 4.000% 6/15/25 450 448 8 McGraw Hill Financial Inc. 4.400% 2/15/26 875 888 McGraw Hill Financial Inc. 6.550% 11/15/37 350 405 Moody's Corp. 2.750% 7/15/19 400 407 Moody's Corp. 4.500% 9/1/22 1,800 1,898 Moody's Corp. 5.250% 7/15/44 275 292 NBCUniversal Media LLC 5.150% 4/30/20 925 1,043 NBCUniversal Media LLC 4.375% 4/1/21 205 224 NBCUniversal Media LLC 6.400% 4/30/40 350 439 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,283 NBCUniversal Media LLC 4.450% 1/15/43 100 100 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 218 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 100 100 Omnicom Group Inc. 6.250% 7/15/19 675 775 Omnicom Group Inc. 4.450% 8/15/20 500 539 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,112 Omnicom Group Inc. 3.650% 11/1/24 900 889 Orange SA 2.750% 2/6/19 900 927 Orange SA 5.375% 7/8/19 1,025 1,144 Orange SA 4.125% 9/14/21 902 968 Orange SA 9.000% 3/1/31 1,735 2,469 Orange SA 5.375% 1/13/42 25 27 Orange SA 5.500% 2/6/44 575 627 Pacific Bell Telephone Co. 7.125% 3/15/26 200 244 Qwest Corp. 6.500% 6/1/17 275 294 Qwest Corp. 6.750% 12/1/21 410 440 Qwest Corp. 7.250% 9/15/25 175 189 Qwest Corp. 6.875% 9/15/33 2,018 1,947 Qwest Corp. 7.125% 11/15/43 550 537 RELX Capital Inc. 8.625% 1/15/19 259 309 RELX Capital Inc. 3.125% 10/15/22 705 693 Rogers Communications Inc. 6.800% 8/15/18 950 1,077 Rogers Communications Inc. 3.000% 3/15/23 230 221 Rogers Communications Inc. 4.100% 10/1/23 225 233 Rogers Communications Inc. 4.500% 3/15/43 540 510 Rogers Communications Inc. 5.000% 3/15/44 1,100 1,121 Scripps Networks Interactive Inc. 2.750% 11/15/19 500 500 Scripps Networks Interactive Inc. 2.800% 6/15/20 325 322 Scripps Networks Interactive Inc. 3.900% 11/15/24 250 245 Telefonica Emisiones SAU 3.192% 4/27/18 1,025 1,048 Telefonica Emisiones SAU 5.877% 7/15/19 910 1,013 Telefonica Emisiones SAU 5.134% 4/27/20 705 775 Telefonica Emisiones SAU 5.462% 2/16/21 350 390 Telefonica Emisiones SAU 4.570% 4/27/23 1,000 1,041 Telefonica Emisiones SAU 7.045% 6/20/36 1,485 1,761 Telefonica Europe BV 8.250% 9/15/30 750 985 Thomson Reuters Corp. 1.300% 2/23/17 450 449 Thomson Reuters Corp. 6.500% 7/15/18 50 56 Thomson Reuters Corp. 4.700% 10/15/19 125 137 Thomson Reuters Corp. 4.300% 11/23/23 600 624 Thomson Reuters Corp. 5.500% 8/15/35 350 376 Thomson Reuters Corp. 5.850% 4/15/40 1,425 1,561 Thomson Reuters Corp. 5.650% 11/23/43 625 675 Time Warner Cable Inc. 5.850% 5/1/17 825 876 Time Warner Cable Inc. 6.750% 7/1/18 475 529 Time Warner Cable Inc. 8.750% 2/14/19 1,250 1,469 Time Warner Cable Inc. 8.250% 4/1/19 700 817 Time Warner Cable Inc. 5.000% 2/1/20 2,045 2,197 Time Warner Cable Inc. 4.125% 2/15/21 500 518 Time Warner Cable Inc. 4.000% 9/1/21 850 866 Time Warner Cable Inc. 6.550% 5/1/37 550 542 Time Warner Cable Inc. 7.300% 7/1/38 1,000 1,048 Time Warner Cable Inc. 6.750% 6/15/39 1,600 1,593 Time Warner Cable Inc. 5.500% 9/1/41 750 685 Time Warner Cable Inc. 4.500% 9/15/42 800 632 Time Warner Cos. Inc. 6.950% 1/15/28 1,795 2,223 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 980 Time Warner Entertainment Co. LP 8.375% 7/15/33 200 232 Time Warner Inc. 2.100% 6/1/19 550 550 Time Warner Inc. 4.875% 3/15/20 1,240 1,373 Time Warner Inc. 4.700% 1/15/21 700 766 Time Warner Inc. 4.750% 3/29/21 600 654 Time Warner Inc. 4.000% 1/15/22 205 214 Time Warner Inc. 4.050% 12/15/23 75 77 Time Warner Inc. 3.550% 6/1/24 525 520 Time Warner Inc. 3.600% 7/15/25 825 809 Time Warner Inc. 7.625% 4/15/31 835 1,070 Time Warner Inc. 7.700% 5/1/32 1,840 2,396 Time Warner Inc. 6.200% 3/15/40 150 171 Time Warner Inc. 6.100% 7/15/40 825 932 Time Warner Inc. 6.250% 3/29/41 325 376 Time Warner Inc. 5.375% 10/15/41 205 215 Time Warner Inc. 4.900% 6/15/42 250 249 Time Warner Inc. 5.350% 12/15/43 125 132 Time Warner Inc. 4.650% 6/1/44 525 500 Verizon Communications Inc. 2.000% 11/1/16 825 834 Verizon Communications Inc. 1.350% 6/9/17 2,500 2,496 Verizon Communications Inc. 1.100% 11/1/17 200 198 Verizon Communications Inc. 5.500% 2/15/18 925 1,004 Verizon Communications Inc. 6.100% 4/15/18 155 172 Verizon Communications Inc. 3.650% 9/14/18 2,630 2,768 Verizon Communications Inc. 6.350% 4/1/19 1,000 1,139 Verizon Communications Inc. 2.625% 2/21/20 1,223 1,230 Verizon Communications Inc. 4.500% 9/15/20 1,505 1,628 Verizon Communications Inc. 3.450% 3/15/21 300 307 Verizon Communications Inc. 4.600% 4/1/21 1,440 1,557 Verizon Communications Inc. 3.000% 11/1/21 850 848 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,064 Verizon Communications Inc. 2.450% 11/1/22 1,925 1,813 Verizon Communications Inc. 5.150% 9/15/23 5,515 6,095 Verizon Communications Inc. 4.150% 3/15/24 1,300 1,347 Verizon Communications Inc. 3.500% 11/1/24 1,000 984 Verizon Communications Inc. 7.750% 12/1/30 785 1,038 Verizon Communications Inc. 6.400% 9/15/33 1,538 1,762 Verizon Communications Inc. 5.050% 3/15/34 675 673 Verizon Communications Inc. 4.400% 11/1/34 1,125 1,044 Verizon Communications Inc. 5.850% 9/15/35 500 542 Verizon Communications Inc. 4.272% 1/15/36 2,969 2,688 Verizon Communications Inc. 6.250% 4/1/37 775 869 Verizon Communications Inc. 6.400% 2/15/38 835 957 Verizon Communications Inc. 6.900% 4/15/38 225 272 Verizon Communications Inc. 7.350% 4/1/39 1,200 1,495 Verizon Communications Inc. 6.000% 4/1/41 445 486 Verizon Communications Inc. 4.750% 11/1/41 625 582 Verizon Communications Inc. 3.850% 11/1/42 1,250 1,037 Verizon Communications Inc. 6.550% 9/15/43 2,698 3,187 Verizon Communications Inc. 4.862% 8/21/46 1,967 1,843 Verizon Communications Inc. 4.522% 9/15/48 3,291 2,899 Verizon Communications Inc. 5.012% 8/21/54 3,638 3,296 Verizon Communications Inc. 4.672% 3/15/55 4,302 3,689 Verizon Maryland LLC 5.125% 6/15/33 1,000 1,006 Verizon New England Inc. 7.875% 11/15/29 250 320 Verizon New York Inc. 7.375% 4/1/32 500 582 Viacom Inc. 2.500% 12/15/16 250 253 Viacom Inc. 3.500% 4/1/17 540 553 Viacom Inc. 2.500% 9/1/18 175 176 Viacom Inc. 2.200% 4/1/19 625 610 Viacom Inc. 5.625% 9/15/19 850 936 Viacom Inc. 2.750% 12/15/19 825 824 Viacom Inc. 4.500% 3/1/21 245 254 Viacom Inc. 3.875% 12/15/21 275 270 Viacom Inc. 3.125% 6/15/22 75 70 Viacom Inc. 4.250% 9/1/23 175 171 Viacom Inc. 3.875% 4/1/24 625 584 Viacom Inc. 4.850% 12/15/34 375 325 Viacom Inc. 6.875% 4/30/36 915 955 Viacom Inc. 4.375% 3/15/43 212 156 Viacom Inc. 5.850% 9/1/43 1,075 995 Viacom Inc. 5.250% 4/1/44 650 565 Vodafone Group plc 5.625% 2/27/17 2,060 2,182 Vodafone Group plc 1.625% 3/20/17 625 626 Vodafone Group plc 1.250% 9/26/17 1,350 1,342 Vodafone Group plc 1.500% 2/19/18 1,450 1,441 Vodafone Group plc 4.625% 7/15/18 125 133 Vodafone Group plc 5.450% 6/10/19 775 859 Vodafone Group plc 2.500% 9/26/22 200 186 Vodafone Group plc 2.950% 2/19/23 545 516 Vodafone Group plc 7.875% 2/15/30 425 530 Vodafone Group plc 6.250% 11/30/32 350 386 Vodafone Group plc 6.150% 2/27/37 755 814 Vodafone Group plc 4.375% 2/19/43 675 589 Walt Disney Co. 1.350% 8/16/16 165 166 Walt Disney Co. 0.875% 5/30/17 700 700 Walt Disney Co. 1.100% 12/1/17 850 850 Walt Disney Co. 1.850% 5/30/19 725 730 Walt Disney Co. 2.150% 9/17/20 1,100 1,104 Walt Disney Co. 2.350% 12/1/22 25 25 Walt Disney Co. 3.150% 9/17/25 1,200 1,216 Walt Disney Co. 4.375% 8/16/41 225 234 Walt Disney Co. 4.125% 12/1/41 350 352 Walt Disney Co. 3.700% 12/1/42 450 422 Walt Disney Co. 4.125% 6/1/44 900 904 WPP Finance 2010 4.750% 11/21/21 221 242 WPP Finance 2010 3.750% 9/19/24 525 524 WPP Finance 2010 5.125% 9/7/42 1,050 1,035 Consumer Cyclical (0.8%) Advance Auto Parts Inc. 4.500% 1/15/22 175 185 Advance Auto Parts Inc. 4.500% 12/1/23 400 420 8 Alibaba Group Holding Ltd. 1.625% 11/28/17 1,025 1,017 8 Alibaba Group Holding Ltd. 2.500% 11/28/19 1,325 1,303 8 Alibaba Group Holding Ltd. 3.125% 11/28/21 300 288 8 Alibaba Group Holding Ltd. 3.600% 11/28/24 1,400 1,305 8 Alibaba Group Holding Ltd. 4.500% 11/28/34 600 552 Amazon.com Inc. 1.200% 11/29/17 650 647 Amazon.com Inc. 2.600% 12/5/19 1,650 1,693 Amazon.com Inc. 3.300% 12/5/21 750 777 Amazon.com Inc. 2.500% 11/29/22 475 460 Amazon.com Inc. 3.800% 12/5/24 400 413 Amazon.com Inc. 4.800% 12/5/34 1,000 1,027 Amazon.com Inc. 4.950% 12/5/44 1,000 1,022 American Honda Finance Corp. 1.125% 10/7/16 600 602 American Honda Finance Corp. 1.200% 7/14/17 300 299 American Honda Finance Corp. 1.550% 12/11/17 1,700 1,707 American Honda Finance Corp. 1.600% 7/13/18 500 500 American Honda Finance Corp. 2.125% 10/10/18 450 455 American Honda Finance Corp. 2.250% 8/15/19 800 804 American Honda Finance Corp. 2.450% 9/24/20 525 524 Automatic Data Processing Inc. 2.250% 9/15/20 650 653 Automatic Data Processing Inc. 3.375% 9/15/25 675 685 AutoNation Inc. 6.750% 4/15/18 250 279 AutoNation Inc. 3.350% 1/15/21 175 177 AutoNation Inc. 4.500% 10/1/25 200 204 AutoZone Inc. 1.300% 1/13/17 350 351 AutoZone Inc. 7.125% 8/1/18 750 852 AutoZone Inc. 3.700% 4/15/22 1,350 1,389 AutoZone Inc. 3.125% 7/15/23 275 272 Bed Bath & Beyond Inc. 3.749% 8/1/24 100 101 Bed Bath & Beyond Inc. 4.915% 8/1/34 175 166 Bed Bath & Beyond Inc. 5.165% 8/1/44 425 404 Block Financial LLC 4.125% 10/1/20 313 313 Block Financial LLC 5.500% 11/1/22 300 319 Block Financial LLC 5.250% 10/1/25 325 325 BorgWarner Inc. 4.625% 9/15/20 50 55 BorgWarner Inc. 3.375% 3/15/25 250 244 BorgWarner Inc. 4.375% 3/15/45 500 450 Brinker International Inc. 2.600% 5/15/18 25 25 Brinker International Inc. 3.875% 5/15/23 350 342 Carnival Corp. 3.950% 10/15/20 450 473 Coach Inc. 4.250% 4/1/25 350 337 Costco Wholesale Corp. 5.500% 3/15/17 875 934 Costco Wholesale Corp. 1.125% 12/15/17 1,525 1,523 Costco Wholesale Corp. 1.750% 2/15/20 25 25 Cummins Inc. 3.650% 10/1/23 350 365 Cummins Inc. 7.125% 3/1/28 50 66 Cummins Inc. 4.875% 10/1/43 800 857 CVS Health Corp. 1.200% 12/5/16 150 150 CVS Health Corp. 5.750% 6/1/17 307 329 CVS Health Corp. 1.900% 7/20/18 7,000 7,047 CVS Health Corp. 2.250% 12/5/18 375 381 CVS Health Corp. 4.750% 5/18/20 625 685 CVS Health Corp. 2.800% 7/20/20 500 507 CVS Health Corp. 3.500% 7/20/22 625 646 CVS Health Corp. 2.750% 12/1/22 975 959 CVS Health Corp. 4.000% 12/5/23 660 698 CVS Health Corp. 3.875% 7/20/25 1,975 2,035 CVS Health Corp. 4.875% 7/20/35 1,325 1,390 CVS Health Corp. 5.750% 5/15/41 1,255 1,454 CVS Health Corp. 5.300% 12/5/43 425 469 CVS Health Corp. 5.125% 7/20/45 2,050 2,203 Daimler Finance North America LLC 8.500% 1/18/31 905 1,276 Darden Restaurants Inc. 6.450% 10/15/17 150 163 Delphi Corp. 5.000% 2/15/23 450 462 Delphi Corp. 4.150% 3/15/24 475 479 Dollar General Corp. 3.250% 4/15/23 950 906 eBay Inc. 1.350% 7/15/17 625 621 eBay Inc. 2.200% 8/1/19 1,100 1,087 eBay Inc. 3.250% 10/15/20 125 128 eBay Inc. 2.875% 8/1/21 450 439 eBay Inc. 2.600% 7/15/22 950 877 eBay Inc. 3.450% 8/1/24 600 569 eBay Inc. 4.000% 7/15/42 75 58 Expedia Inc. 5.950% 8/15/20 1,750 1,940 Ford Motor Co. 6.625% 10/1/28 575 666 Ford Motor Co. 6.375% 2/1/29 275 310 Ford Motor Co. 7.450% 7/16/31 1,325 1,647 Ford Motor Co. 4.750% 1/15/43 700 654 Ford Motor Co. 7.400% 11/1/46 300 391 Ford Motor Credit Co. LLC 8.000% 12/15/16 300 322 Ford Motor Credit Co. LLC 4.250% 2/3/17 1,650 1,704 Ford Motor Credit Co. LLC 6.625% 8/15/17 2,025 2,186 Ford Motor Credit Co. LLC 1.724% 12/6/17 600 595 Ford Motor Credit Co. LLC 2.145% 1/9/18 2,000 1,993 Ford Motor Credit Co. LLC 2.375% 1/16/18 163 163 Ford Motor Credit Co. LLC 5.000% 5/15/18 2,425 2,580 Ford Motor Credit Co. LLC 2.875% 10/1/18 390 394 Ford Motor Credit Co. LLC 2.597% 11/4/19 750 741 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 928 Ford Motor Credit Co. LLC 2.459% 3/27/20 200 195 Ford Motor Credit Co. LLC 3.157% 8/4/20 900 898 Ford Motor Credit Co. LLC 5.750% 2/1/21 450 504 Ford Motor Credit Co. LLC 5.875% 8/2/21 725 818 Ford Motor Credit Co. LLC 3.219% 1/9/22 2,850 2,796 Ford Motor Credit Co. LLC 4.250% 9/20/22 575 594 Ford Motor Credit Co. LLC 4.375% 8/6/23 850 881 Ford Motor Credit Co. LLC 3.664% 9/8/24 500 486 Ford Motor Credit Co. LLC 4.134% 8/4/25 300 298 Gap Inc. 5.950% 4/12/21 1,350 1,465 General Motors Co. 3.500% 10/2/18 425 428 General Motors Co. 4.875% 10/2/23 980 992 General Motors Co. 5.000% 4/1/35 680 630 General Motors Co. 6.250% 10/2/43 810 859 General Motors Co. 5.200% 4/1/45 965 905 General Motors Financial Co. Inc. 2.625% 7/10/17 235 235 General Motors Financial Co. Inc. 4.750% 8/15/17 475 492 General Motors Financial Co. Inc. 3.000% 9/25/17 155 157 General Motors Financial Co. Inc. 3.250% 5/15/18 335 338 General Motors Financial Co. Inc. 6.750% 6/1/18 825 901 General Motors Financial Co. Inc. 3.500% 7/10/19 525 528 General Motors Financial Co. Inc. 3.150% 1/15/20 1,000 993 General Motors Financial Co. Inc. 3.200% 7/13/20 2,600 2,561 General Motors Financial Co. Inc. 4.375% 9/25/21 375 383 General Motors Financial Co. Inc. 3.450% 4/10/22 490 470 General Motors Financial Co. Inc. 4.250% 5/15/23 425 415 General Motors Financial Co. Inc. 4.000% 1/15/25 650 614 General Motors Financial Co. Inc. 4.300% 7/13/25 1,100 1,070 Harley-Davidson Inc. 3.500% 7/28/25 400 406 Harley-Davidson Inc. 4.625% 7/28/45 350 354 Harman International Industries Inc. 4.150% 5/15/25 275 273 Home Depot Inc. 2.250% 9/10/18 1,925 1,973 Home Depot Inc. 4.400% 4/1/21 600 661 Home Depot Inc. 2.625% 6/1/22 640 640 Home Depot Inc. 2.700% 4/1/23 600 596 Home Depot Inc. 3.750% 2/15/24 900 953 Home Depot Inc. 5.875% 12/16/36 2,045 2,523 Home Depot Inc. 5.950% 4/1/41 375 472 Home Depot Inc. 4.200% 4/1/43 1,250 1,261 Home Depot Inc. 4.875% 2/15/44 1,250 1,387 Home Depot Inc. 4.250% 4/1/46 490 494 Hyatt Hotels Corp. 3.375% 7/15/23 800 780 Johnson Controls Inc. 2.600% 12/1/16 150 153 Johnson Controls Inc. 5.000% 3/30/20 200 218 Johnson Controls Inc. 4.250% 3/1/21 745 785 Johnson Controls Inc. 3.750% 12/1/21 175 180 Johnson Controls Inc. 3.625% 7/2/24 300 292 Johnson Controls Inc. 6.000% 1/15/36 275 303 Johnson Controls Inc. 5.700% 3/1/41 205 219 Johnson Controls Inc. 5.250% 12/1/41 100 101 Johnson Controls Inc. 4.625% 7/2/44 200 184 Johnson Controls Inc. 4.950% 7/2/64 300 269 Kohl's Corp. 4.000% 11/1/21 845 876 Kohl's Corp. 4.250% 7/17/25 325 326 Kohl's Corp. 5.550% 7/17/45 300 294 Lowe's Cos. Inc. 1.625% 4/15/17 925 936 Lowe's Cos. Inc. 6.100% 9/15/17 200 219 Lowe's Cos. Inc. 4.625% 4/15/20 445 491 Lowe's Cos. Inc. 3.750% 4/15/21 205 218 Lowe's Cos. Inc. 3.800% 11/15/21 250 266 Lowe's Cos. Inc. 3.120% 4/15/22 450 459 Lowe's Cos. Inc. 3.875% 9/15/23 300 318 Lowe's Cos. Inc. 3.125% 9/15/24 300 300 Lowe's Cos. Inc. 3.375% 9/15/25 475 480 Lowe's Cos. Inc. 6.875% 2/15/28 192 245 Lowe's Cos. Inc. 5.800% 4/15/40 1,280 1,532 Lowe's Cos. Inc. 5.125% 11/15/41 100 113 Lowe's Cos. Inc. 4.650% 4/15/42 1,200 1,274 Lowe's Cos. Inc. 5.000% 9/15/43 100 111 Lowe's Cos. Inc. 4.250% 9/15/44 225 224 Lowe's Cos. Inc. 4.375% 9/15/45 375 379 Macy's Retail Holdings Inc. 5.900% 12/1/16 239 251 Macy's Retail Holdings Inc. 7.450% 7/15/17 1,000 1,098 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 153 Macy's Retail Holdings Inc. 4.375% 9/1/23 750 775 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 579 Macy's Retail Holdings Inc. 4.500% 12/15/34 800 734 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 303 Macy's Retail Holdings Inc. 5.125% 1/15/42 825 774 Magna International Inc. 3.625% 6/15/24 450 437 Magna International Inc. 4.150% 10/1/25 300 304 Marriott International Inc. 6.375% 6/15/17 50 54 Marriott International Inc. 3.375% 10/15/20 850 880 Marriott International Inc. 2.875% 3/1/21 500 502 Marriott International Inc. 3.125% 10/15/21 350 356 Marriott International Inc. 3.750% 10/1/25 300 298 MasterCard Inc. 2.000% 4/1/19 250 253 MasterCard Inc. 3.375% 4/1/24 625 640 McDonald's Corp. 5.300% 3/15/17 400 424 McDonald's Corp. 5.800% 10/15/17 550 597 McDonald's Corp. 5.350% 3/1/18 880 959 McDonald's Corp. 1.875% 5/29/19 250 250 McDonald's Corp. 2.625% 1/15/22 410 402 McDonald's Corp. 3.375% 5/26/25 1,030 1,034 McDonald's Corp. 6.300% 3/1/38 100 121 McDonald's Corp. 5.700% 2/1/39 225 257 McDonald's Corp. 3.700% 2/15/42 1,225 1,061 McDonald's Corp. 3.625% 5/1/43 275 233 McDonald's Corp. 4.600% 5/26/45 425 424 Metropolitan Museum of Art 3.400% 7/1/45 225 205 NIKE Inc. 2.250% 5/1/23 50 48 NIKE Inc. 3.625% 5/1/43 125 117 Nordstrom Inc. 4.750% 5/1/20 600 666 Nordstrom Inc. 4.000% 10/15/21 585 629 Nordstrom Inc. 6.950% 3/15/28 200 251 Nordstrom Inc. 5.000% 1/15/44 197 211 NVR Inc. 3.950% 9/15/22 400 408 O'Reilly Automotive Inc. 4.875% 1/14/21 50 55 O'Reilly Automotive Inc. 4.625% 9/15/21 550 595 O'Reilly Automotive Inc. 3.800% 9/1/22 355 363 O'Reilly Automotive Inc. 3.850% 6/15/23 150 154 PACCAR Financial Corp. 1.600% 3/15/17 400 403 PACCAR Financial Corp. 1.400% 11/17/17 275 275 PACCAR Financial Corp. 1.450% 3/9/18 250 250 PACCAR Financial Corp. 1.750% 8/14/18 75 75 PACCAR Financial Corp. 2.200% 9/15/19 150 151 PACCAR Financial Corp. 2.500% 8/14/20 225 228 QVC Inc. 3.125% 4/1/19 525 522 QVC Inc. 5.125% 7/2/22 25 26 QVC Inc. 4.375% 3/15/23 75 73 QVC Inc. 4.850% 4/1/24 525 510 QVC Inc. 5.950% 3/15/43 325 300 Ralph Lauren Corp. 2.125% 9/26/18 200 203 Ralph Lauren Corp. 2.625% 8/18/20 225 229 Ross Stores Inc. 3.375% 9/15/24 150 149 Signet UK Finance plc 4.700% 6/15/24 250 253 Staples Inc. 4.375% 1/12/23 300 298 Starbucks Corp. 0.875% 12/5/16 25 25 Starbucks Corp. 2.700% 6/15/22 350 354 Starbucks Corp. 3.850% 10/1/23 800 848 Starbucks Corp. 4.300% 6/15/45 175 180 Starwood Hotels & Resorts Worldwide Inc. 3.125% 2/15/23 250 238 Starwood Hotels & Resorts Worldwide Inc. 4.500% 10/1/34 175 151 Target Corp. 5.375% 5/1/17 200 214 Target Corp. 6.000% 1/15/18 495 547 Target Corp. 2.300% 6/26/19 1,550 1,584 Target Corp. 3.875% 7/15/20 145 158 Target Corp. 2.900% 1/15/22 900 918 Target Corp. 3.500% 7/1/24 1,175 1,228 Target Corp. 6.350% 11/1/32 450 572 Target Corp. 6.500% 10/15/37 750 986 Target Corp. 7.000% 1/15/38 500 691 Target Corp. 4.000% 7/1/42 500 490 Tiffany & Co. 4.900% 10/1/44 175 167 TJX Cos. Inc. 6.950% 4/15/19 175 204 TJX Cos. Inc. 2.750% 6/15/21 400 406 TJX Cos. Inc. 2.500% 5/15/23 2,100 2,033 Toyota Motor Credit Corp. 2.050% 1/12/17 950 964 Toyota Motor Credit Corp. 1.250% 10/5/17 1,450 1,451 Toyota Motor Credit Corp. 1.375% 1/10/18 825 824 Toyota Motor Credit Corp. 1.450% 1/12/18 300 300 Toyota Motor Credit Corp. 2.000% 10/24/18 1,125 1,133 Toyota Motor Credit Corp. 2.100% 1/17/19 1,000 1,009 Toyota Motor Credit Corp. 2.125% 7/18/19 1,000 1,002 Toyota Motor Credit Corp. 2.150% 3/12/20 1,500 1,503 Toyota Motor Credit Corp. 4.250% 1/11/21 300 330 Toyota Motor Credit Corp. 2.750% 5/17/21 500 506 Toyota Motor Credit Corp. 3.400% 9/15/21 305 316 Toyota Motor Credit Corp. 3.300% 1/12/22 650 672 Toyota Motor Credit Corp. 2.800% 7/13/22 500 503 Toyota Motor Credit Corp. 2.625% 1/10/23 550 542 VF Corp. 5.950% 11/1/17 250 273 VF Corp. 3.500% 9/1/21 380 403 VF Corp. 6.450% 11/1/37 1,150 1,495 Wal-Mart Stores Inc. 5.375% 4/5/17 200 214 Wal-Mart Stores Inc. 5.800% 2/15/18 655 727 Wal-Mart Stores Inc. 1.125% 4/11/18 2,225 2,224 Wal-Mart Stores Inc. 1.950% 12/15/18 750 766 Wal-Mart Stores Inc. 3.625% 7/8/20 50 54 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,204 Wal-Mart Stores Inc. 4.250% 4/15/21 1,615 1,788 Wal-Mart Stores Inc. 2.550% 4/11/23 575 568 Wal-Mart Stores Inc. 3.300% 4/22/24 1,425 1,471 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,925 Wal-Mart Stores Inc. 5.250% 9/1/35 455 526 Wal-Mart Stores Inc. 6.500% 8/15/37 1,910 2,515 Wal-Mart Stores Inc. 6.200% 4/15/38 800 1,024 Wal-Mart Stores Inc. 5.000% 10/25/40 1,265 1,419 Wal-Mart Stores Inc. 5.625% 4/15/41 1,615 1,948 Wal-Mart Stores Inc. 4.000% 4/11/43 575 563 Wal-Mart Stores Inc. 4.750% 10/2/43 1,625 1,749 Wal-Mart Stores Inc. 4.300% 4/22/44 1,200 1,228 Walgreen Co. 5.250% 1/15/19 206 227 Walgreen Co. 4.400% 9/15/42 300 270 Walgreens Boots Alliance Inc. 1.750% 11/17/17 800 803 Walgreens Boots Alliance Inc. 2.700% 11/18/19 600 607 Walgreens Boots Alliance Inc. 3.300% 11/18/21 1,250 1,265 Walgreens Boots Alliance Inc. 3.800% 11/18/24 1,025 1,018 Walgreens Boots Alliance Inc. 4.500% 11/18/34 500 474 Walgreens Boots Alliance Inc. 4.800% 11/18/44 975 931 Western Union Co. 5.930% 10/1/16 400 418 Western Union Co. 6.200% 11/17/36 325 316 Wyndham Worldwide Corp. 2.950% 3/1/17 425 430 Wyndham Worldwide Corp. 2.500% 3/1/18 250 250 Wyndham Worldwide Corp. 4.250% 3/1/22 500 497 Wyndham Worldwide Corp. 3.900% 3/1/23 175 170 Yum! Brands Inc. 5.300% 9/15/19 479 530 YUM! Brands Inc. 3.750% 11/1/21 100 103 Yum! Brands Inc. 6.875% 11/15/37 500 589 Yum! Brands Inc. 5.350% 11/1/43 175 168 Consumer Noncyclical (1.6%) Abbott Laboratories 5.125% 4/1/19 646 716 Abbott Laboratories 2.000% 3/15/20 750 748 Abbott Laboratories 2.550% 3/15/22 500 493 Abbott Laboratories 2.950% 3/15/25 1,000 975 Abbott Laboratories 6.150% 11/30/37 550 679 Abbott Laboratories 6.000% 4/1/39 200 246 Abbott Laboratories 5.300% 5/27/40 345 395 AbbVie Inc. 1.750% 11/6/17 2,525 2,532 AbbVie Inc. 1.800% 5/14/18 1,950 1,944 AbbVie Inc. 2.000% 11/6/18 900 903 AbbVie Inc. 2.500% 5/14/20 2,175 2,161 AbbVie Inc. 2.900% 11/6/22 2,850 2,792 AbbVie Inc. 3.200% 11/6/22 650 646 AbbVie Inc. 3.600% 5/14/25 2,420 2,388 AbbVie Inc. 4.500% 5/14/35 1,495 1,420 AbbVie Inc. 4.400% 11/6/42 1,389 1,270 AbbVie Inc. 4.700% 5/14/45 1,747 1,696 Actavis Funding SCS 1.850% 3/1/17 800 801 Actavis Funding SCS 1.300% 6/15/17 1,200 1,193 Actavis Funding SCS 2.350% 3/12/18 1,850 1,855 Actavis Funding SCS 3.000% 3/12/20 2,237 2,252 Actavis Funding SCS 3.450% 3/15/22 1,957 1,932 Actavis Funding SCS 3.850% 6/15/24 550 539 Actavis Funding SCS 3.800% 3/15/25 2,607 2,527 Actavis Funding SCS 4.550% 3/15/35 1,525 1,401 Actavis Funding SCS 4.850% 6/15/44 1,995 1,837 Actavis Funding SCS 4.750% 3/15/45 775 704 Actavis Inc. 1.875% 10/1/17 1,000 998 Actavis Inc. 3.250% 10/1/22 1,950 1,902 Actavis Inc. 4.625% 10/1/42 625 578 Agilent Technologies Inc. 5.000% 7/15/20 600 655 Agilent Technologies Inc. 3.200% 10/1/22 1,000 989 Allergan Inc. 1.350% 3/15/18 175 172 Allergan Inc. 2.800% 3/15/23 225 209 5 Allina Health System 4.805% 11/15/45 175 179 Altria Group Inc. 9.250% 8/6/19 613 765 Altria Group Inc. 2.625% 1/14/20 2,200 2,223 Altria Group Inc. 4.750% 5/5/21 675 735 Altria Group Inc. 2.850% 8/9/22 1,250 1,225 Altria Group Inc. 2.950% 5/2/23 200 194 Altria Group Inc. 4.000% 1/31/24 100 104 Altria Group Inc. 9.950% 11/10/38 869 1,387 Altria Group Inc. 10.200% 2/6/39 778 1,278 Altria Group Inc. 4.500% 5/2/43 375 359 Altria Group Inc. 5.375% 1/31/44 775 841 AmerisourceBergen Corp. 1.150% 5/15/17 200 199 AmerisourceBergen Corp. 3.500% 11/15/21 850 883 AmerisourceBergen Corp. 3.400% 5/15/24 300 300 AmerisourceBergen Corp. 3.250% 3/1/25 375 366 AmerisourceBergen Corp. 4.250% 3/1/45 400 369 Amgen Inc. 2.500% 11/15/16 390 398 Amgen Inc. 2.125% 5/15/17 1,075 1,089 Amgen Inc. 1.250% 5/22/17 700 700 Amgen Inc. 5.850% 6/1/17 125 134 Amgen Inc. 5.700% 2/1/19 780 866 Amgen Inc. 2.200% 5/22/19 1,600 1,608 Amgen Inc. 2.125% 5/1/20 495 489 Amgen Inc. 3.450% 10/1/20 275 286 Amgen Inc. 4.100% 6/15/21 1,360 1,450 Amgen Inc. 3.875% 11/15/21 840 884 Amgen Inc. 2.700% 5/1/22 225 221 Amgen Inc. 3.625% 5/15/22 625 639 Amgen Inc. 3.625% 5/22/24 1,000 1,004 Amgen Inc. 3.125% 5/1/25 525 502 Amgen Inc. 6.375% 6/1/37 400 482 Amgen Inc. 6.900% 6/1/38 625 793 Amgen Inc. 6.400% 2/1/39 700 836 Amgen Inc. 5.750% 3/15/40 669 741 Amgen Inc. 4.950% 10/1/41 100 101 Amgen Inc. 5.150% 11/15/41 1,461 1,513 Amgen Inc. 5.650% 6/15/42 685 767 Amgen Inc. 5.375% 5/15/43 925 996 Amgen Inc. 4.400% 5/1/45 350 322 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 272 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,139 Anheuser-Busch Cos. LLC 6.500% 5/1/42 400 501 Anheuser-Busch InBev Finance Inc. 1.125% 1/27/17 142 142 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 1,800 1,804 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 478 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 400 406 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 879 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 925 902 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 1,867 1,866 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 3,020 3,548 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 440 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,050 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 2,265 2,506 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 100 96 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,035 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 296 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 750 653 Archer-Daniels-Midland Co. 5.450% 3/15/18 120 131 Archer-Daniels-Midland Co. 4.479% 3/1/21 631 699 Archer-Daniels-Midland Co. 5.935% 10/1/32 280 342 Archer-Daniels-Midland Co. 4.535% 3/26/42 350 370 Archer-Daniels-Midland Co. 4.016% 4/16/43 250 241 5 Ascension Health 4.847% 11/15/53 625 678 AstraZeneca plc 5.900% 9/15/17 285 311 AstraZeneca plc 1.950% 9/18/19 625 628 AstraZeneca plc 6.450% 9/15/37 1,705 2,212 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 100 111 8 Baxalta Inc. 2.000% 6/22/18 225 224 8 Baxalta Inc. 2.875% 6/23/20 675 677 8 Baxalta Inc. 3.600% 6/23/22 325 329 8 Baxalta Inc. 4.000% 6/23/25 1,150 1,152 8 Baxalta Inc. 5.250% 6/23/45 705 698 Beam Suntory Inc. 1.750% 6/15/18 350 349 Beam Suntory Inc. 3.250% 5/15/22 25 25 Beam Suntory Inc. 3.250% 6/15/23 50 49 Becton Dickinson & Co. 1.750% 11/8/16 60 60 Becton Dickinson & Co. 1.800% 12/15/17 1,400 1,407 Becton Dickinson & Co. 5.000% 5/15/19 50 55 Becton Dickinson & Co. 6.375% 8/1/19 240 274 Becton Dickinson & Co. 2.675% 12/15/19 775 787 Becton Dickinson & Co. 3.250% 11/12/20 1,500 1,536 Becton Dickinson & Co. 3.125% 11/8/21 440 445 Becton Dickinson & Co. 3.734% 12/15/24 1,050 1,070 Becton Dickinson & Co. 6.000% 5/15/39 400 461 Becton Dickinson & Co. 4.685% 12/15/44 750 750 Becton Dickinson and Co. 3.875% 5/15/24 436 450 Biogen Inc. 6.875% 3/1/18 225 252 Biogen Inc. 2.900% 9/15/20 710 715 Biogen Inc. 3.625% 9/15/22 500 504 Biogen Inc. 4.050% 9/15/25 975 987 Biogen Inc. 5.200% 9/15/45 1,175 1,190 Boston Scientific Corp. 2.650% 10/1/18 1,750 1,773 Boston Scientific Corp. 6.000% 1/15/20 1,225 1,378 Boston Scientific Corp. 3.375% 5/15/22 200 199 Boston Scientific Corp. 4.125% 10/1/23 125 128 Boston Scientific Corp. 3.850% 5/15/25 300 294 Boston Scientific Corp. 7.000% 11/15/35 225 268 Boston Scientific Corp. 7.375% 1/15/40 150 190 Bottling Group LLC 5.125% 1/15/19 525 580 Bristol-Myers Squibb Co. 1.750% 3/1/19 175 176 Bristol-Myers Squibb Co. 2.000% 8/1/22 1,075 1,029 Bristol-Myers Squibb Co. 3.250% 11/1/23 250 259 Bristol-Myers Squibb Co. 5.875% 11/15/36 402 496 Bristol-Myers Squibb Co. 6.125% 5/1/38 85 109 Bristol-Myers Squibb Co. 3.250% 8/1/42 295 252 Bristol-Myers Squibb Co. 4.500% 3/1/44 425 448 Brown-Forman Corp. 1.000% 1/15/18 350 345 Brown-Forman Corp. 2.250% 1/15/23 100 96 Brown-Forman Corp. 3.750% 1/15/43 150 139 Brown-Forman Corp. 4.500% 7/15/45 325 339 Bunge Ltd. Finance Corp. 3.200% 6/15/17 250 255 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 928 Campbell Soup Co. 3.050% 7/15/17 50 52 Campbell Soup Co. 4.250% 4/15/21 250 274 Campbell Soup Co. 3.300% 3/19/25 700 692 Campbell Soup Co. 3.800% 8/2/42 200 175 Cardinal Health Inc. 1.700% 3/15/18 250 251 Cardinal Health Inc. 1.950% 6/15/18 800 802 Cardinal Health Inc. 4.625% 12/15/20 515 563 Cardinal Health Inc. 3.200% 3/15/23 325 323 Cardinal Health Inc. 3.750% 9/15/25 500 508 Cardinal Health Inc. 4.600% 3/15/43 175 171 Cardinal Health Inc. 4.900% 9/15/45 450 457 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 200 200 5 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 610 Celgene Corp. 1.900% 8/15/17 250 251 Celgene Corp. 2.125% 8/15/18 475 479 Celgene Corp. 2.300% 8/15/18 600 607 Celgene Corp. 2.250% 5/15/19 450 455 Celgene Corp. 2.875% 8/15/20 450 454 Celgene Corp. 3.950% 10/15/20 800 853 Celgene Corp. 3.250% 8/15/22 500 500 Celgene Corp. 3.550% 8/15/22 250 254 Celgene Corp. 4.000% 8/15/23 450 463 Celgene Corp. 3.625% 5/15/24 900 895 Celgene Corp. 3.875% 8/15/25 1,525 1,525 Celgene Corp. 5.700% 10/15/40 75 82 Celgene Corp. 5.250% 8/15/43 1,750 1,800 Celgene Corp. 4.625% 5/15/44 650 622 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 150 147 Church & Dwight Co. Inc. 2.450% 12/15/19 400 407 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 325 316 Clorox Co. 3.800% 11/15/21 175 186 Clorox Co. 3.500% 12/15/24 600 603 Coca-Cola Co. 1.150% 4/1/18 757 757 Coca-Cola Co. 1.650% 11/1/18 425 429 Coca-Cola Co. 2.450% 11/1/20 800 813 Coca-Cola Co. 3.150% 11/15/20 1,052 1,104 Coca-Cola Co. 3.300% 9/1/21 1,210 1,268 Coca-Cola Co. 3.200% 11/1/23 1,650 1,694 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 631 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 375 407 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 1,200 1,236 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,300 1,427 Colgate-Palmolive Co. 1.300% 1/15/17 650 656 Colgate-Palmolive Co. 1.750% 3/15/19 450 454 Colgate-Palmolive Co. 2.450% 11/15/21 165 168 Colgate-Palmolive Co. 1.950% 2/1/23 500 480 Colgate-Palmolive Co. 2.100% 5/1/23 275 266 Colgate-Palmolive Co. 3.250% 3/15/24 375 390 Colgate-Palmolive Co. 4.000% 8/15/45 375 378 ConAgra Foods Inc. 1.900% 1/25/18 600 596 ConAgra Foods Inc. 3.250% 9/15/22 1,500 1,459 ConAgra Foods Inc. 3.200% 1/25/23 1,447 1,385 ConAgra Foods Inc. 7.125% 10/1/26 450 534 ConAgra Foods Inc. 7.000% 10/1/28 100 121 ConAgra Foods Inc. 6.625% 8/15/39 200 218 ConAgra Foods Inc. 4.650% 1/25/43 99 90 Covidien International Finance SA 6.000% 10/15/17 905 989 Covidien International Finance SA 3.200% 6/15/22 1,500 1,503 Covidien International Finance SA 6.550% 10/15/37 630 810 CR Bard Inc. 1.375% 1/15/18 1,825 1,812 CR Bard Inc. 4.400% 1/15/21 165 178 Delhaize Group SA 5.700% 10/1/40 1,150 1,223 DENTSPLY International Inc. 4.125% 8/15/21 275 286 Diageo Capital plc 1.500% 5/11/17 1,000 1,004 Diageo Capital plc 5.750% 10/23/17 690 750 Diageo Capital plc 4.828% 7/15/20 500 556 Diageo Capital plc 2.625% 4/29/23 2,000 1,936 Diageo Capital plc 5.875% 9/30/36 300 356 Diageo Investment Corp. 2.875% 5/11/22 300 297 Diageo Investment Corp. 4.250% 5/11/42 650 645 Dignity Health California GO 2.637% 11/1/19 200 204 Dignity Health California GO 3.125% 11/1/22 150 151 DIGNITY HEALTH CALIFORNIA GO 3.812% 11/1/24 350 359 Dignity Health California GO 4.500% 11/1/42 550 526 Dignity Health California GO 5.267% 11/1/64 200 208 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 925 1,039 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 41 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 491 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 200 273 Edwards Lifesciences Corp. 2.875% 10/15/18 125 128 Eli Lilly & Co. 5.200% 3/15/17 315 334 Eli Lilly & Co. 1.250% 3/1/18 650 651 Eli Lilly & Co. 1.950% 3/15/19 650 658 Eli Lilly & Co. 2.750% 6/1/25 525 516 Eli Lilly & Co. 3.700% 3/1/45 775 726 Estee Lauder Cos. Inc. 2.350% 8/15/22 225 222 Estee Lauder Cos. Inc. 3.700% 8/15/42 775 707 Estee Lauder Cos. Inc. 4.375% 6/15/45 200 206 Express Scripts Holding Co. 2.650% 2/15/17 2,100 2,133 Express Scripts Holding Co. 4.750% 11/15/21 650 698 Express Scripts Holding Co. 3.900% 2/15/22 2,025 2,083 Express Scripts Holding Co. 6.125% 11/15/41 450 519 Flowers Foods Inc. 4.375% 4/1/22 175 186 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 325 297 General Mills Inc. 5.700% 2/15/17 575 610 General Mills Inc. 1.400% 10/20/17 400 400 General Mills Inc. 5.650% 2/15/19 1,650 1,836 General Mills Inc. 2.200% 10/21/19 200 202 General Mills Inc. 3.150% 12/15/21 425 434 General Mills Inc. 3.650% 2/15/24 525 541 General Mills Inc. 5.400% 6/15/40 245 275 Gilead Sciences Inc. 3.050% 12/1/16 25 26 Gilead Sciences Inc. 1.850% 9/4/18 550 554 Gilead Sciences Inc. 2.050% 4/1/19 1,400 1,410 Gilead Sciences Inc. 2.350% 2/1/20 600 603 Gilead Sciences Inc. 2.550% 9/1/20 1,125 1,131 Gilead Sciences Inc. 4.500% 4/1/21 300 326 Gilead Sciences Inc. 4.400% 12/1/21 800 867 Gilead Sciences Inc. 3.250% 9/1/22 200 202 Gilead Sciences Inc. 3.700% 4/1/24 1,500 1,535 Gilead Sciences Inc. 3.500% 2/1/25 1,150 1,158 Gilead Sciences Inc. 3.650% 3/1/26 1,750 1,758 Gilead Sciences Inc. 4.600% 9/1/35 500 500 Gilead Sciences Inc. 5.650% 12/1/41 600 688 Gilead Sciences Inc. 4.800% 4/1/44 1,750 1,775 Gilead Sciences Inc. 4.500% 2/1/45 750 721 Gilead Sciences Inc. 4.750% 3/1/46 1,625 1,638 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 2,895 3,209 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 74 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 341 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 1,895 2,418 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 299 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,875 1,889 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 200 Hasbro Inc. 6.300% 9/15/17 550 598 Hasbro Inc. 3.150% 5/15/21 200 204 Hasbro Inc. 6.350% 3/15/40 400 454 Hasbro Inc. 5.100% 5/15/44 300 297 Hershey Co. 1.500% 11/1/16 200 201 Hershey Co. 1.600% 8/21/18 215 217 Hershey Co. 4.125% 12/1/20 215 236 Hershey Co. 2.625% 5/1/23 750 739 Hershey Co. 3.200% 8/21/25 170 173 Hillshire Brands Co. 4.100% 9/15/20 175 183 Hormel Foods Corp. 4.125% 4/15/21 75 83 Ingredion Inc. 4.625% 11/1/20 50 54 Ingredion Inc. 6.625% 4/15/37 75 91 International Flavors & Fragrances Inc. 3.200% 5/1/23 50 50 8 JM Smucker Co. 1.750% 3/15/18 225 226 8 JM Smucker Co. 2.500% 3/15/20 325 326 JM Smucker Co. 3.500% 10/15/21 480 496 8 JM Smucker Co. 3.000% 3/15/22 250 249 8 JM Smucker Co. 3.500% 3/15/25 550 547 8 JM Smucker Co. 4.250% 3/15/35 525 506 8 JM Smucker Co. 4.375% 3/15/45 425 408 Johnson & Johnson 1.125% 11/21/17 300 302 Johnson & Johnson 5.150% 7/15/18 125 139 Johnson & Johnson 1.650% 12/5/18 275 279 Johnson & Johnson 1.875% 12/5/19 300 305 Johnson & Johnson 2.950% 9/1/20 400 423 Johnson & Johnson 2.450% 12/5/21 200 205 Johnson & Johnson 6.730% 11/15/23 245 319 Johnson & Johnson 3.375% 12/5/23 650 688 Johnson & Johnson 6.950% 9/1/29 975 1,408 Johnson & Johnson 4.950% 5/15/33 550 638 Johnson & Johnson 4.375% 12/5/33 600 655 Johnson & Johnson 5.950% 8/15/37 645 837 Johnson & Johnson 5.850% 7/15/38 325 420 Johnson & Johnson 4.500% 9/1/40 219 241 Kaiser Foundation Hospitals 3.500% 4/1/22 100 103 Kaiser Foundation Hospitals 4.875% 4/1/42 400 419 Kellogg Co. 1.875% 11/17/16 1,275 1,284 Kellogg Co. 1.750% 5/17/17 100 101 Kellogg Co. 3.250% 5/21/18 875 907 Kellogg Co. 4.150% 11/15/19 250 268 Kellogg Co. 4.000% 12/15/20 370 395 Kellogg Co. 7.450% 4/1/31 550 712 Kimberly-Clark Corp. 6.125% 8/1/17 200 218 Kimberly-Clark Corp. 1.850% 3/1/20 1,325 1,323 Kimberly-Clark Corp. 3.625% 8/1/20 250 266 Kimberly-Clark Corp. 2.150% 8/15/20 100 101 Kimberly-Clark Corp. 3.875% 3/1/21 560 611 Kimberly-Clark Corp. 2.400% 6/1/23 150 147 Kimberly-Clark Corp. 3.050% 8/15/25 100 100 Kimberly-Clark Corp. 5.300% 3/1/41 825 962 Kimberly-Clark Corp. 3.700% 6/1/43 175 165 Koninklijke Philips NV 5.750% 3/11/18 750 814 Koninklijke Philips NV 3.750% 3/15/22 825 832 Koninklijke Philips NV 6.875% 3/11/38 180 211 Koninklijke Philips NV 5.000% 3/15/42 335 327 Kraft Foods Group Inc. 2.250% 6/5/17 500 506 Kraft Foods Group Inc. 6.125% 8/23/18 1,160 1,294 Kraft Foods Group Inc. 5.375% 2/10/20 78 88 Kraft Foods Group Inc. 3.500% 6/6/22 300 307 Kraft Foods Group Inc. 6.875% 1/26/39 725 899 Kraft Foods Group Inc. 6.500% 2/9/40 600 725 Kraft Foods Group Inc. 5.000% 6/4/42 1,530 1,569 8 Kraft Heinz Foods Co. 1.600% 6/30/17 775 776 8 Kraft Heinz Foods Co. 2.000% 7/2/18 765 766 8 Kraft Heinz Foods Co. 2.800% 7/2/20 800 805 8 Kraft Heinz Foods Co. 3.500% 7/15/22 675 690 8 Kraft Heinz Foods Co. 3.950% 7/15/25 2,025 2,072 8 Kraft Heinz Foods Co. 5.000% 7/15/35 650 676 8 Kraft Heinz Foods Co. 5.200% 7/15/45 775 815 Kroger Co. 2.200% 1/15/17 525 531 Kroger Co. 6.400% 8/15/17 165 180 Kroger Co. 2.300% 1/15/19 650 654 Kroger Co. 6.150% 1/15/20 1,060 1,215 Kroger Co. 3.300% 1/15/21 700 718 Kroger Co. 2.950% 11/1/21 1,200 1,200 Kroger Co. 3.850% 8/1/23 325 336 Kroger Co. 4.000% 2/1/24 400 418 Kroger Co. 7.700% 6/1/29 200 273 Kroger Co. 8.000% 9/15/29 750 1,030 Kroger Co. 6.900% 4/15/38 375 473 Kroger Co. 5.150% 8/1/43 350 373 Laboratory Corp. of America Holdings 2.625% 2/1/20 250 251 Laboratory Corp. of America Holdings 3.200% 2/1/22 275 273 Laboratory Corp. of America Holdings 3.750% 8/23/22 225 229 Laboratory Corp. of America Holdings 3.600% 2/1/25 600 581 Laboratory Corp. of America Holdings 4.700% 2/1/45 550 499 Life Technologies Corp. 6.000% 3/1/20 485 554 Life Technologies Corp. 5.000% 1/15/21 275 301 Mattel Inc. 1.700% 3/15/18 125 125 Mattel Inc. 2.350% 5/6/19 500 503 Mattel Inc. 3.150% 3/15/23 75 73 Mattel Inc. 5.450% 11/1/41 130 129 5 Mayo Clinic 3.774% 11/15/43 625 569 5 Mayo Clinic 4.000% 11/15/47 300 288 McCormick & Co. Inc. 3.900% 7/15/21 100 107 McCormick & Co. Inc. 3.500% 9/1/23 125 132 McKesson Corp. 1.292% 3/10/17 750 749 McKesson Corp. 7.500% 2/15/19 375 438 McKesson Corp. 2.284% 3/15/19 700 702 McKesson Corp. 4.750% 3/1/21 485 535 McKesson Corp. 2.700% 12/15/22 250 242 McKesson Corp. 3.796% 3/15/24 100 103 McKesson Corp. 6.000% 3/1/41 1,025 1,213 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 685 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 441 Medco Health Solutions Inc. 7.125% 3/15/18 805 903 Medco Health Solutions Inc. 4.125% 9/15/20 410 431 Medtronic Inc. 1.500% 3/15/18 500 501 Medtronic Inc. 1.375% 4/1/18 1,075 1,072 Medtronic Inc. 2.500% 3/15/20 2,031 2,060 Medtronic Inc. 4.450% 3/15/20 175 192 Medtronic Inc. 4.125% 3/15/21 410 445 Medtronic Inc. 3.125% 3/15/22 400 406 Medtronic Inc. 3.150% 3/15/22 1,350 1,370 Medtronic Inc. 2.750% 4/1/23 800 794 Medtronic Inc. 3.625% 3/15/24 1,650 1,701 Medtronic Inc. 3.500% 3/15/25 3,000 3,062 Medtronic Inc. 4.375% 3/15/35 1,700 1,715 Medtronic Inc. 5.550% 3/15/40 75 85 Medtronic Inc. 4.500% 3/15/42 188 188 Medtronic Inc. 4.000% 4/1/43 275 257 Medtronic Inc. 4.625% 3/15/44 293 300 Medtronic Inc. 4.625% 3/15/45 3,150 3,235 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 150 138 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 111 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 415 Merck & Co. Inc. 1.100% 1/31/18 175 175 Merck & Co. Inc. 1.850% 2/10/20 1,000 1,002 Merck & Co. Inc. 3.875% 1/15/21 625 674 Merck & Co. Inc. 2.350% 2/10/22 100 99 Merck & Co. Inc. 2.400% 9/15/22 600 588 Merck & Co. Inc. 2.800% 5/18/23 3,825 3,803 Merck & Co. Inc. 2.750% 2/10/25 1,250 1,217 Merck & Co. Inc. 6.550% 9/15/37 260 350 Merck & Co. Inc. 3.600% 9/15/42 150 139 Merck & Co. Inc. 4.150% 5/18/43 730 723 Merck & Co. Inc. 3.700% 2/10/45 3,045 2,805 Merck Sharp & Dohme Corp. 5.000% 6/30/19 580 647 Merck Sharp & Dohme Corp. 5.750% 11/15/36 150 184 Molson Coors Brewing Co. 2.000% 5/1/17 125 126 Molson Coors Brewing Co. 3.500% 5/1/22 75 74 Molson Coors Brewing Co. 5.000% 5/1/42 275 243 Mondelez International Inc. 6.500% 8/11/17 175 191 Mondelez International Inc. 6.125% 2/1/18 285 314 Mondelez International Inc. 2.250% 2/1/19 750 755 Mondelez International Inc. 5.375% 2/10/20 709 795 Mondelez International Inc. 4.000% 2/1/24 1,200 1,243 Mondelez International Inc. 6.500% 11/1/31 225 277 Mondelez International Inc. 6.500% 2/9/40 580 712 Mylan Inc. 1.350% 11/29/16 200 199 Mylan Inc. 2.600% 6/24/18 72 72 Mylan Inc. 2.550% 3/28/19 511 503 Mylan Inc. 4.200% 11/29/23 1,325 1,348 Mylan Inc. 5.400% 11/29/43 325 322 New York & Presbyterian Hospital 4.024% 8/1/45 300 286 Newell Rubbermaid Inc. 2.050% 12/1/17 775 777 Newell Rubbermaid Inc. 2.875% 12/1/19 225 227 Newell Rubbermaid Inc. 4.000% 12/1/24 225 229 Novant Health Inc. 5.850% 11/1/19 300 344 Novant Health Inc. 4.371% 11/1/43 475 463 Novartis Capital Corp. 4.400% 4/24/20 225 249 Novartis Capital Corp. 2.400% 9/21/22 3,000 2,957 Novartis Capital Corp. 4.400% 5/6/44 1,200 1,290 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,542 NYU Hospitals Center 4.784% 7/1/44 375 385 Partners Healthcare System Inc. 4.117% 7/1/55 150 139 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 209 PepsiAmericas Inc. 5.000% 5/15/17 450 479 PepsiCo Inc. 1.250% 8/13/17 500 503 PepsiCo Inc. 1.250% 4/30/18 450 450 PepsiCo Inc. 5.000% 6/1/18 1,075 1,177 PepsiCo Inc. 7.900% 11/1/18 1,725 2,040 PepsiCo Inc. 2.250% 1/7/19 525 536 PepsiCo Inc. 1.850% 4/30/20 1,475 1,467 PepsiCo Inc. 3.000% 8/25/21 1,070 1,108 PepsiCo Inc. 2.750% 3/5/22 2,725 2,739 PepsiCo Inc. 3.600% 3/1/24 600 622 PepsiCo Inc. 2.750% 4/30/25 725 703 PepsiCo Inc. 3.500% 7/17/25 500 513 PepsiCo Inc. 4.875% 11/1/40 165 181 PepsiCo Inc. 4.000% 3/5/42 491 474 PepsiCo Inc. 3.600% 8/13/42 1,000 900 PepsiCo Inc. 4.250% 10/22/44 500 494 PepsiCo Inc. 4.600% 7/17/45 785 822 PerkinElmer Inc. 5.000% 11/15/21 340 364 Perrigo Co. plc 2.300% 11/8/18 970 959 Perrigo Co. plc 4.000% 11/15/23 650 648 Perrigo Co. plc 5.300% 11/15/43 125 128 Perrigo Finance plc 3.900% 12/15/24 400 394 Perrigo Finance plc 4.900% 12/15/44 500 477 Pfizer Inc. 6.200% 3/15/19 2,535 2,896 Pfizer Inc. 2.100% 5/15/19 750 760 Pfizer Inc. 3.000% 6/15/23 450 450 Pfizer Inc. 3.400% 5/15/24 400 408 Pfizer Inc. 7.200% 3/15/39 410 564 Pfizer Inc. 4.300% 6/15/43 1,500 1,479 Pfizer Inc. 4.400% 5/15/44 300 301 Philip Morris International Inc. 1.625% 3/20/17 200 202 Philip Morris International Inc. 1.250% 8/11/17 225 226 Philip Morris International Inc. 1.125% 8/21/17 75 75 Philip Morris International Inc. 1.250% 11/9/17 375 375 Philip Morris International Inc. 5.650% 5/16/18 2,935 3,241 Philip Morris International Inc. 4.125% 5/17/21 370 398 Philip Morris International Inc. 2.625% 3/6/23 1,050 1,024 Philip Morris International Inc. 3.250% 11/10/24 875 874 Philip Morris International Inc. 3.375% 8/11/25 475 477 Philip Morris International Inc. 6.375% 5/16/38 475 592 Philip Morris International Inc. 4.375% 11/15/41 2,595 2,542 Philip Morris International Inc. 4.500% 3/20/42 450 451 Philip Morris International Inc. 3.875% 8/21/42 75 70 Philip Morris International Inc. 4.125% 3/4/43 300 284 5 Procter & Gamble - Esop 9.360% 1/1/21 617 745 Procter & Gamble Co. 4.700% 2/15/19 485 536 Procter & Gamble Co. 1.900% 11/1/19 275 278 Procter & Gamble Co. 3.100% 8/15/23 500 514 Procter & Gamble Co. 6.450% 1/15/26 850 1,089 Procter & Gamble Co. 5.550% 3/5/37 1,630 1,994 Quest Diagnostics Inc. 2.700% 4/1/19 650 659 Quest Diagnostics Inc. 4.750% 1/30/20 300 322 Quest Diagnostics Inc. 2.500% 3/30/20 160 160 Quest Diagnostics Inc. 4.700% 4/1/21 465 505 Quest Diagnostics Inc. 4.250% 4/1/24 300 308 Quest Diagnostics Inc. 3.500% 3/30/25 225 219 Quest Diagnostics Inc. 4.700% 3/30/45 125 115 Reynolds American Inc. 6.750% 6/15/17 100 108 8 Reynolds American Inc. 2.300% 8/21/17 2,125 2,144 Reynolds American Inc. 7.750% 6/1/18 500 572 Reynolds American Inc. 2.300% 6/12/18 550 556 8 Reynolds American Inc. 8.125% 6/23/19 450 534 Reynolds American Inc. 3.250% 6/12/20 825 848 Reynolds American Inc. 4.000% 6/12/22 600 627 Reynolds American Inc. 3.250% 11/1/22 150 149 Reynolds American Inc. 4.850% 9/15/23 75 80 Reynolds American Inc. 4.450% 6/12/25 1,830 1,916 Reynolds American Inc. 5.700% 8/15/35 500 542 8 Reynolds American Inc. 8.125% 5/1/40 400 495 8 Reynolds American Inc. 7.000% 8/4/41 75 87 Reynolds American Inc. 4.750% 11/1/42 450 432 Reynolds American Inc. 6.150% 9/15/43 100 113 Reynolds American Inc. 5.850% 8/15/45 1,635 1,817 Sanofi 1.250% 4/10/18 650 648 Sanofi 4.000% 3/29/21 1,360 1,471 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 150 155 St. Jude Medical Inc. 2.000% 9/15/18 355 356 St. Jude Medical Inc. 2.800% 9/15/20 355 357 St. Jude Medical Inc. 3.250% 4/15/23 700 689 St. Jude Medical Inc. 3.875% 9/15/25 325 329 St. Jude Medical Inc. 4.750% 4/15/43 450 446 Stryker Corp. 4.375% 1/15/20 100 109 Stryker Corp. 3.375% 5/15/24 1,000 1,016 Stryker Corp. 4.375% 5/15/44 175 177 Sysco Corp. 5.250% 2/12/18 500 542 Sysco Corp. 2.600% 10/1/20 500 501 Sysco Corp. 3.750% 10/1/25 450 454 Sysco Corp. 5.375% 9/21/35 600 675 Sysco Corp. 4.850% 10/1/45 275 282 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 465 470 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 775 786 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 1,533 1,466 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 220 251 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 175 171 5 Texas Health Resources 4.330% 11/15/55 100 98 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 541 Thermo Fisher Scientific Inc. 3.300% 2/15/22 600 602 Thermo Fisher Scientific Inc. 3.150% 1/15/23 2,575 2,541 Trinity Health Corp. 4.125% 12/1/45 200 187 Tupperware Brands Corp. 4.750% 6/1/21 175 183 Tyson Foods Inc. 2.650% 8/15/19 200 202 Tyson Foods Inc. 4.500% 6/15/22 725 772 Tyson Foods Inc. 3.950% 8/15/24 1,200 1,223 Tyson Foods Inc. 4.875% 8/15/34 800 815 Tyson Foods Inc. 5.150% 8/15/44 300 315 Unilever Capital Corp. 0.850% 8/2/17 2,200 2,201 Unilever Capital Corp. 2.200% 3/6/19 150 153 Unilever Capital Corp. 2.100% 7/30/20 625 628 Unilever Capital Corp. 4.250% 2/10/21 805 895 Unilever Capital Corp. 3.100% 7/30/25 550 558 Whirlpool Corp. 1.650% 11/1/17 50 50 Whirlpool Corp. 4.700% 6/1/22 1,325 1,424 Whirlpool Corp. 4.000% 3/1/24 175 179 Whirlpool Corp. 3.700% 5/1/25 400 398 Whirlpool Corp. 5.150% 3/1/43 150 150 Wyeth LLC 7.250% 3/1/23 350 453 Wyeth LLC 6.450% 2/1/24 1,705 2,115 Wyeth LLC 6.500% 2/1/34 500 627 Wyeth LLC 6.000% 2/15/36 585 708 Wyeth LLC 5.950% 4/1/37 1,080 1,296 Zeneca Wilmington Inc. 7.000% 11/15/23 950 1,201 Zimmer Biomet Holdings Inc. 1.450% 4/1/17 425 425 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 750 751 Zimmer Biomet Holdings Inc. 4.625% 11/30/19 205 222 Zimmer Biomet Holdings Inc. 2.700% 4/1/20 775 781 Zimmer Biomet Holdings Inc. 3.375% 11/30/21 25 25 Zimmer Biomet Holdings Inc. 3.150% 4/1/22 650 643 Zimmer Biomet Holdings Inc. 3.550% 4/1/25 1,000 981 Zimmer Biomet Holdings Inc. 4.250% 8/15/35 500 468 Zimmer Biomet Holdings Inc. 5.750% 11/30/39 400 441 Zimmer Biomet Holdings Inc. 4.450% 8/15/45 1,000 928 Zoetis Inc. 1.875% 2/1/18 75 75 Zoetis Inc. 3.250% 2/1/23 1,000 960 Zoetis Inc. 4.700% 2/1/43 550 490 Energy (1.2%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 737 Anadarko Finance Co. 7.500% 5/1/31 500 605 Anadarko Petroleum Corp. 5.950% 9/15/16 745 774 Anadarko Petroleum Corp. 6.375% 9/15/17 1,250 1,348 Anadarko Petroleum Corp. 8.700% 3/15/19 1,000 1,180 Anadarko Petroleum Corp. 6.950% 6/15/19 50 56 Anadarko Petroleum Corp. 6.450% 9/15/36 1,000 1,098 Anadarko Petroleum Corp. 7.950% 6/15/39 125 157 Anadarko Petroleum Corp. 6.200% 3/15/40 750 801 Anadarko Petroleum Corp. 4.500% 7/15/44 400 356 Apache Corp. 6.900% 9/15/18 500 568 Apache Corp. 3.625% 2/1/21 965 1,001 Apache Corp. 3.250% 4/15/22 862 839 Apache Corp. 6.000% 1/15/37 725 758 Apache Corp. 5.100% 9/1/40 850 799 Apache Corp. 5.250% 2/1/42 475 460 Apache Corp. 4.750% 4/15/43 900 813 Apache Finance Canada Corp. 7.750% 12/15/29 225 304 Baker Hughes Inc. 7.500% 11/15/18 425 493 Baker Hughes Inc. 6.875% 1/15/29 400 494 Baker Hughes Inc. 5.125% 9/15/40 595 609 BJ Services Co. 6.000% 6/1/18 400 438 Boardwalk Pipelines LP 5.500% 2/1/17 200 206 Boardwalk Pipelines LP 3.375% 2/1/23 325 282 Boardwalk Pipelines LP 4.950% 12/15/24 525 486 BP Capital Markets plc 1.846% 5/5/17 1,375 1,388 BP Capital Markets plc 1.375% 11/6/17 975 974 BP Capital Markets plc 1.674% 2/13/18 375 376 BP Capital Markets plc 1.375% 5/10/18 750 745 BP Capital Markets plc 2.241% 9/26/18 900 911 BP Capital Markets plc 4.750% 3/10/19 600 657 BP Capital Markets plc 2.237% 5/10/19 125 126 BP Capital Markets plc 2.315% 2/13/20 375 376 BP Capital Markets plc 4.500% 10/1/20 950 1,047 BP Capital Markets plc 4.742% 3/11/21 3,260 3,609 BP Capital Markets plc 3.561% 11/1/21 650 680 BP Capital Markets plc 3.062% 3/17/22 450 452 BP Capital Markets plc 3.245% 5/6/22 1,076 1,083 BP Capital Markets plc 2.500% 11/6/22 325 310 BP Capital Markets plc 2.750% 5/10/23 1,825 1,748 BP Capital Markets plc 3.994% 9/26/23 350 364 BP Capital Markets plc 3.535% 11/4/24 1,000 992 BP Capital Markets plc 3.506% 3/17/25 1,100 1,088 Buckeye Partners LP 6.050% 1/15/18 25 26 Buckeye Partners LP 2.650% 11/15/18 100 98 Buckeye Partners LP 4.875% 2/1/21 650 660 Buckeye Partners LP 5.850% 11/15/43 250 224 Buckeye Partners LP 5.600% 10/15/44 175 153 Burlington Resources Finance Co. 7.400% 12/1/31 600 778 Cameron International Corp. 3.600% 4/30/22 775 782 Cameron International Corp. 4.000% 12/15/23 2,000 2,057 Cameron International Corp. 3.700% 6/15/24 300 301 Cameron International Corp. 5.125% 12/15/43 300 302 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 649 Canadian Natural Resources Ltd. 3.450% 11/15/21 125 120 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 560 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 418 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 431 Canadian Natural Resources Ltd. 6.250% 3/15/38 750 748 Cenovus Energy Inc. 3.000% 8/15/22 100 93 Cenovus Energy Inc. 3.800% 9/15/23 1,000 948 Cenovus Energy Inc. 6.750% 11/15/39 825 862 Cenovus Energy Inc. 4.450% 9/15/42 575 456 Cenovus Energy Inc. 5.200% 9/15/43 200 179 CenterPoint Energy Resources Corp. 6.000% 5/15/18 150 167 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 287 CenterPoint Energy Resources Corp. 5.850% 1/15/41 375 434 Chevron Corp. 1.365% 3/2/18 575 575 Chevron Corp. 1.718% 6/24/18 1,250 1,260 Chevron Corp. 4.950% 3/3/19 475 526 Chevron Corp. 2.193% 11/15/19 1,800 1,820 Chevron Corp. 1.961% 3/3/20 3,202 3,189 Chevron Corp. 2.411% 3/3/22 475 465 Chevron Corp. 2.355% 12/5/22 1,825 1,757 Chevron Corp. 3.191% 6/24/23 1,175 1,191 Cimarex Energy Co. 4.375% 6/1/24 900 875 8 Columbia Pipeline Group Inc. 2.450% 6/1/18 350 351 8 Columbia Pipeline Group Inc. 3.300% 6/1/20 500 502 8 Columbia Pipeline Group Inc. 4.500% 6/1/25 650 631 ConocoPhillips 5.200% 5/15/18 425 463 ConocoPhillips 5.750% 2/1/19 1,985 2,231 ConocoPhillips 6.000% 1/15/20 180 207 ConocoPhillips 5.900% 10/15/32 150 171 ConocoPhillips 5.900% 5/15/38 305 350 ConocoPhillips 6.500% 2/1/39 1,410 1,699 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 275 288 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 456 ConocoPhillips Co. 1.500% 5/15/18 500 500 ConocoPhillips Co. 2.200% 5/15/20 400 400 ConocoPhillips Co. 2.875% 11/15/21 1,000 997 ConocoPhillips Co. 3.350% 11/15/24 1,615 1,581 ConocoPhillips Co. 3.350% 5/15/25 135 132 ConocoPhillips Co. 4.150% 11/15/34 350 332 ConocoPhillips Co. 4.300% 11/15/44 500 473 ConocoPhillips Holding Co. 6.950% 4/15/29 275 343 Continental Resources Inc. 5.000% 9/15/22 1,100 976 Continental Resources Inc. 4.500% 4/15/23 950 813 Continental Resources Inc. 3.800% 6/1/24 800 655 Continental Resources Inc. 4.900% 6/1/44 475 340 Devon Energy Corp. 6.300% 1/15/19 1,500 1,679 Devon Energy Corp. 4.000% 7/15/21 300 308 Devon Energy Corp. 7.950% 4/15/32 525 645 Devon Energy Corp. 5.600% 7/15/41 1,310 1,262 Devon Energy Corp. 4.750% 5/15/42 450 393 Devon Financing Corp. LLC 7.875% 9/30/31 425 525 Diamond Offshore Drilling Inc. 5.875% 5/1/19 575 626 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 166 Diamond Offshore Drilling Inc. 4.875% 11/1/43 425 276 Dominion Gas Holdings LLC 3.550% 11/1/23 1,000 999 Dominion Gas Holdings LLC 3.600% 12/15/24 250 249 Dominion Gas Holdings LLC 4.800% 11/1/43 500 492 Dominion Gas Holdings LLC 4.600% 12/15/44 400 381 El Paso Natural Gas Co. LLC 5.950% 4/15/17 710 749 8 Enable Midstream Partners LP 2.400% 5/15/19 300 285 8 Enable Midstream Partners LP 3.900% 5/15/24 300 265 8 Enable Midstream Partners LP 5.000% 5/15/44 350 277 Enbridge Energy Partners LP 9.875% 3/1/19 1,595 1,927 Enbridge Energy Partners LP 7.500% 4/15/38 300 334 Enbridge Energy Partners LP 5.500% 9/15/40 350 315 Enbridge Inc. 4.500% 6/10/44 525 410 Encana Corp. 3.900% 11/15/21 890 822 Encana Corp. 7.200% 11/1/31 625 621 Encana Corp. 6.500% 2/1/38 500 443 Encana Corp. 5.150% 11/15/41 450 352 Energy Transfer Partners LP 6.125% 2/15/17 300 316 Energy Transfer Partners LP 2.500% 6/15/18 300 299 Energy Transfer Partners LP 9.700% 3/15/19 500 599 Energy Transfer Partners LP 9.000% 4/15/19 254 300 Energy Transfer Partners LP 4.150% 10/1/20 1,125 1,138 Energy Transfer Partners LP 4.650% 6/1/21 815 813 Energy Transfer Partners LP 5.200% 2/1/22 675 677 Energy Transfer Partners LP 3.600% 2/1/23 3,025 2,710 Energy Transfer Partners LP 4.050% 3/15/25 1,000 880 Energy Transfer Partners LP 4.750% 1/15/26 300 276 Energy Transfer Partners LP 4.900% 3/15/35 250 204 Energy Transfer Partners LP 6.625% 10/15/36 150 146 Energy Transfer Partners LP 7.500% 7/1/38 500 518 Energy Transfer Partners LP 6.050% 6/1/41 1,150 1,017 Energy Transfer Partners LP 6.500% 2/1/42 300 281 Energy Transfer Partners LP 5.150% 2/1/43 925 734 Energy Transfer Partners LP 5.150% 3/15/45 250 196 Energy Transfer Partners LP 6.125% 12/15/45 400 354 EnLink Midstream Partners LP 2.700% 4/1/19 300 295 EnLink Midstream Partners LP 4.400% 4/1/24 225 214 EnLink Midstream Partners LP 4.150% 6/1/25 225 207 EnLink Midstream Partners LP 5.600% 4/1/44 175 160 Enlink Midstream Partners LP 5.050% 4/1/45 325 275 Ensco plc 4.700% 3/15/21 400 336 Ensco plc 5.750% 10/1/44 650 439 Enterprise Products Operating LLC 6.300% 9/15/17 175 190 Enterprise Products Operating LLC 6.650% 4/15/18 50 56 Enterprise Products Operating LLC 1.650% 5/7/18 450 447 Enterprise Products Operating LLC 6.500% 1/31/19 50 56 Enterprise Products Operating LLC 2.550% 10/15/19 300 299 Enterprise Products Operating LLC 5.200% 9/1/20 2,235 2,479 Enterprise Products Operating LLC 4.050% 2/15/22 175 180 Enterprise Products Operating LLC 3.350% 3/15/23 350 341 Enterprise Products Operating LLC 3.900% 2/15/24 1,300 1,290 Enterprise Products Operating LLC 3.750% 2/15/25 650 621 Enterprise Products Operating LLC 3.700% 2/15/26 400 380 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,628 Enterprise Products Operating LLC 7.550% 4/15/38 450 554 Enterprise Products Operating LLC 5.950% 2/1/41 495 520 Enterprise Products Operating LLC 4.850% 8/15/42 850 749 Enterprise Products Operating LLC 4.450% 2/15/43 300 256 Enterprise Products Operating LLC 4.850% 3/15/44 1,450 1,308 Enterprise Products Operating LLC 5.100% 2/15/45 775 707 Enterprise Products Operating LLC 4.900% 5/15/46 300 269 Enterprise Products Operating LLC 4.950% 10/15/54 200 174 5 Enterprise Products Operating LLC 7.034% 1/15/68 600 636 EOG Resources Inc. 5.625% 6/1/19 925 1,041 EOG Resources Inc. 4.100% 2/1/21 150 161 EOG Resources Inc. 2.625% 3/15/23 2,700 2,618 EOG Resources Inc. 3.900% 4/1/35 325 307 EQT Corp. 8.125% 6/1/19 400 470 EQT Corp. 4.875% 11/15/21 600 621 Exxon Mobil Corp. 1.305% 3/6/18 2,000 2,004 Exxon Mobil Corp. 1.819% 3/15/19 237 239 Exxon Mobil Corp. 1.912% 3/6/20 1,413 1,419 Exxon Mobil Corp. 2.397% 3/6/22 1,750 1,738 Exxon Mobil Corp. 2.709% 3/6/25 1,600 1,567 Exxon Mobil Corp. 3.567% 3/6/45 650 614 FMC Technologies Inc. 2.000% 10/1/17 200 199 FMC Technologies Inc. 3.450% 10/1/22 125 118 Gulf South Pipeline Co. LP 4.000% 6/15/22 300 283 Halliburton Co. 2.000% 8/1/18 400 403 Halliburton Co. 5.900% 9/15/18 25 28 Halliburton Co. 3.250% 11/15/21 40 41 Halliburton Co. 3.500% 8/1/23 950 954 Halliburton Co. 6.700% 9/15/38 580 707 Halliburton Co. 7.450% 9/15/39 450 601 Halliburton Co. 4.500% 11/15/41 675 652 Halliburton Co. 4.750% 8/1/43 150 149 Hess Corp. 8.125% 2/15/19 1,395 1,625 Hess Corp. 3.500% 7/15/24 200 184 Hess Corp. 7.875% 10/1/29 150 177 Hess Corp. 7.125% 3/15/33 375 414 Hess Corp. 6.000% 1/15/40 1,025 1,006 Hess Corp. 5.600% 2/15/41 825 770 Husky Energy Inc. 7.250% 12/15/19 505 577 Husky Energy Inc. 3.950% 4/15/22 300 290 Husky Energy Inc. 4.000% 4/15/24 500 472 Husky Energy Inc. 6.800% 9/15/37 300 328 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,173 Kerr-McGee Corp. 7.875% 9/15/31 150 186 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 802 Kinder Morgan Energy Partners LP 2.650% 2/1/19 25 25 Kinder Morgan Energy Partners LP 6.500% 4/1/20 2,000 2,210 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 798 Kinder Morgan Energy Partners LP 5.000% 10/1/21 1,923 1,970 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 167 Kinder Morgan Energy Partners LP 3.950% 9/1/22 1,125 1,055 Kinder Morgan Energy Partners LP 3.500% 9/1/23 1,225 1,084 Kinder Morgan Energy Partners LP 4.250% 9/1/24 425 386 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 179 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 269 Kinder Morgan Energy Partners LP 6.500% 2/1/37 400 383 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 332 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,575 1,505 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 942 Kinder Morgan Energy Partners LP 5.000% 8/15/42 275 219 Kinder Morgan Energy Partners LP 4.700% 11/1/42 950 716 Kinder Morgan Energy Partners LP 5.000% 3/1/43 500 393 Kinder Morgan Energy Partners LP 5.500% 3/1/44 500 414 Kinder Morgan Inc. 7.000% 6/15/17 500 533 Kinder Morgan Inc. 2.000% 12/1/17 350 347 Kinder Morgan Inc. 3.050% 12/1/19 175 172 Kinder Morgan Inc. 4.300% 6/1/25 155 139 Kinder Morgan Inc. 7.800% 8/1/31 330 338 Kinder Morgan Inc. 7.750% 1/15/32 600 606 Kinder Morgan Inc. 5.300% 12/1/34 500 422 Kinder Morgan Inc. 5.550% 6/1/45 950 791 Kinder Morgan Inc. 5.050% 2/15/46 500 387 Magellan Midstream Partners LP 5.650% 10/15/16 560 583 Magellan Midstream Partners LP 6.550% 7/15/19 625 711 Magellan Midstream Partners LP 3.200% 3/15/25 700 652 Magellan Midstream Partners LP 4.200% 12/1/42 450 376 Magellan Midstream Partners LP 5.150% 10/15/43 350 337 Magellan Midstream Partners LP 4.200% 3/15/45 100 84 Marathon Oil Corp. 6.000% 10/1/17 100 107 Marathon Oil Corp. 5.900% 3/15/18 225 243 Marathon Oil Corp. 2.700% 6/1/20 500 485 Marathon Oil Corp. 2.800% 11/1/22 600 532 Marathon Oil Corp. 3.850% 6/1/25 1,700 1,507 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,137 Marathon Oil Corp. 5.200% 6/1/45 300 256 Marathon Petroleum Corp. 5.125% 3/1/21 750 817 Marathon Petroleum Corp. 6.500% 3/1/41 750 791 Marathon Petroleum Corp. 4.750% 9/15/44 250 221 Marathon Petroleum Corp. 5.000% 9/15/54 500 436 Murphy Oil Corp. 2.500% 12/1/17 575 563 Murphy Oil Corp. 3.700% 12/1/22 650 544 Murphy Oil Corp. 5.125% 12/1/42 275 202 Nabors Industries Inc. 2.350% 9/15/16 125 124 Nabors Industries Inc. 6.150% 2/15/18 870 916 Nabors Industries Inc. 9.250% 1/15/19 125 142 Nabors Industries Inc. 5.000% 9/15/20 100 97 National Fuel Gas Co. 6.500% 4/15/18 750 804 National Fuel Gas Co. 3.750% 3/1/23 500 472 National Oilwell Varco Inc. 1.350% 12/1/17 300 298 National Oilwell Varco Inc. 2.600% 12/1/22 3,075 2,861 National Oilwell Varco Inc. 3.950% 12/1/42 300 249 Noble Energy Inc. 8.250% 3/1/19 1,690 1,978 Noble Energy Inc. 4.150% 12/15/21 875 877 Noble Energy Inc. 6.000% 3/1/41 1,750 1,661 Noble Energy Inc. 5.250% 11/15/43 450 403 Noble Holding International Ltd. 2.500% 3/15/17 225 209 Noble Holding International Ltd. 4.900% 8/1/20 250 205 Noble Holding International Ltd. 5.950% 4/1/25 500 388 Noble Holding International Ltd. 6.200% 8/1/40 300 191 Noble Holding International Ltd. 6.050% 3/1/41 300 188 Noble Holding International Ltd. 5.250% 3/15/42 225 134 Noble Holding International Ltd. 6.950% 4/1/45 250 173 Occidental Petroleum Corp. 1.750% 2/15/17 225 227 Occidental Petroleum Corp. 4.100% 2/1/21 1,700 1,831 Occidental Petroleum Corp. 3.125% 2/15/22 750 757 Occidental Petroleum Corp. 3.500% 6/15/25 750 748 Occidental Petroleum Corp. 4.625% 6/15/45 750 764 Oceaneering International Inc. 4.650% 11/15/24 300 288 ONEOK Partners LP 6.150% 10/1/16 410 420 ONEOK Partners LP 2.000% 10/1/17 625 620 ONEOK Partners LP 8.625% 3/1/19 400 466 ONEOK Partners LP 3.375% 10/1/22 250 224 ONEOK Partners LP 4.900% 3/15/25 300 279 ONEOK Partners LP 6.650% 10/1/36 360 357 ONEOK Partners LP 6.125% 2/1/41 1,400 1,253 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 800 865 Petro-Canada 6.050% 5/15/18 1,350 1,486 Petro-Canada 7.875% 6/15/26 100 133 Petro-Canada 5.350% 7/15/33 450 480 Petro-Canada 5.950% 5/15/35 500 557 Petro-Canada 6.800% 5/15/38 250 308 Phillips 66 2.950% 5/1/17 3,250 3,327 Phillips 66 4.300% 4/1/22 1,175 1,233 Phillips 66 4.650% 11/15/34 300 291 Phillips 66 5.875% 5/1/42 900 973 Phillips 66 4.875% 11/15/44 1,250 1,202 Phillips 66 Partners LP 2.646% 2/15/20 135 133 Phillips 66 Partners LP 3.605% 2/15/25 350 322 Phillips 66 Partners LP 4.680% 2/15/45 150 123 Pioneer Natural Resources Co. 6.875% 5/1/18 500 547 Pioneer Natural Resources Co. 7.500% 1/15/20 100 114 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,063 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 55 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 925 1,100 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,202 Plains All American Pipeline LP / PAA Finance Corp. 2.850% 1/31/23 1,300 1,183 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 2,155 2,017 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 225 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 350 371 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 1,350 1,121 Pride International Inc. 8.500% 6/15/19 1,125 1,157 Pride International Inc. 6.875% 8/15/20 1,000 948 Pride International Inc. 7.875% 8/15/40 375 313 Questar Corp. 2.750% 2/1/16 25 25 Regency Energy Partners LP / Regency Energy Finance Corp. 6.500% 7/15/21 500 516 Regency Energy Partners LP / Regency Energy Finance Corp. 5.875% 3/1/22 1,200 1,228 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 1,050 1,042 Regency Energy Partners LP / Regency Energy Finance Corp. 5.500% 4/15/23 500 485 Regency Energy Partners LP / Regency Energy Finance Corp. 4.500% 11/1/23 200 185 Rowan Cos. Inc. 7.875% 8/1/19 125 126 Rowan Cos. Inc. 4.875% 6/1/22 750 559 Rowan Cos. Inc. 4.750% 1/15/24 125 92 Rowan Cos. Inc. 5.400% 12/1/42 725 429 Schlumberger Investment SA 3.650% 12/1/23 1,550 1,588 SESI LLC 7.125% 12/15/21 500 489 Shell International Finance BV 5.200% 3/22/17 300 318 Shell International Finance BV 1.125% 8/21/17 700 699 Shell International Finance BV 1.900% 8/10/18 400 404 Shell International Finance BV 2.000% 11/15/18 3,050 3,082 Shell International Finance BV 4.300% 9/22/19 3,000 3,264 Shell International Finance BV 4.375% 3/25/20 625 687 Shell International Finance BV 2.375% 8/21/22 1,025 990 Shell International Finance BV 2.250% 1/6/23 175 167 Shell International Finance BV 3.400% 8/12/23 400 409 Shell International Finance BV 3.250% 5/11/25 400 399 Shell International Finance BV 4.125% 5/11/35 400 392 Shell International Finance BV 6.375% 12/15/38 820 1,026 Shell International Finance BV 5.500% 3/25/40 1,250 1,433 Shell International Finance BV 3.625% 8/21/42 450 400 Shell International Finance BV 4.550% 8/12/43 1,000 1,012 Shell International Finance BV 4.375% 5/11/45 1,600 1,590 8 Southern Natural Gas Co. LLC 5.900% 4/1/17 150 158 Southern Natural Gas Co. LLC 8.000% 3/1/32 350 381 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,293 Southwestern Energy Co. 3.300% 1/23/18 400 393 Southwestern Energy Co. 4.050% 1/23/20 2,000 2,007 Southwestern Energy Co. 4.100% 3/15/22 875 790 Southwestern Energy Co. 4.950% 1/23/25 1,000 890 Spectra Energy Capital LLC 6.200% 4/15/18 850 923 Spectra Energy Capital LLC 8.000% 10/1/19 165 193 Spectra Energy Capital LLC 7.500% 9/15/38 175 192 Spectra Energy Partners LP 2.950% 9/25/18 75 76 Spectra Energy Partners LP 3.500% 3/15/25 950 887 Spectra Energy Partners LP 4.500% 3/15/45 500 424 Suncor Energy Inc. 6.100% 6/1/18 100 111 Suncor Energy Inc. 6.500% 6/15/38 2,140 2,558 Suncor Energy Inc. 6.850% 6/1/39 310 384 Sunoco Logistics Partners Operations LP 4.250% 4/1/24 400 364 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 419 420 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 300 236 Sunoco Logistics Partners Operations LP 5.300% 4/1/44 950 784 Talisman Energy Inc. 7.750% 6/1/19 990 1,118 Talisman Energy Inc. 3.750% 2/1/21 350 328 Talisman Energy Inc. 6.250% 2/1/38 500 432 Talisman Energy Inc. 5.500% 5/15/42 500 396 Texas Eastern Transmission LP 7.000% 7/15/32 500 598 Tosco Corp. 8.125% 2/15/30 1,350 1,845 Total Capital Canada Ltd. 1.450% 1/15/18 1,225 1,227 Total Capital Canada Ltd. 2.750% 7/15/23 425 410 Total Capital International SA 1.000% 8/12/16 300 301 Total Capital International SA 2.100% 6/19/19 1,900 1,929 Total Capital International SA 2.750% 6/19/21 1,350 1,364 Total Capital International SA 2.875% 2/17/22 1,400 1,396 Total Capital International SA 2.700% 1/25/23 1,700 1,647 Total Capital International SA 3.700% 1/15/24 650 668 Total Capital SA 2.125% 8/10/18 850 864 Total Capital SA 4.450% 6/24/20 425 469 Total Capital SA 4.125% 1/28/21 512 556 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 338 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,829 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 934 TransCanada PipeLines Ltd. 3.750% 10/16/23 600 602 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 826 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 136 TransCanada PipeLines Ltd. 6.200% 10/15/37 1,200 1,344 TransCanada PipeLines Ltd. 7.625% 1/15/39 560 719 TransCanada PipeLines Ltd. 6.100% 6/1/40 200 219 TransCanada PipeLines Ltd. 5.000% 10/16/43 1,200 1,189 5 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 337 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 230 254 Valero Energy Corp. 9.375% 3/15/19 425 518 Valero Energy Corp. 6.125% 2/1/20 850 964 Valero Energy Corp. 3.650% 3/15/25 400 384 Valero Energy Corp. 7.500% 4/15/32 675 800 Valero Energy Corp. 6.625% 6/15/37 855 939 Valero Energy Corp. 4.900% 3/15/45 400 357 Weatherford International LLC 6.800% 6/15/37 400 314 Weatherford International Ltd. 6.000% 3/15/18 425 428 Weatherford International Ltd. 9.625% 3/1/19 1,243 1,320 Weatherford International Ltd. 4.500% 4/15/22 775 629 Weatherford International Ltd. 6.500% 8/1/36 800 608 Weatherford International Ltd. 6.750% 9/15/40 250 193 Weatherford International Ltd. 5.950% 4/15/42 480 337 Western Gas Partners LP 5.375% 6/1/21 500 534 Western Gas Partners LP 3.950% 6/1/25 300 280 Western Gas Partners LP 5.450% 4/1/44 600 547 Williams Cos. Inc. 4.550% 6/24/24 1,450 1,146 Williams Cos. Inc. 7.500% 1/15/31 321 283 Williams Cos. Inc. 7.750% 6/15/31 407 367 Williams Cos. Inc. 5.750% 6/24/44 400 279 Williams Partners LP 5.250% 3/15/20 1,395 1,491 Williams Partners LP 4.000% 11/15/21 400 388 Williams Partners LP 3.600% 3/15/22 750 692 Williams Partners LP 3.350% 8/15/22 500 452 Williams Partners LP 4.500% 11/15/23 1,260 1,182 Williams Partners LP 3.900% 1/15/25 450 388 Williams Partners LP 4.000% 9/15/25 100 86 Williams Partners LP 6.300% 4/15/40 475 427 Williams Partners LP 5.800% 11/15/43 700 590 Williams Partners LP 5.400% 3/4/44 300 241 Williams Partners LP 4.900% 1/15/45 325 243 Williams Partners LP 5.100% 9/15/45 950 732 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 450 414 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 750 667 Williams Partners LP/Williams Partners Finance Corp. 7.250% 2/1/17 500 532 XTO Energy Inc. 6.250% 8/1/17 400 437 XTO Energy Inc. 5.500% 6/15/18 400 443 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 950 938 CBRE Services Inc. 5.000% 3/15/23 500 504 CBRE Services Inc. 5.250% 3/15/25 275 281 CBRE Services Inc. 4.875% 3/1/26 200 199 Cintas Corp. No 2 6.125% 12/1/17 400 437 Cintas Corp. No 2 3.250% 6/1/22 150 152 Fluor Corp. 3.375% 9/15/21 150 156 Fluor Corp. 3.500% 12/15/24 600 609 Howard Hughes Medical Institute Revenue 3.500% 9/1/23 725 759 5 Johns Hopkins University Maryland GO 4.083% 7/1/53 300 299 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 507 Massachusetts Institute of Technology GO 4.678% 7/1/14 700 734 5 Northwestern University 3.688% 12/1/38 300 296 5 Northwestern University Illinois GO 4.643% 12/1/44 350 391 President & Fellows of Harvard College Massachusetts GO 3.619% 10/1/37 500 493 5 University of Notre Dame DU LAC Indiana GO 3.438% 2/15/45 300 279 University of Pennsylvania GO 4.674% 9/1/12 625 606 Yale University Connecticut GO 2.086% 4/15/19 150 152 Technology (0.7%) Adobe Systems Inc. 4.750% 2/1/20 325 358 Adobe Systems Inc. 3.250% 2/1/25 700 684 Altera Corp. 1.750% 5/15/17 150 151 Altera Corp. 2.500% 11/15/18 1,125 1,145 Altera Corp. 4.100% 11/15/23 1,250 1,317 Amphenol Corp. 1.550% 9/15/17 175 175 Amphenol Corp. 2.550% 1/30/19 1,650 1,670 Amphenol Corp. 3.125% 9/15/21 250 252 Amphenol Corp. 4.000% 2/1/22 75 77 Analog Devices Inc. 2.875% 6/1/23 375 366 Apple Inc. 1.050% 5/5/17 1,275 1,280 Apple Inc. 0.900% 5/12/17 100 100 Apple Inc. 1.000% 5/3/18 1,300 1,294 Apple Inc. 2.100% 5/6/19 1,650 1,677 Apple Inc. 1.550% 2/7/20 1,550 1,533 Apple Inc. 2.000% 5/6/20 700 702 Apple Inc. 2.850% 5/6/21 1,825 1,873 Apple Inc. 2.150% 2/9/22 2,500 2,438 Apple Inc. 2.700% 5/13/22 1,500 1,503 Apple Inc. 2.400% 5/3/23 2,800 2,710 Apple Inc. 3.450% 5/6/24 1,875 1,933 Apple Inc. 2.500% 2/9/25 1,300 1,232 Apple Inc. 3.200% 5/13/25 1,300 1,306 Apple Inc. 3.850% 5/4/43 1,400 1,282 Apple Inc. 4.450% 5/6/44 1,150 1,145 Apple Inc. 3.450% 2/9/45 1,275 1,080 Apple Inc. 4.375% 5/13/45 1,100 1,083 Applied Materials Inc. 2.625% 10/1/20 475 476 Applied Materials Inc. 4.300% 6/15/21 1,435 1,541 Applied Materials Inc. 3.900% 10/1/25 1,000 997 Applied Materials Inc. 5.100% 10/1/35 350 353 Applied Materials Inc. 5.850% 6/15/41 125 139 Arrow Electronics Inc. 3.000% 3/1/18 200 202 Arrow Electronics Inc. 3.500% 4/1/22 325 320 Arrow Electronics Inc. 4.500% 3/1/23 400 410 Arrow Electronics Inc. 4.000% 4/1/25 400 392 Autodesk Inc. 1.950% 12/15/17 550 553 Autodesk Inc. 3.125% 6/15/20 225 228 Autodesk Inc. 3.600% 12/15/22 100 100 Autodesk Inc. 4.375% 6/15/25 175 178 Baidu Inc. 2.750% 6/9/19 350 347 Baidu Inc. 3.500% 11/28/22 1,500 1,469 Broadcom Corp. 2.700% 11/1/18 340 345 Broadcom Corp. 2.500% 8/15/22 1,100 1,083 Broadridge Financial Solutions Inc. 3.950% 9/1/20 250 263 CA Inc. 5.375% 12/1/19 205 225 CA Inc. 3.600% 8/1/20 800 817 CA Inc. 4.500% 8/15/23 150 155 Cadence Design Systems Inc. 4.375% 10/15/24 125 128 Cisco Systems Inc. 1.100% 3/3/17 425 426 Cisco Systems Inc. 3.150% 3/14/17 1,100 1,135 Cisco Systems Inc. 4.950% 2/15/19 1,550 1,710 Cisco Systems Inc. 2.125% 3/1/19 1,325 1,341 Cisco Systems Inc. 4.450% 1/15/20 2,775 3,059 Cisco Systems Inc. 2.900% 3/4/21 225 231 Cisco Systems Inc. 3.625% 3/4/24 400 419 Cisco Systems Inc. 5.900% 2/15/39 425 520 Cisco Systems Inc. 5.500% 1/15/40 1,205 1,402 Computer Sciences Corp. 6.500% 3/15/18 125 137 Corning Inc. 1.500% 5/8/18 875 876 Corning Inc. 6.625% 5/15/19 50 58 Corning Inc. 2.900% 5/15/22 625 630 Corning Inc. 3.700% 11/15/23 500 519 Corning Inc. 4.700% 3/15/37 175 181 Corning Inc. 5.750% 8/15/40 340 407 Dun & Bradstreet Corp. 2.875% 11/15/15 150 150 EMC Corp. 1.875% 6/1/18 1,460 1,462 EMC Corp. 2.650% 6/1/20 1,445 1,459 EMC Corp. 3.375% 6/1/23 710 709 Equifax Inc. 6.300% 7/1/17 125 135 Fidelity National Information Services Inc. 2.000% 4/15/18 100 100 Fidelity National Information Services Inc. 5.000% 3/15/22 350 366 Fidelity National Information Services Inc. 3.500% 4/15/23 1,500 1,425 Fidelity National Information Services Inc. 3.875% 6/5/24 325 309 Fiserv Inc. 3.125% 10/1/15 150 150 Fiserv Inc. 2.700% 6/1/20 525 529 Fiserv Inc. 3.850% 6/1/25 700 711 Flextronics International Ltd. 4.625% 2/15/20 275 282 Google Inc. 3.625% 5/19/21 350 375 8 Hewlett Packard Enterprise Co. 2.450% 10/5/17 1,250 1,249 8 Hewlett Packard Enterprise Co. 2.850% 10/5/18 1,300 1,298 8 Hewlett Packard Enterprise Co. 3.600% 10/15/20 1,625 1,625 8 Hewlett Packard Enterprise Co. 4.400% 10/15/22 1,450 1,447 8 Hewlett Packard Enterprise Co. 4.900% 10/15/25 5,000 4,986 8 Hewlett Packard Enterprise Co. 6.200% 10/15/35 350 350 8 Hewlett Packard Enterprise Co. 6.350% 10/15/45 1,450 1,449 Hewlett-Packard Co. 5.400% 3/1/17 225 237 Hewlett-Packard Co. 2.600% 9/15/17 400 408 Hewlett-Packard Co. 5.500% 3/1/18 1,175 1,279 Hewlett-Packard Co. 2.750% 1/14/19 2,650 2,698 Hewlett-Packard Co. 3.750% 12/1/20 700 723 Hewlett-Packard Co. 4.300% 6/1/21 150 157 Hewlett-Packard Co. 4.375% 9/15/21 650 679 Hewlett-Packard Co. 4.650% 12/9/21 2,175 2,325 Hewlett-Packard Co. 6.000% 9/15/41 610 600 Ingram Micro Inc. 4.950% 12/15/24 925 961 Intel Corp. 1.950% 10/1/16 975 987 Intel Corp. 1.350% 12/15/17 4,510 4,526 Intel Corp. 2.450% 7/29/20 500 507 Intel Corp. 3.300% 10/1/21 200 209 Intel Corp. 3.100% 7/29/22 625 636 Intel Corp. 2.700% 12/15/22 700 688 Intel Corp. 3.700% 7/29/25 500 514 Intel Corp. 4.000% 12/15/32 475 461 Intel Corp. 4.800% 10/1/41 1,955 2,023 Intel Corp. 4.250% 12/15/42 775 750 Intel Corp. 4.900% 7/29/45 900 932 International Business Machines Corp. 1.250% 2/6/17 1,150 1,158 International Business Machines Corp. 5.700% 9/14/17 4,000 4,350 International Business Machines Corp. 1.250% 2/8/18 2,555 2,556 International Business Machines Corp. 1.950% 2/12/19 675 679 International Business Machines Corp. 1.625% 5/15/20 670 661 International Business Machines Corp. 2.900% 11/1/21 200 206 International Business Machines Corp. 3.375% 8/1/23 600 613 International Business Machines Corp. 3.625% 2/12/24 1,400 1,441 International Business Machines Corp. 5.600% 11/30/39 1,114 1,277 International Business Machines Corp. 4.000% 6/20/42 423 388 Jabil Circuit Inc. 5.625% 12/15/20 250 264 Juniper Networks Inc. 3.300% 6/15/20 475 482 Juniper Networks Inc. 4.600% 3/15/21 360 380 Juniper Networks Inc. 4.350% 6/15/25 200 199 Juniper Networks Inc. 5.950% 3/15/41 150 150 8 Keysight Technologies Inc. 3.300% 10/30/19 350 351 8 Keysight Technologies Inc. 4.550% 10/30/24 325 317 KLA-Tencor Corp. 2.375% 11/1/17 100 101 KLA-Tencor Corp. 3.375% 11/1/19 100 102 KLA-Tencor Corp. 4.125% 11/1/21 2,000 2,034 KLA-Tencor Corp. 4.650% 11/1/24 400 400 Lam Research Corp. 2.750% 3/15/20 325 319 Lam Research Corp. 3.800% 3/15/25 425 418 Lender Processing Services Inc / Black Knight Lending Solutions Inc 5.750% 4/15/23 344 366 Lexmark International Inc. 6.650% 6/1/18 375 414 Maxim Integrated Products Inc. 3.375% 3/15/23 50 50 Microsoft Corp. 1.000% 5/1/18 400 400 Microsoft Corp. 1.625% 12/6/18 900 911 Microsoft Corp. 4.200% 6/1/19 460 503 Microsoft Corp. 3.000% 10/1/20 250 263 Microsoft Corp. 2.375% 2/12/22 1,600 1,596 Microsoft Corp. 2.125% 11/15/22 225 217 Microsoft Corp. 2.375% 5/1/23 225 220 Microsoft Corp. 3.625% 12/15/23 750 796 Microsoft Corp. 2.700% 2/12/25 925 904 Microsoft Corp. 3.500% 2/12/35 1,000 931 Microsoft Corp. 5.200% 6/1/39 629 725 Microsoft Corp. 4.500% 10/1/40 125 130 Microsoft Corp. 5.300% 2/8/41 600 700 Microsoft Corp. 3.500% 11/15/42 850 761 Microsoft Corp. 3.750% 5/1/43 185 170 Microsoft Corp. 4.875% 12/15/43 350 376 Microsoft Corp. 3.750% 2/12/45 600 555 Microsoft Corp. 4.000% 2/12/55 2,000 1,807 Motorola Solutions Inc. 3.750% 5/15/22 400 372 Motorola Solutions Inc. 4.000% 9/1/24 400 361 Motorola Solutions Inc. 7.500% 5/15/25 75 89 Motorola Solutions Inc. 5.500% 9/1/44 300 252 NetApp Inc. 3.375% 6/15/21 900 888 Oracle Corp. 1.200% 10/15/17 1,150 1,151 Oracle Corp. 5.750% 4/15/18 1,415 1,563 Oracle Corp. 2.375% 1/15/19 525 536 Oracle Corp. 5.000% 7/8/19 1,175 1,309 Oracle Corp. 2.250% 10/8/19 2,850 2,884 Oracle Corp. 2.500% 5/15/22 1,250 1,232 Oracle Corp. 2.500% 10/15/22 2,425 2,366 Oracle Corp. 3.400% 7/8/24 2,350 2,381 Oracle Corp. 2.950% 5/15/25 3,000 2,923 Oracle Corp. 3.250% 5/15/30 275 260 Oracle Corp. 4.300% 7/8/34 1,350 1,345 Oracle Corp. 3.900% 5/15/35 1,350 1,281 Oracle Corp. 6.500% 4/15/38 625 790 Oracle Corp. 6.125% 7/8/39 645 784 Oracle Corp. 5.375% 7/15/40 1,375 1,534 Oracle Corp. 4.500% 7/8/44 775 780 Oracle Corp. 4.125% 5/15/45 2,400 2,261 Oracle Corp. 4.375% 5/15/55 1,000 930 Pitney Bowes Inc. 4.625% 3/15/24 1,050 1,056 QUALCOMM Inc. 2.250% 5/20/20 1,000 998 QUALCOMM Inc. 3.450% 5/20/25 1,300 1,228 QUALCOMM Inc. 4.650% 5/20/35 475 434 QUALCOMM Inc. 4.800% 5/20/45 1,000 872 Seagate HDD Cayman 3.750% 11/15/18 675 690 Seagate HDD Cayman 4.750% 6/1/23 1,500 1,474 Seagate HDD Cayman 4.750% 1/1/25 750 720 8 Seagate HDD Cayman 4.875% 6/1/27 450 419 8 Seagate HDD Cayman 5.750% 12/1/34 1,425 1,357 Symantec Corp. 2.750% 6/15/17 500 503 Symantec Corp. 4.200% 9/15/20 75 78 Symantec Corp. 3.950% 6/15/22 400 403 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 475 496 Texas Instruments Inc. 1.650% 8/3/19 1,000 996 Total System Services Inc. 2.375% 6/1/18 125 125 Trimble Navigation Ltd. 4.750% 12/1/24 225 227 Tyco Electronics Group SA 6.550% 10/1/17 355 389 Tyco Electronics Group SA 2.350% 8/1/19 200 201 Tyco Electronics Group SA 3.500% 2/3/22 750 773 Tyco Electronics Group SA 3.450% 8/1/24 350 354 Tyco Electronics Group SA 7.125% 10/1/37 700 916 Verisk Analytics Inc. 4.125% 9/12/22 1,300 1,320 Verisk Analytics Inc. 5.500% 6/15/45 250 246 Xerox Corp. 6.750% 2/1/17 350 373 Xerox Corp. 2.950% 3/15/17 325 331 Xerox Corp. 6.350% 5/15/18 1,580 1,743 Xerox Corp. 2.750% 3/15/19 250 251 Xerox Corp. 5.625% 12/15/19 550 609 Xerox Corp. 2.800% 5/15/20 300 297 Xerox Corp. 4.500% 5/15/21 835 870 Xerox Corp. 3.800% 5/15/24 125 121 Xilinx Inc. 2.125% 3/15/19 325 326 Xilinx Inc. 3.000% 3/15/21 1,275 1,297 Transportation (0.3%) 5 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 243 246 5 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 1,063 1,137 5 American Airlines 2014-1 Class A Pass Through Trust 3.700% 4/1/28 485 484 5 American Airlines 2015-1 Class A Pass Through Trust 3.375% 11/1/28 900 882 5 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 150 147 5 American Airlines 2015-2 Class AA Pass Through Trust 3.600% 9/22/27 285 286 5 BNSF Funding Trust I 6.613% 12/15/55 325 365 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 80 Burlington Northern Santa Fe LLC 5.750% 3/15/18 625 687 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 291 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 439 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 424 Burlington Northern Santa Fe LLC 3.050% 3/15/22 425 424 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 399 Burlington Northern Santa Fe LLC 3.000% 3/15/23 425 419 Burlington Northern Santa Fe LLC 3.850% 9/1/23 475 494 Burlington Northern Santa Fe LLC 3.750% 4/1/24 400 413 Burlington Northern Santa Fe LLC 3.400% 9/1/24 400 402 Burlington Northern Santa Fe LLC 3.000% 4/1/25 250 241 Burlington Northern Santa Fe LLC 3.650% 9/1/25 1,050 1,064 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 894 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 151 Burlington Northern Santa Fe LLC 6.150% 5/1/37 500 600 Burlington Northern Santa Fe LLC 5.750% 5/1/40 450 516 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 392 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 466 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 557 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 192 Burlington Northern Santa Fe LLC 4.450% 3/15/43 350 339 Burlington Northern Santa Fe LLC 5.150% 9/1/43 500 532 Burlington Northern Santa Fe LLC 4.900% 4/1/44 300 310 Burlington Northern Santa Fe LLC 4.550% 9/1/44 600 590 Burlington Northern Santa Fe LLC 4.150% 4/1/45 300 279 Burlington Northern Santa Fe LLC 4.700% 9/1/45 300 301 Canadian National Railway Co. 1.450% 12/15/16 925 931 Canadian National Railway Co. 5.550% 3/1/19 265 296 Canadian National Railway Co. 2.850% 12/15/21 550 560 Canadian National Railway Co. 6.250% 8/1/34 350 444 Canadian National Railway Co. 6.200% 6/1/36 350 451 Canadian National Railway Co. 6.375% 11/15/37 350 460 Canadian Pacific Railway Co. 4.450% 3/15/23 225 242 Canadian Pacific Railway Co. 2.900% 2/1/25 100 95 Canadian Pacific Railway Co. 3.700% 2/1/26 450 452 Canadian Pacific Railway Co. 7.125% 10/15/31 225 286 Canadian Pacific Railway Co. 5.750% 3/15/33 425 474 Canadian Pacific Railway Co. 5.950% 5/15/37 1,275 1,470 Canadian Pacific Railway Co. 6.125% 9/15/15 230 244 Canadian Pacific Railway Ltd. 4.500% 1/15/22 691 744 Canadian Pacific Railway Ltd. 5.750% 1/15/42 110 124 Con-way Inc. 6.700% 5/1/34 390 277 5 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 972 1,101 5 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 811 830 5 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 415 420 CSX Corp. 5.600% 5/1/17 25 27 CSX Corp. 7.900% 5/1/17 126 139 CSX Corp. 6.250% 3/15/18 725 805 CSX Corp. 7.375% 2/1/19 2,065 2,412 CSX Corp. 3.700% 10/30/20 205 217 CSX Corp. 6.220% 4/30/40 174 207 CSX Corp. 5.500% 4/15/41 425 463 CSX Corp. 4.750% 5/30/42 1,310 1,298 CSX Corp. 4.100% 3/15/44 800 717 CSX Corp. 3.950% 5/1/50 650 554 5 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 174 202 5 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 104 117 5 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 29 31 5 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 63 67 5 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 62 66 5 Delta Air Lines 2015-1 Class AA Pass Through Trust 3.625% 7/30/27 375 378 FedEx Corp. 8.000% 1/15/19 475 567 FedEx Corp. 2.625% 8/1/22 50 49 FedEx Corp. 4.000% 1/15/24 450 469 FedEx Corp. 3.900% 2/1/35 200 184 FedEx Corp. 3.875% 8/1/42 200 174 FedEx Corp. 4.100% 4/15/43 300 273 FedEx Corp. 5.100% 1/15/44 500 526 FedEx Corp. 4.500% 2/1/65 150 133 5 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 934 913 JB Hunt Transport Services Inc. 3.300% 8/15/22 400 403 JB Hunt Transport Services Inc. 3.850% 3/15/24 200 206 Kansas City Southern de Mexico SA de CV 2.350% 5/15/20 25 25 Kansas City Southern de Mexico SA de CV 3.000% 5/15/23 500 480 Kansas City Southern Railway Co. 4.950% 8/15/45 325 329 5,8 Latam Airlines 2015-1 Pass Through Trust A 4.200% 11/15/27 550 531 Norfolk Southern Corp. 7.700% 5/15/17 400 440 Norfolk Southern Corp. 5.750% 4/1/18 200 220 Norfolk Southern Corp. 5.900% 6/15/19 335 381 Norfolk Southern Corp. 3.250% 12/1/21 325 332 Norfolk Southern Corp. 2.903% 2/15/23 780 760 Norfolk Southern Corp. 5.590% 5/17/25 164 189 Norfolk Southern Corp. 7.800% 5/15/27 100 137 Norfolk Southern Corp. 4.837% 10/1/41 1,065 1,071 Norfolk Southern Corp. 3.950% 10/1/42 425 379 Norfolk Southern Corp. 4.450% 6/15/45 275 267 Norfolk Southern Corp. 7.900% 5/15/97 200 292 Norfolk Southern Corp. 6.000% 3/15/05 275 312 Norfolk Southern Corp. 6.000% 5/23/11 925 1,039 5 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 5/1/21 178 198 Ryder System Inc. 2.450% 11/15/18 1,000 1,008 Ryder System Inc. 2.350% 2/26/19 1,350 1,357 Ryder System Inc. 2.550% 6/1/19 800 811 Ryder System Inc. 2.500% 5/11/20 200 199 Ryder System Inc. 2.875% 9/1/20 125 126 Southern Railway Co. 9.750% 6/15/20 116 151 Southwest Airlines Co. 5.750% 12/15/16 200 211 Southwest Airlines Co. 5.125% 3/1/17 400 421 Southwest Airlines Co. 2.750% 11/6/19 25 25 5 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 105 118 5 Spirit Airlines 2015-1 Pass Through Trust A 4.100% 10/1/29 325 329 Trinity Industries Inc. 4.550% 10/1/24 225 213 Union Pacific Corp. 1.800% 2/1/20 450 447 Union Pacific Corp. 2.250% 6/19/20 300 304 Union Pacific Corp. 2.750% 4/15/23 200 197 Union Pacific Corp. 3.250% 1/15/25 300 303 Union Pacific Corp. 3.250% 8/15/25 1,000 1,009 Union Pacific Corp. 6.625% 2/1/29 400 532 Union Pacific Corp. 3.375% 2/1/35 900 817 Union Pacific Corp. 4.750% 9/15/41 750 799 Union Pacific Corp. 4.250% 4/15/43 400 394 Union Pacific Corp. 4.750% 12/15/43 325 350 Union Pacific Corp. 4.821% 2/1/44 189 206 Union Pacific Corp. 4.850% 6/15/44 75 82 Union Pacific Corp. 4.150% 1/15/45 400 397 Union Pacific Corp. 3.875% 2/1/55 400 360 5 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 666 688 5 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 750 766 United Parcel Service Inc. 1.125% 10/1/17 800 804 United Parcel Service Inc. 5.500% 1/15/18 1,000 1,098 United Parcel Service Inc. 5.125% 4/1/19 175 196 United Parcel Service Inc. 3.125% 1/15/21 990 1,033 United Parcel Service Inc. 2.450% 10/1/22 925 908 United Parcel Service Inc. 6.200% 1/15/38 820 1,060 United Parcel Service Inc. 4.875% 11/15/40 350 393 United Parcel Service Inc. 3.625% 10/1/42 675 641 5 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 94 94 5 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 65 68 Utilities (0.8%) Electric (0.7%) AEP Texas Central Co. 6.650% 2/15/33 400 496 Alabama Power Co. 5.500% 10/15/17 550 593 Alabama Power Co. 3.550% 12/1/23 1,700 1,758 Alabama Power Co. 2.800% 4/1/25 200 192 Alabama Power Co. 4.100% 1/15/42 1,000 957 Alabama Power Co. 3.850% 12/1/42 125 115 Alabama Power Co. 4.150% 8/15/44 300 289 Alabama Power Co. 3.750% 3/1/45 650 588 Ameren Illinois Co. 6.125% 11/15/17 25 27 Ameren Illinois Co. 2.700% 9/1/22 250 247 Ameren Illinois Co. 3.250% 3/1/25 275 278 American Electric Power Co. Inc. 1.650% 12/15/17 325 325 Appalachian Power Co. 3.400% 6/1/25 500 495 Appalachian Power Co. 5.800% 10/1/35 100 113 Appalachian Power Co. 6.700% 8/15/37 500 626 Appalachian Power Co. 7.000% 4/1/38 260 336 Arizona Public Service Co. 3.150% 5/15/25 500 498 Arizona Public Service Co. 5.500% 9/1/35 150 173 Arizona Public Service Co. 5.050% 9/1/41 575 645 Arizona Public Service Co. 4.500% 4/1/42 25 26 Arizona Public Service Co. 4.700% 1/15/44 400 427 Atlantic City Electric Co. 7.750% 11/15/18 150 177 Baltimore Gas & Electric Co. 3.350% 7/1/23 950 965 Berkshire Hathaway Energy Co. 1.100% 5/15/17 235 234 Berkshire Hathaway Energy Co. 2.000% 11/15/18 125 125 Berkshire Hathaway Energy Co. 2.400% 2/1/20 200 200 Berkshire Hathaway Energy Co. 3.750% 11/15/23 525 541 Berkshire Hathaway Energy Co. 3.500% 2/1/25 500 502 Berkshire Hathaway Energy Co. 6.125% 4/1/36 975 1,174 Berkshire Hathaway Energy Co. 5.950% 5/15/37 1,225 1,445 Berkshire Hathaway Energy Co. 6.500% 9/15/37 370 464 Berkshire Hathaway Energy Co. 5.150% 11/15/43 475 515 Berkshire Hathaway Energy Co. 4.500% 2/1/45 500 495 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 243 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 644 CenterPoint Energy Houston Electric LLC 4.500% 4/1/44 350 370 Cleco Power LLC 6.000% 12/1/40 175 203 Cleveland Electric Illuminating Co. 5.700% 4/1/17 259 273 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 225 Cleveland Electric Illuminating Co. 5.500% 8/15/24 1,775 2,031 CMS Energy Corp. 8.750% 6/15/19 500 615 CMS Energy Corp. 6.250% 2/1/20 600 692 CMS Energy Corp. 5.050% 3/15/22 500 550 CMS Energy Corp. 3.875% 3/1/24 900 922 CMS Energy Corp. 4.700% 3/31/43 350 354 CMS Energy Corp. 4.875% 3/1/44 300 312 Commonwealth Edison Co. 5.950% 8/15/16 200 208 Commonwealth Edison Co. 1.950% 9/1/16 115 116 Commonwealth Edison Co. 6.150% 9/15/17 600 654 Commonwealth Edison Co. 5.800% 3/15/18 150 165 Commonwealth Edison Co. 5.900% 3/15/36 100 121 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,332 Commonwealth Edison Co. 4.600% 8/15/43 550 579 Commonwealth Edison Co. 4.700% 1/15/44 900 960 Commonwealth Edison Co. 3.700% 3/1/45 1,500 1,372 Connecticut Light & Power Co. 5.500% 2/1/19 150 168 Connecticut Light & Power Co. 6.350% 6/1/36 250 325 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 1,100 1,270 Consolidated Edison Co. of New York Inc. 4.450% 6/15/20 850 934 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 341 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,038 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 501 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 400 521 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 475 451 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 1,530 1,565 Constellation Energy Group Inc. 5.150% 12/1/20 1,495 1,645 Consumers Energy Co. 6.125% 3/15/19 1,000 1,143 Consumers Energy Co. 6.700% 9/15/19 300 352 Consumers Energy Co. 2.850% 5/15/22 1,150 1,157 Consumers Energy Co. 3.375% 8/15/23 225 231 Consumers Energy Co. 4.350% 8/31/64 150 145 Delmarva Power & Light Co. 3.500% 11/15/23 125 129 Delmarva Power & Light Co. 4.000% 6/1/42 225 219 Dominion Resources Inc. 1.400% 9/15/17 100 100 Dominion Resources Inc. 2.500% 12/1/19 400 403 Dominion Resources Inc. 4.450% 3/15/21 125 134 Dominion Resources Inc. 2.750% 9/15/22 100 97 Dominion Resources Inc. 3.625% 12/1/24 800 798 Dominion Resources Inc. 3.900% 10/1/25 425 429 Dominion Resources Inc. 5.250% 8/1/33 200 215 Dominion Resources Inc. 4.900% 8/1/41 550 562 Dominion Resources Inc. 4.050% 9/15/42 325 293 Dominion Resources Inc. 4.700% 12/1/44 600 592 5 Dominion Resources Inc. 5.750% 10/1/54 375 384 DTE Electric Co. 3.450% 10/1/20 410 434 DTE Electric Co. 3.900% 6/1/21 100 108 DTE Electric Co. 2.650% 6/15/22 325 322 DTE Electric Co. 3.375% 3/1/25 225 231 DTE Electric Co. 5.700% 10/1/37 125 153 DTE Electric Co. 3.950% 6/15/42 1,150 1,125 DTE Energy Co. 2.400% 12/1/19 350 353 DTE Energy Co. 3.500% 6/1/24 700 711 Duke Energy Carolinas LLC 7.000% 11/15/18 660 768 Duke Energy Carolinas LLC 4.300% 6/15/20 500 549 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,109 Duke Energy Carolinas LLC 6.000% 12/1/28 300 368 Duke Energy Carolinas LLC 6.100% 6/1/37 300 374 Duke Energy Carolinas LLC 6.000% 1/15/38 25 31 Duke Energy Carolinas LLC 6.050% 4/15/38 25 31 Duke Energy Carolinas LLC 5.300% 2/15/40 710 842 Duke Energy Carolinas LLC 4.250% 12/15/41 800 815 Duke Energy Carolinas LLC 4.000% 9/30/42 425 418 Duke Energy Corp. 1.625% 8/15/17 625 627 Duke Energy Corp. 2.100% 6/15/18 1,000 1,012 Duke Energy Corp. 5.050% 9/15/19 2,625 2,896 Duke Energy Corp. 3.050% 8/15/22 200 199 Duke Energy Corp. 3.950% 10/15/23 225 235 Duke Energy Corp. 3.750% 4/15/24 200 206 Duke Energy Florida Inc. 4.550% 4/1/20 1,375 1,516 Duke Energy Florida Llc 5.650% 6/15/18 50 55 Duke Energy Florida LLC 6.350% 9/15/37 525 690 Duke Energy Florida LLC 6.400% 6/15/38 600 789 Duke Energy Indiana Inc. 3.750% 7/15/20 185 198 Duke Energy Indiana Inc. 4.200% 3/15/42 475 477 Duke Energy Indiana Inc. 4.900% 7/15/43 250 276 Duke Energy Progress Llc 5.300% 1/15/19 675 752 Duke Energy Progress Llc 3.000% 9/15/21 750 778 Duke Energy Progress LLC 3.250% 8/15/25 1,800 1,832 Duke Energy Progress LLC 4.375% 3/30/44 525 547 Duke Energy Progress LLC 4.150% 12/1/44 300 302 Duke Energy Progress LLC 4.200% 8/15/45 525 536 El Paso Electric Co. 6.000% 5/15/35 175 211 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,328 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 166 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 1,500 1,748 Entergy Louisiana LLC 5.400% 11/1/24 175 203 Entergy Louisiana LLC 4.950% 1/15/45 400 403 Entergy Texas Inc. 7.125% 2/1/19 300 347 Entergy Texas Inc. 5.150% 6/1/45 300 302 Eversource Energy 4.500% 11/15/19 2,357 2,553 Exelon Corp. 1.550% 6/9/17 250 250 Exelon Corp. 2.850% 6/15/20 225 227 Exelon Corp. 3.950% 6/15/25 500 505 Exelon Corp. 4.950% 6/15/35 800 808 Exelon Corp. 5.625% 6/15/35 365 399 Exelon Corp. 5.100% 6/15/45 200 204 Exelon Generation Co. LLC 6.200% 10/1/17 930 1,003 Exelon Generation Co. LLC 4.000% 10/1/20 575 603 Exelon Generation Co. LLC 5.600% 6/15/42 1,121 1,121 FirstEnergy Solutions Corp. 6.800% 8/15/39 275 271 Florida Power & Light Co. 5.550% 11/1/17 75 81 Florida Power & Light Co. 2.750% 6/1/23 325 323 Florida Power & Light Co. 3.250% 6/1/24 300 307 Florida Power & Light Co. 5.625% 4/1/34 225 271 Florida Power & Light Co. 4.950% 6/1/35 50 56 Florida Power & Light Co. 5.950% 2/1/38 175 222 Florida Power & Light Co. 5.960% 4/1/39 225 286 Florida Power & Light Co. 4.125% 2/1/42 1,575 1,592 Florida Power & Light Co. 3.800% 12/15/42 925 889 Georgia Power Co. 5.950% 2/1/39 150 172 Georgia Power Co. 4.750% 9/1/40 125 123 Georgia Power Co. 4.300% 3/15/42 675 621 Georgia Power Co. 4.300% 3/15/43 250 228 Iberdrola International BV 6.750% 7/15/36 175 217 Indiana Michigan Power Co. 7.000% 3/15/19 300 347 Indiana Michigan Power Co. 3.200% 3/15/23 475 475 Interstate Power & Light Co. 3.250% 12/1/24 150 152 Interstate Power & Light Co. 3.400% 8/15/25 550 559 Interstate Power & Light Co. 6.250% 7/15/39 100 131 ITC Holdings Corp. 4.050% 7/1/23 175 181 ITC Holdings Corp. 5.300% 7/1/43 700 745 Jersey Central Power & Light Co. 5.650% 6/1/17 350 374 Jersey Central Power & Light Co. 6.150% 6/1/37 200 221 5 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 167 184 Kansas City Power & Light Co. 6.050% 11/15/35 200 244 Kansas City Power & Light Co. 5.300% 10/1/41 830 906 Kentucky Utilities Co. 3.250% 11/1/20 200 210 Kentucky Utilities Co. 4.650% 11/15/43 875 934 LG&E & KU Energy LLC 3.750% 11/15/20 1,150 1,202 Louisville Gas & Electric Co. 5.125% 11/15/40 100 113 Louisville Gas & Electric Co. 4.650% 11/15/43 625 668 MidAmerican Energy Co. 5.950% 7/15/17 560 604 MidAmerican Energy Co. 6.750% 12/30/31 725 945 MidAmerican Energy Co. 4.800% 9/15/43 1,050 1,157 Mississippi Power Co. 4.250% 3/15/42 375 325 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 126 National Rural Utilities Cooperative Finance Corp. 0.950% 4/24/17 400 399 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,025 1,118 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,100 1,375 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 75 76 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 1,300 1,287 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 900 902 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 789 788 5 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 100 100 Nevada Power Co. 6.500% 5/15/18 1,200 1,345 Nevada Power Co. 6.650% 4/1/36 410 523 Nevada Power Co. 5.450% 5/15/41 500 578 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 1,200 1,197 NextEra Energy Capital Holdings Inc. 2.700% 9/15/19 475 479 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 666 NextEra Energy Capital Holdings Inc. 3.625% 6/15/23 1,125 1,135 5 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 183 5 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 231 Northern States Power Co. 5.250% 3/1/18 950 1,038 Northern States Power Co. 2.200% 8/15/20 200 202 Northern States Power Co. 6.250% 6/1/36 650 842 Northern States Power Co. 6.200% 7/1/37 250 323 Northern States Power Co. 5.350% 11/1/39 375 441 Northern States Power Co. 4.125% 5/15/44 100 101 Northern States Power Co. 4.000% 8/15/45 200 199 NorthWestern Corp. 4.176% 11/15/44 250 250 NSTAR Electric Co. 5.625% 11/15/17 525 572 NSTAR Electric Co. 5.500% 3/15/40 550 658 Oglethorpe Power Corp. 6.100% 3/15/19 200 224 Oglethorpe Power Corp. 5.950% 11/1/39 100 121 Oglethorpe Power Corp. 5.375% 11/1/40 380 418 Oglethorpe Power Corp. 4.550% 6/1/44 300 301 Ohio Edison Co. 8.250% 10/15/38 400 570 Ohio Power Co. 6.050% 5/1/18 100 111 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 183 Oklahoma Gas & Electric Co. 3.900% 5/1/43 875 826 Oklahoma Gas & Electric Co. 4.000% 12/15/44 175 168 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 375 Oncor Electric Delivery Co. LLC 2.150% 6/1/19 1,075 1,072 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 247 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 802 Oncor Electric Delivery Co. LLC 4.550% 12/1/41 500 503 Pacific Gas & Electric Co. 5.625% 11/30/17 250 271 Pacific Gas & Electric Co. 8.250% 10/15/18 275 326 Pacific Gas & Electric Co. 3.500% 10/1/20 410 432 Pacific Gas & Electric Co. 4.250% 5/15/21 225 244 Pacific Gas & Electric Co. 3.250% 9/15/21 1,000 1,033 Pacific Gas & Electric Co. 3.250% 6/15/23 575 578 Pacific Gas & Electric Co. 3.750% 2/15/24 150 155 Pacific Gas & Electric Co. 3.400% 8/15/24 625 627 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,492 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,215 Pacific Gas & Electric Co. 6.250% 3/1/39 1,000 1,230 Pacific Gas & Electric Co. 5.400% 1/15/40 500 569 Pacific Gas & Electric Co. 4.450% 4/15/42 300 302 Pacific Gas & Electric Co. 4.600% 6/15/43 225 232 Pacific Gas & Electric Co. 4.750% 2/15/44 1,500 1,580 PacifiCorp 5.650% 7/15/18 300 333 PacifiCorp 2.950% 2/1/22 1,000 1,013 PacifiCorp 3.600% 4/1/24 500 522 PacifiCorp 5.250% 6/15/35 475 543 PacifiCorp 5.750% 4/1/37 410 496 PacifiCorp 6.250% 10/15/37 600 765 PacifiCorp 4.100% 2/1/42 350 345 Peco Energy Co. 1.200% 10/15/16 350 351 Peco Energy Co. 5.350% 3/1/18 125 137 Pennsylvania Electric Co. 6.050% 9/1/17 75 81 Pennsylvania Electric Co. 5.200% 4/1/20 205 223 PG&E Corp. 2.400% 3/1/19 1,650 1,667 Potomac Electric Power Co. 6.500% 11/15/37 400 524 PPL Capital Funding Inc. 3.500% 12/1/22 375 379 PPL Capital Funding Inc. 3.950% 3/15/24 225 232 PPL Capital Funding Inc. 5.000% 3/15/44 1,450 1,516 PPL Electric Utilities Corp. 3.000% 9/15/21 410 422 PPL Electric Utilities Corp. 6.250% 5/15/39 100 129 PPL Electric Utilities Corp. 4.750% 7/15/43 1,000 1,097 Progress Energy Inc. 3.150% 4/1/22 500 498 Progress Energy Inc. 7.750% 3/1/31 625 841 Progress Energy Inc. 6.000% 12/1/39 410 507 PSEG Power LLC 5.500% 12/1/15 450 453 PSEG Power LLC 2.750% 9/15/16 615 624 PSEG Power LLC 5.125% 4/15/20 150 166 PSEG Power LLC 4.150% 9/15/21 50 52 Public Service Co. of Colorado 5.800% 8/1/18 100 112 Public Service Co. of Colorado 5.125% 6/1/19 175 194 Public Service Co. of Colorado 3.200% 11/15/20 1,000 1,048 Public Service Co. of Colorado 2.900% 5/15/25 500 492 Public Service Co. of Colorado 6.250% 9/1/37 100 130 Public Service Co. of Colorado 3.600% 9/15/42 225 207 Public Service Co. of Colorado 4.300% 3/15/44 200 204 Public Service Co. of New Hampshire 3.500% 11/1/23 150 155 Public Service Co. of New Mexico 3.850% 8/1/25 150 152 Public Service Co. of Oklahoma 5.150% 12/1/19 600 673 Public Service Co. of Oklahoma 4.400% 2/1/21 500 539 Public Service Co. of Oklahoma 6.625% 11/15/37 275 358 Public Service Electric & Gas Co. 5.300% 5/1/18 394 432 Public Service Electric & Gas Co. 2.300% 9/15/18 450 459 Public Service Electric & Gas Co. 1.800% 6/1/19 200 199 Public Service Electric & Gas Co. 2.375% 5/15/23 225 217 Public Service Electric & Gas Co. 3.000% 5/15/25 500 498 Public Service Electric & Gas Co. 5.375% 11/1/39 300 352 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,486 Public Service Electric & Gas Co. 4.000% 6/1/44 100 98 Public Service Electric & Gas Co. 4.050% 5/1/45 500 497 Puget Energy Inc. 6.500% 12/15/20 250 292 Puget Energy Inc. 6.000% 9/1/21 400 462 8 Puget Energy Inc. 3.650% 5/15/25 1,550 1,531 Puget Sound Energy Inc. 5.483% 6/1/35 100 118 Puget Sound Energy Inc. 6.274% 3/15/37 500 639 Puget Sound Energy Inc. 5.757% 10/1/39 495 604 Puget Sound Energy Inc. 5.638% 4/15/41 390 471 Puget Sound Energy Inc. 4.434% 11/15/41 275 285 San Diego Gas & Electric Co. 3.000% 8/15/21 150 157 San Diego Gas & Electric Co. 6.000% 6/1/26 500 624 San Diego Gas & Electric Co. 5.350% 5/15/35 100 119 San Diego Gas & Electric Co. 6.125% 9/15/37 252 322 San Diego Gas & Electric Co. 5.350% 5/15/40 500 596 San Diego Gas & Electric Co. 4.500% 8/15/40 255 270 San Diego Gas & Electric Co. 4.300% 4/1/42 150 155 SCANA Corp. 4.750% 5/15/21 205 216 SCANA Corp. 4.125% 2/1/22 150 152 Sierra Pacific Power Co. 6.750% 7/1/37 400 535 South Carolina Electric & Gas Co. 6.500% 11/1/18 1,100 1,263 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 567 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 180 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 113 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 196 South Carolina Electric & Gas Co. 4.600% 6/15/43 225 229 South Carolina Electric & Gas Co. 4.500% 6/1/64 200 190 South Carolina Electric & Gas Co. 5.100% 6/1/65 350 368 Southern California Edison Co. 1.125% 5/1/17 550 550 Southern California Edison Co. 3.875% 6/1/21 350 377 5 Southern California Edison Co. 1.845% 2/1/22 325 324 Southern California Edison Co. 3.500% 10/1/23 300 312 Southern California Edison Co. 6.650% 4/1/29 225 288 Southern California Edison Co. 5.750% 4/1/35 508 612 Southern California Edison Co. 5.350% 7/15/35 1,460 1,689 Southern California Edison Co. 4.500% 9/1/40 205 215 Southern California Edison Co. 4.050% 3/15/42 425 419 Southern California Edison Co. 3.900% 3/15/43 475 458 Southern California Edison Co. 4.650% 10/1/43 600 651 Southern California Edison Co. 3.600% 2/1/45 150 138 Southern Co. 1.300% 8/15/17 225 224 Southern Co. 2.150% 9/1/19 200 196 Southern Co. 2.750% 6/15/20 400 399 Southern Power Co. 5.150% 9/15/41 960 956 Southern Power Co. 5.250% 7/15/43 500 515 Southwestern Electric Power Co. 5.875% 3/1/18 25 27 Southwestern Electric Power Co. 6.450% 1/15/19 250 285 Southwestern Electric Power Co. 6.200% 3/15/40 75 92 Southwestern Electric Power Co. 3.900% 4/1/45 1,500 1,332 Southwestern Public Service Co. 3.300% 6/15/24 1,850 1,875 Southwestern Public Service Co. 4.500% 8/15/41 100 106 Tampa Electric Co. 6.100% 5/15/18 1,575 1,749 Tampa Electric Co. 2.600% 9/15/22 75 73 Tampa Electric Co. 6.550% 5/15/36 150 195 Tampa Electric Co. 4.200% 5/15/45 750 748 TECO Finance Inc. 6.572% 11/1/17 330 363 TECO Finance Inc. 5.150% 3/15/20 125 138 TransAlta Corp. 6.650% 5/15/18 100 108 TransAlta Corp. 4.500% 11/15/22 325 319 TransAlta Corp. 6.500% 3/15/40 175 158 Tri-State Generation & Transmission Association Inc. 3.700% 11/1/24 550 559 Tri-State Generation & Transmission Association Inc. 4.700% 11/1/44 150 155 Tucson Electric Power Co. 5.150% 11/15/21 130 146 Tucson Electric Power Co. 3.050% 3/15/25 200 193 UIL Holdings Corp. 4.625% 10/1/20 100 108 Union Electric Co. 6.700% 2/1/19 235 271 Union Electric Co. 3.500% 4/15/24 1,450 1,491 Union Electric Co. 3.900% 9/15/42 675 646 Virginia Electric & Power Co. 5.400% 1/15/16 700 709 Virginia Electric & Power Co. 2.950% 1/15/22 750 758 Virginia Electric & Power Co. 3.100% 5/15/25 500 500 Virginia Electric & Power Co. 6.000% 1/15/36 500 622 Virginia Electric & Power Co. 6.000% 5/15/37 550 690 Virginia Electric & Power Co. 6.350% 11/30/37 600 780 Virginia Electric & Power Co. 8.875% 11/15/38 450 722 Virginia Electric & Power Co. 4.000% 1/15/43 850 835 Virginia Electric & Power Co. 4.450% 2/15/44 200 210 WEC Energy Group Inc. 1.650% 6/15/18 200 200 WEC Energy Group Inc. 2.450% 6/15/20 250 253 WEC Energy Group Inc. 3.550% 6/15/25 750 762 5 WEC Energy Group Inc. 6.110% 12/1/66 300 254 5 WEC Energy Group Inc. 6.250% 5/15/67 525 447 Westar Energy Inc. 8.625% 12/1/18 244 293 Westar Energy Inc. 4.125% 3/1/42 525 526 Westar Energy Inc. 4.100% 4/1/43 225 224 Westar Energy Inc. 4.625% 9/1/43 150 161 Wisconsin Electric Power Co. 4.250% 12/15/19 175 192 Wisconsin Electric Power Co. 2.950% 9/15/21 635 650 Wisconsin Electric Power Co. 5.625% 5/15/33 200 240 Wisconsin Electric Power Co. 4.250% 6/1/44 100 101 Wisconsin Power & Light Co. 5.000% 7/15/19 25 28 Wisconsin Power & Light Co. 2.250% 11/15/22 275 263 Wisconsin Power & Light Co. 6.375% 8/15/37 300 388 Wisconsin Power & Light Co. 4.100% 10/15/44 200 196 Wisconsin Public Service Corp. 3.671% 12/1/42 75 70 Xcel Energy Inc. 5.613% 4/1/17 631 670 Xcel Energy Inc. 1.200% 6/1/17 150 149 Xcel Energy Inc. 4.700% 5/15/20 305 332 Xcel Energy Inc. 3.300% 6/1/25 150 149 Xcel Energy Inc. 6.500% 7/1/36 635 791 Natural Gas (0.1%) AGL Capital Corp. 3.500% 9/15/21 1,250 1,284 AGL Capital Corp. 5.875% 3/15/41 125 141 AGL Capital Corp. 4.400% 6/1/43 125 121 Atmos Energy Corp. 8.500% 3/15/19 1,500 1,807 Atmos Energy Corp. 5.500% 6/15/41 800 927 British Transco Finance Inc. 6.625% 6/1/18 430 488 KeySpan Corp. 8.000% 11/15/30 200 277 KeySpan Corp. 5.803% 4/1/35 250 287 Laclede Group Inc. 4.700% 8/15/44 350 357 NiSource Finance Corp. 6.400% 3/15/18 314 349 NiSource Finance Corp. 6.800% 1/15/19 550 630 NiSource Finance Corp. 5.450% 9/15/20 350 394 NiSource Finance Corp. 6.125% 3/1/22 450 528 NiSource Finance Corp. 6.250% 12/15/40 400 484 NiSource Finance Corp. 5.950% 6/15/41 500 583 NiSource Finance Corp. 5.800% 2/1/42 300 348 NiSource Finance Corp. 4.800% 2/15/44 200 208 ONE Gas Inc. 2.070% 2/1/19 300 300 ONE Gas Inc. 4.658% 2/1/44 125 131 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 150 161 Sempra Energy 6.150% 6/15/18 750 832 Sempra Energy 9.800% 2/15/19 250 309 Sempra Energy 2.400% 3/15/20 300 299 Sempra Energy 4.050% 12/1/23 850 888 Sempra Energy 6.000% 10/15/39 705 828 Southern California Gas Co. 5.750% 11/15/35 25 30 Southern California Gas Co. 3.750% 9/15/42 300 284 Southern California Gas Co. 4.450% 3/15/44 150 159 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 125 136 American Water Capital Corp. 3.850% 3/1/24 1,775 1,868 American Water Capital Corp. 6.593% 10/15/37 500 655 American Water Capital Corp. 4.300% 12/1/42 125 125 United Utilities plc 5.375% 2/1/19 200 217 Veolia Environnement SA 6.750% 6/1/38 200 251 Total Corporate Bonds (Cost $2,762,139) Sovereign Bonds (U.S. Dollar-Denominated) (2.2%) African Development Bank 0.750% 10/18/16 1,150 1,147 African Development Bank 1.125% 3/15/17 1,550 1,561 African Development Bank 0.875% 3/15/18 1,500 1,498 African Development Bank 1.625% 10/2/18 300 305 African Development Bank 1.375% 2/12/20 350 348 African Development Bank 2.375% 9/23/21 1,500 1,549 Agricultural Bank Of China 2.000% 5/21/18 300 300 Agricultural Bank Of China 2.750% 5/21/20 250 251 Asian Development Bank 0.750% 1/11/17 2,800 2,806 Asian Development Bank 1.125% 3/15/17 1,325 1,335 Asian Development Bank 1.125% 6/5/18 2,300 2,304 Asian Development Bank 5.593% 7/16/18 500 559 Asian Development Bank 1.750% 9/11/18 1,650 1,684 Asian Development Bank 1.875% 10/23/18 530 543 Asian Development Bank 1.750% 3/21/19 575 586 Asian Development Bank 1.875% 4/12/19 1,550 1,586 Asian Development Bank 1.500% 1/22/20 2,500 2,500 Asian Development Bank 1.375% 3/23/20 2,250 2,247 Asian Development Bank 1.875% 2/18/22 1,850 1,858 Asian Development Bank 2.000% 1/22/25 1,000 983 Banco do Brasil SA 3.875% 1/23/17 200 198 Banco do Brasil SA 3.875% 10/10/22 350 272 Canada 0.875% 2/14/17 2,050 2,058 Canada 1.125% 3/19/18 2,100 2,111 Canada 1.625% 2/27/19 800 811 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 1,950 1,826 CNOOC Finance 2015 Australia Pty Ltd. 2.625% 5/5/20 1,500 1,475 CNOOC Finance 2 3.500% 5/5/25 1,500 1,428 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 1,650 1,646 CNOOC Nexen Finance 2014 ULC 4.250% 4/30/24 1,000 1,012 CNOOC Nexen Finance 2014 ULC 4.875% 4/30/44 400 414 Corp. Andina de Fomento 3.750% 1/15/16 1,765 1,781 Corp. Andina de Fomento 1.500% 8/8/17 900 902 Corp. Andina de Fomento 4.375% 6/15/22 1,875 2,051 Council Of Europe Development Bank 1.250% 9/22/16 1,000 1,008 Council Of Europe Development Bank 1.500% 6/19/17 1,000 1,013 Council Of Europe Development Bank 1.000% 3/7/18 525 526 Council Of Europe Development Bank 1.125% 5/31/18 975 978 Council Of Europe Development Bank 1.625% 3/10/20 1,300 1,306 Ecopetrol SA 7.625% 7/23/19 1,125 1,237 Ecopetrol SA 5.875% 9/18/23 2,550 2,435 Ecopetrol SA 4.125% 1/16/25 850 705 Ecopetrol SA 5.375% 6/26/26 250 216 Ecopetrol SA 7.375% 9/18/43 800 736 Ecopetrol SA 5.875% 5/28/45 1,075 814 Emirates Telecommunications Corp. 3.500% 6/18/24 200 204 European Bank for Reconstruction & Development 2.500% 3/15/16 500 505 European Bank for Reconstruction & Development 1.375% 10/20/16 1,515 1,529 European Bank for Reconstruction & Development 1.000% 2/16/17 1,000 1,005 European Bank for Reconstruction & Development 0.750% 9/1/17 1,000 999 European Bank for Reconstruction & Development 1.000% 6/15/18 700 700 European Bank for Reconstruction & Development 1.000% 9/17/18 400 399 European Bank for Reconstruction & Development 1.625% 11/15/18 50 51 European Bank for Reconstruction & Development 1.750% 6/14/19 2,050 2,075 European Bank for Reconstruction & Development 1.750% 11/26/19 500 505 European Bank for Reconstruction & Development 1.500% 3/16/20 1,650 1,653 European Bank for Reconstruction & Development 1.875% 2/23/22 1,300 1,304 European Investment Bank 1.250% 10/14/16 950 956 European Investment Bank 1.125% 12/15/16 1,300 1,307 European Investment Bank 4.875% 1/17/17 1,225 1,291 European Investment Bank 1.750% 3/15/17 1,125 1,143 European Investment Bank 0.875% 4/18/17 1,500 1,501 European Investment Bank 5.125% 5/30/17 800 858 European Investment Bank 1.625% 6/15/17 100 101 European Investment Bank 1.000% 8/17/17 1,475 1,473 European Investment Bank 1.125% 9/15/17 450 453 European Investment Bank 1.000% 12/15/17 300 301 European Investment Bank 1.000% 3/15/18 4,075 4,079 European Investment Bank 1.250% 5/15/18 3,400 3,415 European Investment Bank 1.000% 6/15/18 3,500 3,494 European Investment Bank 1.125% 8/15/18 2,000 2,001 European Investment Bank 1.625% 12/18/18 3,200 3,246 European Investment Bank 1.875% 3/15/19 4,400 4,495 European Investment Bank 1.750% 6/17/19 4,675 4,728 European Investment Bank 1.625% 3/16/20 6,100 6,119 European Investment Bank 1.375% 6/15/20 2,000 1,987 European Investment Bank 2.875% 9/15/20 5,000 5,319 European Investment Bank 4.000% 2/16/21 4,000 4,480 European Investment Bank 2.500% 4/15/21 3,650 3,809 European Investment Bank 2.125% 10/15/21 350 356 European Investment Bank 2.250% 8/15/22 1,000 1,022 European Investment Bank 3.250% 1/29/24 1,550 1,686 European Investment Bank 1.875% 2/10/25 2,600 2,509 Export Development Canada 1.250% 10/26/16 1,970 1,984 Export Development Canada 0.750% 12/15/17 900 897 Export Development Canada 1.000% 6/15/18 150 150 Export Development Canada 1.500% 10/3/18 1,375 1,390 Export-Import Bank of Korea 3.750% 10/20/16 300 308 Export-Import Bank of Korea 4.000% 1/11/17 2,525 2,608 Export-Import Bank of Korea 2.875% 9/17/18 700 721 Export-Import Bank of Korea 2.375% 8/12/19 600 604 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,084 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,663 Export-Import Bank of Korea 4.000% 1/14/24 2,100 2,251 Federative Republic of Brazil 6.000% 1/17/17 2,545 2,647 5 Federative Republic of Brazil 8.000% 1/15/18 444 467 Federative Republic of Brazil 5.875% 1/15/19 875 921 Federative Republic of Brazil 8.875% 10/14/19 175 198 Federative Republic of Brazil 4.875% 1/22/21 3,305 3,103 Federative Republic of Brazil 2.625% 1/5/23 1,560 1,265 Federative Republic of Brazil 4.250% 1/7/25 1,175 1,028 Federative Republic of Brazil 8.750% 2/4/25 400 460 Federative Republic of Brazil 10.125% 5/15/27 675 843 Federative Republic of Brazil 8.250% 1/20/34 875 875 Federative Republic of Brazil 7.125% 1/20/37 950 857 Federative Republic of Brazil 5.625% 1/7/41 3,450 2,631 Federative Republic of Brazil 5.000% 1/27/45 2,201 1,651 FMS Wertmanagement AoeR 1.125% 10/14/16 1,200 1,207 FMS Wertmanagement AoeR 0.625% 1/30/17 1,900 1,896 FMS Wertmanagement AoeR 1.125% 9/5/17 700 703 FMS Wertmanagement AoeR 1.000% 11/21/17 475 476 FMS Wertmanagement AoeR 1.625% 11/20/18 1,600 1,624 FMS Wertmanagement AoeR 1.750% 3/17/20 750 756 Hydro-Quebec 1.375% 6/19/17 1,000 1,008 Hydro-Quebec 8.400% 1/15/22 1,235 1,637 Hydro-Quebec 8.050% 7/7/24 1,175 1,631 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 500 504 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 2,200 2,247 Inter-American Development Bank 1.375% 10/18/16 2,890 2,915 Inter-American Development Bank 0.875% 11/15/16 400 401 Inter-American Development Bank 1.125% 3/15/17 100 101 Inter-American Development Bank 1.000% 7/14/17 1,400 1,398 Inter-American Development Bank 2.375% 8/15/17 250 257 Inter-American Development Bank 0.875% 3/15/18 350 350 Inter-American Development Bank 1.750% 8/24/18 5,105 5,207 Inter-American Development Bank 1.125% 8/28/18 3,700 3,703 Inter-American Development Bank 3.875% 9/17/19 100 110 Inter-American Development Bank 1.750% 10/15/19 2,200 2,228 Inter-American Development Bank 3.875% 2/14/20 500 552 Inter-American Development Bank 1.875% 6/16/20 1,000 1,018 Inter-American Development Bank 2.125% 11/9/20 350 359 Inter-American Development Bank 1.750% 4/14/22 3,500 3,471 Inter-American Development Bank 3.000% 2/21/24 2,600 2,784 Inter-American Development Bank 7.000% 6/15/25 250 341 Inter-American Development Bank 3.875% 10/28/41 800 897 Inter-American Development Bank 4.375% 1/24/44 450 546 International Bank for Reconstruction & Development 0.625% 10/14/16 1,950 1,949 International Bank for Reconstruction & Development 0.750% 12/15/16 2,900 2,903 International Bank for Reconstruction & Development 0.875% 4/17/17 4,750 4,767 International Bank for Reconstruction & Development 1.125% 7/18/17 950 956 International Bank for Reconstruction & Development 1.000% 11/15/17 500 501 International Bank for Reconstruction & Development 1.375% 4/10/18 3,200 3,228 International Bank for Reconstruction & Development 1.000% 6/15/18 3,500 3,488 International Bank for Reconstruction & Development 1.875% 3/15/19 3,300 3,360 International Bank for Reconstruction & Development 1.875% 10/7/19 1,500 1,533 International Bank for Reconstruction & Development 2.125% 11/1/20 2,200 2,266 International Bank for Reconstruction & Development 2.250% 6/24/21 1,700 1,746 International Bank for Reconstruction & Development 1.625% 2/10/22 2,025 2,001 International Bank for Reconstruction & Development 7.625% 1/19/23 25 35 International Bank for Reconstruction & Development 2.500% 11/25/24 4,500 4,610 International Bank for Reconstruction & Development 2.500% 7/29/25 2,500 2,547 International Finance Corp. 2.250% 4/11/16 525 530 International Finance Corp. 0.625% 10/3/16 900 901 International Finance Corp. 0.625% 11/15/16 1,000 1,001 International Finance Corp. 1.125% 11/23/16 2,150 2,162 International Finance Corp. 1.000% 4/24/17 575 576 International Finance Corp. 2.125% 11/17/17 950 971 International Finance Corp. 0.625% 12/21/17 625 619 International Finance Corp. 1.250% 7/16/18 2,200 2,211 International Finance Corp. 1.750% 9/4/18 1,300 1,324 International Finance Corp. 1.750% 9/16/19 1,100 1,115 International Finance Corp. 1.625% 7/16/20 1,000 1,007 9 Japan Bank for International Cooperation 1.125% 7/19/17 650 652 9 Japan Bank for International Cooperation 1.750% 7/31/18 925 938 9 Japan Bank for International Cooperation 1.750% 11/13/18 3,000 3,040 9 Japan Bank for International Cooperation 2.125% 2/7/19 1,000 1,023 9 Japan Bank for International Cooperation 1.750% 5/28/20 1,000 1,001 9 Japan Bank for International Cooperation 3.375% 7/31/23 325 352 9 Japan Bank for International Cooperation 3.000% 5/29/24 650 681 9 Japan Bank for International Cooperation 2.125% 2/10/25 2,400 2,352 9 Japan Bank for International Cooperation 2.500% 5/28/25 1,000 1,005 9 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 532 10 KFW 1.250% 10/5/16 1,970 1,985 10 KFW 0.625% 12/15/16 1,600 1,602 10 KFW 1.250% 2/15/17 3,425 3,455 10 KFW 0.750% 3/17/17 3,400 3,400 10 KFW 0.875% 9/5/17 2,000 2,003 10 KFW 0.875% 12/15/17 1,475 1,470 10 KFW 1.000% 1/26/18 2,300 2,298 10 KFW 4.375% 3/15/18 3,450 3,736 10 KFW 1.000% 6/11/18 2,200 2,199 10 KFW 4.500% 7/16/18 350 383 10 KFW 1.125% 8/6/18 1,500 1,500 10 KFW 1.875% 4/1/19 3,925 4,014 10 KFW 4.875% 6/17/19 4,775 5,397 10 KFW 1.750% 10/15/19 1,300 1,316 10 KFW 4.000% 1/27/20 150 166 10 KFW 1.500% 4/20/20 3,550 3,548 10 KFW 2.750% 9/8/20 4,500 4,763 10 KFW 2.750% 10/1/20 3,200 3,382 10 KFW 2.375% 8/25/21 2,710 2,808 10 KFW 2.625% 1/25/22 1,500 1,572 10 KFW 2.000% 10/4/22 1,575 1,584 10 KFW 2.125% 1/17/23 1,750 1,770 10 KFW 2.500% 11/20/24 3,800 3,908 10 KFW 2.000% 5/2/25 2,500 2,452 10 KFW 0.000% 4/18/36 500 268 Korea Development Bank 3.250% 3/9/16 970 979 Korea Development Bank 4.000% 9/9/16 750 770 Korea Development Bank 3.875% 5/4/17 1,000 1,037 Korea Development Bank 4.625% 11/16/21 1,375 1,528 Korea Development Bank 3.000% 9/14/22 1,400 1,407 Korea Development Bank 3.750% 1/22/24 1,500 1,586 10 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,755 1,768 10 Landwirtschaftliche Rentenbank 2.375% 9/13/17 1,000 1,030 10 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 1,002 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 614 10 Landwirtschaftliche Rentenbank 1.750% 4/15/19 350 356 10 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 425 10 Landwirtschaftliche Rentenbank 2.000% 1/13/25 2,500 2,451 10 Landwirtschaftliche Rentenbank 2.375% 6/10/25 975 977 Nexen Energy ULC 7.875% 3/15/32 100 133 Nexen Energy ULC 5.875% 3/10/35 410 461 Nexen Energy ULC 6.400% 5/15/37 800 951 Nexen Energy ULC 7.500% 7/30/39 625 823 Nordic Investment Bank 0.750% 1/17/18 2,700 2,694 Nordic Investment Bank 1.125% 3/19/18 800 803 Nordic Investment Bank 1.875% 6/14/19 850 865 North American Development Bank 2.300% 10/10/18 325 329 North American Development Bank 4.375% 2/11/20 650 714 North American Development Bank 2.400% 10/26/22 350 349 11 Oesterreichische Kontrollbank AG 0.750% 12/15/16 1,000 1,002 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 320 11 Oesterreichische Kontrollbank AG 1.125% 5/29/18 1,275 1,278 11 Oesterreichische Kontrollbank AG 1.375% 2/10/20 1,400 1,394 11 Oesterreichische Kontrollbank AG 2.375% 10/1/21 1,000 1,032 5 Oriental Republic of Uruguay 4.500% 8/14/24 1,650 1,660 5 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,633 5 Oriental Republic of Uruguay 5.100% 6/18/50 1,750 1,505 Petroleos Mexicanos 5.750% 3/1/18 1,275 1,349 Petroleos Mexicanos 8.000% 5/3/19 700 795 Petroleos Mexicanos 6.000% 3/5/20 1,700 1,814 8 Petroleos Mexicanos 3.500% 7/23/20 1,500 1,453 Petroleos Mexicanos 5.500% 1/21/21 2,130 2,237 Petroleos Mexicanos 4.875% 1/24/22 5,750 5,707 Petroleos Mexicanos 3.500% 1/30/23 1,250 1,129 Petroleos Mexicanos 4.875% 1/18/24 1,500 1,452 5 Petroleos Mexicanos 2.290% 2/15/24 170 169 8 Petroleos Mexicanos 4.250% 1/15/25 1,700 1,552 Petroleos Mexicanos 2.378% 4/15/25 200 194 8 Petroleos Mexicanos 4.500% 1/23/26 1,500 1,377 Petroleos Mexicanos 4.500% 1/23/26 1,400 1,285 Petroleos Mexicanos 6.625% 6/15/35 1,000 937 Petroleos Mexicanos 6.625% 6/15/38 375 350 Petroleos Mexicanos 6.500% 6/2/41 300 276 8 Petroleos Mexicanos 5.500% 6/27/44 1,450 1,164 Petroleos Mexicanos 5.500% 6/27/44 1,725 1,384 Petroleos Mexicanos 6.375% 1/23/45 1,750 1,570 8 Petroleos Mexicanos 5.625% 1/23/46 1,200 978 Province of British Columbia 2.650% 9/22/21 500 522 Province of British Columbia 2.000% 10/23/22 300 298 Province of Manitoba 4.900% 12/6/16 1,235 1,295 Province of Manitoba 1.125% 6/1/18 850 848 Province of Manitoba 2.100% 9/6/22 300 297 Province of Manitoba 3.050% 5/14/24 1,600 1,661 Province of New Brunswick 2.750% 6/15/18 725 753 Province of Nova Scotia 5.125% 1/26/17 500 528 Province of Ontario 1.100% 10/25/17 2,050 2,050 Province of Ontario 3.150% 12/15/17 100 104 Province of Ontario 1.200% 2/14/18 1,200 1,202 Province of Ontario 3.000% 7/16/18 400 418 Province of Ontario 2.000% 9/27/18 1,650 1,680 Province of Ontario 2.000% 1/30/19 1,875 1,902 Province of Ontario 1.650% 9/27/19 925 923 Province of Ontario 4.000% 10/7/19 850 925 Province of Ontario 4.400% 4/14/20 475 530 Province of Ontario 2.450% 6/29/22 100 101 Province of Ontario 3.200% 5/16/24 1,000 1,052 Quebec 5.125% 11/14/16 525 551 Quebec 4.625% 5/14/18 2,100 2,284 Quebec 3.500% 7/29/20 1,530 1,650 Quebec 2.750% 8/25/21 1,375 1,426 Quebec 2.625% 2/13/23 2,050 2,089 Quebec 7.125% 2/9/24 400 526 Quebec 2.875% 10/16/24 700 717 Quebec 7.500% 9/15/29 475 702 Region of Lombardy Italy 5.804% 10/25/32 500 538 Republic of Chile 3.875% 8/5/20 75 80 Republic of Chile 3.250% 9/14/21 225 232 Republic of Chile 2.250% 10/30/22 150 143 Republic of Chile 3.125% 3/27/25 1,875 1,858 Republic of Chile 3.625% 10/30/42 800 689 Republic of Colombia 7.375% 1/27/17 700 752 Republic of Colombia 7.375% 3/18/19 825 934 Republic of Colombia 4.375% 7/12/21 2,130 2,167 5 Republic of Colombia 2.625% 3/15/23 825 730 Republic of Colombia 4.000% 2/26/24 2,000 1,923 Republic of Colombia 8.125% 5/21/24 400 491 5 Republic of Colombia 4.500% 1/28/26 500 486 Republic of Colombia 7.375% 9/18/37 1,000 1,125 Republic of Colombia 6.125% 1/18/41 1,775 1,728 5 Republic of Colombia 5.625% 2/26/44 800 731 5 Republic of Colombia 5.000% 6/15/45 2,450 2,107 Republic of Italy 5.375% 6/12/17 950 1,012 Republic of Italy 6.875% 9/27/23 1,500 1,910 Republic of Italy 5.375% 6/15/33 1,400 1,613 Republic of Korea 7.125% 4/16/19 1,575 1,862 Republic of Korea 3.875% 9/11/23 1,800 1,960 Republic of Korea 4.125% 6/10/44 850 975 Republic of Panama 5.200% 1/30/20 2,045 2,219 5 Republic of Panama 4.000% 9/22/24 600 592 5 Republic of Panama 3.750% 3/16/25 700 677 Republic of Panama 7.125% 1/29/26 900 1,109 Republic of Panama 9.375% 4/1/29 200 291 5 Republic of Panama 6.700% 1/26/36 1,584 1,866 5 Republic of Panama 4.300% 4/29/53 250 212 Republic of Peru 7.125% 3/30/19 700 811 Republic of Peru 7.350% 7/21/25 1,600 2,006 Republic of Peru 4.125% 8/25/27 800 784 Republic of Peru 8.750% 11/21/33 1,225 1,722 Republic of Peru 5.625% 11/18/50 2,275 2,303 Republic of Poland 6.375% 7/15/19 3,340 3,866 Republic of Poland 5.125% 4/21/21 900 1,013 Republic of Poland 5.000% 3/23/22 1,415 1,580 Republic of Poland 3.000% 3/17/23 2,000 1,991 Republic of Poland 4.000% 1/22/24 1,225 1,294 Republic of South Africa 6.875% 5/27/19 575 641 Republic of South Africa 5.500% 3/9/20 1,985 2,109 Republic of South Africa 5.875% 5/30/22 200 215 Republic of South Africa 4.665% 1/17/24 2,600 2,571 Republic of South Africa 5.875% 9/16/25 300 315 Republic of South Africa 6.250% 3/8/41 700 739 Republic of the Philippines 8.375% 6/17/19 800 982 Republic of the Philippines 6.500% 1/20/20 2,450 2,884 Republic of the Philippines 4.000% 1/15/21 3,475 3,742 Republic of the Philippines 4.200% 1/21/24 1,400 1,531 Republic of the Philippines 9.500% 10/21/24 550 825 Republic of the Philippines 10.625% 3/16/25 425 672 Republic of the Philippines 5.500% 3/30/26 1,500 1,780 Republic of the Philippines 9.500% 2/2/30 825 1,312 Republic of the Philippines 7.750% 1/14/31 775 1,100 Republic of the Philippines 6.375% 1/15/32 800 1,025 Republic of the Philippines 6.375% 10/23/34 1,675 2,192 Republic of the Philippines 5.000% 1/13/37 400 459 Republic of the Philippines 3.950% 1/20/40 300 302 Republic of Turkey 7.000% 9/26/16 600 627 Republic of Turkey 7.500% 7/14/17 1,975 2,135 Republic of Turkey 6.750% 4/3/18 1,450 1,566 Republic of Turkey 7.000% 3/11/19 1,325 1,456 Republic of Turkey 7.000% 6/5/20 1,625 1,797 Republic of Turkey 5.625% 3/30/21 1,175 1,227 Republic of Turkey 5.125% 3/25/22 1,125 1,138 Republic of Turkey 3.250% 3/23/23 1,000 890 Republic of Turkey 7.375% 2/5/25 2,075 2,372 Republic of Turkey 4.250% 4/14/26 1,300 1,175 Republic of Turkey 11.875% 1/15/30 1,600 2,553 Republic of Turkey 8.000% 2/14/34 175 211 Republic of Turkey 6.875% 3/17/36 3,000 3,242 Republic of Turkey 6.750% 5/30/40 2,000 2,130 Republic of Turkey 6.000% 1/14/41 2,150 2,093 Republic of Turkey 4.875% 4/16/43 3,300 2,747 State of Israel 5.500% 11/9/16 1,320 1,387 State of Israel 5.125% 3/26/19 300 335 State of Israel 4.000% 6/30/22 900 976 State of Israel 3.150% 6/30/23 1,100 1,128 State of Israel 4.500% 1/30/43 950 960 Statoil ASA 3.125% 8/17/17 1,085 1,124 Statoil ASA 1.250% 11/9/17 600 597 Statoil ASA 1.200% 1/17/18 2,000 1,993 Statoil ASA 1.950% 11/8/18 200 201 Statoil ASA 5.250% 4/15/19 1,510 1,680 Statoil ASA 2.250% 11/8/19 1,000 1,013 Statoil ASA 2.900% 11/8/20 150 155 Statoil ASA 2.750% 11/10/21 1,100 1,109 Statoil ASA 3.150% 1/23/22 125 126 Statoil ASA 2.450% 1/17/23 400 383 Statoil ASA 2.650% 1/15/24 275 262 Statoil ASA 3.700% 3/1/24 500 513 Statoil ASA 3.250% 11/10/24 550 543 Statoil ASA 7.150% 1/15/29 250 330 Statoil ASA 5.100% 8/17/40 300 337 Statoil ASA 4.250% 11/23/41 325 323 Statoil ASA 3.950% 5/15/43 175 165 Statoil ASA 4.800% 11/8/43 600 642 Svensk Exportkredit AB 2.125% 7/13/16 1,065 1,079 Svensk Exportkredit AB 1.750% 5/30/17 125 127 Svensk Exportkredit AB 1.875% 6/17/19 1,550 1,582 Svensk Exportkredit AB 1.875% 6/23/20 600 607 United Mexican States 5.625% 1/15/17 3,729 3,945 United Mexican States 5.950% 3/19/19 2,113 2,367 United Mexican States 3.500% 1/21/21 600 609 United Mexican States 3.625% 3/15/22 3,350 3,377 United Mexican States 4.000% 10/2/23 3,507 3,568 United Mexican States 3.600% 1/30/25 2,275 2,232 United Mexican States 6.750% 9/27/34 309 368 United Mexican States 6.050% 1/11/40 2,020 2,179 United Mexican States 4.750% 3/8/44 4,342 3,897 United Mexican States 5.550% 1/21/45 1,100 1,104 United Mexican States 4.600% 1/23/46 600 524 United Mexican States 5.750% 10/12/10 4,292 3,934 Total Sovereign Bonds (Cost $559,418) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 6.449% 2/15/44 200 238 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 137 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 59 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 925 1,082 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 560 660 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 100 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 253 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 125 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 231 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,075 1,429 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 171 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 1,210 1,648 California GO 5.750% 3/1/17 150 160 California GO 6.200% 10/1/19 1,600 1,883 California GO 5.700% 11/1/21 1,000 1,181 California GO 7.500% 4/1/34 2,270 3,183 California GO 7.550% 4/1/39 2,005 2,898 California GO 7.300% 10/1/39 350 484 California GO 7.350% 11/1/39 1,325 1,848 California GO 7.625% 3/1/40 800 1,149 California GO 7.600% 11/1/40 350 514 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 123 Chicago IL Board of Education GO 6.319% 11/1/29 300 252 Chicago IL GO 7.375% 1/1/33 550 562 Chicago IL GO 7.781% 1/1/35 100 104 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 350 409 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 56 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 93 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 208 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 827 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 83 Chicago IL Water Revenue 6.742% 11/1/40 575 631 Clark County NV Airport System Revenue 6.881% 7/1/42 75 85 Clark County NV Airport System Revenue 6.820% 7/1/45 500 686 Colorado Bridge Enterprise Revenue 6.078% 12/1/40 700 876 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 383 Connecticut GO 5.090% 10/1/30 575 643 Connecticut GO 5.850% 3/15/32 610 723 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 174 Cook County IL GO 6.229% 11/15/34 400 411 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 63 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 121 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 675 771 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 262 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 87 Dallas TX Convention Center Hotel Development Corp. Hotel Revenue 7.088% 1/1/42 1,020 1,287 Dallas TX Independent School District GO 6.450% 2/15/35 150 176 Dartmouth College New Hampshire GO 4.750% 6/1/19 25 28 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 100 133 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 88 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 61 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 91 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 925 927 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 254 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 425 430 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 700 716 George Washington University District of Columbia GO 3.485% 9/15/22 500 519 George Washington University District of Columbia GO 4.300% 9/15/44 400 388 Georgia GO 4.503% 11/1/25 325 364 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 1,010 1,184 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 800 937 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 163 Houston TX Utility System Revenue 3.828% 5/15/28 275 289 Illinois GO 5.365% 3/1/17 375 390 Illinois GO 5.877% 3/1/19 600 654 Illinois GO 4.950% 6/1/23 1,450 1,464 Illinois GO 5.100% 6/1/33 2,920 2,737 Illinois GO 6.630% 2/1/35 480 498 Illinois GO 6.725% 4/1/35 475 495 Illinois GO 7.350% 7/1/35 2,000 2,182 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 200 248 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 92 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 595 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 300 315 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 238 Kansas Development Finance Authority Revenue 4.727% 4/15/37 500 483 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 23 24 Los Angeles CA Community College District GO 6.600% 8/1/42 250 337 Los Angeles CA Community College District GO 6.750% 8/1/49 235 325 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 120 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 401 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 113 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 552 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 675 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,270 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 131 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 153 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 259 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 69 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 123 Massachusetts GO 4.200% 12/1/21 225 248 Massachusetts GO 5.456% 12/1/39 845 1,025 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 475 581 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 62 Massachusetts Water Pollution Abatement Trust Revenue 5.192% 8/1/40 435 513 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 126 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 148 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 96 Metropolitan Water District of Southern California Revenue 6.947% 7/1/40 75 88 Mississippi GO 5.245% 11/1/34 50 57 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 118 12 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 1,435 1,628 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 460 479 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 1,150 1,212 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 450 463 13 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 65 66 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 519 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 1,705 2,284 New York City NY GO 6.246% 6/1/35 100 114 New York City NY GO 5.968% 3/1/36 160 197 New York City NY GO 5.985% 12/1/36 75 91 New York City NY GO 5.517% 10/1/37 400 472 New York City NY GO 6.271% 12/1/37 900 1,148 New York City NY GO 5.846% 6/1/40 100 124 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 126 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 559 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 128 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 97 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 121 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 1,510 1,928 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 325 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 121 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 181 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 756 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 1,525 2,213 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 63 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 118 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 749 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 625 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 114 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 120 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 365 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 93 New York University Hospitals Center GO 4.428% 7/1/42 200 198 New York University Hospitals Center Revenue 5.750% 7/1/43 375 435 North Texas Tollway Authority System Revenue 6.718% 1/1/49 700 948 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 199 Ohio State University General Receipts Revenue 4.800% 6/1/11 1,265 1,222 Ohio State University General Receipts Revenue 5.590% 12/1/14 200 215 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 113 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 101 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 75 95 Oregon GO 5.762% 6/1/23 500 584 Oregon GO 5.892% 6/1/27 375 453 13 Oregon School Boards Association GO 4.759% 6/30/28 500 551 14 Oregon School Boards Association GO 5.528% 6/30/28 125 143 Pennsylvania GO 4.650% 2/15/26 125 136 Pennsylvania GO 5.350% 5/1/30 400 434 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 109 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 575 668 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 88 Philadelphia PA Industrial Development Authority City Service Agreement Revenue 3.964% 4/15/26 250 250 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 154 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 800 950 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 975 1,058 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 375 399 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 576 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 1,039 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 275 323 Princeton University New Jersey GO 4.950% 3/1/19 1,375 1,525 Princeton University New Jersey GO 5.700% 3/1/39 300 388 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 194 Rutgers State University New Jersey Revenue 5.665% 5/1/40 325 380 Sacramento CA Public Financing Authority Lease Revenue 5.637% 4/1/50 150 151 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 88 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 288 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 124 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 500 627 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 450 477 San Diego County CA Regional Airport Authority Revenue 5.594% 7/1/43 300 327 San Diego County CA Water Authority Revenue 6.138% 5/1/49 850 1,070 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 75 91 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 703 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 786 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 250 294 South Carolina Public Service Authority Revenue 6.454% 1/1/50 375 471 Texas GO 5.517% 4/1/39 660 826 Texas Transportation Commission Revenue 5.028% 4/1/26 100 117 Texas Transportation Commission Revenue 5.178% 4/1/30 275 320 Texas Transportation Commission Revenue 4.631% 4/1/33 300 333 Texas Transportation Commission Revenue 4.681% 4/1/40 100 112 Tufts University Massachusetts GO 5.017% 4/15/12 550 581 University of California Regents General Revenue 4.601% 5/15/31 500 539 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 192 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 160 University of California Revenue 1.796% 7/1/19 1,400 1,411 University of California Revenue 6.270% 5/15/31 500 559 University of California Revenue 5.770% 5/15/43 410 503 University of California Revenue 4.765% 5/15/44 150 158 University of California Revenue 5.946% 5/15/45 275 335 University of California Revenue 4.858% 5/15/12 330 319 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 89 University of Southern California GO 5.250% 10/1/11 200 234 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 122 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 85 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 179 University of Virginia Revenue 6.200% 9/1/39 800 1,097 Utah GO 4.554% 7/1/24 125 141 Utah GO 3.539% 7/1/25 50 53 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 160 186 Washington GO 5.481% 8/1/39 50 61 Washington GO 5.140% 8/1/40 480 569 14 Wisconsin GO 5.700% 5/1/26 325 383 Total Taxable Municipal Bonds (Cost $93,332) Temporary Cash Investments (3.0%) 1 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) 2 Federal Home Loan Bank Discount Notes 0.200% 11/18/15 7,000 6,999 2 Federal Home Loan Bank Discount Notes 0.195% 12/2/15 7,000 6,998 4 Freddie Mac Discount Notes 0.125% 10/30/15 500 500 Shares Money Market Fund (2.9%) 15,16 Vanguard Market Liquidity Fund 0.186% 731,096,296 731,096 Total Temporary Cash Investments (Cost $745,592) Total Investments (102.5%) (Cost $19,008,707) Other Assets and Liabilities-Net (-2.5%) 16 Net Assets (100%) Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $43,603,000. Non-income-producing security. The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 58.7% and 2.6%, respectively, of net assets. The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. U.S. government-guaranteed. The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2015. Adjustable-rate security. Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2015, the aggregate value of these securities was $66,411,000, representing 0.3% of net assets. Guaranteed by the Government of Japan. Guaranteed by the Federal Republic of Germany. Guaranteed by the Republic of Austria. Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Includes $44,965,000 of collateral received for securities on loan. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At September 30, 2015, counterparties had deposited in segregated accounts securities and cash with a value of $1,344,000 in connection with TBA transactions. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 14,719,786 — 184 U.S. Government and Agency Obligations — 6,578,931 — Asset-Backed/Commercial Mortgage-Backed Securities — 330,361 1,313 Corporate Bonds — 2,782,579 7,534 Sovereign Bonds — 558,762 — Taxable Municipal Bonds — 100,794 — Temporary Cash Investments 731,096 14,497 — Futures Contracts—Assets 1 1,236 — — Total 15,452,118 10,365,924 9,031 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At September 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index December 2015 85 40,560 (752) E-mini S&P 500 Index December 2015 183 17,465 (307) E-mini S&P MidCap Index December 2015 48 6,542 (174) E-mini Russell 2000 Index December 2015 59 6,466 (313) (1,546) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At September 30, 2015, the cost of investment securities for tax purposes was $19,009,001,000. Net unrealized appreciation of investment securities for tax purposes was $6,816,836,000, consisting of unrealized gains of $7,069,670,000 on securities that had risen in value since their purchase and $252,834,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Fund Consolidated Schedule of Investments As of September 30, 2015 Market Value Shares ($000) Investment Companies (95.0%) U.S. Stock Fund (19.8%) Vanguard Total Stock Market Index Fund Investor Shares 6,249,856 300,368 Global Stock Fund (15.0%) Vanguard Global Minimum Volatility Fund Investor Shares 20,017,290 227,396 International Stock Funds (24.7%) Vanguard Total International Stock Index Fund Investor Shares 21,129,159 300,456 Vanguard Emerging Markets Stock Index Fund Investor Shares 3,542,625 74,360 U.S. Bond Fund (11.9%) 1 Vanguard Total Bond Market II Index Fund Investor 16,812,513 180,903 International Bond Fund (5.9%) Vanguard Total International Bond Index Fund Investor Shares 8,538,942 90,257 Alternative Funds (17.7%) * Vanguard Alternative Strategies Fund 7,949,170 158,983 * Vanguard Market Neutral Fund Investor Shares 9,000,137 109,532 Total Investment Companies (Cost $1,312,501) Temporary Cash Investments (5.2%) 2 Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (5.2%) Fannie Mae Discount Notes 0.150% 10/1/15 357 357 Fannie Mae Discount Notes 0.180% 10/5/15 250 250 Fannie Mae Discount Notes 0.080%–0.145% 10/7/15 2,415 2,415 Fannie Mae Discount Notes 0.130% 10/15/15 3,000 3,000 Fannie Mae Discount Notes 0.170% 10/19/15 200 200 Fannie Mae Discount Notes 0.130%–0.184% 10/21/15 3,785 3,785 Fannie Mae Discount Notes 0.170% 10/30/15 145 145 Fannie Mae Discount Notes 0.180%–0.200% 11/4/15 1,700 1,700 Fannie Mae Discount Notes 0.150%–0.190% 11/12/15 1,100 1,100 Fannie Mae Discount Notes 0.160%–0.190% 11/18/15 2,206 2,205 Fannie Mae Discount Notes 0.180% 11/19/15 2,000 1,999 Fannie Mae Discount Notes 0.120%–0.200% 11/25/15 1,600 1,599 Fannie Mae Discount Notes 0.150% 12/14/15 1,000 999 Fannie Mae Discount Notes 0.140% 12/23/15 1,667 1,666 Fannie Mae Discount Notes 0.180% 1/6/16 290 290 Fannie Mae Discount Notes 0.180%–0.200% 1/14/16 400 400 Fannie Mae Discount Notes 0.180% 1/15/16 230 230 Fannie Mae Discount Notes 0.210% 2/2/16 600 600 Federal Home Loan Bank Discount Notes 0.150% 10/5/15 915 915 Federal Home Loan Bank Discount Notes 0.200% 10/6/15 400 400 Federal Home Loan Bank Discount Notes 0.150% 10/7/15 1,100 1,100 Federal Home Loan Bank Discount Notes 0.180% 10/8/15 735 735 Federal Home Loan Bank Discount Notes 0.110% 10/9/15 1,595 1,595 Federal Home Loan Bank Discount Notes 0.210% 10/13/15 578 578 Federal Home Loan Bank Discount Notes 0.150%–0.190% 10/16/15 1,300 1,300 Federal Home Loan Bank Discount Notes 0.140% 10/19/15 750 750 Federal Home Loan Bank Discount Notes 0.220% 10/23/15 300 300 Federal Home Loan Bank Discount Notes 0.220% 10/26/15 500 500 Federal Home Loan Bank Discount Notes 0.160% 10/30/15 500 500 Federal Home Loan Bank Discount Notes 0.175% 11/3/15 1,900 1,900 Federal Home Loan Bank Discount Notes 0.200%–0.220% 11/4/15 1,187 1,187 Federal Home Loan Bank Discount Notes 0.160%–0.220% 11/6/15 925 925 Federal Home Loan Bank Discount Notes 0.200%–0.250% 11/9/15 1,150 1,150 Federal Home Loan Bank Discount Notes 0.250% 11/13/15 834 834 Federal Home Loan Bank Discount Notes 0.190%–0.250% 11/16/15 2,355 2,354 Federal Home Loan Bank Discount Notes 0.160% 11/20/15 735 735 Federal Home Loan Bank Discount Notes 0.260% 11/25/15 500 500 Federal Home Loan Bank Discount Notes 0.280% 11/30/15 800 800 Federal Home Loan Bank Discount Notes 0.165%–0.280% 12/1/15 1,400 1,399 Federal Home Loan Bank Discount Notes 0.200%–0.280% 12/4/15 1,000 1,000 Federal Home Loan Bank Discount Notes 0.240% 12/10/15 500 500 Federal Home Loan Bank Discount Notes 0.210% 1/13/16 150 150 Federal Home Loan Bank Discount Notes 0.210% 1/14/16 300 300 Federal Home Loan Bank Discount Notes 0.200% 1/15/16 300 300 Federal Home Loan Bank Discount Notes 0.190% 1/22/16 210 210 Freddie Mac Discount Notes 0.100%–0.200% 10/2/15 1,757 1,757 Freddie Mac Discount Notes 0.150% 10/5/15 911 911 Freddie Mac Discount Notes 0.170% 10/13/15 500 500 Freddie Mac Discount Notes 0.150% 10/14/15 250 250 Freddie Mac Discount Notes 0.190% 10/15/15 180 180 Freddie Mac Discount Notes 0.090% 10/20/15 1,000 1,000 Freddie Mac Discount Notes 0.150% 10/26/15 1,844 1,844 Freddie Mac Discount Notes 0.100% 10/28/15 1,700 1,700 Freddie Mac Discount Notes 0.150%–0.170% 10/29/15 5,420 5,419 Freddie Mac Discount Notes 0.190% 10/30/15 905 905 Freddie Mac Discount Notes 0.160%–0.220% 11/4/15 1,526 1,526 Freddie Mac Discount Notes 0.170%–0.180% 11/5/15 3,572 3,571 Freddie Mac Discount Notes 0.200% 12/4/15 20 20 Freddie Mac Discount Notes 0.200% 12/7/15 130 130 Freddie Mac Discount Notes 0.250% 12/14/15 60 60 Freddie Mac Discount Notes 0.180%–0.200% 1/12/16 539 539 Freddie Mac Discount Notes 0.180%–0.195% 1/13/16 458 458 Freddie Mac Discount Notes 0.200% 1/20/16 500 500 Freddie Mac Discount Notes 0.180% 1/21/16 500 500 3 United States Treasury Bill 0.025% 10/1/15 50 50 3 United States Treasury Note/Bond 0.250% 10/31/15 763 763 3 United States Treasury Note/Bond 0.375% 11/15/15 10,000 10,003 Total Temporary Cash Investments (Cost $78,441) Total Investments (100.2%) (Cost $1,390,942) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. For the 12 months ended September 30, 2015, the fund has not paid a dividend. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 5% and 0.2%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio, which is a wholly owned subsidiary of Managed Payout Fund. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $8,463,000 have been segregated as collateral for open over-the-counter swap contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Basis for Consolidation: Vanguard MPF Portfolio ("the subsidiary"), which commenced operations on February 23, 2015. The subsidiary is wholly owned by the fund and is a unit trust established in the Cayman Islands under the Trusts Law (2011 Revision) of the Cayman Islands, which is organized to invest in certain commodity-linked investments on behalf of the fund, consistent with the fund's investment objectives and policies. The commodity-linked investments and other investments held by the subsidiary are subject to the same risks that apply to similar investments if held directly by the fund. As of September 30, 2015, the fund held $75,404,000 in the subsidiary, representing 5% of the fund's net assets. All inter-fund transactions and balances (including the fund's investment in the subsidiary) have been eliminated, and the Consolidated Schedule of Investments includes all investments and other accounts of the subsidiary as if held directly by the fund. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities through the subsidiary's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the subsidiary receives the total return on the specified index (receiving the increase or paying the decrease in the value of the specified index), applied to a notional amount. The subsidiary also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the subsidiary invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the subsidiary. The subsidiary's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The subsidiary mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the subsidiary may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the subsidiary under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the subsidiary's net assets decline below a certain level, triggering a payment by the subsidiary if the subsidiary is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the subsidiary has pledged. Any securities pledged as collateral for open contracts are noted in the Consolidated Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. At September 30, 2015, the subsidiary had the following open total return swap contracts: Managed Payout Fund Floating Interest Unrealized Notional Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Credit Suisse Custom 34 Total Return Index 10/30/15 CSI 75,395 (0.245%) — CSI—Credit Suisse International. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 1,442,255 — — Temporary Cash Investments — 78,443 — Total 1,442,255 78,443 — E. At September 30, 2015, the cost of investment securities for tax purposes was $1,390,942,000. Net unrealized appreciation of investment securities for tax purposes was $129,756,000, consisting of unrealized gains of $165,706,000 on securities that had risen in value since their purchase and $35,950,000 in unrealized losses on securities that had fallen in value since their purchase. F. Transactions during the period in affiliated underlying Vanguard funds were as follows: Managed Payout Fund Current Period Transactions Dec. 31, Proceeds Sept. 30, from Capital Gain Market Purchases Securities Distributions Market Value at Cost Sold Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Alternative Strategies Fund    Vanguard Emerging Markets Stock Index Fund  Vanguard Global Minimum Volatility Fund   Vanguard Market Liquidity Fund NA 1 NA 1 50   Vanguard Market Neutral Fund   Vanguard Total Bond Market II Index Fund Vanguard Total International Bond Index Fund  Vanguard Total International Stock Index Fund  Vanguard Total Stock Market Index Fund  Total 1 Not applicablepurchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2015 VANGUARD VALLEY FORGE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
